Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page1of183 Page ID#11

EXHIBIT A

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 2 0f 183 Page ID #:12

TEXAS
NOTICE OF ACCIDENT PREVENTION SERVICES

Pursuant to Texas Labor Code §411.066, Travelers is required to notify its policyholders that accident
prevention services are available from Travelers at no additional charge. These services may include
surveys, recommendations, training programs, consultations, analyses of accident causes, industrial
hygiene, and industrial health services. Travelers is also required to provide return-to-work coordination
services as required by Texas Labor Code §413.021 and to notify you of the availability of the return-to-
work reimbursement program for employers under Texas Labor Code §413.022.

If you would like more information, contact Bill Belair at 214-570-6675 and whelair@travelers.com for
accident prevention services or for return-to-work coordination services. For information about these
requirements call the Texas Department of Insurance, Division of Workers’ Compensation (TDI-DWC) at
4-800-687-7080 or for information about the return-to-work reimbursement program for employers call the
TDI-DWC at (512) 804-5000. If Travelers fails to respond to your request for accident prevention services
or return-to-work coordination services, you may file a complaint with the TDI-DWC in writing at
http://www.tdi.texas.gov or by mail to Texas Department of Insurance, Division of Workers’
Compensation, MS-8, at 7551 Metro Center Drive, Austin, Texas 78744-1645.

Notice To Policy Recipient:

If you are not the person directly responsible for the accident prevention activities for your company in
Texas, please direct this notice of accident prevention services to the person directly responsible for
accident prevention activities.

W42M4G13 Page 1 of 1

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 3o0f183 Page ID #13

State of Texas

Important Loss Control Information

Texas Department of Insurance, Division of Workers' Compensation Rule 166.4(c)(2)(E) requires that
workers’ compensation insurance carriers solicit comments from each policyholder at least every 12
months, to determine the need for safety information or assistance. The attached Safety Services notice
describes the services which are available to you at no additional charge, and where you may obtain
them in the State of Texas.

if you need accident prevention assistance, have questions, or wish to bring an issue to our attention,
phone us or write your comments below and either fax or mail this form to the Travelers Risk Control
office listed below.

FAX # (214) 570-6690
Phone # (214) 570-6682
Travelers
1301 E. Collins Blvd.
Richardson, TX 75081
Attn: Risk Control

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Comments
Policy # (if known):
Insured Name:
Address:
Phone & FAX Number:
Completed By: Title:

 

 

Date:

 

W42M4H07

 
 

Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 40f183 Page ID#:14

SAFETY SERVICES

 

Notice to policy recipient: If you are not the person directly responsible for the accident prevention
activities for your company. please direct this Safety Services notice to the person that is directly

responsible for them.

 

 

SAFETY IS OUR CONCERN

Thank you for purchasing your insurance from one of
the writing companies owned or managed by The
Travelers Companies, Inc. We appreciate your
business and welcome the opportunity to be of
service.

An important part of that service concerns safety and
accident prevention. Travelers Risk Control
department has the experience, resources and
capabilities to provide a range of safety services,
including site surveys, phone consultations, as well as
provide access to numerous safety-related materials.

We have experience in a variety of industries, some
of which include manufacturing, wholesale and retail
businesses, service organizations, technology-related
business, oil and gas-based business, and the public
sector.

Following are some examples of available safety
services:

Accident Prevention — Our staff can help you
identify present and potential hazards in your
operations, premises and equipment, and recommend
measures for reducing or eliminating these hazards.

Analysis of Accident Causes - Although you
investigate and keep records of accidents, we are

available to assist if needed.

Safety Consultations — Our Consultants can help
you with special problems such as ergonomics and
human factors.

Industrial Hygiene/Health Services — We have the
facilities and resources to answer your questions
concerning job related industrial hygiene/health
issues and to measure exposure to industrial hygiene
hazards.

Safety Literature and Digital Media — We can
provide you with top-notch safety-related literature,
CDs, DVDs, and videos to assist in your loss control
efforts. Also, we can direct you to several vendors
who are able to provide additional safety materials,
including brochures, pamphlets and digital media.

Safety Training — We offer face-to-face classroom
courses, as well as distance learning programs that
explore the risks our policyholders face and ways for
them to control losses.

Return-To-Work Coordination — We can assist you
with several aspects of the post injury management
process.

Please note: For ALL loss control assistance

requests, please contact your local office directly.
which is listed on one of the following pages.

These services are available upon request. See the remainder of this document for the Travelers’ Risk
Control office nearest you. These phone numbers should not be used for questions regarding your policy

or claims.

SAFETY IS YOUR CONCERN
At Travelers, we are committed to doing all we can to help protect your business. As our customer, you have

access to hundreds of safety materials specific to industry, size and
complexity to help control hazards and reduce risks of illness or injury — with
more than 700 focusing on workers’ compensation issues. Take advantage of

the Risk Control website at travelers.com/riskcontrol.
Examples of what you will find include:
* Safety checklists, sample programs.

* You will find hundreds of resources in our Education Center inciuding
schedules of live classroom sessions and online webinars — more

 

 

 

 

 

then 90 training options for workers’ compensation alone.
* Alerts and newsletters that can be sent directly to you, to stay informed of the latest safety trends and

regulatory topics.

These resources can help you improve your workplace safety practices. We like to think of it as protection beyond

the policy.
Contact Us

For more information, please visit travelers.com/riskcontrol.

WUNT3B14
© 2014 The Travelers Indemnity Company. All rights reserved.

Page 1 of 4

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page5of183 Page ID#15

Please call these numbers

FOR SAFETY SERVICES ONLY

For all other inquiries please contact your agent, underwriter or claim representative

ALABAMA

Birmingham
3000 Riverchase Galleria
Ste. 600
Birmingham, AL 35244
(615) 660-6036
Claims: 1-800-238-6214

ALASKA

Portland, OR
4000 SW Kruse Place, Suite 100
Lake Oswego, OR 97035

(503) 534-4276

ARIZONA

Phoenix
2401 W Peoria Ave., Sulte 130
Phoenix, AZ 85029
Risk Control: (720) 200-8355

ARKANSAS

St. Louis, MO
940 West Port Plaza, Suite 270
St. Louis, MO 63146
Risk Control: (314) 579-8282

CALIFORNIA

Diamond Bar
21688 Gateway Center Drive
P.O. Box 6512
Diamond Bar, CA 91765-8512
Risk Control: (949) 224-5789
Claims: (909) 612-3000

CALIFORNIA

Glendale
655 N. Central Avenue, #1600
Glendale, CA 91203
Risk Control: (949) 224-5788
Claims: (909) 612-3000

CALIFORNIA
Irvine
3333 Michelson Dr. City Blvd. W
Suite 1000
Irvine, CA 92612
Risk Control: (949) 224-5789

CALIFORNIA

Los Angeles
888 South Figueroa St., Ste. 500
Los Angeles, CA 90017
Risk Control: (949) 224-5789
Claims: (909) 612-3000

CALIFORNIA

Sacramento
41070 White Rock Road, Suite 130
Rancho Cordova, CA 95670
Risk Control: (916) 852-5245
Claims: (800) 727-3995

WUNT3B14

CALIFORNIA

San Diego
9325 Sky Park Court, Ste. 220
San Diego, CA 92123
Risk Control: (849) 224-5789

CALIFORNIA

Walnut Creek
225 Lennon Lane, Ste. 105
P.O. Box 8090
Walnut Creek, CA 94596-8090
Risk Control: (925) 945-4193
Claims: (800) 842-7354

COLORADO
Denver
6060 S. Willow Dr. #300
Greenwood Village, CO 80111
(720) 200-8355
Claims: 720-200-8100

CONNECTICUT

Hartford
300 Windsor Street
Hartford, CT 06120
(860) 954-3741
Claims: (860) 954-5190

DELAWARE
Philadelphia, PA
10 Sentry Parkway, Suite 300
Blue Bell, PA 19422
(215) 274-1610
Claims: 1-800-368-3562

DISTRICT OF COLUMBIA
Washington, DC
14200 Park Meadow Dr.
Chantilly, VA 20157
(571) 287-6285
Claims: 1-800-368-3562

FLORIDA

Orlando
2420 Lakemont Dr
Orlando, FL 32814
(678) 317-8210
Claims: 407-388-2400

GEORGIA

Atlanta
1000 Windward Concourse
Alpharetta, GA 30005
(678) 317-8210
Claims: 800-238-6214

HAWAII
Irvine, CA
3333 Michelson Drive City Blvd. W
Suite 1000
Irvine, CA 92612
(849) 224-5789

© 2014 The Travelers Indemnity Company. All rights reserved.

IDAHO

Sacramento, CA
11070 White Rock Rd, Suite 130
Rancho Cordova, CA 95670
Risk Control: (916) 852-5245
Claim: (800) 727-3995

ILLINOIS
Chicago
200 North LaSalle Street
Suite 2200
Chicago, IL 60601
(630) 961-8074
Claims: 800-842-6172

ILLINOIS

Naperville
215 Shuman Boulevard
P.O. Box 3208

Naperville, IL 60566

(630) 961-8074
Claims: 800-842-6172

INDIANA

Indianapolis
Suite 300
280 East 96th Street
Indianapolis, IN 46240
(317) 818-0174
Claims: 800-238-6210

IOWA
Des Moines
7101 Vista Dr.
West Des Moines, IA 50266-9313
(651)-310-7834
Claims: 800-255-5072

KANSAS

Kansas City
7465 West 132nd
Overland Park, KS 66213
(314) 579-8282

KENTUCKY

Louisville
Suite 150
303 N Hurstbourne Pkwy
Louisville, KY 40222
(248) 312-7301
Claims: 800-238-6210

LOUISIANA

New Orleans

3838 N. Causeway, Suite 2700
Metairie, LA 70002
P.O. Box 61479
New Orleans, LA 70161-1479
(504) 832-7562
Claims: 800-842-2556

MAINE

Portland, ME
207 Larrabee Road, Suite 3
Westbrook, ME 04092
(207) 857-2021

Page 2 of 4

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 6of183 Page ID #:16

Please call these numbers

FOR SAFETY SERVICES ONLY

For all other inquiries please contact your agent, underwriter or claim representative

MARYLAND
Blue Bell, PA
10 Sentry Parkway, Suite 300
Blue Beil, PA 19422
(215) 274-1610
Claims: 1-800-368-3562

MASSACHUSETTS
Boston
100 Summer Street, Suite 201A
Boston, MA 02110
(781) 817-8370
Claims: 800-832-7839

MASSACHUSETTS
Hudson
1 Cabot Road
Suite 250
Hudson, MA 01749
(781) 817-8370
Claims: 800-832-7839

MASSACHUSETTS
Braintree
350 Granite Street
Suite 1201
Braintree, MA 02184
(781) 817-8370
Claims: 800-832-7839

MICHIGAN

Grand Rapids
3777 Sparks Ave. SE, Ste. 200
P.O. Box 3010
Grand Rapids, MI 49501-0323
(248) 312-7301
Claims: 800-238-6210

MICHIGAN
Troy
1301 W. Long Lake Rd., Ste. 300
Troy, MI 48098
(248) 312-7301
Claims: 800-238-6210

MINNESOTA
St. Paul
385 Washington St., MC 104P
St. Paul, MN 55102
(651) 310-7834
Claims: 800-842-3073

MISSISSIPPI

Jackson
1080 River Oaks Dr
Ste B-200
Flowood, MS 39232
(615) 660-6036
Claims: 1-800-342-4064

MISSOURI
St. Louis
940 West Port Plaza, Suite 270
St. Louis, MO 63146
(314) 579-8282
Claims: 800-842-9621

Kansas City
St. Louis
940 West Port Plaza, Suite 270
St. Louis, MO 63146
(314) 579-8282
Claims: 800-255-5072

WUNT3B14

Missouri Workers'

Compensation Plan (MWCP)
1000 Walnut Street
Kansas City, MO 64199
(816) 391-1123

MONTANA

Sacramento, CA
11070 White Rock Rd, Suite 130
Rancho Cordova, CA 95670
Risk Control: (916) 852-5245
Claims: (800) 727-3995

NEBRASKA
Omaha
11516 Miracle Hills Dr., St. 400
Omaha, NE 68154
(651) 310-7834
Claims: 800-255-5072

NEVADA

Las Vegas
1850 E Flamingo, Suite 202
Las Vegas, NV 89119
Risk Control: (720) 200-8355
Claims: 702-479-4200

NEW HAMPSHIRE

Portland, ME
207 Larrabee Road, Suite 3
Westbrook, ME 04092
(207) 857-2024

NEW JERSEY

Morristown
445 South Street
Morristown, NJ 07960
(973) 631-7015
Claims: 1-800-842-2475

NEW JERSEY
Marlton
Lake Center Exec Park Building 30
Suite 110
Marlton, NJ 08053
(856) 703-2323
Claims: 800-842-2475

NEW MEXICO
Phoenix
2401 W Peoria Ave., Suite 130
Phoenix, AZ 85029
(720) 200-8355
Claims: 602-861-8600

NEW YORK
Albany
900 Waterviiet-Shaker Road
Albany, NY 12205
(315) 424-7231
Claims: 800-842-2475

NEW YORK
Buffalo
60 Lakefront Blvd.
P.O. Box 242
Buffalo, NY 14240-0242
(315) 424-7231
Claims: 800-842-2475

© 2014 The Travelers Indemnity Company. All rights reserved.

NEW YORK

Jericho-Long Island
Two Jericho Plaza
Jericho, NY 11753
(516) 933-3932
Claims: 800-842-2475

NEW YORK
New York
485 Lexington Ave.
New York, NY 10017-2630
(516) 933-3932
Claims: 1-800-842-2475

NEW YORK

Rochester
75 Town Centre Drive
P.O. Box 23235
Rochester, NY 14692-3235
(315) 424-7231
Claims: 1-800-842-2475

NEW YORK

Syracuse
440 South Warren Street
P.O. Box 4963
Syracuse, NY 13221-4963
(315) 424-7234
Claims: 800-842-2475

NORTH CAROLINA

Charlotte
11440 Carmel Commons Blvd.
P.O. Box 473500
Charlotte, NC 28247-3500
(704) 540-3208
Claims: (704) 544-3500

NORTH CAROLINA
Raleigh
4504 Emperor Blvd.
Durham, NC 27703
(704) 540-3209
Claims: (704) 544-3500

NORTH DAKOTA
St. Paul, MN
385 Washington St., MC 104P
St. Pauli, MN 55102
(651) 310-7834
Claims: 800-842-3073

OHIO

Cincinnati
Baldwin Center, Suite 500
625 Eden Park Drive
Cincinnati, OH 45202
(412) 338-3069
Claims: 800-238-6210

OHIO

Cleveland
6150 Oak Tree Bivd., Suite 400
Independence, OH 44131
(412) 338-3069
Claims: 800-238-6210

OKLAHOMA
Tulsa
9820 East 41st St., Suite 401
P.O Box 3510
Tulsa, OK 74101
(314) 579-8282

Page 3 of 4

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 7 of 183 Page ID #:17

Please call these numbers

FOR SAFETY SERVICES ONLY

For all other inquiries please contact your agent, underwriter or claim representative

OREGON

Portland
4000 SW Kruse Place, Suite 100
Lake Oswego, OR 97035
Risk Control: (916) 852-5245
Claims: 800-698-6883

PENNSYLVANIA
Philadelphia
10 Sentry Parkway, Suite 300
Blue Bell, PA 19422
(215) 274-1610
Claims: 800-832-0606

PENNSYLVANIA

Pittsburgh
800 Two Chatham Center
Pittsburgh, PA 15219-2505
(412) 338-3069
Claims: (412) 338-3000

PENNSYLVANIA

Reading
1105 Berkshire Blvd.
P.O. Box 13426
Wyomissing, PA 19612-3426
(215) 274-1610
Claims: 800-832-0606

RHODE ISLAND
Braintree
350 Granite Street
Suite 1204
Braintree, MA 02184
(781) 817-8370
Claims: 800-832-7839

SOUTH CAROLINA

Charlotte
11440 Carmel Commons Blvd.
P.O. Box 473500
Charlotte, NC 28247-3500
(704) 540-3209
Claims: 704-544-3500

WUNT3B14

SOUTH DAKOTA

St. Paul, MN
385 Washington St.
St. Paul, MN 55102
(651) 310-7834
Claims: 800-842-3073

TENNESSEE
Franklin
6640 Carothers Pkwy, Suite 300
Franklin, TN 37067
(615) 660-6036
Claims: (615) 660-6000

TEXAS
Dallas
1301 E Collins Bivd., Suite 300
Richardson, TX 75081
(214) 570-6675
Claims: 214-570-6000

TEXAS
Houston
4650 Westway Park Blvd., Suite 350
Houston, TX 77041
(281) 606-8534
Claims: 800-235-3610

UTAH

Denver, CO
6060 S. Willow Drive #300
Greenwood Village, CO 80111
(720) 200-8306
Claims: 800-453-3025

VERMONT

Hartford, CT
300 Windsor Street
Hartford, CT 06120
(860) 954-5190

© 2014 The Travelers Indemnity Company. All rights reserved.

VIRGINIA

Richmond
9954 Mayland Drive, Suite 6100
Richmond, VA 23233
(571) 287-6285

Claims: (804) 330-6000

Washington, DC
14200 Park Meadow Dr.
Chantilly, VA 20151
(571) 287-6285
Claims: 800-368-3562

WASHINGTON

Seattle
1501 4th Avenue, Suite 400
Seattle, WA 98101
Risk Control: (916) 852-5245

WEST VIRGINIA
Charleston, WV
119 Virginia St. W.
Charleston, WV 25302
(412) 338-3069
Claims: (443) 353-1000

WISCONSIN
Milwaukee
13935 Bishops Drive, Suite 200
Brookfield, WI 53005
(262) 825-9203
Claims: 800-842-6172

WYOMING

Denver, CO
6060 S. Willow Drive #300
Greenwood Village, CO 80111
Risk Control: (720) 200-8355

Page 4 of 4

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 8 of 183 Page ID #18

Important Notice to Policy Holders in California

Your policy contains the following form:

WC 04 03 17 00 — Employee Insured by General Employer

if, in the conduct of your business in California, you have employees provided to you pursuant to an agreement
with another employer (the "General Employer"), this endorsement is intended to prevent your workers’ compen-
sation policy from responding to work related injuries to such employees in the event the General Employer's
workers’ compensation carrier becomes insolvent. Such an agreement may exist, for example, if you hire
temporary employees through an agency, or contract with an employee leasing company.

In order for exclusion WC 04 03 17 00 to be effective, you must countersign the form. Sign and return the form if
you want to avoid this exposure under your policy, if you have a valid and enforceable agreement with the
General Employer in which the General Employer has agreed to obtain workers’ compensation coverage for the
employees, and if the General Employer has obtained such workers' compensation coverage. With this exclusion
in place on your policy, an injured employee you hired through a temporary agency or under contract with an
employee leasing company would submit the claim to the California Insurance Guarantee Association (CIGA) in
the event the temporary agency's or employee leasing company's workers’ compensation carrier becomes
insolvent. Without the signed exclusion, CIGA may not pay such claims, resulting in increased exposure under
your policy.

Signed forms should be sent to your agent or broker.

WUNN1B08 Page 1 of 1

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 9of183 Page ID #:19

WORKERS COMPENSATION

a
TRAVELERS J AND

ONE TOWER SQUARE EMPLOYERS LIABILITY POLICY
HARTFORD, CT 06183 ENDORSEMENT WC 04 03 17 (00)

POLICY NUMBER: (HJUB-4F12803-3-14)

ENDORSEMENT AGREEMENT LIMITING AND RESTRICTING THIS INSURANCE

Employee Insured by General Employer Excluded

The insurance under this policy is limited as follows:
Itis AGREED that, anything in this policy to the contrary notwithstanding, this policy DOES NOT INSURE:

NO LIABILITY FOR Any liability you may have as the special employer of an employee who is not
EMPLOYEE INSURED BY on your payroll at the time of injury, based upon your representation that: (1)
GENERAL EMPLOYER you have entered into a valid and enforceable agreement pursuant to Labor

Code Section 3602 (d) with the employee’s general employer under which the
general employer agrees to secure the payment of compensation for such
employee and (2) the general employer has obtained workers’ compensation
coverage for the employee.

FAILURE TO SECURE THE PAYMENT OF FULL COMPENSATION BENEFITS FOR ALL EMPLOYEES AS
REQUIRED BY LABOR CODE SECTION 3700 IS A VIOLATION OF LAW AND MAY SUBJECT THE
EMPLOYER TO THE IMPOSITION OF A WORK STOP ORDER, LARGE FINES, AND OTHER SUBSTANTIAL
PENALTIES (Labor Code Section 3710.1, et seq.).

By signature below, you affirm that, with respect to any employee who is also the employee of a general
employer, (1) you have entered into a valid and enforceable agreement pursuant to Labor Code Section
3602(d) with the employee’s general employer under which the general employer agrees to secure the
payment of compensation for such employee and (2) the general employer has obtained workers’
compensation coverage for the employee.

Countersigned By

 

This endorsement changes the policy to which it is attached and is effective on the date issued unless otherwise
stated.

(The information below is required only when this endorsement is issued subsequent to preparation of
the policy.)

Endorsement Effective Policy No. Endorsement No.
Insured
Insurance Company Countersigned by

 

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 10 0f 183 Page ID #:20

POLICYHOLDER NOTICE

SHORT RATE CANCELATION
CALIFORNIA INSURANCE CODE SECTION 481

CA Insurance Code Section 481 requires that where an insurance policy includes a provision to refund premium
on anything other than a pro rata basis, including the assessment of cancellation fees, the insurer must disclose
that fact to the policyholder in writing prior to, or concurrent with, the proposal or quote prior to each renewal. The
disclosure must include the actual or maximum fees or penalties to be applied. The WCIRB also created a Short
Rate Cancelation Endorsement which complements the disclosure requirement. This requirement applies to in-
surance policies issued or renewed on or after January 1, 2072.

In order to respond to this insurance code requirement we have created this Policyholder Notice to disclose our
use of short rate calculations as described in the California Short Rate Cancelation Endorsement included in the

policy.

W04N2H12 Page 1 of 1

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 11o0f183 Page ID#:21

 

am.
TRAVELERS J

Report Claims Immediately by Calling*
1-800-238-6225
Speak directly with a claim professional
24 hours a day, 365 days a year

*Unless Your Policy Requires Written Notice or Reporting

 

WORKERS COMPENSATION
AND
EMPLOYERS LIABILITY POLICY

 

 

 

 

 

 

 

 

 

 

 

 

A Custom Insurance Policy Prepared for:

 

TSC ACQUISITION CORP
10440 N CENTRAL EXPRESSWAY
DALLAS TX 75231

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 12 0f183 Page ID #:22

Ma.
TRAVELERS J WORKERS COMPENSATION

ONE TOWER SQUARE AND
HARTFORD, CT 06183 EMPLOYERS LIABILITY POLICY

TYPE V INFORMATION PAGE WC 00 00 01 ( A)

POLICY NUMBER: (HJUB-4F12803-3-14)
NEW-14

INSURER: TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA

1 NCCI CO CODE: 13579

INSURED: PRODUCER:

TSC ACQUISITION CORP FRANK CRYSTAL & CO OF CA
10440 N CENTRAL EXPRESSWAY 575 MARKET ST STH 1300
DALLAS TX 75231 SAN FRANCISCO CA 94105-2852

Insured is A CORPORATION
Other work places and identification numbers are shown in the schedule(s) attached.
2. The policy period is from 12-31-14 to 12-31-15 12:01 A.M. at the insured’s mailing address.
3. A. WORKERS COMPENSATION INSURANCE: Part One of the policy applies to the Workers
Compensation Law of the state(s) listed here:

CA TX

B. EMPLOYERS LIABILITY INSURANCE: Part Two of the policy applies to work in each state listed in
item 3.A. The limits of our liability under Part Two are:

Bodily Injury by Accident: $ 1000000 Each Accident
Bodily Injury by Disease: § 1000000 Policy Limit
Bodily Injury by Disease: $ 1000000 Each Employee

C. OTHER STATES INSURANCE: Part Three of the policy applies to the states, if any, listed here:

AL AR AZ CO CT DC DE FL GA HI IA ID IL IN KS KY LA MA MD ME MI MN
MO MS MT NC NE NH NO NM NV NY OK OR PA RI SC SD TN UT VA VT WI WV

D. This policy includes these endorsements and schedules:
SEE LISTING OF ENDORSEMENTS - EXTENSION OF INFO PAGE

4. The premium for this policy will be determined by our Manuals of Rules, Classifications, Rates and Rating
Plans. All required information is subject to verification and change by audit to be made ANNUALLY.

DATE OF ISSUE: 01-05-15 Ds
OFFICE: SP-SAN FRANCISCO 0O8F DIRECT BILL
PRODUCER: FRANK CRYSTAL & CO OF CA NY923

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 13 0f183 Page ID#:23

rN
TRAVE LE R S J WORKERS COMPENSATION
ONE TOWER SQUARE AND
HARTFORD, CT 06183 EMPLOYERS LIABILITY POLICY

TYPE V INFORMATION PAGE WC 00 00 01 ( A)

POLICY NUMBER: (HUJUB-4F12803-3-14)

CLASSIFICATION SCHEDULE:
PREMIUM BASIS

ESTIMATED RATES ESTIMATED
TOTAL ANNUAL PER $100 OF ANNUAL
CLASSIFICATIONS CODE NO REMUNERATION REMUNERATION PREMIUM

SEE EXTENSION OF INFORMATION PAGE - SCHEDULE(S)

SIC-CODE: 4813 NAICS: 517911

STANDARD
TOTAL ESTIMATED ANNUAL STANDARD PREMIUM §$ 67820
PREMIUM DISCOUNT 2617
0900-42 EXPENSE CONSTANT 200
TERRORISM 2065
TOTAL ESTIMATED PREMIUM 67468
TAXES AND SURCHARGES 2648
DEPOSIT AMOUNT DUE 70116

Minimum Premium: § 1137 EMPLOYERS LIABILITY MINIMUM: $ 150

OTHER MINIMUMS ARE INDICATED ON THE APPLICABLE SCHEDULE (S)

DATE OF ISSUE: 01-05-15 DS
OFFICE: SP-SAN FRANCISCO 08F
PRODUCER: FRANK CRYSTAL & CO OF CA NY923 COUNTERS IGNED -AGENT

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 14 0f183 Page ID#:24

Ma.
TRAVELERS J WORKERS COMPENSATION

AND
ONE TOWER SQUARE
HARTFORD, CT 06183 EMPLOYERS LIABILITY POLICY

EXTENSION OF INFO PAGE-SCHEDULE WC 00 00 O01 ( A)

POLICY NUMBER: (HJUB-4F12803-3-14)

INSURER: TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA 075
13579-CA
INSURED’S NAME: TSC ACQUISITION CORP

RATE BUREAU ID: 5737481R

PREMIUM BASIS
ESTIMATED RATES ESTIMATED
TOTAL ANNUAL PER $100 OF ANNUAL
CLASSIFICATION CODE REMUNERATION REMUNERATION PREMIUM

LOCATION 001 01
FEIN 522332306 ENTITY CD 001
TSC ACQUISITION CORP

355 SOUTH GRAND AVENUE
LOS ANGELES, CA 90017
SIC CODE: 4813 NAICS: 517911

BLANKET WAIVER

SEE ENDT. WC 99 03 76 ( A)-001

WAIVER CALCULATION IS BASED ON

CLASS CODE(S) PREMIUM X RATE. 0930 71544 02 1431

TELECOMMUNICATIONS COMPANIES -

ALL EMPLOYEES - INCLUDING

INSTALLATION, MAINTENANCE,

REPAIR AND OPERATION OF

TELEPHONE LINES AND SYSTEMS,

REMOTE TRANSMISSION SITES, AND

CENTRAL OFFICE SWITCHING

EQUIPMENT-INCLUDING SHOP 7600 450000 10.82 48690

CLERICAL OFFICE EMPLOYEES NOC 8810 3462786 -66 22854

LOCATION 002 01

FEIN 680620316 ENTITY CD 002
TELSCAPE COMMUNICATIONS INC
355 SOUTH GRAND AVENUE

LOS ANGELES, CA 90017

SIC CODE: 4813 NAICS: 517911

FEIN 752663894 ENTITY CD 003

DATE OF ISSUE: 01-05-15 DS SCHEDULE NO: 1 OF MORE

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 15 0f183 Page ID#:25

rN
TRAVELERS) WORKERS COMPENSATION

AND
ONE TOWER SQUARE
HARTFORD, CT 06183 EMPLOYERS LIABILITY POLICY
EXTENSION OF INFO PAGE-SCHEDULE WC 00 00 O1 ( A)

POLICY NUMBER: (HJUB-4F12803-3-14)

PREMIUM BASIS
ESTIMATED RATES ESTIMATED
TOTAL ANNUAL PER $100 OF ANNUAL
CLASSIFICATION CODE REMUNERATION REMUNERATION PREMIUM

LOCATION 002 01 (CONT’D)

FEIN 752663894 ENTITY CD 003 (CONT’D)
SAGE TELECOM

355 SOUTH GRAND AVENUE

LOS ANGELES, CA 90017

SIC CODE: 4813 NAICS: 517911

FEIN 274589825 ENTITY CD 004
TRUCONNECT MOBILE

355 SOUTH GRAND AVENUE

LOS ANGELES, CA 90017

SIC CODE: 4813 NAICS: 517911
TELECOMMUNICATIONS COMPANIES -

ALL EMPLOYEES ~INCLUDING
INSTALLATION, MAINTENANCE,

REPAIR AND OPERATION OF

TELEPHONE LINES AND SYSTEMS,

REMOTE TRANSMISSION SITES, AND
CENTRAL OFFICE SWITCHING
EQUIPMENT-INCLUDING SHOP 7600 IF ANY 10.82

CLERICAL OFFICE EMPLOYEES NOC 8810 IF ANY -66

LOCATION 003 01

FEIN 522332306 ENTITY CD 001
TSC ACQUISITION CORP

3949 RUFFLIN ROAD

SAN DIEGO, CA 92123
SIC CODE: 4813 NAICS: 517911

DATE OF ISSUE: 01-05-15 DS SCHEDULE NO: 2 OF MORE

 
Case 2:19-cv-03863-PA-SK

A.
TRAVELERS J

ONE TOWER SQUARE
HARTFORD, CT 06183

CLASSIFICATION

LOCATION 003 01 (CONT'D)

Document 1-4 Filed 05/03/19 Page 16 of 183 Page ID #:26

WORKERS COMPENSATION
AND
EMPLOYERS LIABILITY POLICY

EXTENSION OF INFO PAGE-SCHEDULE WC 00 00 O1 ( A)

POLICY NUMBER: (HJUB-4F12803-3-14)

PREMIUM BASIS
ESTIMATED RATES ESTIMATED
TOTAL ANNUAL PER $100 OF ANNUAL
CODE REMUNERATION REMUNERATION PREMIUM

TELECOMMUNICATIONS COMPANIES -

ALL EMPLOYEES - INCLUDING

INSTALLATION, MAINTENANCE,

REPAIR AND OPERATION OF

TELEPHONE LINES AND SYSTEMS,
REMOTE TRANSMISSION SITES, AND

CENTRAL OFFICE SWITCHING
EQUIPMENT-INCLUDING SHOP

7600 IF ANY 10.82

CLERICAL OFFICE EMPLOYEES NOoc 8810 IF ANY 66

LOCATION 004 01
FEIN 522332306 ENTITY CD
TSC ACQUISITION CORP

8401 VAN NUYS BOULEVARD
PANORAMA CITY, CA 91402

001

SIC CODE: 4813 NAICS: 517911

TELECOMMUNICATIONS COMPANIES -

ALL EMPLOYEES -INCLUDING

INSTALLATION, MAINTENANCE,

REPAIR AND OPERATION OF

TELEPHONE LINES AND SYSTEMS,
REMOTE TRANSMISSION SITES, AND

CENTRAL OFFICE SWITCHING
EQUIPMENT-INCLUDING SHOP

DATE OF ISSUE: 01-05-15 DS

7600 IF ANY 10.82

SCHEDULE NO: 3 OF MORE

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 17 of183 Page ID#:27

Ma.
TRAVELERS J WORKERS COMPENSATION

AND
ONE TOWER SQUARE
HARTFORD, oe 06183 EMPLOYERS LIABILITY POLICY

EXTENSION OF INFO PAGE-SCHEDULE WC 00 00 O1 ( A)

POLICY NUMBER: (HJUB-4F12803-3-14)

PREMIUM BASIS
ESTIMATED RATES ESTIMATED
TOTAL ANNUAL PER $100 OF ANNUAL
CLASSIFICATION CODE REMUNERATION REMUNERATION PREMIUM

LOCATION 004 01 (CONT’D)

CLERICAL OFFICE EMPLOYEES NOC 8810 IF ANY 66

LOCATION 005 01
FEIN 522332306 ENTITY cD 001
TSC ACQUISITION CORP

6906 PACIFIC BOULEVARD
HUNTINGTON PARK, CA 90255
SIC CODE: 4813 NAICS: 517911

TELECOMMUNICATIONS COMPANIES -

ALL EMPLOYEES - INCLUDING

INSTALLATION, MAINTENANCE,

REPAIR AND OPERATION OF

TELEPHONE LINES AND SYSTEMS,

REMOTE TRANSMISSION SITES, AND

CENTRAL OFFICE SWITCHING

EQUIPMENT-INCLUDING SHOP 7600 IF ANY 10.82

CLERICAL OFFICE EMPLOYEES NOC 8810 IF ANY -66

LOCATION 006 01

FEIN 522332306 ENTITY CD 001
TSC ACQUISITION CORP

555 BROADWAY

CHULA VISTA, CA 91910
SIC CODE: 4813 NATCS: 517911

DATE OF ISSUE: 01-05-15 Ds SCHEDULE NO: 4 OF MORE

 
Case 2:19-cv-03863-PA-SK

a
TRAVELERS J

ONE TOWER SQUARE
HARTFORD, CT 06183

CLASSIFICATION

LOCATION 006 01 (CONT’D)

Document 1-4 Filed 05/03/19 Page 18 of 183 Page ID #:28

WORKERS COMPENSATION
AND
EMPLOYERS LIABILITY POLICY

EXTENSION OF INFO PAGE-SCHEDULE WC 00 00 O1 ( A)

POLICY NUMBER: (HUUB-4F12803-3-14)

PREMIUM BASIS
ESTIMATED RATES ESTIMATED
TOTAL ANNUAL PER $100 OF ANNUAL
CODE REMUNERATION REMUNERATION PREMIUM

TELECOMMUNICATIONS COMPANIES -

ALL EMPLOYEES -INCLUDING

INSTALLATION, MAINTENANCE,

REPAIR AND OPERATION OF

TELEPHONE LINES AND SYSTEMS,
REMOTE TRANSMISSION SITES, AND

CENTRAL OFFICE SWITCHING
EQUIPMENT-INCLUDING SHOP

7600 IF ANY 10.82

CLERICAL OFFICE EMPLOYEES NOC 8810 IF ANY -66

LOCATION 007 O01
FEIN 522332306 ENTITY CD
TSC ACQUISITION CORP

1100 GLENDON AVENUE
LOS ANGELES, CA 90024

001

SIC CODE: 4813 NAICS: 517911

TELECOMMUNICATIONS COMPANTES -~

ALL EMPLOYEES- INCLUDING

INSTALLATION, MAINTENANCE,

REPAIR AND OPERATION OF

TELEPHONE LINES AND SYSTEMS,
REMOTE TRANSMISSION SITES, AND

CENTRAL OFFICE SWITCHING
EQUIPMENT-INCLUDING SHOP

DATE OF ISSUE: 01-05-15 Ds

7600 IF ANY 10.82

SCHEDULE NO: 5 OF MORE

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 19 of 183 Page ID #:29

rN .
TRAVELERS J WORKERS COMPENSATION

AND
ONE TOWER SQUARE
HARTFORD, oF 06183 EMPLOYERS LIABILITY POLICY

 

EXTENSION OF INFO PAGE-SCHEDULE WC 00 00 01 ( A)

 

POLICY NUMBER: (HJUB-4F12803~-3-14)

PREMIUM BASIS
ESTIMATED RATES ESTIMATED
TOTAL ANNUAL PER $100 OF ANNUAL
CLASSIFICATION CODE REMUNERATION REMUNERATION PREMIUM

LOCATION 007 01 (CONT’D)

CLERICAL OFFICE EMPLOYEES NOC 8810 IF ANY 66

LOCATION 008 O1
FEIN 522332306 ENTITY CD 001
TSC ACQUISITION CORP

9536 WILSHIRE BLVD
BEVERLY HILLS, CA 90213
SIC CODE: 4813 NAICS: 517911

TELECOMMUNICATIONS COMPANIES -

ALL EMPLOYEES -INCLUDING

INSTALLATION, MAINTENANCE,

REPAIR AND OPERATION OF ,

TELEPHONE LINES AND SYSTEMS,

REMOTE TRANSMISSION SITES, AND

CENTRAL OFFICE SWITCHING

EQUIPMENT-INCLUDING SHOP 7600 IF ANY 10.82

DATE OF ISSUE: 01-05-15 Bs SCHEDULE NO: 6 OF MORE

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 20 of 183 Page ID #:30

A
TRAVELERS J

ONE TOWER SQUARE
HARTFORD, CT 06183

WORKERS COMPENSATION
AND
EMPLOYERS LIABILITY POLICY

EXTENSION OF INFO PAGE-SCHEDULE WC 00 00 01 ( A)

POLICY NUMBER: (HJUB-4F12803-3-14)

PREMIUM BASIS

ESTIMATED RATES ESTIMATED
TOTAL ANNUAL PER $100 OF ANNUAL
CLASSIFICATION CODE REMUNERATION REMUNERATION PREMIUM
LOCATION 008 01 (CONT’D)
CLERICAL OFFICE EMPLOYEES NOC 8810 IF ANY .66
CA MANUAL PREMIUM § 71544
TOTAL PREMIUM SUBJECT TO EXPERIENCE MODIFICATION § 72975
EXPERIENCE MODIFICATION: .82 MODIFIED PREMIUM 59840
TOTAL ESTIMATED ANNUAL STANDARD PREMIUM 59840
3.20% PREMIUM DISCOUNT (0064) 1915
TERRORISM (9740) 1174
2.25% CIGA SURCHARGE 1330
2.23% USER / FRAUD / UEBT / SIBT / OSH / LEC 1318
TOTAL ESTIMATED PREMIUM 61747
DEPOSIT AMOUNT DUE 61747
DATE OF ISSUE: 01-05-15 DS SCHEDULE NO: 7 OF MORE

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 21 0f183 Page ID#:31

yi
TRAVELERS J WORKERS COMPENSATION

AND
ONE TOWER SQUARE
HARTFORD, on 06183 EMPLOYERS LIABILITY POLICY

EXTENSION OF INFO PAGE-SCHEDULE WC 00 00 O1 ( A)

POLICY NUMBER: (HJUB-4F12803~-3-14)

INSURER: THE STANDARD FIRE INSURANCE COMPANY

15245-TX

INSURED’S NAME: TSC ACQUISITION CORP

RATE BUREAU ID: 420755074

PREMIUM BASIS
ESTIMATED RATES ESTIMATED
TOTAL ANNUAL PER $100 OF ANNUAL

CLASSIFICATION CODE REMUNERATION REMUNERATION PREMIUM
LOCATION 001 01
FEIN 522332306 ENTITY CD 001
TSC ACQUISITION CORP
10440 N CENTRAL EXPRESSWAY
DALLAS, TX 75231
SIC CODE: 4813 NAICS: 517911
BLANKET WAIVER
SEE ENDT. WC 42 03 04 ( B)-001
WAIVER CALCULATION IS BASED ON
CLASS CODE(S) PREMIUM X RATE. 0930 4455 02 89
TELECOMMUNICATIONS CONTRACTOR:
SERVICE CONNECTIONS & D 7600 IF ANY 1.58
CLERICAL OFFICE EMPLOYEES NOC 8810 4454988 -10 4455

LOCATION 002 01

FEIN 680620316 ENTITY CD 002
TELSCAPE COMMUNICATIONS INC
10440 N CENTRAL EXPRESSWAY
DALLAS, TX 75231

SIC CODE: 4813 NAICS: 517911
FEIN 752663894 ENTITY CD 003
SAGE TELECOM

10440 N CENTRAL EXPRESSWAY

DALLAS, TX 75231
SIC CODE: 4813 NAICS: 517911

FEIN 274589825 ENTITY CD 004

DATE OF ISSUE: 01-05-15 Ds SCHEDULE NO: 8 OF MORE

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 22 of 183 Page ID #:32

Ma.
TRAVELERS

ONE TOWER SQUARE
HARTFORD, CT 06183

CLASSIFICATION

LOCATION 002 01 (CONT’D)

WORKERS COMPENSATION
AND
EMPLOYERS LIABILITY POLICY

EXTENSION OF INFO PAGE-SCHEDULE WC 00 00 01 ( A)

POLICY NUMBER: (HJUB-4F12803-3~14)

PREMIUM BASIS

FEIN 274589825 ENTITY CD 004 (CONT'D)

TRUCONNECT MOBILE

10440 N CENTRAL EXPRESSWAY
DALLAS, TX 75231

SIC CODE: 4813 NAICS: 517911

TELECOMMUNICATIONS CONTRACTOR:
SERVICE CONNECTIONS & D

CLERICAL OFFICE EMPLOYEES NOC

LOCATION 003 01

FEIN 522332306 ENTITY CD 001
TSC ACQUISITION CORP

11830 WEBB CHAPEL ROAD
DALLAS, TX 75234

SIC CODE: 4813 NAICS: 517911

TELECOMMUNICATIONS CONTRACTOR:
SERVICE CONNECTIONS & D

CLERICAL OFFICE EMPLOYEES NOC

LOCATION 004 01

FEIN 522332306 ENTITY CD 001
TSC ACQUISITION CORP

2200 AVENUE K

PLANO, TX 75074
SIC CODE: 4813 NAICS: 517911

DATE OF ISSUE: 01-05-15 Ds

ESTIMATED RATES ESTIMATED
TOTAL ANNUAL PER §100 OF ANNUAL
CODE REMUNERATION REMUNERATION PREMIUM
7600 IF ANY 1.58
8810 IF ANY -10
7600 IF ANY 1.58
8810 IF ANY -10

SCHEDULE NO: 9 OF MORE

 
Case 2:19-cv-03863-PA-SK

a.
TRAVELERS J

ONE TOWER SQUARE
HARTFORD, CT 06183

CLASSIFICATION

LOCATION 004 01 (CONT’D)

Document 1-4 Filed 05/03/19 Page 23 of 183 Page ID #:33

WORKERS COMPENSATION
AND
EMPLOYERS LIABILITY POLICY

EXTENSION OF INFO PAGE-SCHEDULE WC 00 00 01 ( A)

CODE

TELECOMMUNICATIONS CONTRACTOR:

SERVICE CONNECTIONS & D

7600

CLERICAL OFFICE EMPLOYEES NOC 8810

LOCATION 005 01
FEIN 522332306 ENTITY CD
TSC ACQUISITION CORP

7568 GREENVILLE AVENUE
DALLAS, TX 75231

001

SIC CODE: 4813 NAICS: 517911

TELECOMMUNICATIONS CONTRACTOR:

SERVICE CONNECTIONS & D

DATE OF ISSUE: 01-05-15 DS

7600

POLICY NUMBER: (HJUB-4F12803~-3-14)

PREMIUM BASIS

ESTIMATED RATES ESTIMATED
TOTAL ANNUAL PER $100 OF ANNUAL
REMUNERATION REMUNERATION PREMIUM

IF ANY 1.58
IF ANY .10
IF ANY 1.58

SCHEDULE NO: 10 OF MORE

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 24 0f 183 Page ID #:34

a
TRAVELERS J

ONE TOWER SQUARE
HARTFORD, CT 06183

WORKERS COMPENSATION
AND
EMPLOYERS LIABILITY POLICY

EXTENSION OF INFO PAGE-SCHEDULE WC 00 00 01 ( A)

POLICY NUMBER: (HJUB-4F12803-3-14)

PREMIUM BASIS

ESTIMATED RATES ESTIMATED
TOTAL ANNUAL PER $100 OF ANNUAL
CLASSIFICATION CODE REMUNERATION REMUNERATION PREMIUM
LOCATION 005 01 (CONT’D)
CLERICAL OFFICE EMPLOYEES NOC 8810 IF ANY . 10
TX MANUAL PREMIUM $ 4455
1.40% EMPL. LIAB, INCREASED LIMITS(9812) § 62
ADD FOR INCREASED LIMITS MINIMUM (9848) 88
TOTAL PREMIUM SUBJECT TO EXPERIENCE MODIFICATION $§ 4694
EXPERIENCE MODIFICATION: 1.70 MODIFIED PREMIUM 7980
TOTAL ESTIMATED ANNUAL STANDARD PREMIUM 7980
8.80% PREMIUM DISCOUNT (0063) 702
EXPENSE CONSTANT (0900) 200
TERRORISM (9740) 891
TOTAL ESTIMATED PREMIUM 8369
DEPOSIT AMOUNT DUE 8369
DATE OF ISSUE: 01-05-15 DS SCHEDULE NO: 11 OF LAST

 
Case 2:19-cv-03863-PA-SK

Ma.
TRAVELERS J

ONE TOWER SQUARE
HARTFORD, CT 061

83

Document 1-4 Filed 05/03/19 Page 25 of 183 Page ID #:35

WORKERS COMPENSATION

AND

EMPLOYERS LIABILITY POLICY

ENDORSEMENT WC 00 00 01 (A)

POLICY NUMBER: (HJUB-4F12803-3-14)

LISTING OF ENDORSEMENTS

EXTENSION OF INFO PAGE

We agree that the following listed endorsements form a part of this policy on its effective date.

Wwe
we
we
wc
we
we
we
we
we
we
we
we
we
WC
we
wc
we
we
we
we
we
Wwe
we
We
we

00
00
00
00
04
00
00
00
00
42
99
99
99
99
00
99
04
04
04
04
04
04
42
42
42

00
00
00
00
03
01
03
04
04
01
03
03
03
03
04
04
03
03
03
03
04
06
03
03
04

01
01
01
01
17
14
11
06
22
01
C3
F3
76
99
ai
08
01
03
05
60
22
01
01
04
07

DATE OF ISSUE: 01-05-15

- 001 INFORMATION PAGE
- 001 INFORMATION PAGE 2
- 001 EXTENSION OF INFORMATION PAGE - SCHEDULE
- 001 ENDORSEMENT LISTING
- 001 ENDT AGRMNT LIMITING & RESTRICTING INS
- 001 PENDING LAW CHANGE TO TERRORISM RISK INS
- 001 VOLUNTARY COMP AND EMPLOYERS LIAB COV
- 001 PREMIUM DISCOUNT ENDORSEMENT
- O01 TERRORISM-REAUTHORIZATION ACT DISCLOSURE
- 001 TX PENDING LAW CHANGE TO TERRORISM RISK
- 001 SPECIAL PROVISIONS ENDT
- 001 CA LIMITS OF LIABILITY ENDT
- 001 WAIVER OF OUR RIGHTS TO RECOVER-CA
- OO1 CA WORKERS’ COMP NOTICE OF NON-RENEWAL
~ 001 CATASTROPHE (O/T CERT. ACTS GF TERR) ENDT
- 001 PREMIUM DISCOUNT ENDORSEMENT
- 001 POLICY AMENDATORY ENDORSEMENT-CALIFORNIA
- 001 OFFICERS & DIRECTORS COV/EXCLUSION ENDT.
- O01 VOL COMP & EMPLOYERS LIAB COV ENDT.
- 001 CA-EMPLOYERS LIAB COV AMENDATORY ENDT
- O01 CALIFORNIA SHORT-RATE CANCELATION ENDT
- 001 CA CANCELATION ENDT
- 001 TEXAS AMENDATORY ENDORSEMENT
- 001 TX WAIVER OF OUR RIGHTS TO RECOVER
- 001 TX AUDIT PREMIUM & RETRO PREM ENDT
ST ASSIGN: Page 1 of LAST
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 26 of 183 Page ID #:36

WC 00 00 00 ( B)
(Ed. 7-11)

The Travelers Insurance Companies

(Each a Stock Insurance Company)
Hartford, Connecticut

WORKERS COMPENSATION AND EMPLOYERS LIABILITY INSURANCE POLICY

In return for the payment of the premium and subject to all terms of this policy, we agree with you as follows:

GENERAL SECTION

. The Policy

This policy includes at its effective date the Informa-
tion Page and all endorsements and schedules listed
there. It is a contract of insurance between you (the
employer named in Item 1 of the Information Page)
and us (the insurer named on the Information Page).
The only agreements relating to this insurance are
stated in this policy. The terms of this policy may not
be changed or waived except by endorsement issued
by us to be part of this policy.

. Who Is Insured

You are insured if you are an employer named in Item
1 of the Information Page. If that employer is a part-
nership, and if you are one of its partners, you are
insured, but only in your capacity as an employer of
the partnership's employees.

. Workers Compensation Law

Workers Compensation Law means the workers or
workmen's compensation law and occupational dis-

ease law of each state or territory named in Item 3.A.
of the Information Page. It includes any amendments
to that law which are in effect during the policy pe-
tiod. It does not include any federal workers or work~
men's compensation law, any federal occupational
disease law or the provisions of any law that provide
nonoccupational disability benefits.

State

State means any state of the United States of America,
and the District of Columbia.

Locations

This policy covers all of your workplaces listed in
Items 1 or 4 of the Information Page; and it covers all
other workplaces in Item 3.A. states unless you have
other insurance or ate self-insured for such work-
places.

PART ONE — WORKERS COMPENSATION INSURANCE

. How This Insurance Applies

This workers compensation insurance applies to
bodily injury by accident or bodily injury by disease.
Bodily injury includes resulting death.

1. Bodily injury by accident must occur during the
policy period.

2. Bodily injury by disease must be caused or aggra-
vated by the conditions of your employment. The
employee's last day of last exposure to the condi-
tions causing or aggravating such bodily injury by
disease must occur during the policy period.

We Will Pay

We will pay promptly when due the benefits required
of you by the workers compensation law.

C. We Will Defend

We have the right and duty to defend at our expense
any claim, proceeding or suit against you for benefits
payable by this insurance. We have the right to inves-
tigate and settle these claims, proceedings or suits.

We have no duty to defend a claim, proceeding or suit
that is not covered by this insurance.

. We Will Also Pay

We will also pay these costs, in addition to other
amounts payable under this insurance, as part of any
claim, proceeding or suit we defend:

J. reasonable expenses incurred at our request, but
not loss of earnings;

2. premiums for bonds to release attachments and
for appeal bonds in bond amounts up to the
amount payable under this insurance.

Page 1 of 6

© Copyright 2009 National Council on Compensation Insurance, Inc. All Rights Reserved.

 
litigation costs taxed against you;

interest on a judgment as required by law until we
offer the amount due under this insurance; and

5. experises we incur.

E. Other Insurance

We will not pay more than our share of benefits and
costs covered by this insurance and other insurance or
self-insurance. Subject to any limits of liability that
may apply, all shares will be equal until the loss is
paid. If any insurance or self-insurance is exhausted,
the shares of all remaining insurance will be equal
until the loss is paid.

Payments You Must Make

You are responsible for any payments in excess of the
benefits regularly provided by the workers compensa-
tion law including those required because:

1. of your serious and willful misconduct;

2. you knowingly employ an employee in violation
of law;

3. you fail to comply with a health or safety law or
regulation; or

4. you discharge, coerce or otherwise discriminate
against any employee in violation of the workers
compensation law.

If we make any payments in excess of the benefits
regularly provided by the workers compensation law
on your behalf, you will reimburse us promptly.

. Recovery From Others

We have your rights, and the rights of persons entitled
to the benefits of this insurance, to recover our pay-
ments from anyone liable for the injury. You will do
everything necessary to protect those rights for us and
to help us enforce them.

H.

Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 27 of 183 Page ID #:37

WC 00 00 00 ( B)
(Ed. 7-11)

Statutory Provisions

These statements apply where they are required by
law.

1. As between an injured worker and us, we have
notice of the injury when you have notice.

2. Your default or the bankruptcy or insolvency of
you or your estate will not relieve us of our duties
under this insurance after an injury occurs.

3. Weare directly and primarily liable to any person
entitled to the benefits payable by this insurance.
Those persons may enforce our duties; so may an
agency authorized by law.

Enforcement may be against us or against you
and us.

4. Jurisdiction over you is jurisdiction over us for
purposes of the workers compensation law. We
are bound by decisions against you under that
law, subject to the provisions of this policy that
are not in conflict with that law.

5. This insurance conforms to the parts of the work-
ers compensation law that apply to:

a. benefits payable by this insurance;

special taxes, payments into security or other
special funds, and assessments payable by us
under that law.

6. Terms of this insurance that conflict with the
workers compensation law are changed by this
statement to conform to that law.

Nothing in these paragraphs relieves you of your
duties under this policy.

PART TWO — EMPLOYERS LIABILITY INSURANCE

How This Insurance Applies

This employers liability insurance applies to bodily
injury by accident or bodily injury by disease. Bodily
injury includes resulting death.

1. The bodily injury must arise out of and in the

course of the injured employee's employment by
you.

2. The employment must be necessary or incidental
to your work in a state or territory listed in Item
3.A. of the Information Page.

3. Bodily injury by accident must occur during the
policy period.

4. Bodily injury by disease must be caused or aggra-
vated by the conditions of your employment. The
employee's last day of last exposure to the condi-
tions causing or aggravating such bodily injury by
disease must occur during the policy period.

5. If you are sued, the original suit and any related
legal actions for damages for bodily injury by ac-
cident or by disease must be brought in the United

Page 2 of 6

© Copyright 2009 National Council on Compensation Insurance, Inc, All Rights Reserved.

 
States of America, its territories or possessions, or
Canada.

B. We Will Pay

We will pay all sums that you legally must pay as
damages because of bodily injury to your employees,
provided the bodily injury is covered by this Employ-
ers Liability Insurance.

The damages we will pay, where recovery is permitted
by law, include damages:

1. For which you are liable to a third party by reason
of a claim or suit against you by that third party to
recover the damages claimed against such third
party as a result of injury to your employee;

For care and loss of services; and

For consequential bodily injury to a spouse, child,
parent, brother or sister of the injured employee;

provided that these damages are the direct conse-
quence of bodily injury that arises out of and in the
course of the injured employee's employment by you;
and

4. Because of bodily injury to your employee that
arises out of and in the course of employment,
claimed against you in a capacity other than as
employer.

Exclusions
This insurance does not cover:

1. Liability assumed under a contract. This exclu-
sion does not apply to a warranty that your work
will be done in a workmanlike manner;

2. Punitive or exemplary damages because of bodily
injury to an employee employed in violation of
law;

3. Bodily injury to an employee while employed in
violation of law with your actual knowledge or
the actual knowledge of any of your executive of-
ficers;

4, Any obligation imposed by a workers compensa-
tion, occupational disease, unemployment com-
pensation, or disability benefits law, or any simi-
lar law;

5. Bodily injury intentionally caused or aggravated
by you;

6. Bodily injury occurring outside the United States
of America, its territories or possessions, and
Canada. This exclusion does not apply to bodily

Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 28 of 183 Page ID #:38

WC 00 00 00 ( B)
(Ed. 7-11)

injury to a citizen or resident of the United States
of America or Canada who is temporarily outside
these countries;

7. Damages arising out of coercion, criticism, demo-
tion, evaluation, reassignment, discipline, defa-
mation, harassment, humiliation, discrimination
against or termination of any employee, or any
personnel practices, policies, acts or omissions.

8. Bodily injury to any person in work subject to the
Longshore and Harbor Workers' Compensation
Act (33 USC Sections 901-950), the Nonappro-
priated Fund Instrumentalities Act (5 USC Sec-
tions 8171-8173), the Outer Continental Shelf
Lands Act (43 USC Sections 1331-1356a), the
Defense Base Act (42 USC Sections 1651-1654),
the Federal Coal Mine Safety and Health Act (30
USC Sections 801-945), any other federal workers
or workmen's compensation law or other federal
occupational disease law, or any amendments to
these laws.

9. Bodily injury to any person in work subject to the
Federal Employers' Liability Act (45 USC Sec-
tions 51-60), any other federal laws obligating an
employer to pay damages to an employee due to
bodily injury arising out of or in the course of
employment, or any amendments to those laws.

10. Bodily injury to a master or member of the crew
of any vessel.

11. Fines or penalties imposed for violation of federal
or state law.

12. Damages payable under the Migrant and Seasonal
Agricultural Worker Protection Act (29 USC Sec-
tions 1801-1872) and under any other federal law
awarding damages for violation of those laws or
regulations issued thereunder, and any amend-
ments to those laws.

. We Will Defend

We have the right and duty to defend, at our expense,
any claim, proceeding or suit against you for damages
payable by this insurance. We have the right to inves-
tigate and settle these claims, proceedings and suits.

We have no duty to defend a claim, proceeding or suit
that is not covered by this insurance. We have no duty
to defend or continue defending after we have paid our
applicable limit of liability under this insurance.

Page 3 of 6

© Copyright 2009 National Council on Compensation Insurance, Inc. All Rights Reserved.

 
E. We Will Also Pay

We will also pay these costs, in addition to other
amounts payable under this insurance, as part of any
claim, proceeding or suit we defend:

1. Reasonable expenses incurred at our request, but
not loss of earnings;

2. Premiums for bonds to release attachments and
for appeal bonds in bond amounts up to the limit
of our liability under this insurance;

Litigation costs taxed against you;

Interest on a judgement as required by law until
we offer the amount due under this insurance; and

5. expemises we incur.
Other Insurance

We will not pay more than our share of damages and
costs covered by this insurance and other insurance or
self-insurance. Subject to any limits of liability that
apply, all shares will be equal until the loss is paid. If
any insurance or self-insurance is exhausted, the
shares of all remaining insurance and self-insurance
will be equal until the loss is paid.

. Limits of Liability
Our liability to pay for damages is limited. Our limits

of liability are shown in Item 3.B. of the Information
Page. They apply as explained below:

1. Bodily Injury by Accident. The limit shown for
"bodily injury by accident each accident" is the
most we will pay for all damages covered by this
insurance because of bodily injury to one or more
employees in any one accident.

A disease is not bodily injury by accident unless it
results directly from bodily injury by accident.

Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 29 of 183 Page ID #:39

WC 00 00 00 ( B)
(Ed. 7-114)

2. Bodily Injury by Disease. The limit shown for
"bodily injury by disease-policy limit" is the most
we will pay for all damages covered by this insur-
ance and arising out of bodily injury by disease,
regardless of the number of employees who sus-
tain bodily injury by disease. The limit shown for
“bodily injury by disease-each employee" is the
most we will pay for all damages because of bod-
ily injury by disease to any one employee.

Bodily injury by disease does not include disease
that results directly from a bodily injury by acci-
dent.

3. We will not pay any claims for damages after we
have paid the applicable limit of our liability un-
der this insurance.

. Recovery From Others

We have your rights to recover our payment from
anyone liable for an injury covered by this insurance.
You will do everything necessary to protect those
rights for us and to help us enforce them.

Actions Against Us

There will be no right of action against us under this
insurance unless:

1. You have complied with all the terms of this pol-
icy; and

2. The amount you owe has been determined with
our consent or by actual trial and final judgement.

This insurance does not give anyone the right to add
us as a defendant in an action against you to deter-
mine your liability. The bankruptcy or insolvency of
you or your estate will not relieve us of our obligations
under this Part.

PART THREE — OTHER STATES INSURANCE

A. How This Insurance Applies

1. This other states insurance applies only if one or
more states are shown in Item 3.C. of the Infor-
mation Page.

2. If you begin work in any one of those states after
the effective date of this policy and are not in-
sured or are not self-insured for such work, all
provisions of the policy will apply as though that
state were listed in Item 3.A. of the Information
Page.

3. We will reimburse you for the benefits required by
the workers compensation law of that state if we
are not permitted to pay the benefits directly to
persons entitled to them.

4. If you have work on the effective date of this pol-
icy in any state not listed in Item 3.A. of the In-
formation Page, coverage will not be afforded for
that state unless we are notified within thirty
days.

B. Notice

Tell us at once if you begin work in any state listed in
Item 3.C. of the Information Page.

Page 4 of 6

© Copyright 2009 National Council on Compensation Insurance, Inc. All Rights Reserved.

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 30 of 183 Page ID #:40

WC 00 00 00 ( B)
(Ed. 7-11)

PART FOUR — YOUR DUTIES IF INJURY OCCURS

Tell us at once if injury occurs that may be covered by this
policy. Your other duties are listed here.

1.

Provide for immediate medical and other services
required by the workers compensation law.

Give us or our agent the names and addresses of the
injured persons and of witnesses, and other informa-
tion we may need.

Promptly give us all notices, demands and legal
papers related to the injury, claim, proceeding or suit.

4.

Cooperate with us and assist us, as we may request, in
the investigation, settlement or defense of any claim,
proceeding or suit.

Do nothing after an injury occurs that would interfere
with our right to recover from others.

Do not voluntarily make payments, assume obliga-
tions or incur expenses, except at your own cost.

PART FIVE —- PREMIUM

D. Premium Payments

Our Manuals

All premium for this policy will be determined by our
manuals of rules, rates, rating plans and classifica-
tions. We may change our manuals and apply the
changes to this policy if authorized by law or a gov-
ernmental agency regulating this insurance.

Classifications

Item 4 of the Information Page shows the rate and
premium basis for certain business or work classifica-
tions. These classifications were assigned based on an
estimate of the exposures you would have during the
policy period, Tf your actual exposures are not properly
described by those classifications, we will assign
proper classifications, rates and premium basis by
endorsement to this policy.

Remuneration

Premium for each work classification is determined by
multiplying a rate times a premium basis. Remunera-
tion is the most common premium basis. This pre-
mium basis includes payroll and all other remunera-
tion paid or payable during the policy period for the
services of:

1, All your officers and employees engaged in work
covered by this policy; and

2. All other persons engaged in work that could
make us liable under Part One (Workers Com-
pensation Insurance) of this policy. If you do not
have payroll records for these persons, the con-
tract price for their services and materials may be
used as the premium basis. This paragraph 2 will
not apply if you give us proof that the employers
of these persons lawfully secured their workers
compensation obligations.

You will pay all premium when due. You will pay the
premium even if part or all of a workers compensation
law is not valid.

Final Premium

The premium shown on the Information Page,
schedules, and endorsements is an estimate. The final
premium will be determined after this policy ends by
using the actual, not the estimated, premium basis and
the proper classifications and rates that lawfully apply
to the business and work covered by this policy. If the
final premium is more than the premium you paid to
us, you must pay us the balance. If it is less, we will
refund the balance to you. The final premium wiil not
be less than the highest minimum premium for the
classifications covered by this policy.

If this policy is canceled, final premium will be de-

termined in the following way unless our manuals

provide otherwise:

1. If we cancel, final premium will be calculated pro
rata based on the time this policy was in force.
Final premium will not be less than the pro rata
share of the minimum premium.

2. If you cancel, final premium will be more than
pro rata; it will be based on the time this policy
was in force, and increased by our short-rate can-
cellation table and procedure, Final premium will
not be less than the minimum premium.

Records

You will keep records of information needed to

compute premium. You will provide us with copies of

those records when we ask for them.

Audit

You will let us examine and audit all your records that

relate to this policy. These records include ledgers,

journals, registers, vouchers, contracts, tax reports,

Page 5 of 6

© Copyright 2009 National Council on Compensation Insurance, Inc. All Rights Reserved.

 

 

 
payroll and disbursement records, and programs for
storing and retrieving data. We may conduct the au-
dits during regular business hours during the policy
period and within three years after the policy period

Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 31 0f 183 Page ID#:41

WC 00 00 00 ( B)
(Ed. 7-11)

ends. Information developed by audit will be used to
determine final premium. Insurance rate service or-
ganizations have the same rights we have under this
provision.

PART SIX ~ CONDITIONS

. Inspection

We have the right, but are not obliged to inspect your
workplaces at any time. Our inspections are not safety
inspections. They relate only to the insurability of the
workplaces and the premiums to be charged. We may
give you reports on the conditions we find. We may
also recommend changes. While they may help reduce
losses, we do not undertake to perform the duty of any
person to provide for the health or safety of your em-
ployees or the public. We do not warrant that your
workplaces are safe or healthful or that they comply
with laws, regulations, codes or standards. Insurance
rate service organizations have the same rights we
have under this provision.

Long Term Policy

If the policy period is longer than one year and sixteen
days, all provisions of this policy will apply as though
a new policy were issued on each annual anniversary
that this policy is in force.

. Transfer of Your Rights and Duties

Your rights or duties under this policy may not be
transferred without our written consent.

If you die and we receive notice within thirty days
after your death, we will cover your legal representa-
tive as insured.

Wenely CS

Secretary

D. Cancellation

1. You may cancel this policy. You must mail or
deliver advance written notice to us stating when
the cancellation is to take effect.

2. We may cancel this policy. We must mail or de-
liver to you not less than ten days advance written
notice stating when the cancellation is to take ef-
fect. Mailing that notice to you at your mailing
address shown in Item 1 of the Information Page
will be sufficient to prove notice.

3. The policy period will end on the day and hour
stated in the cancellation notice.

4, Any of these provisions that conflict with a law
that controls the cancellation of the insurance in
this policy is changed by this statement to comply
with the law.

E. Sole Representative

The insured first named in Item 1 of the Information
Page will act on behalf of all insureds to change this
policy, receive return premium, and give or receive
notice of cancellation.

In witness whereof, the company has caused this policy to be signed by its President and Secretary at Hartford,
Connecticut and countersigned on the Information page by a duly authorized agent of the company.

jun Voor Com

President

Page 6 of 6

© Copyright 2009 National Council on Compensation insurance, Inc. All Rights Reserved.

 

 

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 32 of 183 Page ID #:42

WORKERS COMPENSATION

ME.
TRAVELERS J AND

ONE TOWER SQUARE EMPLOYERS LIABILITY POLICY
HARTFORD, CT 06183 ENDORSEMENT WC 00 01 14 (00)

POLICY NUMBER: (HJUB-4F12803-3-14)

NOTIFICATION ENDORSEMENT OF PENDING LAW CHANGE TO
TERRORISM RISK INSURANCE PROGRAM
REAUTHORIZATION ACT OF 2007

This endorsement is being sent to you with respect to your workers compensation and employers liability insur-
ance policy. This endorsement does not replace the separate Terrorism Risk Insurance Program Reauthorization
Act Disclosure Endorsement (WC 00 04 22 A) that is attached to your current policy and which remains in effect
as applicable.

The Terrorism Risk Insurance Act of 2002 (TRIA) as previously amended and extended by the Terrorism Risk
Insurance Program Reauthorization Act of 2007 (TRIPRA), provides for a program under which the federal
government will share in the payment of insured losses caused by certain acts of terrorism. In the absence of
affirmative US Congressional action to extend, update, or otherwise reauthorize TRIPRA, in whole or in part,
TRIPRA is scheduled to expire December 31, 2074.

Since the timetable for any further Congressional action respecting TRIPRA is unknown at this time, and expo-
sure to acts of terrorism remains, we are providing our policyholders with relevant information concerning their
workers compensation policies in effect on or after January 1, 2014 in the event of TRIPRA's expiration.

Your policy provides coverage for workers compensation losses caused by acts of terrorism or war, including
workers compensation benefit obligations dictated by state law, except in Pennsylvania where injuries or deaths
resulting from certain war-related activities are excluded from workers compensation coverage. Coverage for
such losses is still subject to all terms, definitions, exclusions, and conditions in your policy.

The premium charge for the coverage your policy provides for terrorism or war losses is shown in Item 4
of the Information Page or the Schedule in the Terrorism Risk Insurance Program Reauthorization Act
Disclosure Endorsement (WC 00 04 22 A) that is attached to your policy, and this amount may continue
or change for new, renewal, and in-force policies in effect on or after December 31, 2014 in the event of
TRIPRA's expiration, subject to regulatory review in accordance with applicable state law.

You need not do anything further at this time.

This endorsement changes the policy to which it is attached and is effective on the date issued unless otherwise
stated.

(The information below is required only when this endorsement is issued subsequent to preparation of
the policy.)

 

Endorsement Effective Policy No. Endorsement No.

Insured Premium:

Insurance Company Countersigned by

DATE OF ISSUE: 01-05-15 ST ASSIGN: Page 1 of 1

© Copyright 2013 National Council on Compensation Insurance, Inc. All Rights Reserved.

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 33 of 183 Page ID#:43

rN
TRAVELERS J WORKERS COMPENSATION

AND

HARTFORD. Cy 06183 EMPLOYERS LIABILITY POLICY

ENDORSEMENT WC 00 03 11 ( A) —

POLICY NUMBER: (HUUB-4F12803-3-14)

VOLUNTARY COMPENSATION AND EMPLOYERS LIABILITY COVERAGE
ENDORSEMENT

This endorsement adds Voluntary Compensation Insurance to the policy.

A.

How This Insurance Applies

This insurance applies to bodily injury by accident or bodily injury by disease. Bodily injury includes
resulting death.

1. The bodily injury must be sustained by an employee included in the group of employees described in
the Schedule.

2. The bodily injury must arise out of and in the course of employment necessary or incidental to work in a
state listed in the Schedule.

3. The bodily injury must occur in the United States of America, its territories or possessions, or Canada,
and may occur elsewhere if the employee is a United States or Canadian citizen temporarily away from
those places.

4. Bodily injury by accident must occur during the policy period.

5. Bodily injury by disease must be caused or aggravated by the conditions of your employment. The
employee's last day of last exposure to the conditions causing or aggravating such bodily injury by
disease must occur during the policy period.

We Will Pay

We will pay an amount equal to the benefits that would be required of you if you and your employees
described in the Schedule were subject to the workers compensation law shown in the Schedule. We will
pay those amounts to the persons who would be entitled to them under the law.

Exclusions

This insurance does not cover:

1. any obligation imposed by a workers compensation or occupational disease law, or any similar law.

2. bodily injury intentionally caused or aggravated by you.

Before We Pay

Before we pay benefits to the persons entitled to them, they must:

1. Release you and us, in writing, of all responsibility for the injury or death.

2. Transfer to us their right to recover from others who may be responsible for the injury or death.

3. Cooperate with us and do everything necessary to enable us to enforce the right to recover from others.

If the persons entitled to the benefits of this insurance fail to do those things, our duty to pay ends at once.
If they claim damages from you or from us for the injury or death, our duty to pay ends at once.

Recovery From Others

lf we make a recovery from others, we will keep an amount equal to our expenses of recovery and the
benefits we paid. We will pay the balance to the persons entitled to it. If the persons entitled to the benefits

DATE OF ISSUE: 01-05-15 ST ASSIGN: Page 1 of MORE

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 34 0f 183 Page ID #:44

yO
TRAVELERS J WORKERS COMPENSATION
AND
HARTFORD. Ce 06183 EMPLOYERS LIABILITY POLICY

ENDORSEMENT WC 00 03 11 ( A)-

POLICY NUMBER: (HJUB-4F12803-3~-14)

of this insurance make a recovery from others, they must reimburse us for the benefits we paid them.
F. Employers Liability Insurance

Part Two (Employers Liability Insurance) applies to bodily injury covered by this endorsement as though the
State of employment shown in the Schedule were shown in Item 3.A. of the Information Page.

SCHEDULE
DESIGNATED WORKERS
EMPLOYEES STATE OF EMPLOYMENT COMPENSATION LAW

ALL EMPLOYEES NOT ALL STATES STATE
SUBJECT TO THE WORKERS EXCEPT OF
COMPENSATION LAW. CA, Nu, HIRE

ND, OH,

WA, WI,

AND WY

DATE OF ISSUE: 01-05-15 ST ASSIGN: Page 2 of LAST

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 35 of 183 Page ID #:45

rN
TRAVELERS J WORKERS COMPENSATION
AND
RARTFORD. Cf O61 EMPLOYERS LIABILITY POLICY

HARTFORD, CT 06183

ENDORSEMENT WC 00 04 06 (00)

POLICY NUMBER: (HJUB-4F12803-3~-14)

PREMIUM DISCOUNT ENDORSEMENT

The premium for this policy and the policies, if any, listed in item 3 of the Schedule may be eligible for a discount.
This endorsement shows your estimated discount in item 1 or 2 of the Schedule. The final calculation of premium
discount will be determined by our manuals and your premium basis as determined by audit. Premium subject
to retrospective rating is not subject to premium discount.

SCHEDULE
1. STATE ESTIMATED ELIGIBLE PREMIUM
First Next Next
$5,000 $95,000 $400,000 Balance
2. AVERAGE PERCENTAGE DISCOUNT: See Information Page Schedule(s)

3. OTHER POLICIES:

4. IF THERE ARE NO ENTRIES IN ITEMS 1, 2, AND 3 OF THE SCHEDULE SEE THE PREMIUM DISCOUNT
ENDORSEMENT ATTACHED TO YOUR POLICY NUMBER:

DATE OF ISSUE: 01-05-15 ST ASSIGN:

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 36 of 183 Page ID #:46

TRAVELERG WORKERS OD NSATION

ONE TOWER SQUARE EMPLOYERS LIABILITY POLICY
HARTFORD, CT 06183

ENDORSEMENT WC 00 04 22 ( A)

POLICY NUMBER: (HJUB-4F12803-3-14)

TERRORISM RISK INSURANCE PROGRAM REAUTHORIZATION ACT
DISCLOSURE ENDORSEMENT

This endorsement addresses the requirements of the Terrorism Risk Insurance Act of 2002 as amended and
extended by the Terrorism Risk Insurance Program Reauthorization Act of 2007. It serves to notify you of certain
limitations under the Act, and that your insurance carrier is charging premium for losses that may occur in the
event of an Act of Terrorism.

Your policy provides coverage for workers compensation losses caused by Acts of Terrorism, including workers
compensation benefit obligations dictated by state law. Coverage for such losses is still subject to all terms,
definitions, exclusions, and conditions in your policy, and any applicable federal and/or state laws, rules, or
regulations.

Definitions

The definitions provided in this endorsement are based on and have the same meaning as the definitions in the
Act. If words or phrases not defined in this endorsement are defined in the Act, the definitions in the Act will
apply.

"Act" means the Terrorism Risk Insurance Act of 2002, which took effect on November 26, 2002, and any
amendments thereto resulting from the Terrorism Risk Insurance Program Reauthorization Act of 2007.

"Act of Terrorism" means any act that is certified by the Secretary of the Treasury, in concurrence with the
Secretary of State, and the Attorney General of the United States as meeting all of the following requirements:

a. The act is an act of terrorism.
b. The act is violent or dangerous to human life, property or infrastructure.

c. The act resulted in damage within the United States, or outside of the United States in the case of the
premises of United States missions or certain air carriers or vessels.

d. The act has been committed by an individual or individuals as part of an effort to coerce the civilian popula-
tion of the United States or to influence the policy or affect the conduct of the United States Government by
coercion.

"Insured Loss" means any loss resulting from an act of terrorism (and, except for Pennsylvania, including an act
of war, in the case of workers compensation) that is covered by primary or excess property and casualty insur-
ance issued by an insurer if the loss occurs in the United States or at the premises of United States missions or
to certain air carriers or vessels.

"Insurer Deductible" means, for the period beginning on January 1, 2008, and ending on December 31, 2014, an
amount equal to 20% of our direct earned premiums, over the calendar year immediately preceding the applica-
ble Program Year.

"Program Year" refers to each calendar year between January 1, 2008 and December 31, 2014, as applicable.
Limitation of Liability

The Act limits our liability to you under this policy. If aggregate Insured Losses exceed $100,000,000,000 in a
Program Year and if we have met our Insurer Deductible, we are not liable for the payment of any portion of the
amount of Insured Losses that exceeds $100,000,000,000; and for aggregate Insured Losses up to
$100,000,000,000, we will pay only a pro rata share of such Insured Losses as determined by the Secretary of
the Treasury.

DATE OF ISSUE: 01-05-15 ST ASSIGN: Page 1 of 2

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 37 of 183 Page ID #:47

TRAVELERS) WORKERS ON SATION

ONE TOWER SQUARE EMPLOYERS LIABILITY POLICY
HARTFORD, CT 06183

ENDORSEMENT WC 00 04 22 ( A)

POLICY NUMBER: (HJUB-4F12803-3-14)

Policyholder Disclosure Notice

1. Insured Losses would be partially reimbursed by the United States Government. If the aggregate industry
Insured Losses exceed $100,000,000 in a Program Year, the United States Government would pay 85% of
our Insured Losses that exceed our Insurer Deductible.

2. Notwithstanding item 1 above, the United States Government will not make any payment under the Act for
any portion of Insured Losses that exceed $100,000,000,000.

3. The premium charge for the coverage your policy provides for Insured Losses is included in the amount
shown in Item 4 of the Information Page or in the Schedule below.

Schedule

State Rate Premium

This endorsement changes the policy to which it is attached and is effective on the date issued unless otherwise

 

stated.

(The information below is required only when this endorsement is issued subsequent to preparation of
the policy.)

Endorsement Effective Policy No. Endorsement No.

Insured Premium $

Insurance Company Countersigned by

DATE OF ISSUE: 01-05-15 ST ASSIGN: Page 2 of 2

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 38 of 183 Page ID #:48

TRAVELER ao WORKERS COMPENSATION
AND

ONE TOWER SQUARE EMPLOYERS LIABILITY POLICY

HARTFORD, CT 06183 ENDORSEMENT WC 42 01 01 (00)

POLICY NUMBER: (HJUB-4F12803-3-14)

TEXAS NOTIFICATION ENDORSEMENT OF PENDING LAW CHANGE TO
TERRORISM RISK INSURANCE PROGRAM
REAUTHORIZATION ACT OF 2007

This endorsement is being sent to you with respect to your workers compensation and employers liability insur-
ance policy.

The Terrorism Risk Insurance Act of 2002 (TRIA) as previously amended and extended by the Terrorism Risk
Insurance Program Reauthorization Act of 2007 (TRIPRA), provides for a program under which the federal
government will share in the payment of insured losses caused by certain acts of terrorism. In the absence of
affirmative US Congressional action to extend, update, or otherwise reauthorize TRIPRA, in whole or in part,
TRIPRA is scheduled to expire December 31, 2014.

Since the timetable for any further Congressional action respecting TRIPRA is unknown at this time, and expo-
sure to acts of terrorism remains, we are providing our policyholders with relevant information concerning their
workers compensation policies in effect on or after January 1, 2014 in the event of TRIPRA’s expiration. Your
policy provides coverage for workers compensation losses caused by acts of terrorism or war, including workers
compensation benefit obligations dictated by state law. Coverage for such losses is still subject to all terms,
definitions, exclusions, and conditions in your policy.

The premium charge for the coverage your policy provides for terrorism or war losses may continue or
change for new, renewal, and in-force policies in effect on or after December 31, 2014 in the event of
TRIPRA's expiration, subject to regulatory review in accordance with applicable state law.

DATE OF ISSUE: 01-05-15 ST ASSIGN: Page 1 of 1
© Copyright 2013 National Council on Compensation Insurance, Inc. All Rights Reserved.

 
Ma.
TRAVELERS J

ONE TOWER SQUARE
HARTFORD, CT 06183

Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 39 of 183 Page ID #:49

WORKERS COMPENSATION
AND
EMPLOYERS LIABILITY POLICY

ENDORSEMENT WC 99 03 C3 (00) — 001

POLICY NUMBER: (HJUB-4F12803-3-14)

SPECIAL PROVISIONS ENDORSEMENT

STATE APPLICABILITY

The listed endorsements are only applicable in the following states:

we 00 01 14 (00)-001
APPLIES TO STATE(S):
Wc 00 03 11 ( A)-OoO1
APPLIES TO STATE(S):
We 00 04 06 (00)-001
APPLIES TO STATE(S):
we 00 04 21 ( C)-001
APPLIES TO STATE(S):
we 00 04 22 ( A)-001
APPLIES TO STATE(S):
we 04 03 01 ( B)-001
APPLIES TO STATE(S):
we 04 03 03 (01)-001
APPLIES TO STATE(S):
we 04 03 05 (00)-001
APPLIES TO STATE(S):
we 04 03 17 (00)-001
APPLIES TO STATE(S):
we 04 03 60 ( A)-001
APPLIES TO STATE(S):
WC 04 04 22 (00)-001
APPLIES TO STATE(S):
we 04 06 O01 ( A)-O01
APPLIES TO STATE(S):
We 42 01 O1 (00)-001
APPLIES TO STATE(S):
We 42 03 01 ( G)-001
APPLIES TO STATE(S):
WC 42 03 04 ( B)-001
APPLIES TO STATE(S):

CW NOTIFICATION ENDT OF PENDING LAW CHG TO TERRORI
WOLUNTARY COMP AND EMPLOYERS LIAB COV ENDT
PREMIUM DISCOUNT ENDORSEMENT

CATASTROPHE (OTHER THAN CERT ACTS OF TERRORISM) PR
Terrordem-Reauthorization Act Disclosure

CA TX

CA POLICY AMENDATORY ENDORSEMENT-CALIFORNIA
CA

OFFICERS & DIRECTORS COV/EXCLUSION END - CA
CA

VOL COMP & EMPLOYERS LIAB COV ENDORSEMENT-CA
CA

CA ENDORSEMENT AGREEMENT LIMITING AND RESTRICG
CA

CA EMPLOYERS’ LIABILITY COVERAGE AMENDATORY ENDT
CA

CALIFORNIA SHORT-RATE CANCELATION ENDORSEMENT
CA

CA CANCELATION ENDT

CA.

TEXAS NOTIFICATION ENDORSEMENT OF PENDING LAW
TX

TX AMENDATORY ENDORSEMENT

TX

TEXAS WAIVER OF OUR RIGHT TO RECOVER

TX

This endorsement changes the policy to which it is attached and is effective on the date issued unless otherwise

stated.

(The information below is required only when this endorsement is issued subsequent to preparation of

the policy.)
Endorsement Effective
Insured

Insurance Company

DATE OF ISSUE:

01-05-15

Endorsement No.
Premium $

Policy No.

Countersigned by

 

ST ASSIGN: Page 1 of MORE

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 40 of 183 Page ID #:50

Ma.
TRAVELERS | WORKERS COMPENSATION

ONE TOWER SQUARE EMPLOYERS LIABILITY POLICY
HARTFORD, CT 06183
ENDORSEMENT WC 99 03 C3 (00) — 001

POLICY NUMBER; (HJUB-4F12803-3-14)

SPECIAL PROVISIONS ENDORSEMENT
STATE APPLICABILITY

The listed endorsements are only applicable in the following states:

Wc 42 04 07 (00)-001 TX AUDIT PREMIUM AND RETROSPECTIVE PREMIUM
APPLIES TO STATE(S): TX

we 99 03 C3 (00)-001 CA SPECIAL PROVISIONS ENDORSEMENT

APPLIES TO STATE(S): CA

we 99 03 F3 (00)-001 CALIFORNIA LIMITS OF LIABILITY ENDORSEMENT
APPLIES TO STATE(S): CA

We 99 03 76 ( A)-001 WAIVER TO RECOVER ENDT - CA

APPLIES TO STATE(S): CA

we 99 03 99 (00)-001 CA NOTICE OF NON-RENEWAL

APPLIES TO STATE(S): CA

we 99 04 08 (00)-001 PREMIUM DISCOUNT ENDORSEMENT

APPLIES TO STATE(S): CA

DATE OF ISSUE: 01-05-15 ST ASSIGN: Page 2 of LAST

Order # WC 99 03 C3 SA

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 41 0f 183 Page ID#:51

Ma.
TRAVELERS J

ONE TOWER SQUARE WORKERS COMPENSATION
HARTFORD, CT 06183 AND

EMPLOYERS LIABILITY INSURANCE POLICY
ENDORSEMENT WC 99 03 F3 (00)

POLICY NUMBER: (HJUB-4F12803-3-14)

CALIFORNIA LIMITS OF LIABILITY ENDORSEMENT

This endorsement applies only to the insurance provided by the policy because California is shown in Item
3.A. of the Information Page.

The limits of our liability under Part Two of the policy are:

Bodily Injury by Accident $1,000,000 or the amount shown in Item 3.B. of the Information
Page, whichever is greater, each accident

Bodily Injury by Disease $1,000,000 or the amount shown in Item 3.B. of the Information
Page, whichever is greater, policy limit

Bodily Injury by Disease $1,000,000 or the amount shown in Item 3.B. of the Information
Page, whichever is greater, each employee

This change applies to the insurance this policy provides for California operations only.

This endorsement changes the policy to which it is attached and is effective on the date issued unless
otherwise stated.

(The information below is required only when this endorsement is issued subsequent to
preparation of the policy.)

Endorsement Effective Policy No. Endorsement No.
Insured Premium $
Insurance Company Countersigned by

 

DATE OF ISSUE: 01-05-15 ST ASSIGN: Page 1 of 1

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 42 of 183 Page ID #:52

TRAVELERS | WORKERS COIL ENSATION

ONE TOWER SQUARE EMPLOYERS LIABILITY POLICY
HARTFORD, CT 06183

ENDORSEMENT WC 9903 76( A)— 001

POLICY NUMBER: (HJUB-4F12803-3-14)

WAIVER OF OUR RIGHT TO RECOVER FROM OTHERS
ENDORSEMENT — CALIFORNIA
(BLANKET WAIVER)

We have the right to recover our payments from anyone liable for an injury covered by this policy. We will not
enforce our right against the person or organization named in the Schedule.

The additional premium for this endorsement shall be 02.000 % of the California workers’ compensation pre-
mium.

Schedule

Person or Organization Job Description

ANY PERSON OR ORGANIZATION
FOR WHICH THE INSURED HAS

AGREED BY WRITTEN CONTRACT
EXECUTED PRIOR TO LOSS TO

FURNISH THIS WAIVER.

This endorsement changes the policy to which it is attached and is effective on the date issued unless otherwise
stated.

(The information below is required only when this endorsement is issued subsequent to preparation of
the policy.)

Endorsement Effective Policy No. Endorsement No.
Insured Premium
Insurance Company Countersigned by

 

DATE OF ISSUE: 01-05-15 ST ASSIGN: Page 1 of 1

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 43 of 183 Page ID #:53

Man.
TRAVELERS J WORKERS COMPENSATION

AND
SARTFORDY GF 06183 EMPLOYERS LIABILITY POLICY

ENDORSEMENT WC 99 03 99 (00)

POLICY NUMBER: (HUJUB-4F12803-3-14)

CALIFORNIA WORKERS’ COMPENSATION
NOTICE OF NON-RENEWAL

Section 11664 of the California Insurance Code which becomes operative November 30, 1994 requires us in
most instances to provide you with a notice of non-renewal. Except as specified in paragraphs 1 through 6
below, if we elect to non-renew your policy, we are required to deliver or mail to you a written notice stating the
reason or reasons for the non-renewal of the policy. The notice is required to be sent to you no earlier than 120
days before the end of the policy period and no later than 30 days before the end of the policy period. If we fail
to provide you the required notice, we are required to continue the coverage under the policy with no change in
the premium rate until 60 days after we provide you with the required notice.

We are not required to provide you with a notice of non-renewal in any of the following situations:

4. Your policy was transferred or renewed without a change in its terms or conditions or the rate on which the
premium is based to another insurer or other insurers who are members of the same insurance group as
us.

2. The policy was extended for 90 days or less and the required notice was given prior to the extension.

3. You obtained replacement coverage or agreed, in writing, within 60 days of the termination of the policy, to
obtain that coverage.

4. The policy is for a period of no more than 60 days and you were notified at the time of issuance that it may
not be renewed.

5. You requested a change in the terms or conditions or risks covered by the policy within 60 days prior to the
end of the policy period.

6. We made a written offer to you at least 30 days, but not more than 120 days, prior to the end of the policy
period to renew the policy at a changed premium rate.

DATE OF ISSUE: 01-05-15 ST ASSIGN: Page 1 of 1

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 44 0f 183 Page ID #:54

TRAVELERG) WORKERS oA SATION

ONE TOWER SQUARE EMPLOYERS LIABILITY POLICY
HARTFORD, CT 06183

ENDORSEMENT WC 00 04 21 ( C)

POLICY NUMBER: (HUUB-4F12803-3-14)

CATASTROPHE (OTHER THAN CERTIFIED ACTS OF TERRORISM)
PREMIUM ENDORSEMENT

This endorsement is notification that your insurance carrier is charging premium to cover the losses that may
occur in the event of a Catastrophe (other than Certified Acts of Terrorism) as that term is defined below. Your
policy provides coverage for workers compensation losses caused by a Catastrophe (other than Certified Acts of
Terrorism). This premium charge does not provide funding for Certified Acts of Terrorism contemplated under
the Terrorism Risk Insurance Program Reauthorization Act Disclosure Endorsement (WC 00 04 22 A), attached
to this policy.

For purposes of this endorsement, the following definitions apply:

* Catastrophe (other than Certified Acts of Terrorism): Any single event, resulting from an Earthquake,
Noncertified Act of Terrorism, or Catastrophic Industrial Accident, which results in aggregate workers com-
pensation losses in excess of $50 million.

* Earthquake: The shaking and vibration at the surface of the earth resulting from underground movement
along a fault plane or from volcanic activity.

* Noncertified Act of Terrorism: An event that is not certified as an Act of Terrorism by the Secretary of
Treasury pursuant to the Terrorism Risk Insurance Act of 2002 (as amended) but that meets all of the follow-
ing criteria:

a. Itis an act that is violent or dangerous to human life, property, or infrastructure;

b. The act results in damage within the United States, or outside of the United States in the case of the
premises of United States missions or air carriers or vessels as those terms are defined in the Terrorism
Risk Insurance Act of 2002 (as amended); and

c. Itis an act that has been committed by an individual or individuals as part of an effort to coerce the civil-
jan population of the United States or to influence the policy or affect the conduct of the United States
Government by coercion.

* Catastrophic Industrial Accident: A chemical release, large explosion, or small blast that is localized in nature
and affects workers in a small perimeter the size of a building.

The premium charge for the coverage your policy provides for workers compensation losses caused by a
Catastrophe (other than Certified Acts of Terrorism) is shown in Item 4 of the Information Page or in the Sched-
ule below.

Schedule

State Rate Premium

This endorsement changes the policy to which it is attached and is effective on the date issued unless otherwise

stated.

(The information below is required only when this endorsement is issued subsequent to preparation of
the policy.)

Endorsement Effective Policy No. Endorsement No.

Insured Premium $

Insurance Company Countersigned by

 

DATE OF ISSUE: 01-05-15 ST ASSIGN: Page 1 of 1

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 45 of 183 Page ID #:55

WORKERS COMPENSATION

a.
TRAVELERS J AND

ONE TOWER SQUARE EMPLOYERS LIABILITY POLICY
HARTFORD, CT 06183 ENDORSEMENT WC 99 04 08 (00)

POLICY NUMBER: (HJUB-4F12803-3-14)

PREMIUM DISCOUNT ENDORSEMENT

The premium for the state and other states, if any, listed in item 3.A of the Information Page may be eligible for a
discount. The final calculation of premium discount will be determined by our manuals and your premium as
determined by audit. Premium subject to retrospective rating is not subject to premium discount.

OTHER POLICIES:

DATE OF ISSUE: 01-05-15 ST ASSIGN:

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 46 of 183 Page ID #:56

WORKERS COMPENSATION

ME.
TRAVELERS J AND

ONE TOWER SQUARE EMPLOYERS LIABILITY POLICY
HARTFORD, CT 06183

ENDORSEMENT WC 04 03 01 ( B)

POLICY NUMBER: (HJUB-4F12803-3-14)
POLICY AMENDATORY ENDORSEMENT — CALIFORNIA

It is agreed that, anything in the policy to the contrary nctwithstanding, such insurance as is afforded by this
policy by reason of the designation of California in Item 3 of the Information Page is subject fo the following
provisions:

1.

Minors Iegally Employed — Not Insured. This policy does not cover liability for additional compensation
imposed on you under Section 4557, Division IV, Labor Code of the State of California, by reason of injury to
an employee under sixteen years of age and iliegally employed at the time of injury.

Punitive or Exemplary Damages — Uninsurable. This policy does not cover punitive or exemplary dam-
ages where insurance of liability therefor is prohibited by law or contrary to public policy.

Increase in Indemnity Payment ~ Reimbursement. You are obligated to reimburse us for the amount of
increase in indemnity payments made pursuant to Subdivision (d) of Section 4650 of the California Labor
Code, if the late indemnity payment which gives rise to the increase in the amount of payment is due less
than seven (7) days after we receive the completed claim form from you. You are obligated to reimburse us
for any increase in indemnity payments not covered under this policy and will reimburse us for any increase
in indemnity payment not covered under the policy when the aggregate total amount of the reimbursement
payments paid in a policy year exceeds one hundred dollars ($100).

If we notify you in writing, within 30 days of the payment, that you are obligated to reimburse us, we will bill
you for the amount of increase in indemnity payment and collect it no later than the final audit. You will have
60 days, following notice of the obligation to reimburse, to appeal the decision of the insurer to the Depart-
ment of Insurance.

Application of Policy. Part One, "Workers Compensation Insurance", A, "How This Insurance Applies", is
amended to read as follows:

This workers compensation insurance applies to bodily injury by accident or disease, including death result-
ing therefrom. Bodily injury by accident must occur during the policy period. Bodily injury by disease must be
caused or aggravated by the conditions of your employment. Your employee's exposure to those conditions
causing or aggravating such bodily injury by disease must occur during the policy period.

Rate Changes. The premium and rates with respect to the insurance provided by this policy by reason of the
designation of California in Item 3 of the Information Page are subject to change if ordered by the Insurance
Commissioner of the State of California pursuant to Section 11737 of the California Insurance Code.

Long Term Policy. If this policy is written for a period longer than one year, all the provisions of this policy
shall apply separately to each consecutive twelve-month period or, if the first or last consecutive period is
less than twelve months, to such period of less than twelve months, in the same manner as if a separate pol-
icy had been written for each consecutive period.

Statutory Provision. Your employee has a first lien upon any amount which becomes owing to you by us on
account of this policy, and in the case of your legal incapacity or inability to receive the money and pay it to
the claimant, we will pay it directly to the claimant.

Part Five, "Premium", E, "Final Premium", is amended to read as follows:

The premium shown on the Information Page, schedules, and endorsements is an estimate. The final pre-
mium will be determined after this policy ends by using the actual, not the estimated, premium basis and the
proper classifications and rates that lawfully apply to the business and work covered by this policy. If the final
premium is more than the premium you paid to us, you must pay us the balance. If it is less, we will refund

DATE OF ISSUE: 01-05-15 ST ASSIGN: Page 1 of 2

© 2011 Workers* Compensation Insurance Rating Bureau of California. All rights reserved.

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 47 of 183 Page ID #:57

TRAVELERS) WORKERS ON ATION

ONE TOWER SQUARE EMPLOYERS LIABILITY POLICY
HARTFORD, CT 06183
ENDORSEMENT WC 04 03 01 ( B)

POLICY NUMBER: (HJUB-4F12803-3-14)

the balance to you. The final premium will not be less than the highest minimum premium for the classifica-
tions covered by this policy.

If this policy is canceled, final premium will be determined in the following way unless our manuals provide
otherwise:

a. If we cancel, final premium will be calculated pro rata based on the time this policy was in force. Final
premium will not be less than the pro rata share of the minimum premium.

b. {lf you cancel, final premium may be more than pro rata; it will be based on the time this policy was in
force, and may be increased by our short-rate cancelation table and procedure. Fina! premium will not be
less than the pro rata share of the minimum premium.

It is further agreed that this policy, including all endorsements forming a part thereof, constitutes the entire
contract of insurance. No condition, provision, agreement, or understanding not set forth in this policy or such
endorsements shall affect such contract or any rights, duties, or privileges arising therefrom.

This endorsement changes the policy to which it is attached and is effective on the date issued unless otherwise

 

stated.
(The information below is required only when this endorsement is issued subsequent to preparation of
the policy.)
Endorsement Effective Policy No. Endorsement No.
Insured Insurance Company
Countersigned by
DATE OF ISSUE: 01-05-15 ST ASSIGN: Page 2 of 2

© 2011 Workers’ Compensation Insurance Rating Bureau of California. All rights reserved,

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 48 of 183 Page ID #:58

YN
TRAVELERS J WORKERS COMPENSATION
AND
RARTFORD. Cr OGL EMPLOYERS LIABILITY POLICY

HARTFORD, CT 06183

ENDORSEMENT WC 04 03 03 (01) — 001

POLICY NUMBER: (HJUB-4F12803-3-14)

OFFICERS AND DIRECTORS COVERAGE/EXCLUSION ENDORSEMENT -
CALIFORNIA

If the employer named in item 1 of the Information Page Is a private corporation whose officers and directors are
the sole shareholders, this policy applies to all such officers and directors, as employees, except those excluded
below or named as excluded in item 4 of the Information Page.

OFFICERS AND DIRECTORS
EXCLUDED TITLE

NATHAN JOHNSON
MATTHEW JOHNSON

DATE OF ISSUE: 01-05-15 ST ASSIGN: Page 1 of LAST

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 49 of 183 Page ID #:59

rN
TRAVELERS | WORKERS COMPENSATION

ONE TOWER SQUARE
HARTFORD, CT 06183 EMPLOYERS LIABILITY POLICY

ENDORSEMENT WC 04 03 05 (00) — 001

POLICY NUMBER: (HUUB-4F12803-3-14)

VOLUNTARY COMPENSATION AND EMPLOYERS LIABILITY COVERAGE
ENDORSEMENT - CALIFORNIA

ifthe employer named in item 1 of the Information Page has in his employment persons not entitled to compensation
under Division 4 of the Labor Code of the State of California, this policy shall operate as an election on the part of
the employer to come under the compensation provisions of Division 4 with respect to those persons described

in the Schedule below.
This policy applies to those persons described in the Schedule below as employees.

SCHEDULE

ALL EMPLOYEES NOT SUBJECT TO THE WORKERS COMPENSATION LAW.

DATE OF ISSUE: 01-05-15 ST ASSIGN:

 
Case 2:19-cv-03863-PA-SK Document 1-4

ME.
TRAVELERS J WORKERS COMPENSATION

ONE TOWER SQUARE EMPLOYERS LIABILITY POLICY
HARTFORD, CT 06183

ENDORSEMENT WC 04 03 60 ( A)

POLICY NUMBER: (HJUB-4F12803-3-14)

EMPLOYERS’ LIABILITY COVERAGE AMENDATORY ENDORSEMENT —

CALIFORNIA

The insurance afforded by Part Two (Employers' Liability Insurance) by reason of designation of California in item
3 of the information page is subject to the following provisions:

A. “How This Insurance Applies," is amended to read as follows:

A. How This Insurance Applies

This employers’ liability insurance applies to bodily injury by accident or bodily injury by disease. Bodily
injury means a physical injury, including resulting death.

1.

2.
3.
4

The bodily injury must arise out of and in the course of the injured employee's employment by you.
The employment must be necessary or incidental to your work in California.
Bodily injury by accident must occur during the policy period.

Bodily injury by disease must be caused or aggravated by the conditions of your employment. The
employee's last day of last exposure to the conditions causing or aggravating such bodily injury by
disease must occur during the policy period.

If you are sued, the original suit and any related legal actions for damages for bodily injury by
accident or by disease must be brought in the United States of America, its territories or possessions,
or Canada.

C. The "Exclusions" section is modified as follows (all other exclusions in the "Exclusions" section remain as is):

1. Exclusion 1 is amended to read as follows:

1. liability assumed under a contract.

2. Exclusion 2 is deleted.

3. Exclusion 7 is amended to read as follows:

7. damages arising out of coercion, criticism, demotion, evaluation, reassignment, discipline,
defamation, harassment, humiliation, discrimination against or termination of any employee,
termination of employment, or any personnel practices, policies, acts or omissions.

4. The following exclusions are added:

1. bodily injury to any member of the flying crew of any aircraft.

2. bodily injury to an employee when you are deprived of statutory or common law defenses or are
subject to penalty because of your failure to secure your obligations under the workers’
compensation law(s) applicable to you or otherwise fail to comply with that law.

DATE OF ISSUE: 01-05-15 ST ASSIGN: Page 1 of 1

Filed 05/03/19 Page 50 of 183 Page ID #:60

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 510f183 Page ID#:61

WORKERS COMPENSATION

Ma.
TRAVELERS J AND

ONE TOWER SQUARE EMPLOYERS LIABILITY POLICY
HARTFORD, CT 06263 ENDORSEMENT WC 04 04 22 (00)

POLICY NUMBER; (HJUB-4F12803-3-14)

CALIFORNIA SHORT-RATE CANCELATION ENDORSEMENT

It is agreed that, anything in the policy to the contrary notwithstanding, such insurance as is afforded by this policy by reason of the designation of
California in item 3 of the Information Page is subject to the following provisions:

If you cancel the policy and a disclosure was provided in accordance with Section 481(c) of the California Insurance Cade, final premium will be
based on the time this policy was in force and increased by the short-rate cancelation table below:

Short Rate Cancelation Table

 

 

 

 

 

 

 

 

 

 

 

Days in Factors to Apply to Days in Factors to Apply to Days in Factors to Apply to
Policy Short Rate Earned Premium for Policy Short Rate Earned Premium for Policy Short Rate Earned Premium for
Period Percentages Period Policy in Effect Period Percentages Period Policy in Effect Period Percentages | Perlod Policy in Effect
1 5% 18.2482 46 23% 1.8250 91 35% 1.4038
2 6 10.9489 47 23 1.7861 92 36 4.4283
3 7 8.5158 48 24 1.8250 93 36 1.4129
4 7 6.3869 49 24 4.7877 94 36 1.3979
5 8 5.8394 50 24 4.7520 95 37 1.4216
6 8 4.8662 51 24 1.7176 96 37 1.4068
7 9 4.6924 52 25 1.7548 97 37 4.3923
8 9 4.1058 53 25 1.7216 98 37 1.3781
9 10 4.0552 54 25 1.6899 99 38 4.4010
10 10 3.6496 55 26 1.7255 400 38 1.3870
41 11 3.6496 56 26 1.6947 101 338 1.3733
12 11 3.3455 57 26 1.6650 102 38 1.3598
13 12 3.3689 58 26 1.6362 103 39 1.3820
14 12 3.1283 59 27 1.6704 104 39 1.3688
15 13 3.1630 60 27 4.6425 105 39 1.3557
16 13 2.9653 61 27 1.6156 106 40 4.3774
17 14 3.0056 62 27 4.5895 107 40 4.3645
18 14 2.8386 63 28 1.6222 108 40 4.3519
19 15 2.8818 64 28 1.5969 109 40 1.3395
20 15 2.1377 65 28 4.5723 110 Af 1.3605
24 16 2.7812 66 29 1.6038 111 At 1.3482
22 16 2.6547 67 29 1.5799 412 44 1.3362
23 17 2.6980 68 29 1.5566 113 1 4.3243
24 17 2.5856 69 29 1.5341 114 42 4.3447
25 17 2.4821 70 30 1.5643 116 42 1.3330
26 18 2.5270 71 30 4.5423 116 42 4.3215
27 18 2.4334 72 30 1.5208 117 43 1.3414
28 18 2.3465 73 30 1.5000 118 43 1.3301
29 18 2.2656 74 31 1.5291 119 43 1.3189
30 19 2.3417 75 31 1.5087 120 43 1.3078
31 19 2.2371 76 31 1.4888 421 44 1.3273
32 19 2.1672 77 32 1.5169 422 44 1.3164
33 20 2.2121 78 32 4.4974 123 44 1.3057
34 20 2.1471 79 32 1.4785 424 44 1.2951
35 20 2.0857 80 32 1.4600 125 45 1.3140
36 20 2.0278 81 33 1.4870 126 45 1.3036
37 21 2.0716 82 33 1.4689 127 45 1.2933
38 21 2.0171 83 33 1.4512 128 46 1.3117
39 21 4.9654 84 34 1.4774 129 46 1.3016
40 21 1.9162 85 34 1.4600 130 46 4.2916
41 22 1.9585 86 34 1.4430 131 46 1.2817
42 22 4.9119 87 34 1.4264 132 47 1.2996
43 22 1.8674 88 35 1.4517 133 47 4.2899
44 23 41,9079 89 35 4.4354 134 47 1.2802
45 23 1.8655 90 35 1.4194 435 47 1.2708

 

 

© 2011 Workers’ Compensation Insurance Rating Bureau of California. All rights reserved

DATE OF ISSUE: 01-05-15 ST ASSIGN: Page 1 of 3

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 52 0f 183 Page ID #:62

WORKERS COMPENSATION

PN
TRAVELERS J AND

ONE TOWER SQUARE EMPLOYERS LIABILITY POLICY
HARTFORD, CT 06183 ENDORSEMENT WC 04 04 22 (00)

POLICY NUMBER: (HJUB-4F12803-3-14)

 

 

 

 

Days in Factors to Apply to Days in Factors to Apply to Days in Factors to Apply to

Policy Short Rate Earned Premium for Policy Short Rate Earned Premium for Policy Short Rate Earned Premium for

Period Percent Period Policy in Effect Period Percent Period Policy in Effect Period _| Percent: Period Policy in Effect
136 48% 1.2882 181 60% 1.2099 226 70% 4.1305
137 48 1.2788 182 60 1.2033 227 70 1.1255
138 48 1.2696 183 61 1.2187 228 70 1.1206
139 49 1.2867 184 61 1.2101 229 71 41.1317
140 49 4.2775 185 61 4.2035 230 71 1.1267
144 49 1.2684 186 61 4.1970 231 71 4.1219
142 49 1.2595 187 61 1.1906 232 71 1.1170
143 50 1.2762 188 62 1.2037 233 72 1.1279
144 50 1.2674 189 62 1.1974 234 72 1.1231
145 50 1.2586 190 62 1.1910 235 72 1.1183
146 50 1.2500 191 62 1.1848 236 72 1.1136
147 51 1.2663 192 63 1.1977 237 72 1.1089
148 51 1.2578 193 63 4.1914 238 73 4.1195
149 51 1.2493 194 63 1.1853 239 73 1.1149
150 52 1.2653 195 63 1.1792 240 73 1.1102
1514 52 1.2569 196 63 1.1732 241 73 1.1056
152 52 1.2487 197 64 1.1858 242 74 1.1161
153 52 1.2405 198 64 1.1798 243 74 4.1415
154 53 1.2562 199 64 1.1739 244 74 1.1070
155 53 1.2481 200 64 1.1680 245 74 1.1025
156 53 1.2401 201 65 1.1804 246 74 1.0980
157 54 1.2554 202 65 1.1745 247 75 1.1083
158 54 1.2475 203 65 1.1687 248 75 1.1038
159 54 1.2396 204 65 1.1630 249 75 4.0994
160 54 1.2319 205 65 1.1573 250 75 4.0950
161 55 1.2469 206 66 1.1694 251 76 41.1052
162 55 1.2392 207 66 1.1638 252 76 1.1008
163 55 1.2316 208 66 1.1582 253 76 1.0964
164 55 1.2241 208 66 1.1526 254 76 4.0921
165 56 1.2388 210 67 1.1645 255 76 1.0878
166 56 1.2313 211 67 1.1590 256 77 1.0979
167 56 4.2240 212 67 1.1535 257 77 4.0936
168 57 1.2384 213 67 1.1481 258 77 4.0893
169 57 1.2311 214 67 1.1428 259 77 1.0851
170 57 1.2238 215 68 1.1544 260 77 1.0810
171 57 1.2167 216 68 1.1491 261 78 1.0908
172 58 1.2308 217 68 1.1438 262 78 1.0866
173 58 4.2237 218 68 1.1385 263 78 4.0825
174 58 1.2167 219 69 1.1500 264 78 4.0784
175 58 1.2097 220 69 4.1448 265 79 1.0881
176 59 1.2236 221 69 4.1396 266 79 1.0840
177 59 1.2167 222 69 1.1345 267 79 1.0800
178 59 1.2098 223 69 1.1294 268 79 1.0758
179 60 4.2235 224 70 1.1406 269 79 1.0719
180 60 1.2167 225 70 1.1356 270 80 4.0815

 

 

 

 

 

 

 

 

 

 

 

 

© 2011 Workers' Compensation Insurance Rating Bureau of California. All rights reserved

DATE OF ISSUE: 01-05-15 ST ASSIGN: Page 2 of 3

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 53 0f 183 Page ID #:63

WORKERS COMPENSATION

Ma.
TRAVELERS J AND

ONE TOWER SQUARE EMPLOYERS LIABILITY POLICY
HARTFORD, CT 06183 ENDORSEMENT WC 04 04 22 (00)

POLICY NUMBER: (HdUB-4F12803-3-14)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Days in Factors to Apply to Days in Factors to Apply to Days in Factors to Apply to
Policy Short Rate Earned Premium for Policy Short Rate Earned Premium for Policy Short Rate Earned Premium for
Period Percentages Period Policy in Effect Period Percentages Period Policy in Effect Period |Percentages| Period Policy in Effect
271 80% 4.0775 316 90% 1.0396 361 100% 4.0111
272 80 1.0735 317 90 1.0363 362 100 1.0083
273 80 1.0696 318 90 1.0330 363 100 1.0055
274 81 4.0790 319 90 4.0298 364 100 4.0027
275. 81 4.0751 320 91 4.0380 365 100 4.0000
276 81 1.0712 321 91 1.0347
277 81 1.0673 322 91 4.0315
278 81 1.0635 323 91 1.0283
279 82 1.0728 324 92 1.0364
280 82 1.0689 325 92 1.0332
281 82 1.0651 326 92 1.0301
282 82 1.0614 327 92 1.0269
283 83 4.0705 328 92 4.0238
284 83 1.0667 329 93 1.0318
285 83 1.0630 330 93 1.0286
286 83 4.0593 331 93 1.0255
287 83 1.0556 332 93 1.0224
288 84 1.0646 333 94 1.0303
289 84 1.0609 334 94 1.0272
290 84 4.0572 335 94 4.0242
291 84 1.0536 336 94 4.0211
292 85 1.0625 337 94 1.0181
293 85 4.0589 338 95 1.0259
294 85 1.0553 339 95 1.0229
295 85 1.0517 340 95 1.0198
286 85 4.0481 341 95 1.0169
297 86 4.0569 342 95 1.0139
298 86 1.0534 343 96 1.0216
299 86 1.0498 344 96 1.0186
300 86 1.0463 345 96 1.0156
301 86 1.0429 346 96 1.0127
302 87 1.0515 347 97 4.0203
303 87 1.0480 348 97 1.0174
304 87 1.0446 349 97 1.0145
305 87 1.0411 350 97 1.0116
306 88 1.0497 351 97 1.0087
307 88 1.0462 352 98 1.0162
308 88 1.0429 353 98 1.0133
309 88 1.0395 354 98 4.0105
310 88 1.0361 355 98 4.0076
311 89 1.0445 356 99 4.0150
312 89 1.0412 357 99 4.0122
313 89 1.0379 358 99 4.0094
314 89 1.0346 359 99 1.0065
315 90. 4.0429 360 99 1.0038
This endorsement changes the policy to which it is attached and is effective on the date issued unless otherwise
stated.
(The information below is required only when this endorsement is issued subsequent to preparation of
the policy.)
Endorsement Effective Policy No. Endorsement No.
Insured Premium $
Insurance Company Countersigned by
© 2011 Workers' Compensation Insurance Rating Bureau of California. All rights reserved
DATE OF ISSUE: 01-05-15 ST ASSIGN: Page 3 of 3

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 54 0f 183 Page ID #:64

rN
TRAVELERS J WORKERS COMPENSATION

AND

ONE TOWER SQUARE
HARTFORD, CT 06183 EMPLOYERS LIABILITY POLICY

ENDORSEMENT WC 04 06 01 ( A)

POLICY NUMBER: (HUUB-4F12803-3-14)

CALIFORNIA CANCELATION ENDORSEMENT

This endorsement applies only to the insurance provided by the policy because California is shown in Item 3.A.
of the Information page.

The cancelation condition in Part Six (Conditions) of the policy is replaced by these conditions:

CANCELATION
4. You may cancel this policy. You must mail or deliver advance written notice to us stating when the
cancelation is to take effect.

2. We may cancel this policy for one or more of the following reasons:

a. Non-payment of premium;
Failure to report payroll;
Failure to permit us to audit payroll as required by the terms of this policy or of a previous policy issued
by us;
d. Failure to pay any additional premium resulting from an audit of payroll required by the terms of this
policy or any previous policy issued by us;
Material misrepresentation made by you or your agent;
Failure to cooperate with us in the investigation of a claim;
Failure to comply with Federal or State safety orders;
Failure to comply with written recommendations of our designated loss control representatives;
The occurrence of a material change in the ownership of your business;

j. The occurrence of any change in your business or operations that materially increases the hazard for
frequency or severity of loss;

k. The occurrence of any change in your business or operation that requires additional or different
classification for premium calculation;

I. The occurrence of any change in your business or operation which contemplates an activity excluded
by our reinsurance treaties.

3. If we cancel your policy for any of the reasons listed in (a) through (f), we will give you 10 days advance
written notice, stating when the cancelation is to take effect. Mailing that notice to you at your mailing
address shown in Item 1 of the Information Page will be sufficient to prove notice. If we cancel your policy
for any of the reasons listed in Items (g) through (1), we will give you 30 days advance written notice;
however, we agree that in the event of cancelation and reissuance of a policy effective upon a material
change in ownership or operations, notice will not be provided.

sa mo

4. The policy period will end on the day and hour stated in the cancelation notice.

DATE OF ISSUE: 01-05-15 ST ASSIGN: Page 1 of 1

 

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 55 o0f 183 Page ID #:65

WORKERS COMPENSATION

Ma.
TRAVELERS J AND

ONE TOWER SQUARE EMPLOYERS LIABILITY POLICY
HARTRORD, CT 06183 ENDORSEMENT WC 42 03 01 ( G)

POLICY NUMBER: (HJUB-4F12803~-3~-14)

TEXAS AMENDATORY ENDORSEMENT

This endorsement applies only to the insurance provided by the policy because Texas is shown in Item 3.A. of
the Information Page.

GENERAL SECTION
B. Who Is Insured is amended to read:
You are insured if you are an employer named in Item 1 of the Information Page. If that employer is a part-

nership or joint venture, and if you are one of its partners or members, you are insured, but only in your ca-
pacity as an employer of the partnership's or joint venture's employees.

D. State is amended to read:
State means any state or territory of the United States of America, and the District of Columbia.

PART ONE — WORKERS COMPENSATION INSURANCE

E. Other Insurance is amended by adding this sentence:

This Section only applies if you have other insurance or are self-insured for the same loss.
F. Payments You Must Make

This Section is amended by deleting the words "workers compensation” from number 4.
H. Statutory Provisions

This Section is amended by deleting the words "after an injury occurs" from number 2.

PART TWO — EMPLOYERS LIABILITY INSURANCE

C. Exclusions

Sections 2 and 3 are amended to add:
This exclusion does not apply unless the violation of law caused or contributed to the bodily injury.
Section 6 is amended to read:

6. bodily injury occurring outside the United States of America, its territories or possessions, and Canada.
This exclusion does not apply to bodily injury to a citizen or resident of the United States of America,
Mexico or Canada who is temporarily outside these countries.

D. We Will Defend
This Section is amended by deleting the last sentence.

PART FOUR — YOUR DUTIES IF INJURY OCCURS

Number 6 of this part is amended to read:

6. Texas law allows you to make weekly payments to an injured employee in certain instances. Unless au-
thorized by law, do not voluntarily make payments, assume obligations or incur expenses, except at your
own cost.

DATE OF ISSUE: 01-05-15 ST ASSIGN: Page 1 of 3
© Copyright 2014 National Council on Compensation Insurance, Inc. All Rights Reserved.

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 56 of 183 Page ID #:66

WORKERS COMPENSATION

Ma.
TRAVELERS J AND

ONE TOWER SQUARE EMPLOYERS LIABILITY POLICY
HARTFORD, CT 06283 ENDORSEMENT WC 42 03 01 ( G)

POLICY NUMBER: (HUJUB-4F12803-3-14)

PART FIVE - PREMIUM

A. Our Manuals is amended by adding this sentence:

In this part, “our manuals" means manuals approved or prescribed by the Texas Department of Insurance.
Cc. Remuneration

Number 2 is amended to read:

2. All other persons engaged in work that would make us liable under Part One (Workers Compensation
Insurance) of this policy. This paragraph 2 will not apply if you give us proof that the employers of these
persons lawfully secured workers compensation insurance.

E. Final Premium
Number 2 is amended to read:
2. If you cancel, final premium will be calculated pro rata based on the time this policy was in force. Final
premium will not be less than the pro rata share of the minimum premium.
PART SIX — CONDITIONS

A. Inspection is amended by adding this sentence:

Your failure to comply with the safety recommendations made as a result of an inspection may cause the
policy to be canceled by us.

C. Transfer of Your Rights and Duties is amended to read:

Your rights and duties under this policy may not be transferred without our written consent. If you die, cover-
age will be provided for your surviving spouse or your legal representative. This applies only with respect to
their acting in the capacity as an employer and only for the workplaces listed in Items 1 and 4 on the Informa-
tion Page.

D. Canceiation is amended to read:

4. You may cancel this policy. You must mail or deliver advance notice to us stating when the cancelation
is to take effect.

2. We may cancel this policy. We may also decline to renew it. We must give you written notice of cancela-
tion or nonrenewal. That notice will be sent certified mail or delivered to you in person. A copy of the writ-
ten notice will be sent to the Texas Department of Insurance — Division of Workers' Compensation.

3. Notice of cancelation or nonrenewal must be sent to you not later than the 30th day before the date on
which the cancelation or nonrenewal becomes effective, except that we may send the notice not later
than the 10th day before the date on which the cancelation or nonrenewal becomes effective if we cancel
or do not renew because of:

a. Fraud in obtaining coverage;

b. Misrepresentation of the amount of payroll for purposes of premium calculation;
c. Failure to pay a premium when payment was due;
d

An increase in the hazard for which you seek coverage that results from an action or omission and
that would produce an increase in the rate, including an increase because of failure to comply with
reasonable recommendations for loss control or to comply within a reasonable period with recom-
mendations designed to reduce a hazard that is under your control;

DATE OF ISSUE: 01-05-15 ST ASSIGN: Page 2 of 3
© Copyright 2014 National Council on Compensation Insurance, Inc. All Rights Reserved.

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 57 of 183 Page ID #:67

WORKERS COMPENSATION

Ma.
TRAVELERS J AND

ONE TOWER SQUARE EMPLOYERS LIABILITY POLICY
HARTFORD, CT 06183 ENDORSEMENT WC 42 03 01 ( G)

POLICY NUMBER: (HJUB-4F12803-3-14)

e. A determination by the Commissioner of Insurance that the continuation of the policy would place us
in violation of the law, or would be hazardous to the interests of subscribers, creditors, or the general
public.

4. lf another insurance company notifies the Texas Department of Insurance — Division of Workers' Com-
pensation that it is insuring you as an employer, such notice shall be a cancelation of this policy effective
when the other policy starts.

PART SEVEN — OUR DUTY TO YOU FOR CLAIM NOTIFICATION

A. Claims Notification
We are required to notify you of any claim that is filed against your policy. Thereafter we shall notify you of
any proposal to settle a claim or, on receipt of a written request from you, of any administrative or judicial
proceeding relating to the resolution of a claim, including a benefit review conference conducted by the
Texas Department of Insurance — Division of Workers' Compensation. You may, in writing, elect to waive
this notification requirement.

We shall, on the written request from you, provide you with a list of claims charged against your policy, pay-
ments made and reserves established on each claim, and a statement explaining the effect of claims on your
premium rates. We must furnish the requested information to you in writing no later than the 30th day after
the date we receive your request. The information is considered to be provided on the date the information is
received by the United States Postal Service or is personally delivered.

COMPLAINT NOTICE: SHOULD ANY DISPUTE ARISE ABOUT YOUR PREMIUM OR ABOUT A CLAIM THAT
YOU HAVE FILED, CONTACT THE AGENT OR WRITE TO THE COMPANY THAT ISSUED THE POLICY. IF
THE PROBLEM IS NOT RESOLVED, YOU MAY ALSO WRITE THE TEXAS DEPARTMENT OF INSURANCE,
CONSUMER PROTECTION (111—-1A), P.O. BOX 149091, AUSTIN, TEXAS 78714-9091, FAX # (512) 475-1771.
THIS NOTICE OF COMPLAINT PROCEDURE IS FOR INFORMATION ONLY AND DOES NOT BECOME A
PART OR CONDITION OF THIS POLICY.

This endorsement changes the policy to which it is attached and is effective on the date issued unless otherwise
stated.

(The information below is required only when this endorsement is issued subsequent to preparation of
the policy.)

Endorsement Effective Policy No. Endorsement No.
Insured Premium

Insurance Company Countersigned by

 

DATE OF ISSUE: 01-05-15 ST ASSIGN: Page 3 of 3
© Copyright 2014 National Council on Compensation Insurance, Inc. All Rights Reserved.

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 58 of 183 Page ID #:68

TRAVELER - WORKERS COMPENSATION

ONE TOWER SQUARE EMPLOYERS LIABILITY POLICY
HARTFORD, CT 06183 ENDORSEMENT WC 42 03 04(B)— 001

POLICY NUMBER: (HJUB-4F12803-3-14)

TEXAS WAIVER OF OUR RIGHT TO RECOVER FROM OTHERS
ENDORSEMENT

This endorsement applies only to the insurance provided by the policy because Texas is shown in Item 3.A. of
the Information Page.

We have the right to recover our payments from anyone liable for an injury covered by this policy. We will not
enforce our right against the person or organization named in the Schedule, but this waiver applies only with
respect to bodily injury arising out of the operations described in the Schedule where you are required by a
written contract to obtain this waiver from us.

This endorsement shall not operate directly or indirectly to benefit anyone not named in the Schedule.
The premium for this endorsement is shown in the Schedule.
Schedule
4. [1 Specific Waiver
Name of person or organization

Blanket Waiver

Any person or organization for whom the Named Insured has agreed by written contract to furnish this
waiver.

2. Operations:
ALL TEXAS OPERATIONS

3. Premium:

The premium charge for this endorsement shail be 02 percent of the premium developed on payroll in
connection with work performed for the above person(s) or organization(s) arising out of the operations
described.

4. Advance Premium: SEE SCHEDULE

 

This endorsement changes the policy to which it is attached and is effective on the date issued unless otherwise
stated.

(The information below is required only when this endorsement is issued subsequent to preparation of
the policy.)

Endorsement Effective Policy No. Endorsement No.
insured Premium

Insurance Company Countersigned by

 

DATE OF ISSUE: 01-05-15 ST ASSIGN: Page 1 of 1
© Copyright 2014 National Council on Compensation Insurance, Inc. All Rights Reserved.

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 59 of 183 Page ID #:69

TRAVELER oo WORKERS COMPENSATION
AND

ONE TOWER SQUARE EMPLOYERS LIABILITY POLICY

HARTFORD, CT 06183 ENDORSEMENT WC 42 04 07 (00)

POLICY NUMBER; (HJUB~4F12803-3-14)

TEXAS—AUDIT PREMIUM AND
RETROSPECTIVE PREMIUM ENDORSEMENT

Section D of Part Five of the policy is replaced by the following provision:
PART FIVE—PREMIUM

D. Premium Payments

You will pay all premium when due. You will pay the premium even if part or all of a workers compensation
law is not valid. The billing statement or invoice for audit additional premiums and/or retrospective additional
premiums establishes the date that the premium is due.

This endorsement changes the policy to which it is attached and is effective on the date issued unless otherwise
stated.

(The information below is required only when this endorsement is issued subsequent to preparation of
the policy.)

Endorsement Effective Policy No. Endorsement No.
Insured Premium $
Insurance Company Countersigned by

 

DATE OF ISSUE: 01-05-15 ST ASSIGN: Page 1 of 1

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 60 of 183 Page ID #:70

DEDUCTIBLE NOTICE OF ELECTION

Texas law permits an employer to obtain workers compensation insurance with a deductible. The insurance ap-
plies only to benefits payable under Texas workers compensation law. When a deductible is elected, the policy-
holder is required to reimburse the insurance carrier for benefits payable under the law up to the deductible
amount and a credit is applied to the policy. Premium credits are determined based on the deductible selected
and the hazard group. The hazard group is determined by the classification that produces the largest amount of
estimated Texas standard premium.

You are not required to choose a deductible. If you do choose one, your insurance company will pay the deducti-
ble amount for you, but you must reimburse the insurance company within 30 days after they send you notice that
payment is due. If you fail to reimburse the insurance company, they may cancel the policy upon ten days written
notice, and any resulting premium may be applied to the deductible amount owed.

If a deductible amount is desired, please indicate below.

C1 Yes, | want a deductible of (select only one):

 

 

1. $ per accident
2. $ per claim
3. $ medical-only

 

applied to benefits payable under the Texas Workers Compensation Law. | understand that the company
will pay the deductible amount and seek reimbursement

 

(monthly, quarterly or other)

LI No, | do not want a deductible applied to benefits payable under the Texas Workers Compensation Law.

LC] Yes, | do want a deductible policy, but am unable to obtain one for the following reason:

 

The deductible plans have been explained to me.

 

 

 

 

 

Signature and Title Date
Employer Name (print or type) Address
Insurance Company Policy No. Effective Date

DNE-1A (Ed. 6-14)

W42N3G14 Page 1 of 1

© Copyright 2014 National Council on Compensation Insurance, Inc. All Rights Reserved.

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 61 0f183 Page ID#:71

a.
TRAVELERS J

Travelers Medical Provider Network (MPN) Plan — CALIFORNIA
Necessary Action for MPN Implementation
Dear Policyholder:

As your workers compensation insurer, Travelers is pleased to include your Company in our California Medical
Provider Network (MPN) plan. Travelers has an extensive MPN with physicians who understand workers com-
pensation and are experienced in providing expert care for injured workers. Our program ensures that every
covered employee that suffers a work-related injury or illness has access fo prompt medical care and an im-
proved likelihood of a safe return to work as soon as medically appropriate. MPN utilization can reduce overall
workers compensation claim payouts by providing greater control over medical fees and obtaining more favor-
able medical treatment outcomes. Your role is crucial to the success of the MPN program. Together, we can
better manage your Workers Compensation claims within the MPN.

The MPN is a standard product in all Travelers workers compensation policies, and all policyholders are
expected to enroll. This information is being provided to you to help you understand the requirements
for proper MPN implementation.

The State Division of Workers’ Compensation (DWC) regulates how an MPN is implemented. Sections §
9767.12 and § 9767.16 of Title 8, California Code of Regulations specify what notices are to be provided to
employees, as well as when and how they are to be provided. Travelers has an Employer MPN Implementation
Checklist (included in the MPN Enrollment Kit) that walks policyholders through the requirements of the
enrollment and implementation process. The Employer Checklist, MPN Enrollment Kit, and all other Travelers
MPN documents are located on www.travelers.com. Please type this web address into your browser to
download the necessary forms:

 

 

www.travelers.com/CAMPN

If you have any questions regarding the MPN implementation process, or any of the MPN documents, you can
speak with a Travelers MPN Enrollment Representative by calling (800) 287-9682. Please listen for the
prompts for Employers or Employer Representatives. A "Frequently Asked Questions" page is also available
through the above web address. Look for the link called FAQ — MPN.

In addition to following the notification requirements listed on the Employer MPN Implementation Checklist,
we also recommend that you:

* Make sure your management staff has instructions on how to access the MPN Medical Provider directory
via http:/Awww.myweinfo.com.

* Select an occupational medicine clinic, urgent care clinic, or, an acute care hospital from the MPN to
serve as your designated initial injury treatment facility for each plant/location. Contact this facility and
inform them that you are participating in the Travelers Medical Provider Network Plan. Update the State
Posting Notices to include the name, address, and phone number of the facility.

* Review your procedures for handling work-related injuries, your modified duty policy, and your safety
committee operation with your management staff.

We believe the MPN program will provide better overall workers compensation outcomes for you as an em-
ployer. If you should have any questions regarding the Travelers MPN, please contact the Travelers MPN Team
at (800) 287-9682 or CAMPN@travelers.com.

Sincerely,

Travelers

WO4NIBO9 Page 1 of 1

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 62 of 183 Page ID #:72

WORKERS' COMPENSATION TELEPHONE REPORTING WORKSHEET

THINGS TO REMEMBER WHEN COMPLETING THE INFORMATION BELOW:
Call the Telephone Reporting Center to quickly and easily report all Workers’ Compensation injuries. We will be asking you the following questions,

so please have the information handy. We will produce and submit the necessary state forms.
DO NOT DELAY IN CALLING IF YOU DO NOT HAVE ANSWERS TO ALL THE QUESTIONS.
ACCOUNT/ACCIDENT INFORMATION
CALLER'S PHONE NUMBER/EXTENSION | CALLER'S TITLE CALLER'S NAME REPORTING STATE
( )
SUBSIDIARY NAME SUBSIDIARY'S ADDRESS (STREET, CITY, STATE & ZIP) SUBSIDIARY'S MAILING ADDRESS (STREET, CITY, STATE & ZIP)

C1 same

 

 

 

 

 

 

 

DID THE ACCIDENT OCCUR AT THE LOCATION ADDRESS?

O yes (1 No _IFNO, ADDRESS WHERE ACCIDENT OCCURRED
PARENT COMPANY/INSURED'S NAME

 

LOCATION CODE POLICY SYMBOL AND NUMBER NATURE OF BUSINESS

 

 

 

DATE OF INJURY TIME OF INJURY

 

 

ACCIDENT DESCRIPTION

 

EMPLOYEE INFORMATION

INJURED EMPLOYEE'S SOCIAL SECURITY NUMBER EMPLOYEE'S NAME (FIRST, MI, LAST) GENDER
Of mace (J FEMALE

 

 

 

 

DATE OF BIRTH EMPLOYEE'S MAILING ADDRESS

 

EMPLOYEE'S HOME PHONE NUMBER EMPLOYEE'S HOME ADDRESS (IF DIFFERENT FROM MAILING)
( )

 

 

EMPLOYEE JOB INFORMATION
EMPLOYMENT STATUS CODE INJURED WORKER TYPE REGULAR OCCUPATION

 

 

 

1 eut-time [] part-time [1 OTHER
OCCUPATION WHEN INJURED

 

 

EMPLOYEE'S WORK SCHEDULE

 

REGULAR WORK HOURS HOURS/DAY DAYS/WEEK
EMPLOYEE'S WAGE INFORMATION
$ /HOUR OR §. JANNUAL OR $ /WEEKLY OVERTIME: $. ADDITIONAL BENEFITS: §,

 

DATE OF HIRE OR LENGTH OF EMPLOYMENT

 

SUPERVISOR'S NAME SUPERVISOR'S PHONE NUMBER: BEST HOURS TO CONTACT
( )

ACCIDENT INFORMATION
DATE CLAIM REPORTED TO EMPLOYER? DID EMPLOYEE LOSE ANY TIME FROM WORK? IS THE EMPLOYEE BACK AT WORK?

 

 

 

 

 

 

 

 

O ves 1 no 0 ves [1 NO IFYES, DATE RETURNED TO WORK?
RETURN TO WORK STATUS DATE EMPLOYEE LAST WORKED | WAS INJURY FATAL? IF YES, DATE OF DEATH
1 uceT [1 mooiricp [1 REGULAR CJ ves (1 no

 

 

CAUSE OF ACCIDENT (E.G., SLIP/FALL, LIFTING, CHEMICAL)

 

EQUIPMENT, MATERIAL OR SUBSTANCE INVOLVED

 

DO YOU QUESTION THE VALIDITY OF THE CLAIM?

O ves [1 no

WITNESS INFORMATION/OTHERS INVOLVED
NAME (FIRST, Ml, LAST) ADDRESS PHONE NUMBER

 

 

 

 

CONTINUED ON REVERSE SIDE
WUNTCDO5

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 63 0f 183 Page ID#:73

 

INJURY INFORMATION
PART OF BODY INJURED (E.G., HEAD, NECK, ARM, LEG)

 

NATURE OF INJURY (E.G., FRACTURE, SPRAIN, LACERATION

 

PRIOR INJURY OR PRE-EXISTING CONDITION(S) (IF YES, DESCRIBE)

Cj ves LJ no
TREATMENT ("X" ALL THAT APPLY)

 

 

 

TREATMENT AND DATE OF 1°! TREATMENT

1 First aip —
NAME, ADDRESS, PHONE NUMBER, PHYSICIAN NAME, TREATMENT, DATE OF 18! TREATMENT, LENGTH OF STAY AMBULANCE USED?

(1 Hospiray

CLINIC —

WAS EMPLOYEE TREATED IN AN EMERGENCY ROOM? WAS EMPLOYEE HOSPITALIZED OVERNIGHT AS AN IN-PATENT?
L YEs C1 no C1 Yes OO no

1 PHYSICIAN —

 

 

 

SEE WORKERS’ COMPENSATION - FIRST REPORT OF INJURY - STATE SPECIFIC QUESTIONS FOR
YOUR INDIVIDUAL STATE.

 

CUSTOMER SPECIFIC INFORMATION

 

ADDITIONAL COMMENTS & INFORMATION

WUNTCD05 (Back)

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 64 0f 183 Page ID#:74

WORKERS' COMPENSATION — FIRST REPORT OF INJURY — STATE SPECIFIC QUESTIONS

 

 

 

 

Alabama lowa - No Additional State Questions

Employee's County:

Return to work (Y/N): Kansas

At what Occupation: SIC Code:

At what Wage $: Was worker admitted to hospital (Y/N):

Return to work wage is per (Day, Week or Month): If Yes, Date of Admission:

Employer's ID (U.C. Account) Number: Was worker treated in emergency room only (Y/N):

What Specific Product(s) does the business produce: Returned to work (Y/N):

Alaska - No Additional State Questions Sat tect aid noeded (YIN). return to light duty (Y/N):

 

Is compensation now being paid (Y/N):

 

 

 

 

 

 

 

 

 

 

 

 

 

Arizona . vet
Last Day of Work after injury: rat ete Date of first Initial Payment:
Number of Days per Week Company usually Works: atal (VIN): .
Department Number: if Yes, Name and Address of Dependents:
if Validity of Claim is Doubted, state Reason: Kentucky - No Additional State Questions
Has injured been employed for more than 12 months (Y/N): Louist
: a . ouisiana
Was employee on overtime when injured (Y/N): Employer's Federal ID Number:
Arkansas - No Additional State Questions Employer's Unemployment Insurance Reporting Number:
Returned to work (Y/N):

California If Yes, at same wage (Y/N):
State Unemployment Insurance Account Number: Last Full Day Paid:
Date employee was provided Employee Claim Form. If occupational disease, Date of Initial Diagnosis:
Has your emplovee pre-designated a primary treating physician (Y/N): Parish (county) where injury occurred:

{f Yes, Primary Treating Physicians Maine

City Name. ie Last we Phat Address: Employer's State Unemployment Insurance Account Number (UIAN):
If No, did your employee require medical treatment (Y/N): Federal Employer Insurance Number (FEIN):

If Yes, Treating Physicians Maryland - No Additional State Questions

First Name: Last Name: Phone: Massachusetts
lf No, and employee requires medical treatment in the future, you can Federal ID Number:
go to our website WWW.MYWCOMPINFO.COM to find a provider in Returned to work (Y/N):
the Medical Provider Network. Did employee return to his/her regular occupation (Y/N):
Colorado Describe nature of business or article manufactured (S=Service,
Employer Federal ID Number W=Wholesale, R=Retail, M=Manufacturing):
Does Employer have a salary continuation program (Y/N) Date Reported as work related:
If “Yes” is this program registered with the state (Y/N) Michigan
Connecticut - No Additional State Questions Federal ID Number:

Minnesota

Delaware Date employer notified of lost time:
Employer's UC Reporting Number: NAICS Code Number:

 

Employees County:

ississippi - No Additional Stat i
Returned to work (Y/N): if Yes, at same wage (Y/N): Mississippi ~ No itional State Questions

 

 

 

 

 

District of Columbia Missouri - No Additional State Questions
Empl ID Number:
Retired to work (YIN): Montana - No Additional State Questions
If Yes, at what Time: AM/PM ye :
At what Wage $: Per (Day, Week or Month): Nebraska - No Additional State Questions
Was injured hired in DC (Y/N): Nevada
Was employee in his/her regular occupation when injured (Y/N): How long employed by you in Nevada Years: Months:
Was injured given Form #7 DCWC (Y/N): If Validity of Claim is Doubted, state Reason:

 

Piece or Time Worker (piece, time or blank):

 

a , New Hampshire

Florida - No Additional State Questions Federal !.D. Number:

Was the employee injured in his/her regular occupation (Y/N):

Was injured hired in New Hampshire (Y/N):

Number of Full-Time Employees:

Number of Part-Time Employees:

If leased or temporary worker, provide the Client»s Business Name:
Was accident caused by injured's failure to use safeguards or follow
regulations (Y/N):

 

Georgia

Wage Rate at time of injury $: Per:

First Date employee failed to work a full day:

Did employee work the next day (Y/N):

Return to work Wage $:

Return to work wage is per (Day, Week or Month):

 

 

 

 

Hawaii Probable Length of Disability:
Was employee furnished meals or lodging (Y/N): Returned to work (Y/N):
a ; At what Occupation:
Idaho - dd
aho - No Additional State Questions Retumed at Full Duty:
Illinois Returned at Alternative/Light Duty:
Has the injured worker signed a medical authorization (Y/N): Initial treatment ("X” all that apply)
If yes, inform them to please fax the signed medical authorization to No medical treatment: Care provided by employer only (on-
the med auth customer service specialist at 1-877-786-5567. site) Emergency Care: Hospitalized: Outpatient:
inic:
Indiana - No Additional State Questions Office Visit,  Other-explain:

 

is there a managed care program (Y/N):

WUNTDD10 Page 1

 

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 65 o0f 183 Page ID#:75

WORKERS’ COMPENSATION — FIRST REPORT OF INJURY — STATE SPECIFIC QUESTIONS

 

 

If Yes, Name of Provider:
Is there a written safety program in force (Y/N):
Is there an active safety committee (Y/N):
Employees Legal First Name (please validate):

 

New Jersey - No Additional State Questions

 

New Mexico - No Additional State Questions

 

New York
Did you provide medical care (Y/N):
lf Yes, When:
Returned to work (Y/N):
if Yes, at what Weekly Wage $:
Injured workers Work Week (indicate days regularly worked):
Fatal (Y/N):
If Yes, Name and Address of nearest relative:
Relationship:

 

North Carolina
Regular Wages per Day $:
Average Weekly Wages with Overtime $:
Returned to work (Y/N):

If Yes, at what Time:

\f Yes, what Date:
Return to work at what Wage $:
Return to work at what Occupation:

AM/PM

Per (Day, Week or Month):

 

North Dakota - No Additional State Questions

 

Ohio
Time Accident Reported to employer: AM/PM:
Has employee ever filed a previous application for this injury (Y/N):
Has employee filed any other claims with the Bureau or Industrial
Commission (Y/N):
if Yes, specify Claim Number and Body Parts:
Employee's County:
Current Employer's Risk Number:

 

Oklahoma

Was employment agreement made in Oklahoma (Y/N):

SIC Number:

Type of Ownership (P=Private, S=State Government,
C=County Government, L=Local Government):

 

Oregon

Hospitalized overnight as inpatient (if emergency room only, answer
N) (YIN):

Was accident caused by failure of machinery or product (Y/N):

Did someone (not worker) cause accident (Y/N):

Time worker left work: AM/PM:

 

Pennsylvania

Employee's County:

Bureau Code:

NAICS Code:

Employers County:

Are you aware of a 'Panel of Physicians' for your Employer? (Y/N)

Rhode Island

Federal ID Number:

First Full Day Lost from work:

Unemployment Insurance Number:

State of Hire:

Was this injury previously an "Incident Only" with no medical

treatment and no lost time (Y/N):

If Yes, Date Employer first Notified of medical treatment or lost time:

Category of Injury or Illness ("X" all that apply):
Injury: Illness: | Occupational Disease:
Occupational Hearing Loss: = Unknown:

Repetitive Trauma:

 

South Carolina - No Additional State Questions

 

South Dakota

Federal ID Number:

Number of employees:

Body Part Injured Code (2 digits):

Cause of Injury Code (2 digits):

Nature of Injury Code (2 digits):

Was employee hired for temporary employment (Y/N):
Carrier Code:

 

Tennessee - No Additional State Questions

 

Texas - No Additional State Questions

 

Utah - No Additional State Questions

 

Vermont
Federal ID Number:
Was employee hired in Vermont (Y/N):
Does the employer regularly employ 10 or more employees (Y/N):
Returned to work (Y/N): _ If Yes, at what Weekly Wage $:
Was injured paid in full for the date disability began (Y/N):
Was employee injured at his/her regular occupation (Y/N):
Fatal (Y/N):
lf Yes, Name, Address and Relationship of Nearest Relative:
Last Date Paid in Full:

 

Virginia
Returned to work (Y/N):
Federal Tax ID Number:

If Yes, at what Wage $:

 

Washington - No Additional State Questions

 

West Virginia
Has the employee been given "The Employees and Physicians Report
of Injury Form” (Y/N)

 

Wisconsin - No Additional State Questions

 

Wyoming - No Additional State Questions

 

U.S. Longshoreman (USDOL) - No Additional State Questions

 

 

 

WUNTDD10

Page 2

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 66 of 183 Page ID #:76

A.
TRAVELERS J

PRIVACY NOTICE
THE TRAVELERS INSURANCE COMPANIES
PRIVACY POLICY
Thank you for selecting THE TRAVELERS INSURANCE COMPANIES as your workers
compensation insurer. At THE TRAVELERS INSURANCE COMPANIES a subsidiary of

Travelers, we recognize that privacy is important to you. That is why we are committed to protecting your privacy
through the adoption of the following privacy principles:

Collection Of Information

We collect, retain, and use information about you, or about participants, beneficiaries or claimants under your
workers compensation coverage, only where we believe that it will help or is necessary to provide you products
and services or otherwise conduct our business. We collect nonpublic personal financial information about you,
or about participants, beneficiaries or claimants under your workers compensation coverage, from the following
sources:

* information we receive from you or through your agent or broker on applications or other forms;
* information we receive from or about you in the process of adjusting claims;

* information about your other transactions, including risk control and other consulting services, with us, our
affiliates or other third parties;

* information about your coverages and loss activity with other carriers; and
¢ information we receive from a consumer reporting agency.

Such information includes identifying information such as policyholder, participant, beneficiary or claimant name,
address, and social security number; financial information such as income, payment history, or credit history;
and, under certain circumstances, health information such as information about an illness, disability, or injury. It
could also include information on claims with other insurance companies and us and the condition and mainte-
nance of your property.

Disclosure Of Information

We usually do not disclose nonpublic personal information about you, or about participants, beneficiaries or
claimants under your workers compensation coverage, without your consent. However, in some circumstances
we may disclose information to others without your prior authorization. The most common disclosures are to the
following persons:

* our affiliated property and casualty insurance companies;

* state insurance departments, for their regulation of our business;

* other government authorities;

* our agents and brokers as necessary to conduct our business;

* organizations that perform underwriting and claims investigations;

* another insurance company to which you have applied for a policy or submitted a claim;
* insurance support agencies, law enforcement agencies and our reinsurers; and

* any other third party, as permitted or required by law.

 

Most importantly, THE TRAVELERS INSURANCE COMPANIES does not and will not
disclose or sell nonpublic personal information about you, or about participants, beneficiaries or claimants
under your workers compensation coverage, to anyone for marketing purposes.

 

 

 

WUNNABOS Page 1 of 2

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 67 of 183 Page ID#:77

Confidentiality And Security

We restrict access to nonpublic personal information about you, or about participants, beneficiaries or claimants
under your workers compensation coverage, to those who need it to serve your insurance needs and to maintain
and improve customer service. We maintain physical, electronic, and procedural safeguards that comply with
federal and state laws and regulations to guard your nonpublic personal information.

Disclosure and Protection of Former Customers’ Information

We may disclose ail the personal information we have collected, as described above. However, even if you no
longer have a customer relationship with us, we will continue to follow our privacy policies and practices to
protect your information.

Changes In Privacy Policy

We may choose to modify our policy regarding the treatment of personal information at any time. Before we do
so, we will notify you and provide an updated privacy notice.

WUNNABOS Page 2 of 2

 

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 68 of 183 Page ID#:78

IMPORTANT NOTICE — INDEPENDENT AGENT AND BROKER
COMPENSATION

NO COVERAGE IS PROVIDED BY THIS NOTICE. THIS NOTICE DOES NOT AMEND ANY
PROVISION OF YOUR POLICY. YOU SHOULD REVIEW YOUR ENTIRE POLICY
CAREFULLY FOR COMPLETE INFORMATION ON THE COVERAGES PROVIDED AND TO
DETERMINE YOUR RIGHTS AND DUTIES UNDER YOUR POLICY. PLEASE CONTACT
YOUR AGENT OR BROKER IF YOU HAVE ANY QUESTIONS ABOUT THIS NOTICE OR
ITS CONTENTS. IF THERE IS ANY CONFLICT BETWEEN YOUR POLICY AND THIS
NOTICE, THE PROVISIONS OF YOUR POLICY PREVAIL.

For information about how Travelers compensates independent agents and brokers, please visit
www.travelers.com, call our toll-free telephone number 1-866-904-8348, or request a written copy from Marketing
at One Tower Square, 2GSA, Hartford, CT 06183.

WUNNDDO8 Page 1 of 1
PN T4 54 01 08

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 69 of 183 Page ID#:79

IMPORTANT
Policy Audit Information

Dear Policyholder:

This policy is issued with an estimated premium based upon information provided through your Producer.
This premium is subject to adjustment at the end of the policy period. At that time, you may receive a
request for information in the mail or a premium auditor may contact you to review the necessary records.
The information developed is needed to determine the final earned premium for this policy.

Record Maintenance

In order to facilitate audit service, it is necessary to maintain proper records and have them available at
the proper time. Based on the nature of your business, some of the following data will be necessary to
complete the audit:

1. General Ledger, Financial Statements

2. Payroll Records, Time Books, State Unemployment Returns, FICA Returns, Individual Earnings
Records-Monthly totals separated by type of work and overtime.

3. Cash Receipts, Sales Journal
4. Cash Disbursements Joumal - Including subcontractors. casual labor and material costs.
5, Certificates of Insurance

IMPORTANT COVERAGE NOTE:

If you utilize subcontractors whose legal status is that of sole proprietor/partner, we may charge premium
for these persons as provided under Part 5 of the policy contract even though certificates of insurance
may exist. Please contact your producer if you have any questions regarding your Workers’
Compensation coverage needs.

Work in Other States

Please advise your Producer if employees are hired for work in states other than those listed in Item 3. of
your policy. This will enable your producer to consider your need for coverage in accordance with state
laws.

We appreciate the opportunity to serve you. If you have any questions about the enclosed policy or any
insurance matters please contact your producer or your Company representative.

WUNN7F00

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 70 of 183 Page ID #:80

PN 04 9902B
(Ed. 5-02)

 

POLICYHOLDER NOTICE

CALIFORNIA WORKERS' COMPENSATION INSURANCE
RATING LAWS

Pursuant to Section 11752.8 of the California Insurance Code, we are providing you with an explanation of the
California workers' compensation rating laws.

4. We establish our own rates for workers' compensation. Our rates, rating plans, and related information are
filed with the insurance commissioner and are open for public inspection.

2. The insurance commissioner can disapprove our rates, rating plans, or classifications only if he or she has
determined after public hearing that our rates might jeopardize our ability to pay claims or might create a mo-
nopoly in the market. A monopoly is defined by law as a market where one insurer writes 20% or more of that
part of the California workers' compensation insurance that is not written by the State Compensation Insur-
ance Fund. ff the insurance commissioner disapproves our rates, rating plans, or classifications, he or she
may order an increase in the rates applicable to outstanding policies.

3. Rating organizations may develop pure premium rates that are subject to the insurance commissioner's ap-
proval. A pure premium rate reflects the anticipated cost and expenses of claims per $100 of payroll for a
given classification. Pure premium rates are advisory only, as we are not required to use the pure premium
rates developed by any rating organization in establishing our own rates.

4, We must adhere to a single, uniform experience rating plan. If you are eligible for experience rating under the
plan, we will be required to adjust your premium to reflect your claim history. A better claim history generally
results in a lower experience rating modification; more claims, or more expensive claims, generally result in a
higher experience rating modification. The uniform experience rating plan, which is developed by the insur-
ance rating organization designated by the insurance commissioner, is subject to approval by the insurance
commissioner.

5. A standard classification system, developed by the insurance rating organization designated by the insurance
commissioner, is subject to approval by the insurance commissioner. The standard classification system is a
method of recognizing and separating policyholders into industry or occupational groups according to their
similarities and/or differences. We can adopt and apply the standard classification system or develop and ap-
ply our own classification system, provided we can report the payroll, expenses, and other costs of claims in a
way that is consistent with the uniform statistical plan or the standard classification system.

6. Our rates and classifications may not violate the Unruh Civil Rights Act or be unfairly discriminatory.

7. We will provide an appeal process for you to appeal the way we rate your insurance policy. The process re-
quires us to respond to your written appeal within 30 days. If you are not satisfied with the result of your ap-
peal, you may appeal our decision to the insurance commissioner.

CALIFORNIA WORKERS' COMPENSATION INSURANCE
NOTICE OF NONRENEWAL

Section 11664 of the California Insurance Code requires us, in most instances, to provide you with a notice of
nonrenewal. Except as specified in paragraphs 1 through 6 below, if we elect to nonrenew your policy, we are
required to deliver or mail to you a written notice stating the reason or reasons for the nonrenewal of the policy.
The notice is required to be sent to you no earlier than 120 days before the end of the policy period and no later
than 30 days before the end of the policy period. If we fail to provide you the required notice, we are required to
continue the coverage under the policy with no change in the premium rate until 60 days after we provide you with
the required notice.

We are not required to provide you with a notice of nonrenewal in any of the following situations:

1. Your policy was transferred or renewed without a change in its terms or conditions or the rate on which the
premium is based to another insurer or other insurers who are members of the same insurance group as us.

2. The policy was extended for 90 days or less and the required notice was given prior to the extension.

© 2002 by the Workers' Compensation Insurance Rating Bureau of California. All rights reserved.

WO04NBA02 Page 1 of 2

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 71 0f183 Page ID#:81

PN 0499 02B
(Ed. 5-02)

 

3. You obtained replacement coverage or agreed, in writing, within 60 days of the termination of the policy, to
obtain that coverage.

4. The policy is for a period of no more than 60 days and you were notified at the time of issuance that it may not
be renewed.

5. You requested a change in the terms or conditions or risks covered by the policy within 60 days prior to the
end of the policy period.

6. Wemade a written offer to you to renew the policy at a premium rate increase of less than 25 percent.

(A) If the premium rate in your governing classification is to be increased 25 percent or greater and we intend
to renew the policy, we shall provide a written notice of a renewal offer not less than 30 days prior to the
policy renewal date. The governing classification shall be determined by the rules and regulations estab-
lished in accordance with California Insurance Code Section 11750.3(c).

(B) For purposes of this Notice, “premium rate” means the cost of insurance per unit of exposure prior to the
application of individual risk variations based on loss or expense considerations such as scheduled rating
and experience rating.

This notice does not change the policy to which it is attached.

© 2002 by the Workers' Compensation Insurance Rating Bureau of California. All rights reserved.

WO4NBA02 Page 2 of 2

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 72 of 183 Page ID #:82

PN 0499 01E

 

POLICYHOLDER NOTICE

YOUR RIGHT TO RATING AND DIVIDEND INFORMATION

I. INFORMATION AVAILABLE TO YOU
A. Information Available from Us The Travelers Companies
(1) General questions regarding your policy should be directed to:

TRAVELERS

P.O. Box 6512

21688 Gateway Center Drive
Diamond Bar, CA 91765
Phone: 1-909-612-3609

Fax: 1-909-612-3629
Website: www.travelers.com

(2) DIVIDEND CALCULATION. If this is a participating policy (a policy on which a dividend may be paid),
upon payment or non-payment of a dividend, we shall provide a written explanation to you that sets
forth the basis of the dividend calculation. The explanation will be in clear, understandable language
and will express the dividend as a dollar amount and as a percentage of the earned premium for the
policy year on which the dividend is calculated.

(3) CLAIMS INFORMATION. Pursuant to Sections 3761 and 3762 of the California Labor Code, you are
entitled to receive information in our claim files that affects your premium. Copies of documents will
be supplied at your expense during reasonable business hours.

 

 

 

For claims covered under this policy, we will estimate the ultimate cost of unsettled claims for
statistical purposes eighteen months after the policy becomes effective and will report those
estimates to the Workers' Compensation Insurance Rating Bureau of California (WCIRB) no later
than twenty months after the policy becomes effective. The cost of any settled claims will also be
reported at that time. At twelve-month intervals thereafter, we will update and report to the WCIRB the
estimated cost of any unsettled claims and the actual final cost of any claims settled in the interim.
The amounts we report will be used by the WCIRB to compute your experience modification if you
are eligible for experience rating.

B. Information Available from the Workers’ Compensation Insurance Rating Bureau of California

(1) The WCIRB is a licensed rating organization and the California Insurance Commissioner's designated
statistical agent. As such, the WCIRB is responsible for administering the California Workers’
Compensation Uniform Statistical Reporting Plan—1995 (USRP) and the California Workers’
Compensation Experience Rating Plan—1995 (ERP). Contact information for the WCIRB is: WCIRB,
525 Market Street, Suite 800, San Francisco, California 94105-2767, Attention: Customer Service.
You may also contact WCIRB Customer Service at 1-888-229-2472, by fax at 415-778-7272, or via
the Internet at the WCIRB's website: http://(www.wcirb.com. The regulations contained in the USRP
and the ERP are available for public viewing through the WCIRB's website.

(2) POLICYHOLDER INFORMATION. Pursuant to California Insurance Code (CIC) Section 11752.6,
upon written request, you are entitled to information relating to loss experience, claims, classification
assignments, and policy contracts as well as rating plans, rating systems, manual rules, or other
information impacting your premium that is maintained in the records of the WCIRB. Complaints and
Requests for Action requesting policyholder information should be forwarded to: WCIRB, 525 Market
Street, Suite 800, San Francisco, California 94105-2767, Attention: Custodian of Records. The
Custodian of Records can be reached by telephone at 415-777-0777 and by fax at 415-778-7272.

(3) EXPERIENCE RATING FORM. Each experience rated risk may receive a single copy of its current
Experience Rating Form free of charge by completing a Policyholder Rate Sheet Request Form on
the WCIRB's website at http://www.wcirb.com/ratesheet. The Experience Rating Form will include a
Loss-Free Rating, which is the experience modification that would have been calculated if $0 (zero)
actual losses were incurred during the experience period. This hypothetical rating calculation is
provided for informational purposes only.

WO4NBG13 Page 1 of 3

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 73 0f 183 Page ID #:83

PN 0499 01E

ll. DISPUTE PROCESS
You may dispute our actions or the actions of the WCIRB pursuant to CIC Sections 11737 and 11753.1.

 

A. Our Dispute Resolution Process.

If you are aggrieved by our decision adopting a change in a classification assignment that results in
increased premium, or by the application of our rating system to your workers’ compensation insurance,
you may dispute these matters with us. If you are dissatisfied with the outcome of the initial dispute with
us, you may send us a written Complaint and Request for Action as outlined below.

You may send us a written Complaint and Request for Action requesting that we reconsider a change in a
classification assignment that results in an increased premium and/or requesting that we review the
manner in which our rating system has been applied in connection with the insurance afforded or offered
you. Written Complaints and Requests for Action should be forwarded to:

TRAVELERS TRAVELERS

11090 White Rock Road P.O. Box 6512

Rancho Cordova, CA 95670-6001 21688 Gateway Center Drive
Diamond Bar, CA 91765

Phone: 1-800-328-2189 Phone: 1-909-612-3609
Fax: 1-909-612-3629

Website: www. Travelers.com Website: www. Travelers.com

After you send your Complaint and Request for Action, we have 30 days to send you a written notice
indicating whether or not your written request will be reviewed. If we agree to review your request, we
must conduct the review and issue a decision granting or rejecting your request within 60 days after
sending you the written notice granting review. If we decline to review your request, if you are dissatisfied
with the decision upon review, or if we fail to grant or reject your request or issue a decision upon review,
you may appeal to the insurance commissioner as described in paragraph II.C., below.

B. Disputing the Actions of the WCIRB. If you have been aggrieved by any decision, action, or omission to
act of the WCIRB, you may request, in writing, that the WCIRB reconsider its decision, action, or omission
to act. You may also request, in writing, that the WCIRB review the manner in which its rating system has
been applied in connection with the insurance afforded or offered you. For requests related to
classification disputes, the reporting of experience, or coverage issues, your initial request for review
must be received by the WCIRB within 12 months after the expiration date of the policy to which the
request for review pertains, except if the request involves the application of the Revision of Losses rule.
For requests related to your experience modification, your initial request for review must be received by
the WCIRB within 6 months after the issuance, or 12 months after the expiration date, of the experience
modification to which the request for review pertains, whichever is later, except if the request for review
involves the application of the Revision of Losses rule. If the request involves the Revision of Losses rule,
the time to state your appeal may be longer. (See Section VI, Rule 14 of the ERP).

You may commence the review process by sending the WCIRB a written Inquiry. Written Inquiries should
be sent to: WCIRB, 525 Market Street, Suite 800, San Francisco, California 94105-2767, Attention:
Customer Service. Customer Service can be reached by tetephone at 1-888-229-2472, and by fax at 415-
778-7272.

If you are dissatisfied with the WCIRB's decision upon an Inquiry, or if the WCIRB fails to respond within
90 days after receipt of the Inquiry, you may pursue the subject of the Inquiry by sending the WCIRB a
written Complaint and Request for Action. After you send your Complaint and Request for Action, the
WCIRB has 30 days to send you written notice indicating whether or not your written request will be
reviewed. If the WCIRB agrees to review your request, it must conduct the review and issue a decision
granting or rejecting your request within 60 days after sending you the written notice granting review. If
the WCIRB declines to review your request, if you are dissatisfied with the decision upon review, or if the
WCIRB fails to grant or reject your request or issue a decision upon review, you may appeal to the
insurance commissioner as described in paragraph |I.C., below. Written Complaints and Requests for
Action should be forwarded to: WCIRB, 525 Market Street, Suite 800, San Francisco, California 94105-
2767, Attention: Complaints and Reconsiderations. The WCIRB's telephone number is 1-888-229-2472,
and the fax number is 415-371-5204.

WO4NBG13 Page 2 of 3

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 74 0f 183 Page ID #:84

PN 04 99 01 E

 

C. California Department of Insurance — Appeals to the Insurance Commissioner. If, after you follow
the appropriate dispute resolution process described above, we or the WCIRB decline to review your
request, if you are dissatisfied with the decision upon review, or if we or the WCIREB fail to grant or reject
your request or issue a decision upon review, you may appeal to the insurance commissioner pursuant to
CIC Sections 11737, 11752.6, 11753.1 and Title 10, California Code of Regulations, Section 2509.40 et
seq. You must file your appeal within 30 days after we or the WCIRB send you the notice rejecting review
of your Complaint and Request for Action or the decision upon your Complaint and Request for Action. If
no written decision regarding your Complaint and Request for Action is sent, your appeal must be filed
within 120 days after you sent your Complaint and Request for Action to us or to the WCIRB. The filing
address for all appeals to the insurance commissioner is:

Administrative Hearing Bureau
California Department of Insurance
45 Fremont Street, 22nd Floor
San Francisco, California 94105

You have the right to a hearing before the insurance commissioner, and our action, or the action of the
WCIRB, may be affirmed, modified, or reversed.

lll. RESOURCES AVAILABLE TO YOU IN OBTAINING INFORMATION AND PURSUING DISPUTES

A. Policyholder Ombudsman. Pursuant to California Insurance Code Section 11752.6, a policyholder
ombudsman is available at the WCIRB to assist you in obtaining and evaluating the rating, policy, and
claims information referenced in 1.A. and |.B., above. The ombudsman may advise you on any dispute
with us, the WCIRB, or on an appeal to the insurance commissioner pursuant to Section 11737 of the
Insurance Code. The address of the policyholder ombudsman is WCIRB, 525 Market Street, Suite 800,
San Francisco, California 94105-2767, Attention: Policyholder Ombudsman. The policyholder
ombudsman can be reached by telephone at 415-778-7159 and by fax at 415-371-5288.

B. California Department of Insurance — Information and Assistance. Information and assistance on
policy questions can be obtained from the Department of Insurance Consumer HOTLINE,
1-800-927-HELP (4357) or http:/Avww.insurance.ca.gov. For questions and correspondence regarding
appeals to the Administrative Hearing Bureau, see the contact information in paragraph l1.C.

This notice does not change the policy to which it is attached.

WO04NBG13 Page 3 of 3

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 75 o0f 183 Page ID #:85

POLICYHOLDER NOTICE

CALIFORNIA INSURANCE GUARANTEE ASSOCIATION (CIGA) SURCHARGE

Companies writing property and casualty insurance business in California are required to participate in the
California Insurance Guarantee Association. If a company becomes insolvent, the California Insurance Guarantee
Association settles unpaid claims and assesses each insurance company for its fair share.

California law requires all companies to surcharge policies to recover these assessments. If your policy is
surcharged, “CA Surcharge” or “CA Surcharge (CIGA) Surcharge)” with an amount will be displayed on your
premium notice.

This notice does not change the policy to which it is attached.

PN 04 99 04 (00) WO4NDC02

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 76 of 183 Page ID #:86

Mm
TRAVELERS J

Your Workers' Compensation Benefits — California

This form should be given to all newly hired employees in the State of California. Its content applies to industrial
injuries on or after January 1, 2013.

Any person who makes or causes to be made any knowingly false or fraudulent material statement or
material representation for the purpose of obtaining or denying workers’ compensation benefits or
payments is guilty of a felony.

You may be entitled to workers’ compensation benefits if you are injured or become ill because of your job, or are
a victim of a workplace crime. Workers' compensation covers most work-related physical or mental injuries and
illnesses. An injury or illness can be caused by one event (such as hurting your back in a fall) or by repeated
exposures to a harmful condition (such as hurting your wrist from doing the same motion over and over).

Workers’ compensation benefits include:

Medical Care: Doctor visits, hospital services, physical therapy, lab tests, x-rays, and medicines that are
reasonably necessary to treat your injury. You should never see a bill. Physical therapy, occupational therapy
and chiropractic visits may be limited to 24 each.

Temporary Disability Benefits: Payments if you lose wages while recovering. For most injuries after April 18,
2004, temporary disability benefits are limited to 104 weeks within 5 years from your date of injury. Filing a timely
Employment Development Department claim may result in additional state disability benefits when TTD benefits
are terminated, delayed or denied.

Permanent Disability Benefits: Payments if your injury causes a permanent disability. Once your injury stabi-
lizes, your treating physician may find permanent disability, depending upon your level of recovery. The amount
of permanent disability found by your doctor will be rated by your claims administrator according to your age and
occupation in order to determine the percentage and corresponding dollar amount of permanent disability due.
These amounts are set by state law. You have the right to obtain a state disability rating or appeal a rating.

Return to Work Program: If you experience a permanent earnings loss as a result of your injury and your
permanent disability benefits are determined to be disproportionately low, you may qualify for additional monies
from the Department of Industrial Relation's Return to Work Fund. Contact the Department of Industrial Relations
at: www.dir.ca.gov/ to learn more about this additional benefit.

Supplemental Job Displacement Vouchers: If your injury causes you to miss time from work and results in
permanent disability, you may receive a supplemental job displacement voucher if your employer has not offered
modified, alternative or regular employment within 60 days of receipt of the doctor's medical report indicating you
have made a maximum medical recovery. The voucher is for reimbursement of education-related costs and is
capped at $6,000.00, If you receive a voucher as a result of your injury, you have two years from the date you
are furnished the voucher or five years from your date of injury (whichever occurs later), to request reimburse-
ment for qualifying expenditures.

Death Benefits: Paid to dependents of a worker who dies from a work-related injury or illness. Burial expenses
are also provided, with the maximum amount allowed dependent upon the date of injury.

Temporary disability, permanent disability, and death benefits are all payable at a rate based on 2/3 of your
average weekly wage, and subject to state minimum and maximum amounts in effect on your date of injury.
These benefits are paid every two weeks while you are eligible.

Voluntary, off duty, recreational, social or athletic activities may not be covered under workers’ compen-
sation.

WO4NEI13 Page 1 of 6
© 2013 The Travelers Indemnity Company. All rights reserved. Travelers and the Travelers Umbrella logo are registered trademarks of The
Travelers Indemnity Company in the U.S. and other countries. CE-10277 New 1-2013

This form complies with Labor Code requirements §3551, §3553, and Administrative Rule §9880, and has been approved by the
Administrative Director of the Division of Workers' Compensation. This form cannot be altered.

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 77 of 183 Page ID #:87

If you get hurt:

Get Medical Care. If you need first aid, contact your employer. If you need emergency care, call for help
immediately.

Report Your Injury. Report the injury immediately to your supervisor. Don't delay. There are time limits. If you
wait too long, you may lose your right to benefits. Your employer is required to provide you a claim form within
one working day after learning about your injury, and must also authorize treatment within one working day after
you have returned a signed and completed copy of the form. The statute of limitations for filing a workers'
compensation claim is one year from the date of injury or, if resulting from repeated exposures, one year from
when you realized or should have realized that your job caused the injury.

See Your Treating Physician. Your primary treating physician is the doctor with overall responsibility for
treating your injury or illness. He or she is charged with maintaining the continuity of your care, as well as
initiating referrals to specialists. If your employer has an approved Medical Provider Network (MPN), they may be
able to limit your choices of treating physicians retain medical control, and require you to treat with an MPN
physician from the onset. (An MPN is a selected network of healthcare providers who provide treatment to
workers injured on the job. See your employer for more information on your MPN.) Otherwise, your employer has
the right to select the physician who will treat you for the first 30 days. If your employer does not have an
approved MPN and you wish to change doctors in the first 30 days after reporting your claim, your claims
administrator must select a new physician within five days of your request.

If you have provided your employer with the name of your personal physician before your injury and have group
health insurance at the time of injury, you may see your personal physician for treatment even if your employer
has an approved MPN. Your personal physician must be a general practitioner or a board-certified or board-
eligible internist, pediatrician, obstetrician-gynecologist, family practitioner, or multi-specialty medical group of
doctors of medicine or osteopathy, and must have treated you and maintained your medical history and records
before your work injury and must also agree to treat you for a work-related injury or illness. If your employer does
not have an approved MPN and you gave your employer the name of your personal chiropractor or acupuncturist
in writing before you were injured, you may switch to the chiropractor or acupuncturist upon request. If you still
need medical care after 30 days, you may be able to switch to a doctor of your own choice.

For your convenience, optional forms to predesignate your personal physician or multi-specialty medical group of
doctors of medicine or osteopathy are attached to this document. Also attached, are forms to predesignate your
personal acupuncturist or chiropractor if your employer does not have a medical provider network in place. By
law, chiropractors are not allowed to be the treating physician after 24 visits.

Discrimination: It is illegal for your employer to punish or fire you for having a work injury or illness, for filing a
claim, or testifying in another person's workers’ compensation case. If your employer has been found to discrimi-
nate, you may be entitled to job reinstatement with back pay, increased compensation, and costs and expenses.
You may also have additional rights under the Americans with Disabilities Act (ADA) or the Fair Employment and
Housing Act (FEHA). For additional information, contact FEHA at (800) 884-1684 or the Equal Employment
Opportunity Commission (EEOC) at (800) 669-3362. You can get free information from a state Division of
Workers' Compensation Information & Assistance Officer. Hear recorded information and a list of local offices by
calling toll-free (800) 736-7401 or learn more online at: http://www.dir.ca.gov.

If medical care is not being provided by your employer you have several options. First, contact your claims
administrator to find out the status of your claim. If you have given your employer a completed and signed claim
form but your claim has been delayed for investigation, your employer is still required to authorize treatment, up
to $10,000.00, during the delay. If the claim has not been accepted yet and your medical costs have exceeded
the statutory $10,000.00 cap, you can go to your group health plan for care, find a doctor, clinic or hospital that
will bill the claims administrator directly, or use public health services.

You have the right to disagree with decisions affecting your claim. If you have a disagreement, contact your
claims administrator first to see if you can resolve it.

WO4NEI13 Page 2 of 6
© 2013 The Travelers Indemnity Company. All rights reserved. Travelers and the Travelers Umbrella logo are registered trademarks of The
Travelers Indemnity Company in the U.S. and other countries. CE-10277 New 1-2013

This form complies with Labor Code requirements §3551, §3553, and Administrative Rule §9880, and has been approved by the
Administrative Director of the Division of Workers' Compensation. This form cannot be altered.

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 78 of 183 Page ID #:88

Your Workers' Compensation Insurance Company is Travelers Property Casualty Company of America.
You can also look up your insurance carrier at the WCIRB online lookup: https://www.caworkcompcoverage.com/

You can obtain free information from an Information and Assistance Officer of the state Division of Workers'
Compensation, or you can hear recorded information and a list of local offices by calling (800) 736-7401. A list of
information and Assistance offices can be found at the end of this pamphlet to help you locate the I&A office
nearest you. You may also go to the DWC web site at: http:/Avww.dir.ca.qov for further information.

You can consult with an attorney. Most attorneys offer one free consultation. If you decide to hire an attorney, his
or her fee may be taken out of some of your benefits. For names of workers’ compensation attorneys, call the
State Bar of California at (415) 538-2120 or go to their web site at: http://www.californiaspecialist.org. You
may get a list of attorneys from your local information and assistance officer or look in your yellow pages.

WO4NEI13 Page 3 of 6
© 2013 The Travelers Indemnity Company. All rights reserved. Travelers and the Travelers Umbrella logo are registered trademarks of The
Travelers Indemnity Company in the U.S. and other countries. CE-10277 New 1-2013

This form complies with Labor Code requirements §3551, §3553, and Administrative Rule §9880, and has been approved by the
Administrative Director of the Division of Workers' Compensation. This form cannot be altered.

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 79 of 183 Page ID #:89

Predesignation of personal physician

In the event you sustain an injury or illness related to your employment, you may be treated for such injury or
illness by your personal medical doctor (M.D.) or doctor of osteopathic medicine (D.O.) or medical group if:

* you have group health coverage at the time of injury;

* the doctor is your regular physician, who shall be either a physician who has limited his or her practice of
medicine to general practice or who is a board-certified or board-eligible internist, pediatrician, obstetri-
cian-gynecologist, family practitioner, and has previously directed your medical treatment, and retains
your medical records;

* your "personal physician" may be a medical group if it is a single corporation or partnership composed of
licensed doctors of medicine or osteopathy, which operates an integrated multispecialty medical group
providing comprehensive medical services predominantly for nonoccupational illnesses and injuries;

* prior to the injury your doctor agrees to treat you for work injuries or illnesses;

* prior to the injury you provided your employer the following in writing: (1) notice that you want your per-
sonal doctor to treat you for a work-related injury or illness, and (2) your personal doctor's name and
business address.

You may use this form to notify your employer if you wish to have your personal medical doctor or a doctor of
osteopathic medicine treat you for a work-related injury or illness and the above requirements are met.

Notice of predesignation of personal physician
Employee: Complete this section.

To: (name of employer) If | have a work-related injury or illness, | choose
to be treated by:

 

(Name of Doctor, M.D., D.O., or medical group)

 

(Street address, city, state, zip code)

 

(Telephone number)

 

Employee Name (please print):

Employee's Address:

 

Employee's Signature Date:

Physician: | agree to this Predesignation:

Signature: Date:
(Physician or designated employee of the physician or medical group)

The physician is not required to sign this form, however, if the physician or designated employee of the physician
or medical group does not sign, other documentation of the physician's agreement to be predesignated will be
required pursuant to Title 8, California Code of Regulations, section 9780.1(a)(3).

WO4NEI13 Page 4 of 6
© 2013 The Travelers Indemnity Company. All rights reserved. Travelers and the Travelers Umbrella logo are registered trademarks of The
Travelers Indemnity Company in the U.S. and other countries. CE-10277 New 1-2013

This form complies with Labor Code requirements §3551, §3553, and Administrative Rule §9880, and has been approved by the
Administrative Director of the Division of Workers' Compensation. This form cannot be altered.

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 80 of 183 Page ID #:90

Notice of personal chiropractor or personal acupuncturist

If your employer or your employer's insurer does not have a Medical Provider Network, you may be able to
change your treating physician to your personal chiropractor or acupuncturist following a work-related injury or
illness. In order to be eligible to make this change, you must give your employer the name and business address
of a personal chiropractor or acupuncturist in writing prior to the injury or illness. Your claims administrator
generally has the right to select your treating physician within the first 30 days after your employer knows of your
injury or illness. After your claims administrator has initiated your treatment with another doctor during this
period, you may then, upon request, have your treatment transferred to your personal chiropractor or acupunctur-
ist.

You may use this form to notify your employer of your personal chiropractor or acupuncturist. By law, chiroprac-
tors are not allowed to be the treating physician after 24 visits.

Your Chiropractor or Acupuncturist's Information:

 

(Name of chiropractor or acupuncturist)

 

(Street address, city, state, zip code)

 

(Telephone Number)

Employee Name (please print):

 

Employee Address

 

Employee's Signature Date:

WO4NEI13 Page 5 of 6
© 2013 The Travelers Indemnity Company. All rights reserved. Travelers and the Travelers Umbrella logo are registered trademarks of The
Travelers Indemnity Company in the U.S. and other countries. CE-10277 New 1-2013

This form complies with Labor Code requirements §3551, §3553, and Administrative Rule §9880, and has been approved by the
Administrative Director of the Division of Workers' Compensation. This form cannot be altered.

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 81 0f183 Page ID#:91

Contact the information & assistance unit:

* By phone at 1-800-736-7401 — For recorded information that helps injured workers, employers and others
understand California's workers compensation system, and their rights and responsibilities under the law.

* By attending a workshop for injured workers
* By calling or going in person to a local Information & Assistance Unit office:

 

Anaheim

1065 N. PacifiCenter Drive
Anaheim 92806

(714) 414-1801

Oakland

1515 Clay Street,
6th floor

Oakland, CA 94612
(510) 622-2861

San Diego

7575 Metropolitan Drive,
Suite 202

San Diego, CA 92102-4424
(619) 767-2082

 

Bakersfield

1800 30th Street,

Suite 100

Bakersfield, CA 93301-1929
(661) 395-2514

Oxnard

1901 N. Rice Ave.,Ste. 200
Oxnard, CA 93030

(805) 485-3528

San Francisco

455 Golden Gate Avenue,

2nd floor

San Francisco, CA 94102-7014
(415) 703-5020

 

 

 

 

Long Beach, CA 90802-4304
(562) 590-5240

Sacramento, CA 95834
(916) 928-3158

Eureka Pomona San Jose

100 "H" Street, 732 Corporate Center Drive 100 Paseo de San Antonio,
Room 202 Pomona, CA 91768-2653 Room 241

Eureka, CA 95501-0481 (909) 623-8568 San Jose, CA 95113-1402
(707) 441-5723 (408) 277-1292

Fresno Redding San Luis Obispo

2550 Mariposa Mall, 2115 Civic Center Drive 4740 Allene Way,

Room 2035 Room 15 Suite 100

Fresno, CA 93721-2219 Redding, CA 96001-2796 San Luis Obispo, CA 93401
(559) 445-5355 (530) 225-2047 (805) 596-4159

Goleta Riverside Santa Ana

6755 Hollister Avenue, 3737 Main Street, 605 W Santa Ana Bivd, Bldg
Room 100 Room 300 28 Room 451

Goleta, CA 93117-5551 Riverside, CA 92501-3337 Santa Ana, CA 92701

(805) 968-4158 (951) 782-4347 (714) 558-4597

Long Beach Sacramento Santa Rosa

300 Oceangate Street, 160 Promenade Circle, 50 "D" Street,

Suite 200 Suite 300 Room 420

Santa Rosa, CA 95404-4771
(707) 576-2452

 

Los Angeles

320 W. 4th Street,

9th floor

Los Angeles, CA 90013-2329
(213) 576-7389

Salinas

1880 North Main Street,
Suite 100

Salinas, CA 93906-2037
(831) 443-3058

Stockton

31 East Channel Street,
Room 344

Stockton, CA 95202-2314
(209) 948-7980

 

Marina del Rey

4720 Lincoln Blvd

2nd floor

Marina del Rey, CA 90292-6902
(310) 482-3820

 

 

San Bernardino

464 W. Fourth Street,

Suite 239

San Bernardino, CA 92401-1411
(909) 383-4522

 

Van Nuys

6150 Van Nuys Blvd.,
Room 105

Van Nuys, CA 91401-3370
(818) 901-5367

 

Administrative Director of the Division of Workers' Compensation. This form cannot be altered.

WO4NEI13

Page 6 of 6

© 2013 The Travelers Indemnity Company. All rights reserved. Travelers and the Travelers Umbrella logo are registered trademarks of The
Travelers Indemnity Company in the U.S. and other countries. CE-10277 New 1-2013

This form complies with Labor Code requirements §3551, §3553, and Administrative Rule §9880, and has been approved by the

Administrative Director of the Division of Workers’ Compensation. This form cannot be altered.

 

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 82 of 183 Page ID #:92

Ma.
TRAVELERS J

Sus Beneficios de compensaci6on laboral — California

Este formulario debe entregarse a todos los empleados recién contratados en el estado de California. Su
contenido se aplica a los accidentes de trabajo ocurridos a partir del 1 de enero de 2013.

Cualquier persona que haga 0 propicie que se haga cualquier declaracién sustancial a sabiendas falsa o
fraudulenta con el propésito de obtener o denegar beneficios o pagos de compensacion laboral es
culpable de un delito.

Usted puede tener derecho a beneficios de compensacién laboral si resulta lesionado o se enferma a causa de
su trabajo, o si es victima de un delito en el lugar de trabajo. La compensacién laboral cubre la mayoria de las
lesiones y enfermedades fisicas o mentales relacionadas con el trabajo. Una lesibn o enfermedad puede ser
causada por un acontecimiento (como lastimarse la espalda en una caida) o por exposiciones repetidas a una
circunstancia perjudicial (como lastimarse la mufieca por hacer el mismo movimiento una y otra vez).

Los beneficios de compensacion laboral incluyen:

Atencién médica: consultas médicas, servicios hospitalarios, fisioterapia, analisis de laboratorio, radiografias y
medicamentos que sean razonablemente necesarios para tratar su lesi6n. No debe recibir nunca una factura. Es
posible que las visitas para fisioterapia, terapia ocupacional y al quiropractico tengan un limite de 24 visitas para
cada tipo.

Beneficios por incapacidad temporal: Pagos si usted deja de recibir su salario mientras se recupera. Para la
mayoria de las lesiones ocurridas después del 18 de abril de 2004, los beneficios por incapacidad temporal se
limitan a 104 semanas dentro del lapso de 5 afios a partir de la fecha de la lesion. Presentar de forma oportuna
una reclamacién en el Departamento de Desarrollo Laboral (Employment Development Department) puede
conducir a la obtencién de beneficios estatales adicionales por incapacidad cuando se terminan los beneficios
por incapacidad total temporal (TTD, por sus siglas en inglés), o cuando estos se demoran 0 los deniegan.

Beneficios por incapacidad permanente: Pagos si su lesidn causa una incapacidad permanente. Una vez que
su lesién se estabilice, es posible que el médico que lo trata determine que usted tiene una incapacidad perma-
nente, dependiendo de su grado de recuperacién. La cantidad de incapacidad permanente que su médico
determine sera clasificada por su administrador de reclamaciones segtin su edad y ocupaci6n con el fin de
determinar el porcentaje y la cantidad correspondiente en délares que se le debe a usted a causa de la incapaci-
dad permanente. La ley estatal establece dichas cantidades. Usted tiene derecho a obtener una clasificacion
estatal de incapacidad o a apelar la clasificaci6n.

Programa para reintegrarse al trabajo: Si usted sufre la pérdida permanente de sus ingresos como resultado
de su lesion y se determina que sus beneficios por incapacidad permanente son desproporcionadamente bajos,
es posible que usted califique para recibir dinero adicional del Fondo para la reintegracion al trabajo del Depar-
tamento de Relaciones Laborales (Department of Industrial Relations). Comunfquese con el Departamento de
Relaciones Laborales en: www.dir.ca.gov/ para conocer mas acerca de este beneficio adicional.

Vales suplementarios por destitucién laboral: Si su lesidn conlleva a que usted falte a su trabajo y le causa
una incapacidad permanente, usted puede recibir un vale suplementario por destituci6n laboral si su empleador
no le ofrece un empleo modificado, alternativo o regular dentro de 60 dias de haber recibido el informe médico
que indique que usted logré una recuperacién médica maxima. El vale es para reembolsar los costos educativos
y tiene un Ifmite de $6,000.00. Si usted recibe un vale como consecuencia de su lesién, tiene dos afios desde la
fecha en que le proporcionen el vale o cinco afios desde la fecha de su lesién (lo que ocurra ultimo), para
solicitar el reembolso de los gastos que califiquen.

Beneficios por muerte: Se pagan a los dependientes de un trabajador que muere a causa de una lesi6n o
enfermedad laboral. También se cubren los gastos del entierro; la cantidad maxima permitida depende de la
fecha de la lesién.

WO4NFI13 Pagina 1 of 7
© 2013 The Travelers Indemnity Company. Todos los derechos reservados. Travelers y el logotipo con la sombrilla de Travelers son marcas
registradas de The Travelers Indemnity Company en los EE. UU. y otros paises. CE-10277 New 1-2013

Este formulario cumple con los requisitos §3551, §3553, y el Reglamento Administrative §9880 del Cédigo Laboral, y fue aprobado por el Director
Administrativo de la Division de Compensacién Laboral. Este formulario no puede modificarse.

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 83 of 183 Page ID #:93

Los beneficios por incapacidad temporal, incapacidad permanente y muerte se pagan a una tasa basada en 2/3
de su salario semanal promedio, y estan sujetos a las cantidades minimas y maximas vigentes en el estado en
la fecha de su lesién. Estos beneficios se pagan cada dos semanas mientras usted sea elegible.

Es posible que las actividades como voluntario, en sus horas libres, recreacionales, sociales o atléticas
no estén cubiertas bajo la compensacion laboral.

Si se lastima:

Obtenga atencién médica. Si necesita primeros auxilios, comunfquese con su empleador. Si necesita atencion
urgente, pida ayuda de inmediato.

Informe sobre su lesién. Informe de inmediato a su supervisor sobre su lesién. No demore en hacerlo; existen
limites de tiempo. Si espera demasiado, puede perder los derechos que tiene a recibir beneficios. Su empleador
tiene que proporcionarle un formulario de reclamacién a mas tardar un dia laborable después de que esté
enterado de su lesién, y también debe autorizar el tratamiento a mas tardar un dia laborable después de que
usted le entregue una copia del formulario lleno y firmado. El plazo de prescripcién para presentar una reclama-
cién de compensacién laboral es de un afio a partir de la fecha de la lesién 0, si esta se debe a exposiciones
repetidas, un afio a partir del momento en que usted se dio cuenta o debié darse cuenta de que su trabajo causo
la lesion.

Vea a su médico tratante. Su médico tratante primario es el médico con la responsabilidad global de tratar su
lesién o enfermedad. EI o ella estan a cargo de mantener la continuidad de su atencién, asf como de remitirlo a
los especialistas. Si su empleador tiene una Red de Proveedores Médicos (MPN, por sus siglas en inglés)
aprobada, es posible que ellos puedan limitar sus opciones de médicos tratantes, que retengan el control
médico, y que le exijan que se atienda con un médico de la MPN desde el principio. (Una MPN es una red
escogida de proveedores de atencién médica que proveen tratamiento a los empleados que se lesionan en el
trabajo. Consulte con su empleador para obtener mas informacién sobre su MPN). De lo contrario, su empleador
tiene el derecho de escoger el médico que lo tratara a usted por los primeros 30 dias. Si su empleador no tiene
una MPN aprobada y usted desea cambiar de médico en los primeros 30 dias después de presentar su reclama-
cién, su administrador de reclamaciones debe escoger un médico nuevo en un lapso de cinco dias después de
que usted lo solicite.

Si usted le proporcioné a su empleador el nombre de su médico personal antes de sufrir la lesion y tiene seguro
médico de grupo al momento de Ia lesion, usted puede tratarse con su médico personal incluso si su empleador
tiene una MPN aprobada. Su médico personal debe ser un médico general o un médico internista, pediatra,
ginecobstetra o médico de familia con certificado de especialidad o que haya completado su especialidad, o un
grupo médico con multiples especialidades con doctores o licenciados en medicina, y debe haberlo tratado y
tener sus antecedentes médicos y su historia clinica antes de su lesién laboral y también debe estar de acuerdo
en tratarlo por una lesién o enfermedad laboral. Si su empleador no tiene una MPN aprobada y usted le dio a su
empleador por escrito el nombre de su quiropractico o acupunturista personal antes de sufrir la lesion, usted
puede cambiarse al quiropraéctico o acupunturista cuando lo solicite. Si todavia necesita recibir atencion médica
luego de 30 dias, quizas pueda cambiarse a un médico de su propia eleccién.

Para mayor comodidad, se adjuntan a este documento formularios opcionales para predesignar a su médico
personal 0 a un grupo médico con multiples especialidades con doctores o licenciados en medicina. También se
adjuntan formularios para predesignar a su acupunturista o quiropractico personal si su empleador no cuenta con
una red de proveedores médicos. Por ley, no se permite que los quiropracticos sean el médico tratante luego de
24 visitas.

Discriminaci6n: Es ilegal que su empleador lo castigue o lo despida por sufrir una lesi6n o enfermedad laboral,
por presentar una reclamacién, o por testificar en el caso de compensacién laboral de otra persona. Si se
determina que su empleador ha cometido discriminacién, usted puede tener derecho a que se le reincorpore a
su puesto de trabajo con pagos retroactivos, una mayor compensacién, y costos y gastos. Es posible que usted
tenga otros derechos bajo la Ley de Proteccién para Personas Discapacitadas (ADA, por sus siglas en inglés) o
la Ley de Igualdad en el Empleo y la Vivienda (FEHA, por sus siglas en inglés). Para obtener mas informacion,
comunfquese con FEHA al (800) 884-1684 o con la Comisién de Igualdad de Oportunidades Laborales (EEOC,

WO4NFI13 Pagina 2 of 7
© 2013 The Travelers Indemnity Company. Todos los derechos reservados. Travelers y el logotipo con la sombrilla de Travelers son marcas
registradas de The Travelers Indemnity Company en los EE. UU. y otros palses. CE-10277 New 1-2013

Este formulario cumple con los requisitos §3551, §3553, y el Reglamento Administrativo §9880 del Cddigo Laboral, y fue aprobado por el Director
Administrativo de la Divisién de Compensacién Laboral. Este formulario no puede modificarse.

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 84 0f 183 Page ID #:94

por sus siglas en inglés) al (800) 669-3362. Puede obtener informacién gratuita de un funcionario de informacion
y ayuda de la Division de Compensacién Laboral de su estado. Puede escuchar informacién grabada y una lista
de las oficinas locales llamando sin costo al (800) 736-7401 o averiguar mas en linea en:

http://www.dir.ca.gov.

Si su empleador no le proporciona atencién médica, usted tiene varias opciones. Primero, comuniquese con su
administrador de reclamaciones para averiguar el estado de su reclamacidén. Si le entreg6 a su empleador un
formulario de reclamaci6n Ileno y firmado pero su reclamacién esta retrasada por la investigaci6én, su empleador
tiene que autorizar el tratamiento, hasta un maximo de $10,000.00, durante el retraso. Si todavia no se ha
aceptado la reclamacién y sus costos médicos sobrepasan el limite reglamentario de $10,000.00, usted puede
acudir a su plan médico de grupo para recibir atencién, buscar un médico, una clinica o un hospital que le
facture directamente al administrador de reclamaciones, o utilizar los servicios ptlblicos de atencién médica.

Usted tiene derecho a estar en desacuerdo con las decisiones que afectan su reclamacién. Si esta en de-
sacuerdo, comuniquese primero con su administrador de reclamaciones para ver si lo pueden resolver.

Su compafia de seguros de compensaci6n laboral es Travelers Property Casualty Company of America.

También puede buscar su compafifa de seguros en el directorio en linea de WCIRB:
https://www.caworkcompcoverage.com/

Puede obtener informacién gratuita de un funcionario de Informacién y Ayuda de la Divisi6n de Compensacién
Laboral de su estado, o puede escuchar informacién grabada y una lista de las oficinas locales llamando al (800)
736-7401. Al final de este folleto, encontrara una lista de las oficinas de Informacién y Ayuda. Esto lo ayudaraé a
localizar la oficina mas cerca de usted. Para mas informacién, también puede visitar el sitio web del DWC en:
http://www.dir.ca.gov.

Puede consultar con un abogado. La mayoria de los abogados ofrecen una consulta gratuita. Si decide contratar
un abogado, es posible que los honorarios se saquen de algunos de sus beneficios. Para obtener los nombres de
los abogados especializados en compensaci6n laboral, llame al Colegio de Abogados del estado de California al
(415) 538-2120 0 visite su sitio web en: http:/Awww.californiaspecialist.org. El funcionario local de informacion
y ayuda puede proporcionarle una lista de los abogados o usted puede buscarlos en las paginas amarillas.

WO4NFI13 Pagina 3 of 7

© 2013 The Travelers Indemnity Company. Todos los derechos reservados. Travelers y el logotipo con la sombrilla de Travelers son marcas
registradas de The Travelers Indemnity Company en los EE. UU. y otros paises. CE-10277 New 1-2013

Este formulario cumple con los requisitos §3551, §3553, y el Reglamento Administrativo §9880 del Cddigo Laboral, y fue aprobado por el Director
Administrativo de la Divisién de Compensacién Laboral. Este formulario no puede modificarse.

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 85 of 183 Page ID#:95

 

Predesignacion del médico personal

En caso de que sufra una lesion o enfermedad relacionada con su empleo, su médico (doctor (M.D.) o licenciado
(D.O.) en medicina) personal o grupo médico pueden atenderlo si:

* usted tiene cobertura médica de grupo al momento de la lesi6n;

* el médico es su médico habitual, y debe ser un médico cuyo ejercicio de la medicina se limita a medicina
general o que es un médico internista, pediatra, ginecobstetra o médico de familia con certificado de espe-
cialidad o que haya completado su especialidad, y que anteriormente haya estado a cargo de su tratamiento
médico y tenga en su poder su historia clinica;

* su "médico personal” puede ser un grupo médico si se trata de una corporacién con un solo miembro 0 una
sociedad constituida por doctores o licenciados en medicina, que opere un grupo médico integrado con
multiples especialidades que brinde servicios médicos integrales predominantemente para enfermedades y
lesiones que no sean de tipo laboral;

* antes de la lesién, su médico acepta tratarlo por lesiones o enfermedades laborales;

* antes de la lesion, usted le proporcioné a su empleador lo siguiente por escrito: (1) notificacion de que usted
desea que su médico personal lo trate por lesiones o enfermedades laborales, y (2) el nombre y la direccion
del consultorio de su médico personal.

Puede usar este formulario para notificar a su empleador si desea que su médico 0 licenciado en medicina
personal lo trate por una lesién o enfermedad laboral, siempre que se cumplan los requisitos anteriores.

Notificacién de predesignacion del médico personal
Empleado: Llene esta seccion.

Para: (nombre del empleador) Si sufro una lesién o enfermedad laboral,
escojo ser atendido por:

 

(Nombre del médico, doctor en medicina, licenciado en medicina o grupo médico)

 

(Direccién, ciudad, estado, cédigo postal)

(Numero de teléfono)

 

Nombre del empleado (en letra de imprenta):

 

 

Direccién del empleado:

Firma de! empleado Fecha:

WO4NFI13 Pagina 4 of 7

©2013 The Travelers Indemnity Company. Todos los derechos reservados. Travelers y el logotipo con la sombrilla de Travelers son marcas
registradas de The Travelers Indemnity Company en los EE. UU. y otros paises. CE-10277 New 1-2013

Este formulario cumple con los requisitos §3551, §3553, y el Reglamento Administrativo §9880 del Cédigo Laboral, y fue aprobado por el Director
Administrativo de la Divisisn de Compensacién Laboral. Este formulario no puede modificarse.

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 86 of 183 Page ID #:96

Médico: Estoy de acuerdo con esta predesignaci6n.

Firma: Fecha:
(Médico o empleado designado del médico o del grupo médico)

No se requiere que el médico firme este formulario, sin embargo, si el médico o el empleado designado del
médico o del grupo médico no firma, se necesitara otra documentacién de la aceptacion del médico a ser
predesignado, conforme al Capitulo 8, Cédigo de Disposiciones Reglamentarias de California, apartado
9780.1 (a)(3).

WO4NFI13 Pagina 5 of 7
© 2013 The Travelers Indemnity Company. Todos los derechos reservados. Travelers y el logotipo con la sombrilla de Travelers son marcas
registradas de The Travelers Indemnity Company en los EE. UU. y otros paises. CE-10277 New 1-2013

Este formulario cumple con los requisitos §3551, §3553, y el Reglamento Administrative §9880 del Cddigo Laboral, y fue aprobado por el Director
Administrativo de la Divisin de Compensacién Laboral. Este formulario no puede modificarse.

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 87 of 183 Page ID#:97

Notificacién de quiropractico personal o acupunturista personal

Si su empleador o la compafia de seguros de su empleador no tienen una Red de Proveedores Médicos, usted
quizas pueda cambiar su médico tratante a su quiropractico o acupunturista personal después de una lesién o
enfermedad laboral. Para cumplir los requisitos para hacer este cambio, debe proporcionarle a su empleador,
por escrito, el nombre y la direccién del consultorio de un quiropractico o acupunturista personal antes de que
ocurra la lesién o enfermedad. Por lo general, su administrador de reclamaciones tiene el derecho de escoger su
médico tratante dentro de los primeros 30 dias después de que su empleador esté enterado de su lesién o
enfermedad. Luego de que su administrador de reclamaciones inicie su tratamiento con otro médico durante
este perfodo, usted podra, previa solicitud, hacer que transfieran su tratamiento a su quiropractico o acupuntur-
ista personal.

Usted puede utilizar este formulario para notificar a su empleador acerca de su quiropractico o acupunturista
personal. Por ley, no se permite que los quiropracticos sean el médico tratante luego de 24 visitas.

Informacién de su quiropractico o acupunturista:

 

(Nombre del quiropractico o acupunturista)

 

(Direccién, ciudad, estado, cédigo postal)

 

(Ndmero de teléfono)

Nombre del empleado (en letra de imprenta):

 

Direccién del empleado:

 

Firma del empleado Fecha:

WOANFI13 Pagina 6 of 7

© 2013 The Travelers Indemnity Company. Todos los derechos reservados. Travelers y el logotipo con la sombrilla de Travelers son marcas
registradas de The Travelers Indemnity Company en los EE. UU. y otros paises. CE-10277 New 1-2013

Este formulario cumple con los requisitos §3551, §3553, y el Reglamento Administrativo §9880 del Cédigo Laboral, y fue aprobado por el Director
Administrativo de la Divisisn de Compensacién Laboral. Este formulario no puede modificarse.

 
Comuniquese con la unidad de informacién y ayuda

Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 88 of 183 Page ID #:98

* Por teléfono al 1-800-736-7401: Para obtener informacién grabada que ayuda a los trabajadores lesionacos,
los empleadores y otras personas a entender el sistema de compensacién laboral de California, y sus dere-
chos y responsabilidades conforme a la ley.

* Asistiendo a un taller para trabajadores lesionados

* Llamando o yendo en persona a una oficina local de la Unidad de informaci6n y ayuda:

 

Anaheim

1065 N. PacifiCenter Drive
Anaheim 92806

(714) 414-1801

Oakland

1515 Clay Street, 6th floor
Oakland, CA 94612

(510) 622-2861

San Diego

7575 Metropolitan Drive,
Suite 202

San Diego, CA 92102-4424
(619) 767-2082

 

Bakersfield

1800 30th Street,

Suite 100

Bakersfield, CA 93301-1929
(661) 395-2514

Oxnard

1901 N. Rice Ave.,
Ste. 200

Oxnard, CA 93030
(805) 485-3528

San Francisco

455 Golden Gate Avenue,

2nd floor

San Francisco, CA 94102-7014
(415) 703-5020

 

Eureka

100 "H" Street,

Room 202 Eureka, CA 95501-0481
(707) 441-5723

Pomona

732 Corporate Center Drive
Pomona, CA 91768-2653
(909) 623-8568

San Jose

100 Paseo de San Antonio,
Room 241

San Jose, CA 95113-1402
(408) 277-1292

 

 

Fresno Redding San Luis Obispo

2550 Mariposa Mall, 2115 Civic Center Drive 4740 Allene Way,

Room 2035 Room 15 Suite 100

Fresno, CA 93721-2219 Redding, CA 96001-2796 San Luis Obispo, CA 93401
(559) 445-5355 (530) 225-2047 (805) 596-4159

Goleta Riverside Santa Ana

6755 Hollister Avenue, 3737 Main Street, 605 W Santa Ana Blvd, Bldg
Room 100 Room 300 28 Room 451

Goleta, CA 93117-5551
(805) 968-4158

Riverside, CA 92501-3337
(951) 782-4347

Santa Ana, CA 92701
(714) 558-4597

 

Long Beach

300 Oceangate Street,

Suite 200

Long Beach, CA 90802-4304
(562) 590-5240

Sacramento

160 Promenade Circle,
Suite 300

Sacramento, CA 95834
(916) 928-3158

Santa Rosa

50 "D" Street,

Room 420

Santa Rosa, CA 95404-4771
(707) 576-2452

 

Los Angeles

320 W. 4th Street,

9th floor

Los Angeles, CA 90013-2329
(213) 576-7389

Salinas

1880 North Main Street,
Suite 100

Salinas, CA 93906-2037
(831) 443-3058

Stockton

31 East Channel Street,
Room 344

Stockton, CA 95202-2314
(209) 948-7980

 

Marina del Rey

4720 Lincoln Blvd

2nd floor

Marina del Rey, CA 90292-6902
(310) 482-3820

 

San Bernardino
464 W. Fourth Street,
Suite 239

San Bernardino, CA 92401-1411

(909) 383-4522

 

Van Nuys

6150 Van Nuys Bivd.,
Room 105

Van Nuys, CA 91401-3370
(818) 901-5367

 

 

WO4NFI13

Pagina 7 of 7

© 2013 The Travelers Indemnity Company. Todos los derechos reservados. Travelers y el logotipo con la sombrilla de Travelers son marcas
registradas de The Travelers Indemnity Company en los EE. UU. y otros paises. CE-10277 New 1-2013

Este formulario cumple con los requisitos §3551, §3553, y el Reglamento Administrative §9880 del Cédigo Laboral, y fue aprobado por el Director

Administrative de la Division de Compensacién Laboral. Este formulario no puede modificarse.

 

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 89 of 183 Page ID #:99

POLICYHOLDER NOTICE

JANUARY 1, 2014 AUDIT REQUIREMENTS FOR POLICIES
WITH FINAL PREMIUM OF LESS THAN $10,000 THAT DEVELOP PAYROLL
IN HIGH WAGE DUAL WAGE CONSTRUCTION OR ERECTION
CLASSIFICATIONS

Dual wage classifications are pairs of classifications that describe the same construction or erection operation yet
are assigned based upon whether the employee's hourly wage is above or below a specified threshold. Each pair
of dual wage classifications contains one “high wage" classification that is assignable to payrolls earned by
employees whose regular hourly wage equals or exceeds a specified wage threshold and one "low wage"
classification that is assignable to payrolls earned by employees whose regular hourly wage is less than the

specified threshold.

If your policy effective on or after January 1, 2014 produces a final premium of less than $10,000 and develops
payroll in a high wage classification, a physical audit of the policy is required unless the policy is a renewal anda
physical audit was completed for one of the two immediately preceding policy periods. If your policy produces a
final premium of $10,000 or more, a physical audit is required at least once a year.

A "physical audit" is defined as an audit of payroll, whether conducted at the policyholder's location or at a remote
site, that is based upon an auditor's examination of the policyholder's books of accounts and origina! payroll
records (in either electronic or hard copy form) as necessary to determine and verify the exposure amounts by

classification.

W04N1B13 Page 1 of 1
PN 04 99 07

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 90 of 183 Page ID #:100

 

 

STATE OF CALIFORNIA

IMPORTANT LOSS CONTROL INFORMATION

The Loss Control Services outlined in the enclosed Safety Services notice are available
at no additional cost to you.

Workers’ Compensation insurance policyholders may register comments about the
insurer's loss control consultation services by writing to: State of California, Department
of Industrial Relations, Division of Occupational Safety and Health, P.O. Box 420603,
San Francisco, CA 94142.

WO04N1C01

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 91 of 183 Page ID #:101

POLICYHOLDER NOTICE

PAYROLL RECORD AND AUDIT REQUIREMENTS FOR
DUAL WAGE CONSTRUCTION OR ERECTION CLASSIFICATIONS

Your policy includes one or more construction or erection classifications. Dual wage classifications are pairs of
classifications that describe the same construction or erection operation yet are assigned based upon whether the
employee's hourly wage is above or below a specified threshold. Each pair of dual wage classifications contains
one “high wage" classification that is assignable to payrolls earned by employees whose regular hourly wage
equals or exceeds a specified wage threshold and one "low wage" classification that is assignable to payrolis
earned by employees whose regular hourly wage is less than the specified threshold.

Payroll Record Requirements

The assignment of a high wage classification to any non-salaried employee is contingent on verifying that the
employee's hourly wage equals or exceeds the specified wage threshold. The determination of the regular hourly
wage must be supported by one of the following sources:

* Original time cards or time book entries for each employee. Original records must include the operations
performed, the total hours worked each day and the times the employee started and ended each work
period throughout the workday. At job locations where all of the employer's operations cease for a uniform
unpaid meal period, recording the start and stop times of the uniform break period is not required.

* A valid collective bargaining agreement that shows the regular hourly wage rate by job classification of a
worker. If using a collective bargaining agreement, the records must include an employee roster by job
classification that permits the reconciliation of individual employees to the job classifications set forth in
the collective bargaining agreement.

The non-salaried employee's regular hourly wage shall be determined by dividing that employee's total
remuneration by the hours worked during the pay period, irrespective of whether the employee is paid on an
hourly, piecework, production or commission basis.

The payroll earned by any non-salaried employees for whom the records specified above are not maintained
and/or made available will be assigned to the low wage classification that describes the operations performed.

The regular hourly wage of salaried employees is determined by dividing the total annual remuneration by 2000
hours. If an employee is salaried for less than 12 months, the regular hourly wage for the salaried period is
calculated on a prorated basis.

Audit Requirements

If your policy produces a final premium of $10,000 or more, a physical audit is required at least once a year. If
your policy produces a final premium of less than $10,000 and payroll is developed under a high wage
classification, a physical audit of the policy is required unless the policy is a renewal and a physical audit was
completed for one of the two immediately preceding policy periods. A "physical audit" is defined as an audit of
payroll, whether conducted at the policyholder's location or at a remote site, that is based upon an auditor's
examination of the policyholder's books of accounts and original payroll records (in either electronic or hard copy
form) as necessary to determine and verify the exposure amounts by classification.

If you hold a C-39 Roofing Contractor license from the California Contractors State License Board, a physical
audit is required on the complete policy period of each policy regardless of the amount of final premium.

W04N2C14 Page 1 of 1
PN 04 99 06 B

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 92 of 183 Page ID #:102

ATTENTION

The following Posting Notices must be
displayed in a prominent location in the
workplace.

Please distribute these notices to the
appropriate workplace locations.

In the event that additional copies are
desired, please contact your agent and
request the number of copies of the
particular notices that you may need.

Posting notices for the states of MO, MN
and NM are provided in two separate forms
which need to be connected to create one
large notice to be posted.

Please contact us at wcppn@travelers.com
for assistance in completing the healthcare
provider information on posting notices in
PA, GA, TN and VA.

WUNNNB12
PN T5 53 07 12 Page 1 of 1

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 93 of 183 Page ID #:103

ISSUED TO: TSC ACQUISITION CORP

STATE OF CALIFORNIA — DEPARTMENT OF INDUSTRIAL RELATIONS
Division of Workers’ Compensation

Notice to Employees — Injuries Caused By Work

You may be entitled to workers' compensation benefits if you are injured or become ill because of your job. Workers' compensation covers most
work-related physical or mental injuries and illnesses. An injury or illness can be caused by one event (such as hurting your back in a fall) or by
repeated exposures (such as hurting your wrist from doing the same motion over and over).

 

Benefits. Workers' compensation benefits include:

¢ Medical Care: Doctor visits, hospital services, physical therapy, lab tests, x-rays, and medicines that are reasonably necessary to treat your
injury. You should never see a bill. There is a limit on some medical services.

* Temporary Disability (TD) Benefits: Payments if you lose wages while recovering. For most injuries, TD benefits may not be paid for more
than 104 weeks within five years from the date of injury.

¢ Permanent Disability (PD) Benefits: Payments if your injury causes a permanent disability.

« Supplemental Job Displacement Benefit: A nontransferable voucher payable to a state approved school if your injury arises on or after
4/1104 and results in a permanent disability that prevents you from returning fo work within 60 days after TD ends, and your employer does not
offer you modified or alternative work.

¢ Death Benefits: Paid to dependents of a worker who dies from a work-related injury or illness.

Naming Your Own Physician Before Injury or Illness (Predesignation). You may be able to choose the doctor who will treat you for a job injury

or illness. If eligible, you must tell your employer, in writing, the name and address of your personal physician or medical group before you are

injured and your physician must agree to treat you for your work injury. For instructions, see the written information about workers' compensation
that your employer is required to give to new employees.

If You Get Hurt:

4. Get Medical Care. If you need emergency care, call 911 for help immediately from the hospital, ambulance, fire department or police
department. If you need first aid, contact your employer.

2. Report Your Injury. Report the injury immediately to your supervisor or to an employer representative. Don't delay. There are time limits. If you
wait too long, you may lose your right to benefits. Your employer is required to provide you a claim form within one working day after learning
about your injury. Within one working day after you file a claim form, your employer shall authorize the provision of all treatment, consistent with
the applicable treating guidelines, for your alleged injury and shall be liable for up to ten thousand dollars ($10,000) in treatment until the claim
is accepted or rejected.

3. See Your Primary Treating Physician (PTP). This is the doctor with overall responsibility for treating your injury or illness. If you predesig-
nated by naming your personal physician or medical group before injury (see above), you may see him or her for treatment in certain circum-
stances. Otherwise, your employer has the right to select the physician who will treat you for the first 30 days. You may be able to switch to a
doctor of your choice after 30 days. Different rules apply if your employer offers a Health Care Organization (HCO) or has a Medical Provider
Network (MPN). You should receive information from your employer if you are covered by an HCO or a MPN. Contact your employer for more
information.

4. Medical Provider Networks. Your employer may be using a MPN, which is a selected network of health care providers to provide treatment to
workers injured on the job. If your employer is using a MPN, a MPN notice should be pasted next to this poster to explain how to use the MPN.
You can request a copy of this notice by calling the MPN number below. If you have predesignated a personal physician prior to your
work injury, then you may receive treatment from your predesignated doctor. If you have not predesignated and your employer is using
a MPN, you are free to choose an appropriate provider from the MPN list after the first medical visit directed by your employer. If you are treat-
ing with a non-MPN doctor for an existing injury, you may be required fo change to a doctor within the MPN. For more information, see the

MPN contact information below:
Current MPN's toll free number: (800) 287-3682 MPN website: WWW. MYWCINFO.COM

MPN Effective Date Current MPN's address: _P.O. BOX 6510 DIAMOND BAR, CA 91765

Discrimination. It is illegal for your employer to punish or fire you for having a work injury or illness, for filing a claim, or testifying in another
person's workers' compensation case. If proven, you may receive lost wages, job reinstatement, increased benefits, and costs and expenses up to
limits set by the state.

Questions? Learn more about workers’ compensation by reading the information that your employer is required to give you at time of hire. If you
have questions, see your employer or the claims administrator (who handles workers’ compensation claims for your employer):

TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA

 

Claims Administrator
Phone 1-800-238-6225
Workers’ compensation insurer. (Enter "self-insured" if appropriate}

Policy Expiration Date_12-31-15
If the workers’ compensation policy has expired, contact a Labor Commissioner at the Division of Labor Standards Enforcement (DLSE).
You can also get free information from a State Division of Workers’ Compensation Information & Assistance Officer. The nearest Information &
Assistance Officer can be found at location: or by calling toll-free (800) 736-7401. Learn more information about DWC
and DLSE online: www.dwe.ca.gov or www.dir.ca.govidise.
False claims and false denials. Any person who makes or causes to be made any knowingly false or fraudulent material statement or material
representation for the purpose of obtaining or denying workers‘ compensation benefits or payments is guilty of a felony and may be fined and
imprisoned.

Your employer may not be liable for the payment of workers' compensation benefits for any injury that arises from your voluntary

participation in any off-duty, recreational, social, or athletic activity that is not part of your work-related duties.

 

 

 

 

 

 

DWC 7 (6/10)
W04P2H10

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 94 0f 183 Page ID #:104

ISSUED TO: TSC ACQUISITION CORP

STATE OF CALIFORNIA — DEPARTMENT OF INDUSTRIAL RELATIONS
Division of Workers’ Compensation

Notice to Employees — Injuries Caused By Work

You may be entitled to workers’ compensation benefits if you are injured or become ill because of your job. Workers’ compensation covers most
work-related physical or mental injuries and illnesses. An injury or illness can be caused by one event (such as hurting your back in a fall) or by
repeated exposures (such as hurting your wrist from doing the same motion over and over).

 

Benefits. Workers' compensation benefits include:

* Medical Care: Doctor visits, hospital services, physical therapy, lab tests, x-rays, and medicines that are reasonably necessary to treat your
injury. You should never see a bill. There is a limit on some medical services.

* Temporary Disability (TD) Benefits: Payments if you lose wages while recovering. For most injuries, TD benefits may not be paid for more
than 104 weeks within five years from the date of injury.

¢ Permanent Disability (PD) Benefits: Payments if your injury causes a permanent disability.

« Supplemental Job Displacement Benefit: A nontransferable voucher payable to a state approved school if your injury arises on or after
1/1/04 and results in a permanent disability that prevents you from returning to work within 60 days after TD ends, and your employer does not
offer you modified or alternative work.

* Death Benefits: Paid to dependents of a worker who dies from a work-related injury or iliness.

Naming Your Own Physician Before Injury or liIness (Predesignation). You may be able to choose the doctor who will treat you for a job injury

or illness. If eligible, you must tell your employer, in writing, the name and address of your personal physician or medical group before you are

injured and your physician must agree to treat you for your work injury. For instructions, see the written information about workers’ compensation
that your employer is required to give to new employees.

If You Get Hurt:

4. Get Medical Care. If you need emergency care, call 911 for help immediately from the hospital, ambulance, fire department or police
department. If you need first aid, contact your employer.

2. Report Your Injury. Report the injury immediately to your supervisor or to an employer representative. Don't delay. There are time limits. If you
wait too long, you may lose your right to benefits. Your employer is required to provide you a claim form within one working day after learning
about your injury. Within one working day after you file a claim form, your employer shall authorize the provision of all treatment, consistent with
the applicable treating guidelines, for your alleged injury and shall be liable for up to ten thousand dollars ($10,000) in treatment until the claim
is accepted or rejected.

3. See Your Primary Treating Physician (PTP). This is the doctor with overall responsibility for treating your injury or illness. If you predesig-
nated by naming your personal physician or medical group before injury (see above), you may see him or her for treatment in certain circum-
stances. Otherwise, your employer has the right to select the physician who will treat you for the first 30 days. You may be able to switch to a
doctor of your choice after 30 days. Different rules apply if your employer offers a Health Care Organization (HCO) or has a Medical Provider
Network (MPN). You should receive information from your employer if you are covered by an HCO or a MPN. Contact your employer for more
information.

4. Medical Provider Networks. Your employer may be using a MPN, which is a selected network of health care providers fo provide treatment fo
workers injured on the job. If your employer is using a MPN, a MPN notice should be pasted next to this poster to explain how to use the MPN.
You can request a copy of this notice by calling the MPN number below. If you have predesignated a personal physician prior to your
work injury, then you may receive treatment from your predesignated doctor. If you have not predesignated and your employer is using
a MPN, you are free to choose an appropriate provider from the MPN list after the first medical visit directed by your employer. If you are treat-
ing with a non-MPN doctor for an existing injury, you may be required to change to a doctor within the MPN. For more information, see the

MPN contact information below:
Current MPN's toll free number:___ (800) 287-9682  ypn website: WWW. MYWCINFO . COM

MPN Effective Date Current MPN's address: P.O. BOX 6510 DIAMOND BAR, CA 91765
Discrimination. It is illegal for your employer to punish or fire you for having a work injury or illness, for filing a claim, or testifying in another
person's workers’ compensation case. If proven, you may receive lost wages, job reinstatement, increased benefits, and costs and expenses up to
limits set by the state.

Questions? Learn more about workers’ compensation by reading the information that your employer is required to give you at time of hire. If you
have questions, see your employer or the claims administrator (who handles workers' compensation claims for your employer):

 

TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA
Claims Administrator
Phone 1-800-238-6225
Workers’ compensation insurer (Enter “self-insured” if appropriate)

Policy Expiration Date_12-31-15
If the workers' compensation policy has expired, contact a Labor Commissioner at the Division of Labor Standards Enforcement (DLSE).
You can also get free information from a State Division of Workers’ Compensation Information & Assistance Officer. The nearest Information &
Assistance Officer can be found at location: or by calling toll-free (800) 736-7401. Learn more information about DWC
and DLSE online: www.dwe.ca.gov or www.dir.ca.govidise.
False claims and false denials. Any person who makes or causes to be made any knowingly false or fraudulent material statement or material
representation for the purpose of obtaining or denying workers’ compensation benefits or payments is guilty of a felony and may be fined and
imprisoned.

Your employer may not be liable for the payment of workers' compensation benefits for any injury that arises from your voluntary

participation in any off-duty, recreational, social, or athletic activity that is not part of your work-related duties.

 

 

 

 

 

 

DWC 7 (6/10)
wo4P2H10

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 95 of 183 Page ID #:105

ISSUED TO: TSC ACQUISITION CORP

STATE OF CALIFORNIA — DEPARTMENT OF INDUSTRIAL RELATIONS
Division of Workers’ Compensation

Notice to Employees — Injuries Caused By Work

You may be entitled to workers’ compensation benefits if you are injured or become ill because of your job. Workers' compensation covers most
work-related physical or mental injuries and illnesses. An injury or illness can be caused by one event (such as hurting your back in a fall) or by
repeated exposures (such as hurting your wrist from doing the same motion over and over).

 

Benefits. Workers' compensation benefits include:

¢ Medical Care: Doctor visits, hospital services, physical therapy, lab tests, x-rays, and medicines that are reasonably necessary to treat your
injury. You should never see a bill. There is a limit on some medical services.

¢ Temporary Disability (TD) Benefits: Payments if you lose wages while recovering. For most injuries, TD benefits may not be paid for more
than 104 weeks within five years from the date of injury.

e¢ Permanent Disability (PD) Benefits: Payments if your injury causes a permanent disability.

* Supplemental Job Displacement Benefit: A nontransferable voucher payable to a state approved school if your injury arises on or after
1/1/04 and results in a permanent disability that prevents you from returning to work within 60 days after TD ends, and your employer does not
offer you modified or alternative work.

¢ Death Benefits: Paid to dependents of a worker who dies from a work-related injury or illness.

Naming Your Own Physician Before Injury or [lIness (Predesignation). You may be able to choose the doctor who will treat you for a jab injury

ot illness. !f eligible, you must tell your employer, in writing, the name and address of your personal physician or medical group before you are

injured and your physician must agree to treat you for your work injury. For instructions, see the written information about workers’ compensation
that your employer is required to give to new employees.

If You Get Hurt:

4. Get Medical Care. If you need emergency care, call 911 for help immediately from the hospital, ambulance, fire department or police
department. If you need first aid, contact your employer.

2. Report Your Injury. Report the injury immediately to your supervisor or to an employer representative. Don't delay. There are time limits. If you
wait too long, you may lose your right to benefits. Your employer is required to provide you a claim form within one working day after learning
about your injury. Within one working day after you file a claim form, your employer shall authorize the provision of all treatment, consistent with
the applicable treating guidelines, for your alleged injury and shall be liable for up to ten thousand dollars ($10,000) in treatment until the claim
is accepted or rejected.

3. See Your Primary Treating Physician (PTP). This is the doctor with overall responsibility for treating your injury or illness. If you predesig-
nated by naming your personal physician or medical group before injury (see above), you may see him or her for treatment in certain circum-
stances. Otherwise, your employer has the right to select the physician who will treat you for the first 30 days. You may be able to switch to a
doctor of your choice after 30 days. Different rules apply if your employer offers a Health Care Organization (HCO) or has a Medical Provider
Network (MPN). You should receive information from your employer if you are covered by an HCO or a MPN. Contact your employer for more
information.

4, Medical Provider Networks. Your employer may be using a MPN, which is a selected network of health care providers to provide treatment to
workers injured on the job. If your employer is using a MPN, a MPN notice should be posted next fo this poster to explain how to use the MPN.
You can request a copy of this notice by calling the MPN number below. If you have predesignated a personal physician prior to your
work injury, then you may receive treatment from your predesignated doctor. If you have not predesignated and your employer is using
a MPN, you are free to choose an appropriate provider from the MPN list after the first medical visit directed by your employer. If you are treat-
ing with a non-MPN doctor for an existing injury, you may be required to change to a doctor within the MPN. For more information, see the

MPN contact information below:
Current MPN's toll free number:__ (800) 287-9682 PN website: WWW.MYWCINFO.COM

MPN Effective Date Current MPN's address: P.O. BOX 6510 DIAMOND BAR, CA 91765
Discrimination. It is illegal for your employer to punish or fire you for having a work injury or illness, for filing a claim, or testifying in another
person's workers’ compensation case. If proven, you may receive lost wages, job reinstatement, increased benefits, and costs and expenses up fo
limits set by the state.

Questions? Learn more about workers' compensation by reading the information that your employer is required to give you at time of hire. If you
have questions, see your employer or the claims administrator (who handles workers’ compensation claims for your employer):

 

TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA
Claims Administrator
Phone 1-800-238-6225
Workers' compensation insurer (Enter "self-insured" if appropriate)

Policy Expiration Date_12-31-15
If the workers' compensation policy has expired, contact a Labor Commissioner at the Division of Labor Standards Enforcement (DLSE).
You can also get free information from a State Division of Workers’ Compensation Information & Assistance Officer. The nearest Information &
Assistance Officer can be found at location: or by calling toll-free (800) 736-7401. Learn more information about DWC
and DLSE online: www.dwe.ca.gov or www.dir.ca.gov/dise.
False claims and false denials. Any person who makes or causes to be made any knowingly false or fraudulent material statement or material
representation for the purpose of obtaining or denying workers' compensation benefits or payments is guilty of a felony and may be fined and
imprisoned.

Your employer may not be liable for the payment of workers' compensation benefits for any injury that arises from your voluntary

participation in any off-duty, recreational, social, or athletic activity that is not part of your work-related duties.

 

 

 

 

 

 

DWC 7 (6/10)
W04P2H10

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 96 of 183 Page ID #:106

ISSUED TO: TSC ACQUISITION CORP

STATE OF CALIFORNIA — DEPARTMENT OF INDUSTRIAL RELATIONS
Division of Workers’ Compensation

Notice to Employees — Injuries Caused By Work

You may be entitled to workers’ compensation benefits if you are injured or become ill because of your job. Workers' compensation covers most
work-related physical or mental injuries and illnesses. An injury or illness can be caused by one event (such as hurting your back in a fail) or by
repeated exposures (such as hurting your wrist from doing the same motion over and over).

 

Benefits. Workers' compensation benefits include:

* Medical Care: Doctor visits, hospital services, physical therapy, lab tests, x-rays, and medicines that are reasonably necessary to treat your
injury. You should never see a bill. There is a limit on some medical services.

* Temporary Disability (TD) Benefits: Payments if you lose wages while recovering. For most injuries, TD benefits may not be paid for more
than 104 weeks within five years from the date of injury.

¢ Permanent Disability (PD) Benefits: Payments if your injury causes a permanent disability.

e Supplemental Job Displacement Benefit: A nontransferable voucher payable to a state approved school if your injury arises on or after
1/1104 and results in a permanent disability that prevents you from returning to work within 60 days after TD ends, and your employer does not
offer you modified or alternative work.

¢ Death Benefits: Paid to dependents of a worker who dies from a work-related injury or illness.

Naming Your Own Physician Before Injury or llIness (Predesignation). You may be able to choose the doctor who will treat you for a job injury

or iliness. If eligible, you must tell your employer, in writing, the name and address of your personal physician or medical group before you are

injured and your physician must agree to treat you for your work injury. For instructions, see the written information about workers’ compensation
that your employer is required to give to new employees.

If You Get Hurt:

4. Get Medical Care. If you need emergency care, call 911 for help immediately from the hospital, ambulance, fire department or police
department. If you need first aid, contact your employer.

2. Report Your Injury. Report the injury immediately to your supervisor or to an employer representative. Don't delay. There are time limits. If you
wait too long, you may lose your right to benefits. Your employer is required to provide you a claim form within one working day after learning
about your injury. Within one working day after you file a claim form, your employer shall authorize the provision of all treatment, consistent with
the applicable treating guidelines, for your alleged injury and shall be liable for up to ten thousand dollars ($10,000) in treatment until the claim
is accepted or rejected.

3. See Your Primary Treating Physician (PTP). This is the doctor with overall responsibility for treating your injury or illness. If you predesig-
nated by naming your personal physician or medical group before injury (see above), you may see him or her for treatment in certain circum-
stances. Otherwise, your employer has the right to select the physician who will treat you for the first 30 days. You may be able to switch to a
doctor of your choice after 30 days. Different rules apply if your employer offers a Health Care Organization (HCO) or has a Medical Provider
Network (MPN). You should receive information from your employer if you are covered by an HCO or a MPN. Contact your employer for more
information.

4. Medical Provider Networks. Your employer may be using a MPN, which is a selected network of health care providers to provide treatment to
workers injured on the job. If your employer is using a MPN, a MPN notice should be posted next to this poster to explain how to use the MPN.
You can request a copy of this notice by calling the MPN number below. If you have predesignated a personal physician prior to your
work injury, then you may receive treatment from your predesignated doctor. If you have not predesignated and your employer is using
aMPN, you are free to choose an appropriate provider from the MPN list after the first medical visit directed by your employer. If you are treat-
ing with a non-MPN doctor for an existing injury, you may be required to change to a doctor within the MPN. For more information, see the

MPN contact information below:
Current MPN's toll free number: (800) 287-9682 MPN website; WWW. MYWCINFO . COM

MPN Effective Date Current MPN's address: P.O. BOX 6510 DIAMOND BAR, CA 91765

Discrimination. it is illegal for your employer to punish or fire you for having a work injury or illness, for filing a claim, or testifying in another
person's workers‘ compensation case. If proven, you may receive lost wages, job reinstatement, increased benefits, and costs and expenses up to
limits set by the state.

Questions? Learn more about workers' compensation by reading the information that your employer is required to give you at time of hire. If you
have questions, see your employer or the claims administrator (who handles workers' compensation claims for your employer):

 

TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA
Claims Administrator
Phone 1-800-238-6225
Workers' compensation insurer (Enter "self-insured" if appropriate)

Policy Expiration Date_12-31-15
If the workers’ compensation policy has expired, contact a Labor Commissioner at the Division of Labor Standards Enforcement (DLSE).
You can also get free information from a State Division of Workers' Compensation Information & Assistance Officer. The nearest Information &
Assistance Officer can be found at location: or by calling toll-free (800) 736-7401. Learn more information about DWC
and DLSE online: www.dwe.ca.gov or www.dir.ca.govidlse.
False claims and false denials. Any person who makes or causes to be made any knowingly false or fraudulent material statement or material
representation for the purpose of obtaining or denying workers' compensation benefits or payments is guilty of a felony and may be fined and
imprisoned.

Your employer may not be liable for the payment of workers' compensation benefits for any injury that arises from your voluntary

participation in any off-duty, recreational, social, or athletic activity that is not part of your work-related duties.

 

 

 

 

 

 

DWC 7 (6/10)
W04P2H10

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 97 of 183 Page ID #:107

ISSUED TO: TSC ACQUISITION CORP

STATE OF CALIFORNIA — DEPARTMENT OF INDUSTRIAL RELATIONS
Division of Workers’ Compensation

Notice to Employees — Injuries Caused By Work

You may be entitled to workers' compensation benefits if you are injured or become ill because of your job. Workers’ compensation covers most
work-related physical or mental injuries and illnesses. An injury or illness can be caused by one event (such as hurting your back in a fall) or by
repeated exposures (such as hurting your wrist from doing the same motion over and over).

 

Benefits. Workers' compensation benefits include:

* Medical Care: Doctor visits, hospital services, physical therapy, lab tests, x-rays, and medicines that are reasonably necessary to treat your
injury. You should never see a bill. There is a limit on some medical services.

* Temporary Disability (TD) Benefits: Payments if you lose wages while recovering. For most injuries, TD benefits may not be paid for more
than 104 weeks within five years from the date of injury.

¢ Permanent Disability (PD) Benefits: Payments if your injury causes a permanent disability.

¢ Supplemental Job Displacement Benefit: A nontransferable voucher payable to a state approved school if your injury arises on or after
1/1/04 and results in a permanent disability that prevents you from returning to work within 60 days after TD ends, and your employer does not
offer you modified or alternative work.

¢ Death Benefits: Paid to dependents of a worker who dies from a work-related injury or illness.

Naming Your Own Physician Before Injury or Illness (Predesignation). You may be able to choose the doctor who will treat you for a job injury

or illness. If eligible, you must tell your employer, in writing, the name and address of your personal physician or medical group before you are

injured and your physician must agree to treat you for your work injury. For instructions, see the written information about workers' compensation
that your employer is required to give to new employees.

If You Get Hurt:

1. Get Medical Care. If you need emergency care, call 911 for help immediately from the hospital, ambulance, fire department or police
department. If you need first aid, contact your employer.

2. Report Your Injury. Report the injury immediately to your supervisor or to an employer representative. Don't delay. There are time limits. If you
wait too long, you may lose your right to benefits. Your employer is required to provide you a claim form within one working day after learning
about your injury. Within one working day after you file a claim form, your employer shall authorize the provision of all treatment, consistent with
the applicable treating guidelines, for your alleged injury and shall be liable for up to ten thousand dollars ($10,000) in treatment until the claim
is accepted or rejected.

3. See Your Primary Treating Physician (PTP). This is the doctor with overall responsibility for treating your injury or illness. If you predesig-
nated by naming your personal physician or medical group before injury (see above), you may see him or her for treatment in certain circum-
stances. Otherwise, your employer has the right to select the physician who will treat you for the first 30 days. You may be able to switch to a
doctor of your choice after 30 days. Different rules apply if your employer offers a Health Care Organization (HCO) or has a Medical Provider
Network (MPN). You should receive information from your employer if you are covered by an HCO or a MPN. Contact your employer for more
information.

4. Medical Provider Networks. Your employer may be using a MPN, which is a selected network of health care providers to provide treatment to
workers injured on the job. If your employer is using a MPN, a MPN notice should be posted next to this poster to explain how to use the MPN.
You can request a copy of this notice by calling the MPN number below. If you have predesignated a personal physician prior to your
work injury, then you may receive treatment from your predesignated doctor. If you have not predesignated and your employer is using
a MPN, you are free to choose an appropriate provider from the MPN list after the first medical visit directed by your employer. If you are treat-
ing with a non-MPN doctor for an existing injury, you may be required to change to a doctor within the MPN. For more information, see the

MPN contact information below:
Current MPN''s toll free number;__ (800) 287-9682 pn website: WWW. MYWCINFO .COM

MPN Effective Date. Current MPN's address: P.O. BOX 6510 DIAMOND BAR, CA 91765

Discrimination. It is illegal for your employer to punish or fire you for having a work injury or illness, for filing a claim, or testifying in another
person's workers’ compensation case. If proven, you may receive lost wages, job reinstatement, increased benefits, and costs and expenses up to
limits set by the state.

Questions? Learn more about workers' compensation by reading the information that your employer is required to give you at time of hire. If you
have questions, see your employer or the claims administrator (who handles workers’ compensation claims for your employer):

TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA

 

Claims Administrator
Phone 1-800-238-6225
Workers’ compensation insurer (Enter "self-insured" if appropriate)

Policy Expiration Date_12-31-15
If the workers’ compensation policy has expired, contact a Labor Commissioner at the Division of Labor Standards Enforcement (DLSE).
You can also get free information from a State Division of Workers’ Compensation Information & Assistance Officer. The nearest Information &
Assistance Officer can be found at location: or by calling toll-free (800) 736-7401. Learn more information about DWC
and DLSE online: www.dwe.ca.gov or www.dir.ca.gov/dlse.
False claims and false denials. Any person who makes or causes to be made any knowingly false or fraudulent material statement or material
representation for the purpose of obtaining or denying workers' compensation benefits or payments is guilty of a felony and may be fined and
imprisoned.

Your employer may not be liable for the payment of workers' compensation benefits for any injury that arises from your voluntary

participation in any off-duty, recreational, social, or athletic activity that is not part of your work-related duties.

 

 

 

 

 

 

DWC 7 (6/10)
wo4P2H10

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 98 of 183 Page ID #:108

ISSUED TO: TSC ACQUISITION CORP

STATE OF CALIFORNIA — DEPARTMENT OF INDUSTRIAL RELATIONS
Division of Workers’ Compensation

Notice to Employees — Injuries Caused By Work

You may be entitled to workers’ compensation benefits if you are injured or become ill because of your job. Workers' compensation covers most
work-related physical or mental injuries and illnesses. An injury or illness can be caused by one event (such as hurting your back in a fall) or by
repeated exposures (such as hurting your wrist from doing the same motion over and over).

 

Benefits. Workers’ compensation benefits include:

* Medical Care: Doctor visits, hospital services, physical therapy, lab tests, x-rays, and medicines that are reasonably necessary to treat your
injury. You should never see a bill. There is a limit on some medical services.

¢ Temporary Disability (TD) Benefits: Payments if you lose wages while recovering. For most injuries, TD benefits may not be paid for more
than 104 weeks within five years from the date of injury.

* Permanent Disability (PD) Benefits: Payments if your injury causes a permanent disability.

* Supplemental Job Displacement Benefit: A nontransferable voucher payable to a state approved school if your injury arises on or after
4/1/04 and results in a permanent disability that prevents you from returning to work within 60 days after TD ends, and your employer does not
offer you modified or alternative work.

¢ Death Benefits: Paid to dependents of a worker who dies from a work-related injury or illness.

Naming Your Own Physician Before Injury or Illness (Predesignation). You may be able to choose the doctor who will treat you for a job injury

or illness. If eligible, you must tell your employer, in writing, the name and address of your personal physician or medical group before you are

injured and your physician must agree to treat you for your work injury. For instructions, see the written information about workers’ compensation
that your employer is required to give to new employees.

if You Get Hurt:

4. Get Medical Care. If you need emergency care, call 911 for help immediately from the hospital, ambulance, fire department or police
department. If you need first aid, contact your employer.

2. Report Your Injury. Report the injury immediately to your supervisor or to an employer representative. Don't delay. There are time limits. If you
wait too long, you may lose your right to benefits. Your employer is required to provide you a claim form within one working day after learning
about your injury. Within one working day after you file a claim form, your employer shall authorize the provision of all treatment, consistent with
the applicable treating guidelines, for your alleged injury and shail be liable for up to ten thousand dollars ($10,000) in treatment until the claim
is accepted or rejected.

3. See Your Primary Treating Physician (PTP). This is the doctor with overall responsibility for treating your injury or illness. If you predesig-
nated by naming your personal physician or medical group before injury (see above), you may see him or her for treatment in certain circum-
stances. Otherwise, your employer has the right to select the physician who will treat you for the first 30 days. You may be able fo switch to a
doctor of your choice after 30 days. Different rules apply if your employer offers a Health Care Organization (HCO) or has a Medical Provider
Network (MPN). You should receive information from your employer if you are covered by an HCO or a MPN. Contact your employer for more
information.

4, Medical Provider Networks. Your employer may be using a MPN, which is a selected network of health care providers to provide treatment to
workers injured on the job. If your employer is using a MPN, a MPN notice should be posted next fo this poster to explain how to use the MPN.
You can request a copy of this notice by calling the MPN number below. If you have predesignated a personal physician prior to your
work injury, then you may receive treatment from your predesignated doctor. !f you have not predesignated and your employer is using
a MPN, you are free to choose an appropriate provider from the MPN list after the first medical visit directed by your employer. If you are treat-
ing with a non-MPN doctor for an existing injury, you may be required to change to a doctor within the MPN. For more information, see the

MPN contact information below:
Current MPN's toll free number,__ (800) 287-9682 MPN website: WWW. MYWCINFO. COM

MPN Effective Date. Current MPN’s address:_P.O. BOX 6510 DIAMOND BAR, CA 91765
Discrimination. It is illegal for your employer to punish or fire you for having a work injury or illness, for filing a claim, or testifying in another
person's workers' compensation case. If proven, you may receive lost wages, job reinstatement, increased benefits, and costs and expenses up fo
limits set by the state.

Questions? Learn more about workers' compensation by reading the information that your employer is required to give you at time of hire. If you
have questions, see your employer or the claims administrator (who handles workers’ compensation claims for your employer):

 

TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA
Claims Administrator
Phone 1-800-238-6225
Workers‘ compensation insurer (Enter "self-insured" if appropriate)

Policy Expiration Date_12-31-15
if the workers' compensation policy has expired, contact a Labor Commissioner at the Division of Labor Standards Enforcement (DLSE).
You can also get free information from a State Division of Workers’ Compensation Information & Assistance Officer. The nearest Information &
Assistance Officer can be found at location: or by calling toll-free (800) 736-7401. Learn more information about DWC
and DLSE online: www.dwe.ca.gov or www.dir.ca.govidlse.
False claims and false denials. Any person who makes or causes to be made any knowingly false or fraudulent material statement or material
representation for the purpose of obtaining or denying workers’ compensation benefits or payments is guilty of a felony and may be fined and
imprisoned.

Your employer may not be liable for the payment of workers' compensation benefits for any injury that arises from your voluntary

participation in any off-duty, recreational, social, or athletic activity that is not part of your work-related duties.

 

 

 

 

 

 

DWC 7 (6/10)
W04P2H10

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 99 of 183 Page ID #:109

ISSUED TO: TSC ACQUISITION CORP

STATE OF CALIFORNIA —- DEPARTMENT OF INDUSTRIAL RELATIONS
Division of Workers’ Compensation

Notice to Employees — Injuries Caused By Work

You may be entitled to workers’ compensation benefits if you are injured or become ill because of your job. Workers' compensation covers most
work-related physical or mental injuries and illnesses. An injury or illness can be caused by one event (such as hurting your back in a fall) or by
repeated exposures (such as hurting your wrist from doing the same motion over and over).

 

Benefits. Workers' compensation benefits include:

¢ Medical Care: Doctor visits, hospital services, physical therapy, lab tests, x-rays, and medicines that are reasonably necessary to treat your
injury. You should never see a bill. There is a limit on some medical services.

* Temporary Disability (TD) Benefits: Payments if you lose wages while recovering. For most injuries, TD benefits may not be paid for more
than 104 weeks within five years from the date of injury.

* Permanent Disability (PD) Benefits: Payments if your injury causes a permanent disability.

¢ Supplemental Job Displacement Benefit: A nontransferable voucher payable to a state approved school if your injury arises on or after
1/1/04 and results in a permanent disability that prevents you from returning to work within 60 days after TD ends, and your employer does not
offer you modified or alternative work.

« Death Benefits: Paid to dependents of a worker who dies from a work-related injury or illness.

Naming Your Own Physician Before Injury or !IIness (Predesignation). You may be able to choose the doctor who will treat you for a job injury

of illness. If eligible, you must tell your employer, in writing, the name and address of your personal physician or medical group before you are

injured and your physician must agree to treat you for your work injury. For instructions, see the written information about workers’ compensation
that your employer is required to give to new employees.

If You Get Hurt:

4. Get Medical Care. If you need emergency care, call 911 for help immediately from the hospital, ambulance, fire department or police
department. If you need first aid, contact your employer.

2. Report Your Injury. Report the injury immediately to your supervisor or to an employer representative. Don't delay. There are time limits. If you
wait too long, you may lose your right to benefits. Your employer is required to provide you a claim form within cne working day after learning
about your injury. Within one working day after you file a claim form, your employer shall authorize the provision of all treatment, consistent with
the applicable treating guidelines, for your alleged injury and shall be liable for up to ten thousand dollars ($10,000) in treatment until the claim
is accepted or rejected.

3. See Your Primary Treating Physician (PTP). This is the doctor with overall responsibility for treating your injury or illness. If you predesig-
nated by naming your personal physician or medical group before injury (see above), you may see him or her for treatment in certain circum-
stances. Otherwise, your employer has the right to select the physician who will treat you for the first 30 days. You may be able to switch to a
doctor of your choice after 30 days. Different rules apply if your employer offers a Health Care Organization (HCO) or has a Medical Provider
Network (MPN). You should receive information from your employer if you are covered by an HCO ora MPN. Contact your employer for more
information.

4. Medicai Provider Networks. Your employer may be using a MPN, which is a selected network of health care providers to provide treatment to
workers injured on the job. If your employer is using a MPN, a MPN notice should be posted next to this poster to explain how to use the MPN.
You can request a copy of this notice by calling the MPN number below. If you have predesignated a personal physician prior to your
work injury, then you may receive treatment from your predesignated doctor. If you have not predesignated and your employer is using
a MPN, you are free to choose an appropriate provider from the MPN list after the first medical visit directed by your employer. If you are treat-
ing with a non-MPN doctor for an existing injury, you may be required to change to a doctor within the MPN. For more information, see the

MPN contact information below: _
Current MPN's toll free number:_ (800) 287-9682 _ ypn website: WWW .MYWCINFO . COM

MPN Effective Date Current MPN's address: P.O. BOX 6510 DIAMOND BAR, CA 91765
Discrimination. It is illegal for your employer fo punish or fire you for having a work injury or illness, for filing a claim, or testifying in another
person's workers' compensation case. If proven, you may receive lost wages, job reinstatement, increased benefits, and costs and expenses up to
limits set by the state.

Questions? Leam more about workers' compensation by reading the information that your employer is required to give you at time of hire. If you
have questions, see your employer or the claims administrator (who handles workers' compensation claims for your employer):

 

TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA
Claims Administrator
Phone 1~800-238-6225
Workers' compensation insurer, (Enter "self-insured" if appropriate)

Policy Expiration Date_12-31-15
if the workers' compensation policy has expired, contact a Labor Commissioner at the Division of Labor Standards Enforcement (DLSE).
You can also get free information from a State Division of Workers’ Compensation Information & Assistance Officer. The nearest Information &
Assistance Officer can be found at location: or by calling toll-free (800) 736-7401. Learn more information about DWC
and DLSE online: www.dwe.ca.gov or www.dir.ca.govidise.
False claims and false denials. Any person who makes or causes to be made any knowingly false or fraudulent material statement or material
representation for the purpose of obtaining or denying workers' compensation benefits or payments is guilty of a felony and may be fined and
imprisoned.

Your employer may not be liable for the payment of workers' compensation benefits for any injury that arises from your voluntary

participation in any off-duty, recreational, social, or athletic activity that is not part of your work-related duties.

 

 

 

 

 

 

DWC 7 (6/10)
W04P2H10

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 100 of 183 Page ID #:110

ISSUED TO: TSC ACQUISITION CORP

ESTADO DE CALIFORNIA - DEPARTAMENTO DE RELACIONES INDUSTRIALES
Divisién de Compensaci6n de Trabajadores
Aviso a los Empleados — Lesiones Causadas por el Trabajo

Es posible que usted tenga derecho a beneficios de compensacién de trabajadores si usted se lesiona o se enferma a causa de su trabajo.

La compensacién de trabajadores cubre la mayoria de las lesiones y enfermedades fisicas o mentales relacionadas con el trabajo. Una lesian

o enfermedad puede ser causada por un evento (como por ejemplo el lastimarse la espalda en una caida) o por acciones tepetidas (como por

ejemplo lastimarse la mufieca por hacer el mismo movimiento una y otra vez).

Beneficios. Los beneficios de compensacién de trabajadores incluyen:

*  Atencién Médica: Consultas médicas, servicios de hospital, terapia ffsica, analisis de laboratorio, radiograf as y medicinas que son
razonablemente necesarias para tratar su lesén. Usted nunca debera ver un cobro. Hay un limite para ciertos servicios médicos.

*  Beneficios por Incapacidad Temporal (TD): Pagos si usted pierde sueldo mientras se recupera. Para la mayoria de las lesiones,
beneficios de TD no se pagaran por mas de 104 semanas dentro de cinco afios después de la fecha de la lesion.

* _ Beneficios por Incapacidad Permanente (PD): Pagos si su lesién le causa una incapacidad permanente.

. Beneficio Suplementario por Desplazamiento de Trabajo: Un vale no-transferible pagadero a una escuela aprobada por el estado si
su lesién surge en o después del 1/1/04, y le ocasiona una incapacidad permanente que le impida regresar al trabajo dentro de 60 dias
después de que los pagos por TD terminen y su empleador no le ofrece a usted un trabajo modificado o alternativo.

. Beneficios por Muerte: Pagados a los dependientes de un(a) trabajador(a) que muere a causa de una lesién o enfermedad relacionada
con el trabajo.

Designacién de su Propio Médico Antes de una Lesién o Enfermedad (Designacién previa). Es posible que usted pueda elegir al

médico que le atenderaé en una fesién o enfermedad relacionada con el trabajo. Si elegible, usted debe informarle al empleador, por escrito, el

nombre y la direccién de su medico personal o grupo médico, antes de que usted se lesione y su médico debe estar de acuerdo de atenderle
la lesién causada por el trabajo. Para instrucciones, vea la informacién escrita sobre la compensaci6n de trabajadores que se le exige a su
empleador darle a los empleados nuevos.

Si Usted se Lastima:

1. Obtenga Atencién Médica. Si usted necesita atencién de emergencia, llame al 911 para ayuda inmediata de un hospital, una
ambulancia, el departamento de bomberos o departamento de policia. Si usted necesita primeros auxilios, comuniquese con su
empleador.

2. Reporte su Lesién. Reporte la lesién inmediatamente a su supervisor(a) o a un representante del empleador. No se demore. Hay
limites de tiempo. Si usted espera demasiado, es posible que usted pierda su derecho a beneficios. Su empleador esta obligado a
proporcionarle un formulario de reclamo dentro de un dia laboral después de saber de su lesién. Dentro de un dia después de que usted
presente un formulario de reclamo, el empleador autorizara todo tratamiento médico de acuerdo con las pautas de tratamiento aplicables
a su presunta lesién y sera responsable por diez mil dolares ($10,000) en tratamiento hasta que el reclamo sea aceptado o rechazado.

3. Consulte al Médico que le esta Atendiendo (PTP). Este es el médico con la responsabilidad total de tratar su lesi6n o enfermedad. Si
usted designé previamente a su médico personal o grupo médico antes lesionarse (vea uno de los parrafos anteriores), en ciertas
circunstancias, usted puede consultarlo para el tratamiento. De otra forma, su empleador tiene el derecho de seleccionar al médico que
le atendera durante los primeros 30 dias. Es posible que usted pueda cambiar a un médico de su preferencia después de 30 dias. Hay
reglas diferentes que se aplican cuando su empleador ofrece una Organizacién de Cuidado Médico (HCO) 0 si tiene una Red de
Proveedores Médicos (MPN). Usted debe recibir informacién de su empleador si esta cubierto por una HCO o una MPN. Hable con su
empleador para mas informacién.

4. Red de Proveedores Médicos (MPN): Es posible que su empleador use una MPN, lo cual es una red de proveedores de asistencia
médica seleccionados para dar tratamiento a Jos trabajadores lesionados en el trabajo. Si su empleador usa una MPN, una notificacion
de la MPN debe estar al lado de este cartel para explicar como usar la MPN. Usted puede pedir una copia de esta notificacién hablando
al ntimero de la MPN debajo descrito. Si usted ha hecho una designacién previa de un médico personal antes de lesionarse en el
trabajo, entonces usted puederecibir tratamiento de su médico previamente designado. Si usted no ha hecho una designacién
previa y su empleador esta usando una MPN, usted puede escoger un proveedor apropiado de la lista de la MPN después de fa primera
visita médica dirigida por su empleador. Si usted esta recibiendo tratamiento de parte de un médico que no pertenece a la MPN para
una lesién existente, puede requerirse que usted se cambie a un médico dentro de la MPN. Para mas informacion, vea la siguente

informacién del contacto de la MPN :
(800) 287-9682 Pagina web de la MPN: WWW. MYWCINFO.COM

Numero gratuito de la MPN vigente:

Fecha de vigencia de la MPN —_________________ Direccidn de la MPN vigente P.O. BOX 6510 DIAMOND BAR, CA 91765
Discriminacién. Es ilegal que su empleador le castigue o despida por sufrir una lesién o enfermedad en el trabajo, por presentar un reclamo
o por testificar en el caso de compensacién de trabajadores de otra persona. De ser probado, usted puede recibir pagos por pérdida de
sueldos, reposicién del trabajo, aumento de beneficios y gastos hasta los limites establecidos por el estado.

zPreguntas? Aprenda mas sobre la compensaci6n de trabajadores leyendo la informacién que se requiere que su empleador le dé cuando
es contratado. Si usted tiene preguntas, vea a su empleador o al administrador de reclamos (que se encarga de los reclamos de
compensacién de trabajadores de su empleador):

TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA

 

 

 

Administrador

 

 

de Reclamos
Teléfono 1-800-238-6225 _
Asegurador del Seguro de Compensacién de trabajador (Anote “autoasegurado” si es apropiado)

Fecha de Vencimiento de la Péliza 22-32-15

Si la péliza de compensacién de trabajadores se ha vencido, comuniquese con el Comisionado Laboral, en la Divisién para el Cumplimiento
de las Normas Laborales (Division of Labor Standards Enforcement- DLSE).

Usted también puede obtener informacién gratuita de un Oficial de Informacién y Asistencia de la Divisién Estatal de Compensacién de
Trabajadores. El Oficial de Informacién y Asistencia mas cercano se localiza en o llamando al ntimero gratuito
(800) 736-7401. Usted puede obtener mas informacién sobre de la DWC y DLSE en el Internet en: www.dwe.ca.gov 0
www.dir.ca.govi/dise.

Los reclamos falsos y rechazos falsos del reclamo. Cualquier persona que haga o que ocasione que se haga una declaracién o una
representacién material intencionalmente falsa o fraudulenta, con el fin de obtener o negar beneficios o pagos de compensacién de
trabajadores, es culpable de un delito grave y puede ser multado y encarcelado.

Es posible que _su_empleador no sea responsable por el pago de _beneficios de_compensacign de trabajadores para ninguna lesién_ que
proviene de su participacién voluntaria en cualquier actividad fuera del trabajo, recreativa, social o atlética que no sea parte de sus
deberes laborales.

DWC 7 (6/10)

W04P3H10

 

 

 

 

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 101 of 183 Page ID #:111

ISSUED TO: TSC ACQUISITION CORP

ESTADO DE CALIFORNIA - DEPARTAMENTO DE RELACIONES INDUSTRIALES
Divisi6n de Compensaci6n de Trabajadores
Aviso a los Empleados — Lesiones Causadas por el Trabajo

Es posible que usted tenga derecho a beneficios de compensacién de trabajadores si usted se lesiona o se enferma a causa de su trabajo.

La compensacidn de trabajadores cubre la mayoria de las lesiones y enfermedades fisicas o mentales relacionadas con el trabajo. Una lesién

o enfermedad puede ser causada por un evento (como por ejemplo el lastimarse la espalda en una caida} o por acciones repetidas (como por

ejemplo lastimarse la mufieca por hacer el mismo movimiento una y otra vez).

Beneficios. Los beneficios de compensacidn de trabajadores incluyen:

* Atenciédn Médica: Consultas médicas, servicios de hospital, terapia fisica, andlisis de laboratorio, radiograf as y medicinas que son
razonablemente necesarlas para tratar su lesdn. Usted nunca debera ver un cobro. Hay un limite para ciertos servicios médicos.

*  Beneficios por Incapacidad Temporal (TD): Pagos si usted pierde sueldo mientras se recupera. Para la mayarfa de las lesiones,
beneficios de TD no se pagaran por mas de 104 semanas dentro de cinco afios después de la fecha de Ia lesién.

*  Beneficios por Incapacidad Permanente (PD): Pagos si su lesién le causa una incapacidad permanente.

* Beneficio Suplementario por Desplazamiento de Trabajo: Un vale no-transferible pagadero a una escuela aprobada por el estado si
su lesién surge en o después del 1/1/04, y le ocasiona una incapacidad permanente que le impida regresar al trabajo dentro de 60 dias
después de que los pagos por TD terminen y su empleador no le ofrece a usted un trabajo modificado o alternativo.

. Beneficios por Muerte: Pagados a los dependientes de un(a) trabajador(a) que muere a causa de una lesién o enfermedad relacionada
con el trabajo.

Designacién de su Propio Médico Antes de una Lesién o Enfermedad (Designacién previa). Es posible que usted pueda elegir al

médico que le atendera en una lesién o enfermedad relacionada con el trabajo. Si elegible, usted debe informarle al empleador, por escrito, el

nombre y la direccién de su medico personal o grupo médico, antes de que usted se lesione y su médico debe estar de acuerdo de atenderle
la lesion causada por el trabajo. Para instrucciones, vea la informacién escrita sobre la compensacién de trabajadores que se le exige a su
empleador darle alos empleados nuevos.

 

Si Usted se Lastima:

1. Obtenga Atencidn Médica. Si usted necesita atencién de emergencia, lame al 911 para ayuda inmediata de un hospital, una
ambulancia, el departamento de bomberos o departamento de policia. Si usted necesita primeros auxilios, comuniquese con su
empleador.

2. Reporte su Lesién. Reporte la lesién inmediatamente a su supervisor(a) o a un representante del empleador. No se demore. Hay
limites de tiempo. Si usted espera demasiado, es posible que usted pierda su derecho a beneficios. Su empleador esta obligado a
proporcionarle un formulario de reclamo dentro de un dia laboral después de saber de su lesién, Dentro de un dia después de que usted
presente un formulario de reclamo, el empleador autorizara todo tratamiento médico de acuerdo con las pautas de tratamiento aplicables
a su presunta lesién y sera responsable por diez mil dolares ($10,000) en tratamiento hasta que el reclamo sea aceptado o rechazado.

3. Consulte al Médico que le esta Atendiendo (PTP). Este es e! médico con la responsabilidad total de tratar su lesi6n o enfermedad. Si
usted designéd previamente a su médico personal o grupo médico antes lesionarse (vea uno de los parrafos anteriores), en ciertas
circunstancias, usted puede consultarlo para el tratamiento. De otra forma, su empleador tiene el derecho de seleccionar al médico que
le atendera durante los primeros 30 dias. Es posible que usted pueda cambiar a un médico de su preferencia después de 30 dias. Hay
reglas diferentes que se aplican cuando su empleador ofrece una Organizacién de Cuidado Médico (HCO) o si tiene una Red de
Proveedores Médicos (MPN). Usted debe recibir informacién de su empleador si esta cubierto por una HCO o una MPN. Hable con su
empleador para mas informaci6n.

4, Red de Proveedores Médicos (MPN): Es posible que su empleador use una MPN, lo cual es una red de proveedores de asistencia
médica seleccionados para dar tratamiento a los trabajadores lesionados en el trabajo. Si su empleador usa una MPN, una notificacién
de la MPN debe estar al lado de este cartel para explicar como usar la MPN. Usted puede pedir una copia de esta notificaci6n hablando
al ntimero de la MPN debajo descrito. Si usted ha hecho una designacién previa de un médico personal antes de lesionarse en el
trabajo, entonces usted puederecibir tratamiento de su médico previamente designado. Si usted no ha hecho una designacién
previa y su empleador esta usando una MPN, usted puede escoger un proveedor apropiado de la lista de la MPN después de la primera
visita médica dirigida por su empleador. Si usted esta recibiendo tratamiento de parte de un médico que no pertenece a la MPN para
una lesién existente, puede requerirse que usted se cambie a un médico dentro de la MPN. Para mas informacién, vea la siguente

informacion del contacto de la MPN :
(800) 287-9682 Pagina web de la MPN: WWW. MYWCINFO.COM

Numero gratuito de la MPN vigente:

Fecha de vigencia de laMPN ___________Direccién de la MPN vigente PO. BOX 6510 DIAMOND BAR, CA 91765
Discriminacion. Es legal que su empleador le castigue o despida por sufrir una lesién o enfermedad en el trabajo, por presentar un reclamo
o por testificar en el caso de compensacién de trabajadores de otra persona. De ser probado, usted puede recibir pagos por pérdida de
sueldos, reposicién del trabajo, aumento de beneficios y gastos hasta los limites establecidos por el estado.

éPreguntas? Aprenda mas sobre la compensacién de trabajadores leyendo la informacién que se requiere que su empleador le dé cuando
es contratado. Si usted tiene preguntas, vea a su empleador o al administrador de reclamos (que se encarga de los reclamos de
compensacién de trabajadores de su empleador):

TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA

 

 

Administrador

 

 

de Reclamos
Teléfono 1-800-238-6225 _
Asegurador del Seguro de Compensacién de trabajador (Anote “autoasegurado” si es apropiado)

Fecha de Vencimiento de la Péliza 2-31-15

Si la pdliza de compensacién de trabajadores se ha vencido, comuniquese con el Comisionado Laboral, en la Divisién para el Cumplimiento
de las Normas Laborales (Division of Labor Standards Enforcement- DLSE).

Usted también puede obtener informacién gratuita de un Oficial de Informacién y Asistencia de la Divisi6n Estatal de Compensacién de
Trabajadores. El Oficial de Informacién y Asistencia mas cercano se localiza en o flamando al numero gratuito
(800) 736-7401. Usted puede obtener mas informacién sobre de la DWC y DLSE en el Internet en: www.dwe.ca.gov o
www.dir.ca.govidise.

Los reclamos falsos y rechazos falsos del reclamo. Cualquier persona que haga o que ocasione que se haga una declaracién o una
representacién material intencionalmente falsa o fraudulenta, con el fin de obtener o negar beneficios o pagos de compensacién de
trabajadores, es culpable de un delito grave y puede ser multado y encarcelado.

Es posible que su empleador no sea responsable por el pago de beneficios de compensacién de trabajadores para ninguna lesion que
proviene de su _participacién voluntaria en cualquier actividad fuera del trabajo, recreativa, social o atlética que no sea parte de sus
deberes laborales.

DWC 7 (6/10)

W04P3H10

 

 

 

 

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 102 of 183 Page ID #:112

ISSUED TO: TSC ACQUISITION CORP

ESTADO DE CALIFORNIA - DEPARTAMENTO DE RELACIONES INDUSTRIALES
Divisién de Compensacion de Trabajadores
Aviso a los Empleados — Lesiones Causadas por el Trabajo

Es posible que usted tenga derecho a beneficios de compensacién de trabajadores si usted se lesiona o se enferma a causa de su trabajo.

La compensacién de trabajadores cubre la mayorfa de las lesiones y enfermedades fisicas o mentales relacionadas con el trabajo. Una lesién

o enfermedad puede ser causada por un evento (como por ejemplo el lastimarse la espalda en una caida) o por acciones repetidas (como por

ejemplo lastimarse la mufieca por hacer el mismo movimiento una y otra vez).

Beneficios. Los beneficios de compensacién de trabajadores incluyen:

. Atencién Médica: Consultas médicas, servicios de hospital, terapia fisica, analisis de laboratorio, radiograf as y medicinas que son
razonablemente necesarias para tratar su lesén. Usted nunca debera ver un cobro. Hay un limite para ciertos servicios médicos.

*  Beneficios por Incapacidad Temporal (TD): Pagos si usted pierde sueldo mientras se recupera. Para la mayoria de las lesiones,
beneficios de TD no se pagaran por mas de 104 semanas dentro de cinco afios después de la fecha de la lesi6n.

*  Beneficios por Incapacidad Permanente (PD): Pagos si su lesién le causa una incapacidad permanente.

*  Beheficio Suplementario por Desplazamiento de Trabajo: Un vale no-transferible pagadero a una escuela aprobada por el estado si
su lesién surge en o después del 1/1/04, y le ocasiona una incapacidad permanente que le impida regresar al trabajo dentro de 60 dias
después de que los pagos por TD terminen y su empleador no le ofrece a usted un trabajo modificado o alternativo.

*  Beneficios por Muerte: Pagados a los dependientes de un(a) trabajador(a) que muere a causa de una lesién o enfermedad relacionada
con el trabajo.

Designacién de su Propio Médico Antes de una Lesién o Enfermedad (Designacién previa). Es posible que usted pueda elegir al

médico que le atendera en una lesién o enfermedad relacionada con el trabajo. Si elegible, usted debe informarle al empleador, por escrito, el

nombre y la direccién de su medico personal o grupo médico, anfes de que usted se lesione y su médico debe estar de acuerdo de atenderle
la lesi6n causada por el trabajo. Para instrucciones, vea la informacién escrita sobre la compensacién de trabajadores que se le exige a su
empleador darle alos empleados nuevos.

Si Usted se Lastima:

1. Obtenga Atencién Médica. Si usted necesita atencién de emergencia, llame al 911 para ayuda inmediata de un hospital, una
ambulancia, el departamento de bomberos o departamento de policfa. Si usted necesita primeros auxilios, comuniquese con su
empleador.

2. Reporte su Lesion. Reporte la lesién inmediatamente a su supervisor(a) o a un representante del empleador. No se demore. Hay
limites de tiempo. Si usted espera demasiado, es posible que usted pierda su derecho a beneficios. Su empleador esta obligado a
proporcionarle un formulario de reclamo dentro de un dia laboral después de saber de su lesion. Dentro de un dia después de que usted
presente un formulario de reclamo, el empleador autorizara todo tratamiento médico de acuerdo con las pautas de tratamiento aplicables
a su presunta lesién y sera responsable por diez mil dolares ($10,000) en tratamiento hasta que el reclamo sea aceptado o rechazado.

3. Consulte al Médico que le esta Atendiendo (PTP). Este es el médico con la responsabilidad total de tratar su lesién o enfermedad. Si
usted designé previamente a su médico personal o grupo médico antes lesionarse (vea uno de los parrafos anteriores), en ciertas
circunstancias, usted puede consultarlo para el tratamiento. De otra forma, su empleador tiene el derecho de seleccionar al médico que
le atendera durante los primeros 30 dias. Es posible que usted pueda cambiar a un médico de su preferencia después de 30 dias. Hay
reglas diferentes que se aplican cuando su empleador ofrece una Organizacién de Cuidado Médico (HCO) o si tiene una Red de
Proveedores Médicos (MPN). Usted debe recibir informacién de su empleador si esté cubierto por una HCO o una MPN. Hable con su
empleacor para mas informacién.

4. Red de Proveedores Médicos (MPN): Es posible que su empleador use una MPN, lo cual es una red de proveedores de asistencia
médica seleccionados para dar tratamiento a los trabajadores lesionados en el trabajo. Si su empleador usa una MPN, una notificacion
de la MPN debe estar al lado de este cartel para explicar como usar la MPN. Usted puede pedir una copia de esta notificaci6n hablando
al nero de la MPN debajo descrito. $i usted ha hecho una designacion previa de un médico personal antes de lesionarse en el
trabajo, entonces usted puederecibir tratamiento de su médico previamente designado. Si usted no ha hecho una designacién
previa y su empleador esta usando una MPN, usted puede escoger un proveedor apropiado de la lista de la MPN después de la primera
visita médica dirigida por su empleador. Si usted estd recibiendo tratamiento de parte de un médico que no pertenece a la MPN para
una lesion existente, puede requerirse que usted se cambie a un médico dentro de la MPN. Para mas informacién, vea la siguente

informacién del contacto de la MPN :
(800) 287-9682 Pagina web de la MPN: WWW. MYWCINFO.COM

Numero gratuito de la MPN vigente:

Fecha de vigencia de la MPN —_______ __ Direccién de la MPN vigente P.O. BOX 6510 DIAMOND BAR, CA 91765
Discriminaci6én. Es ilegal que su empleador le castigue o despida por sufrir una lesién o enfermedad en el trabajo, por presentar un reclamo
o por testificar en el caso de compensacién de trabajadores de otra persona. De ser probado, usted puede recibir pagos por pérdida de
sueldos, reposicién del trabajo, aumento de beneficios y gastos hasta los limites establecidos por el estado.

4Preguntas? Aprenda mds sobre la compensacién de trabajadores leyendo la informacién que se requiere que su empleador le dé cuando
es contratado. SI usted tiene preguntas, vea a su empleador o al administrador de reclamos (que se encarga de los reclamos de
compensacién de trabajadores de su empleador):

TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA

 

 

Administrador

 

 

de Reclamos
Teléfono 1-800-238-6225 _
Asegurador del Seguro de Compensacion de trabajador (Anote “autoasegurado” si es apropiado)

Fecha de Vencimiento de la Péliza 22-31-15

Si la péliza de compensaci6n de trabajadores se ha vencido, comuniquese con el Comisionado Laboral, en la Divisién para el Cumplimiento
de las Normas Laborales (Division of Labor Standards Enforcement- DLSE).

Usted también puede obtener informacién gratuita de un Oficial de Informacidn y Asistencia de la Divisi6n Estatal de Compensacién de
Trabajadores. El Oficial de Informacién y Asistencia mas cercano se localiza en o llamando al ntimero gratuito
(800) 736-7401. Usted puede obtener mds informacién sobre de la DWC y DLSE en el Internet en: www.dwce.ca.gov o
www.dir.ca.gov/dise.

Los reclamos falsos y rechazos falsos del reclamo. Cualquier persona que haga o que ocasione que se haga una declaracién o una
representacién material intencionalmente falsa o fraudulenta, con el fin de obtener o negar beneficios 0 pagos de compensacién de
trabajadores, es culpable de un delito grave y puede ser multado y encarcelado.

Es posible que su empleador no sea responsable por el pago de beneficios de compensacién de _trabajadores para ninguna _lesién que
proviene de su participacién voluntaria en cualquier actividad fuera del trabajo, recreativa, social o atlética que no sea parte de sus
deberes laborales.

DWC 7 (6/10)

W04P3H10

 

 

 

 

 

 

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 103 of 183 Page ID #:113

ISSUED TO: TSC ACQUISITION CORP

ESTADO DE CALIFORNIA - DEPARTAMENTO DE RELACIONES INDUSTRIALES
Divisién de Compensacion de Trabajadores
Aviso a los Empleados — Lesiones Causadas por el Trabajo

Es posible que usted tenga derecho a beneficios de compensacién de trabajadores si usted se lesiona o se enferma a causa de su trabajo.

La compensacién de trabajadores cubre la mayorfa de las lesiones y enfermedades fisicas o mentales relacionadas con el trabajo. Una lesion

o enfermedad puede ser causada por un evento (como por ejemplo el lastimarse la espalda en una caida) o por acciones repetidas (como por

ejemplo lastimarse la mufieca por hacer el mismo movimiento una y otra vez).

Beneficios. Los beneficios de compensacién de trabajadores incluyen:

. Atencién Médica: Consultas médicas, servicios de hospital, terapia fisica, andlisis de laboratorio, radiograf as y medicinas que son
razonablemente necesarias para tratar su lesén. Usted nunca debera ver un cobro. Hay un limite para ciertos servicios médicos.

* _ Beneficios por Incapacidad Temporal (TD): Pagos si usted pierde sueldo mientras se recupera. Para la mayorla de las lesiones,
beneficios de TD no se pagaran por mas de 104 semanas dentro de cinco afios después de la fecha de Ia lesi6n.

. Beneficios por Incapacidad Permanente (PD): Pagos si su lesién le causa una incapacidad permanente.

. Beneficio Suplementario por Desplazamiento de Trabajo: Un vale no-transferible pagadero a una escuela aprobada por el estado si
su lesién surge en o después del 1/1/04, y le ocasiona una incapacidad permanente que le impida regresar al trabajo dentro de 60 dias
después de que los pagos por TD terminen y su empleador no le ofrece a usted un trabajo modificado 0 alternativo.

. Beneficios por Muerte: Pagados a los dependientes de un(a) trabajador(a) que muere a causa de una lesién o enfermedad relacionada
con el trabajo.

Designacién de su Propio Médico Antes de una Lesién o Enfermedad (Designacién previa). Es posible que usted pueda elegir al

médico que le atendera en una lesién o enfermedad relacionada con el trabajo. Si elegible, usted debe informarle al empleador, por escrito, el

nombre y la direccién de su medico personal o grupo médico, antes de que usted se lesione y su médico debe estar de acuerdo de atenderle
la lesién causada por el trabajo. Para instrucciones, vea la informaci6n escrita sobre la compensacién de trabajadores que se le exige a su
empleador darle alos empleados nuevos.

 

Si Usted se Lastima:

4. Obtenga Atencién Médica. Si usted necesita atencién de emergencia, llame al 911 para ayuda inmediata de un hospital, una
ambulancia, el departamento de bomberos o departamento de policia. Si usted necesita primeros auxillos, comuniquese con su
empleador.

2. Reporte su Lesién. Reporte la lesién inmediatamente a su supervisor(a) 0 a un representante del empleador. No se demore. Hay
limites de tiempo. Si usted espera demasiado, es posible que usted pierda su derecho a beneficios. Su empleador esta obligado a
proporcionarle un formulario de reclamo dentro de un dia laboral después de saber de su lesién. Dentro de un dia después de que usted
presente un formulario de reclamo, el empleador autorizara todo tratamiento médico de acuerdo con las pautas de tratamiento aplicables
a su presunta lesién y sera responsable por diez mil dolares ($10,000) en tratamiento hasta que el reclamo sea aceptado o rechazado.

3. Consulte al Médico que le esta Atendiendo (PTP). Este es el médico con la responsabilidad total de tratar su lesién o enfermedad. Si
usted designé previamente a su médico personal o grupo médico antes lesionarse (vea uno de los parrafos anteriores), en ciertas
circunstancias, usted puede consultarlo para el tratamiento. De otra forma, su empleador tiene el derecho de seleccionar al médico que
le atendera durante los primeros 30 dias. Es posible que usted pueda cambiar a un médico de su preferencia después de 30 dias. Hay
reglas diferentes que se aplican cuando su empleador ofrece una Organizacién de Cuidado Médico (HCO) o si tiene una Red de
Proveedores Médicos (MPN). Usted debe recibir informacién de su empleador si esta cubierto por una HCO 0 una MPN. Hable con su
empleador para mas informacidn.

4. Red de Proveedores Médicos (MPN): Es posible que su empleador use una MPN, lo cual es una red de proveedores de asistencia
médica seleccionados para dar tratamiento a los trabajadores lesionados en el trabajo. Si su empleador usa una MPN, una notificacion
de la MPN debe estar al lado de este cartel para explicar como usar la MPN. Usted puede pedir una copia de esta notificacién hablando
al ntimero de la MPN debajo descrito. Si usted ha hecho una designacién previa de un médico personal antes de lesionarse en el
trabajo, entonces usted puederecibir tratamiento de su médico previamente designado. Si usted no ha hecho una designacién
previa y su empleador esta usando una MPN, usted puede escoger un proveedor apropiado de Ia lista de la MPN después de !a primera
visita médica dirigida por su empleador. Si usted esta recibiendo tratamiento de parte de un médico que no pertenece a la MPN para
una lesién existente, puede requerirse que usted se cambie a un médico dentro de la MPN. Para mas informacién, vea la siguente

informacién del contacto de la MPN :
Numero gratuito de la MPN vigente: (800) 287-9682 Pagina web de la MPN: WWW. MYWCINFO.COM
Fecha de vigencia de la MPN —___________ Direccién de la MPN vigente P.O. BOX 6510 DIAMOND BAR, CA 91765
Discriminacién. Es ilegal que su empleador le castigue o despida por sufrir una lesién o enfermedad en el trabajo, por presentar un reclamo
© por testificar en el caso de compensacién de trabajadores de otra persona. De ser probado, usted puede recibir pagos por pérdida de
sueldos, reposicion del trabajo, aumento de beneficios y gastos hasta los limites establecidos por el estado.
4Preguntas? Aprenda mas sobre la compensacién de trabajadores leyendo la informacién que se requiere que su empleador le dé cuando
es contratado. Si usted tiene preguntas, vea a su empleador o al administrador de reclamos (que se encarga de los reclamos de
compensacién de trabajadores de su empleador):
TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA

 

 

 

Administrador

de Reclamos

Teléfono 1-800-238-6225 _

Asegurador del Seguro de Compensacién de trabajador (Anote “autoasegurado” si es apropiado)

 

Fecha de Vencimiento de la Péliza 12-31-15

Si la péliza de compensacion de trabajadores se ha vencido, comuniquese con el Comisionado Laboral, en la Divisién para ef Cumplimiento
de las Normas Laborales (Division of Labor Standards Enforcement- DLSE).

Usted también puede obtener informacién gratuita de un Oficial de Informacion y Asistencia de la Divisién Estatal de Compensacién de
Trabajadores. El Oficial de {nformacién y Asistencia mas cercano se localiza en o llamando al ntimero gratuito
(800) 736-7401. Usted puede obtener mds informacién sobre de la DWC y DLSE en el Internet en: www.dwe.ca.gov o
www.dir.ca.gov/dlse.

Los reclamos falsos y rechazos falsos del reclamo. Cualquier persona que haga o que ocasione que se haga una declaracién o una
representacién material intencionalmente falsa o fraudulenta, con el fin de obtener o negar beneficios 0 pagos de compensacién de
trabajadores, es culpable de un delito grave y puede ser multado y encarcelado.

Es posible que su empleador no sea responsable por el pago de beneficios de compensacién de trabajadores para ninguna lesion que
proviene de su_participacién voluntaria en cualquier actividad fuera del trabajo, recreativa, social o atlética que no sea parte de sus
deberes laborales.

DWC 7 (6/10)

W04P3H10

 

 

 

 

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 104 of 183 Page ID #:114

ISSUED TO: TSC ACQUISITION CORP

ESTADO DE CALIFORNIA - DEPARTAMENTO DE RELACIONES INDUSTRIALES
Divisi6n de Compensacion de Trabajadores
Aviso a los Empleados — Lesiones Causadas por el Trabajo

Es posible que usted tenga derecho a beneficios de compensacién de trabajadores si usted se lesiona o se enferma a causa de su trabajo.

La compensacién de trabajadores cubre la mayorfa de las lesiones y enfermedades fisicas o mentales relacionadas con el trabajo. Una lesién

0 enfermedad puede ser causada por un evento (como por ejemplo el lastimarse la espalda en una caida) o por acciones repetidas (como por

ejemplo lastimarse la mufieca por hacer el mismo movimiento una y otra vez).

Beneficios. Los beneficios de compensacién de trabajadores incluyen:

*  Atencién Médica: Consultas médicas, servicios de hospital, terapia fisica, andlisis de laboratorio, radiograf as y medicinas que son
razonablemente necesarias para tratar su lesdn. Usted nunca debera ver un cobro. Hay un limite para clertos servicios médicos.

¢  Beneficies por Incapacidad Temporal (TD): Pagos si usted pierde sueldo mientras se recupera. Para la mayoria de las lesiones,
beneficios de TD no se pagaran por mas de 104 semanas dentro de cinco afios después de la fecha de la lesién.

*  Beneficios vor Incapacidad Permanente (PD): Pagos si su lesién le causa una incapacidad permanente.

. Beneficio Suplementario por Desplazamiento de Trabajo: Un vale no-transferible pagadero a una escuela aprobada por el estado si
su lesion surge en o después del 1/1/04, y le ocasiona una incapacidad permanente que le impida regresar al trabajo dentro de 60 dias
después de que los pagos por TD terminen y su empleador no le ofrece a usted un trabajo modificado o alternativo.

. Beneficios por Muerte: Pagados a los dependientes de un(a) trabajador(a) que muere a causa de una lesién o enfermedad relacionada
con el trabajo.

Designacién de su Propio Médico Antes de una Lesién o Enfermedad (Designacion previa). Es posible que usted pueda elegir al

médico que le atendera en una lesién o enfermedad relacionada con el trabajo. Si elegible, usted debe informarle al empleador, por escrito, el

nombre y la direccién de su medico personal o grupo médico, antes de que usted se lesione y su médico debe estar de acuerdo de atenderle
la lesi6n causada por el trabajo. Para instrucciones, vea la informacién escrita sobre la compensaci6n de trabajadores que se le exige a su
empleador darle a los empleados nuevos.

S: Usted se Lastima:

4. Obtenga Atencién Médica. Si usted necesita atencién de emergencia, llame al 911 para ayuda inmediata de un hospital, una
ambulancia, el departamento de bomberos o departamento de policfa. Si usted necesita primeros auxilios, comuniquese con su
empleador.

2. Reporte su Lesién. Reporte la lesién inmediatamente a su supervisor(a) o a un representante del empleador. No se demore. Hay
limites de tiempo. Si usted espera demasiado, es posible que usted pierda su derecho a beneficios. Su empleador esta obligado a
proporcionarle un formulario de reclamo dentro de un dfa laboral después de saber de su lesién. Dentro de un dia después de que usted
presente un formulario de reclamo, el empleador autorizara todo tratamiento médico de acuerdo con las pautas de tratamiento aplicables
a su presunta lesién y sera responsable por diez mil dolares ($10,000) en tratamiento hasta que el reclamo sea aceptado 0 rechazado.

3. Consulte al Médico que le esta Atendiendo (PTP). Este es el médico con la responsabilidad total de tratar su lesién o enfermedad. Si
usted designdé previamente a su médico personal o grupo médico antes lesionarse (vea uno de los parrafos anteriores), en ciertas
circunstancias, usted puede consultarlo para el tratamiento. De otra forma, su empleador tiene el derecho de seleccionar al médico que
le atendera durante los primeros 30 dias. Es posible que usted pueda cambiar a un médico de su preferencia después de 30 dias. Hay
reglas diferentes que se aplican cuando su empleador ofrece una Organizacién de Cuidado Médico (HCO) o si tiene una Red de
Proveedores Médicos (MPN). Usted debe recibir informacién de su empleador si esta cubierto por una HCO 0 una MPN. Hable con su
empleador para mas informacion.

4. Red de Proveedores Médicos (MPN): Es posible que su empleador use una MPN, lo cual es una red de proveedores de asistencia
médica seleccionados para dar tratamiento a los trabajadores lesionados en el trabajo. Si su empleador usa una MPN, una notificacion
de la MPN debe estar al lado de este cartel para explicar como usar la MPN. Usted puede pedir una copia de esta notificaci6n hablando
al ntimero de la MPN debajo descrito. Si usted ha hecho una designacién previa de un médico personal antes de lesionarse en el
trabajo, entonces usted puederecibir tratamiento de su médico previamente designado. Si usted no ha hecho una designacién
previa y su empleador est4 usando una MPN, usted puede escoger un proveedor apropiado de la lista de la MPN después de fa primera
visita médica dirigida por su empleador. Si usted esta recibiendo tratamiento de parte de un médico que no pertenece a la MPN para
una lesion existente, puede requerirse que usted se cambie a un médico dentro de la MPN. Para mas informacién, vea la siguente

informacién del contacto de la MPN :

Nimero gratuito de la MPN vigente: (800) 287-9682 Pagina web de la MPN: WWW. MYWCINFO.COM
Fecha de vigencia de la MPN __________ Direccién de la MPN vigente P.O. BOX 6510 DIAMOND BAR, CA 91765
Discriminacién. Es ilegal que su empleador le castigue o despida por suftir una lesién o enfermedad en el trabajo, por presentar un reclamo
o por testificar en el caso de compensacién de trabajadores de otra persona. De ser probado, usted puede recibir pagos por pérdida de
sueldos, reposicidn del trabajo, aumento de beneficios y gastos hasta los limites establecidos por el estado.

zPreguntas? Aprenda mas sobre la compensacién de trabajadores leyendo la informacién que se requiere que su empleador le dé cuando
es contratado. Si usted tiene preguntas, vea a su empleador o al administrador de reclamos (que se encarga de los reclamos de

compensacién de trabajadores de su empleador):
TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA

 

 

 

Administrador
de Reclamos
Teléfono 1-800-238-6225 _

Asegurador del Seguro de Compensacién de trabajador (Anote “autoasegurado” si es apropiado)

Fecha de Vencimiento de la Péliza 42732-15

Si la péliza de compensacién de trabajadores se ha vencido, comuniquese con el Comisionado Laboral, en la Division para el Cumplimiento
de las Normas Laborales (Division of Labor Standards Enforcement- DLSE).

Usted también puede obtener informacién gratuita de un Oficial de Informacién y Asistencia de la Divisién Estatal de Compensacién de
Trabajadores. El Oficial de Informacién y Asistencia mas cercano se localiza en o llamando al nimero gratuito
(800) 736-7401. Usted puede obtener mds informacién sobre de la DWC y DLSE en el Internet en: www.dwe.ca.gov o
www.dir.ca.gov/dise.

Los reclamos falsos y rechazos falsos del reclamo. Cualquier persona que haga o que ocasione que se haga una declaracién o una
representaci6n material intencionalmente falsa o fraudulenta, con el fin de obtener o negar beneficios o pagos de compensacién de
trabaijadores, es culpable de un delito grave y puede ser multado y encarcelado.

Es posible que su empleador no sea responsable por el pago de beneficios de compensacién de trabajadores para ninguna lesi6n_ que
proviene de su participacién voluntaria en cualquier actividad fuera del trabajo, recreativa, social o atlética que no sea parte de sus
deberes laborales.

DWC 7 (6/10)

W04P3H10

 

 
 
 

 

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 105 of 183 Page ID #:115

ISSUED TO: TSC ACQUISITION CORP

ESTADO DE CALIFORNIA - DEPARTAMENTO DE RELACIONES INDUSTRIALES
Divisi6n de Compensacion de Trabajadores
Aviso a los Empleados — Lesiones Causadas por el Trabajo

Es posible que usted tenga derecho a beneficios de compensacién de trabajadores si usted se lesiona o se enferma a causa de su trabajo.

La compensacién de trabajadores cubre la mayorfa de las lesiones y enfermedades fisicas 0 mentales relacionadas con el trabajo. Una Jesian

0 enfermedad puede ser causada por un evento (como por ejemplo el lastimarse la espalda en una caida) o por acciones repetidas (como por

ejemplo lastimarse la mufieca por hacer el mismo movimiento una y otra vez).

Beneficios. Los beneficios de compensacién de trabajadores incluyen:

*  Atencién Médica: Consultas médicas, servicios de hospital, terapia fisica, analisis de laboratorio, radiograf as y medicinas que son
razonablemente necesarias para tratar su lesén. Usted nunca debera ver un cobro. Hay un limite para ciertos servicios médicos.

+ Beneficios por Incapacidad Temporal (TD): Pagos si usted pierde sueldo mientras se recupera. Para la mayoria de las lesiones,
beneficios de TD no se pagaran por mas de 104 semanas dentro de cinco afios después de la fecha de la lesion.

. Beneficios por Incapacidad Permanente (PD): Pagos si su lesién le causa una incapacidad permanente.

. Beneficio Suplementario por Desplazamiento de Trabajo: Un vale no-transferible pagadero a una escuela aprobada por el estado si
su lesién surge en o después del 1/1/04, y le ocasiona una incapacidad permanente que le impida regresar al trabajo dentro de 60 dias
después de que los pagos por TD terminen y su empleador no le ofrece a usted un trabajo modificado c alternativo.

+  Beneficios por Muerte: Pagados a los dependientes de un(a) trabajador(a) que muere a causa de una lesién o enfermedad relacionada
con el trabajo.

Designacién de su Propio Médico Antes de una Lesién o Enfermedad (Designacién previa). Es posible que usted pueda elegir al

médico que le atenderé en una lesién o enfermedad relacionada con el trabajo. Si elegible, usted debe informarle al empleador, por escrifo, el

nombre y la direccidn de su medico personal o grupo médico, antes de que usted se lesione y su médico debe estar de acuerdo de atenderle
la lesién causada por el trabajo. Para instrucciones, vea ‘a informacién escrita sobre la compensacién de trabajadores que se le exige a su
empleador darle alos empleados nuevos.

Si Usted se Lastima:

4. Obtenga Atencidn Médica. Si usted necesita atencidn de emergencia, llame al 911 para ayuda inmediata de un hospital, una
ambulancia, el departamento de bomberos o departamento de policia. Si usted necesita primeros auxilios, comuniquese con su
empleador.

2. Reporte su Lesién. Reporte la lesién inmediatamente a su supervisor(a) o a un representante del empleador. No se demore. Hay
limites de tiempo. Si usted espera demasiado, es posible que usted pierda su derecho a beneficios. Su empleador esta obligado a
proporcionarle un formulario de reclamo dentro de un dia laboral después de saber de su lesién. Dentro de un dia después de que usted
presente un formulario de reclamo, el empleador autorizara todo tratamiento médico de acuerdo con las pautas de tratamiento aplicables
a su presunta lesién y sera responsable por diez mil dolares ($10,000) en tratamiento hasta que el reclamo sea aceptado o rechazado.

3. Consulte al Médico que le esta Atendiendo (PTP). Este es el médico con la responsabilidad total de tratar su lesién o enfermedad. Si
usted designé previamente a su médico personal o grupo médico antes lesionarse (vea uno de los parrafos anteriores), en ciertas
circunstancias, usted puede consultarlo para el tratamiento. De otra forma, su empleador tiene el derecho de seleccionar al médico que
le atendera durante los primeros 30 dias. Es posible que usted pueda cambiar a un médico de su preferencia después de 30 dias. Hay
regias diferentes que se aplican cuando su empleador ofrece una Organizacién de Cuidado Médico (HCO) o si tiene una Red de
Proveedores Médicos (MPN). Usted debe recibir informacién de su empleador si esté cubierto por una HCO 9 una MPN. Hable con su
empleador pata mas informacién.

4, Red de Proveedores Médicos (MPN): Es posible que su empleador use una MPN, lo cual es una red de proveedores de asistencia
médica seleccionados para dar tratamiento a los trabajadores lesionados en el trabajo. Si su empleador usa una MPN, una notificacion
de la MPN debe estar al lado de este cartel para explicar como usar la MPN. Usted puede pedir una copia de esta notificacién hablando
al numero de la MPN debajo descrito. Si usted ha hecho una designacién previa de un médico personal antes de lesionarse en el
trabajo, entonces usted puederecibir tratamiento de su médico previamente designado. Si usted no ha hecho una designacién
previa y su empleador esta usando una MPN, usted puede escoger un proveedor apropiado de la lista de la MPN después de la primera
visita médica dirigida por su empleador. Si usted esta recibiendo tratamiento de parte de un médico que no pertenece a la MPN para
una lesion existente, puede requerirse que usted se cambie a un médico dentro de la MPN. Para mas informaci6n, vea la siguente

informacién del contacto de la MPN :
(800) 287-9682 P4gina web de la MPN: WWW. MYWCINFO.COM

Numero gratuito de la MPN vigente:

Fecha de vigencia de la MPN _._____»_»____ Direc. de. la MPN vigeentte P.O. BOX 6510 DIAMOND BAR, CA 31765
Discriminacién. Es ilegal que su empleador le castigue o despida por sufrir una lesién o enfermedad en el trabajo, por presentar un reclamo
© por testificar en el caso de compensacién de trabajadores de otra persona. De ser probado, usted puede recibir pagos por pérdida de
sueldos, reposicién del trabajo, aumento de beneficios y gastos hasta los limites establecidos por el estado.

zPreguntas? Aprenda mas sobre la compensacién de trabajadores leyendo la informacién que se requiere que su empleador le dé cuando
es contratado. Si usted tiene preguntas, vea a su empleador o al administrador de reclamos (que se encarga de los reclamos de
compensacién de trabajadores de su empleador):

TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA

 

 

 

Administrador
de Reclamos
Teléfono 1-800-238-6225

Asegurador del Seguro de Compensacién de trabajador (Anote “autoasegurado” si es apropiado)

Fecha de Vencimiento de la Péliza 22~32-25 _

Si la péliza de compensacién de trabajadores se ha vencido, comuniquese con el Comisionado Laboral, en la Divisién para el Cumplimiento
de las Normas Laborales (Division of Labor Standards Enforcement- DLSE).

Usted también puede obtener informacién gratuita de un Oficial de Informacién y Asistencia de la Division Estatal de Compensacién de
Trabajadores. El Oficial de Informacién y Asistencia mas cercano se localiza en o llamando al numero gratuito
(800) 736-7401. Usted puede obtener mds informacién sobre de la DWC y DLSE en el Internet en: www.dwe.ca.gov o
www.dir.ca.govidise.

Los reclamos falsos y rechazos falsos del reclamo. Cualquier persona que haga o que ocasione que se haga una declaracién o una
representacién material intencionalmente falsa o fraudulenta, con el fin de obtener o negar beneficios o pagos de compensacién de
trabajadores, es culpable de un delito qrave y puede ser multado y encarcelado.

Es posible que su empleador no sea responsable por el page de beneficios de compensacién de trabajadores para ninguna lesion que
proviene de su participacién voluntaria en cualquier actividad fuera del trabajo, recreativa, social o atlética que no sea parte de sus
deberes laborales.

DWC 7 (6/10)

W04P3H10

 

 

 

 

 

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 106 of 183 Page ID #:116

ISSUED TO: TSC ACQUISITION CORP

ESTADO DE CALIFORNIA - DEPARTAMENTO DE RELACIONES INDUSTRIALES
Divisidn de Compensacion de Trabajadores
Aviso a los Empleados — Lesiones Causadas por el Trabajo

Es posible que usted tenga derecho a beneficios de compensacién de trabajadores si usted se lesiona 0 se enferma a causa de su trabajo.

La compensacién de trabajadores cubre la mayoria de las lesiones y enfermedades fisicas o mentales relacionadas con el trabajo. Una lesién

o enfermedad puede ser causada por un evento (como por ejemplo el lastimarse la espalda en una caida) o por acciones repetidas (como por

ejemplo lastimarse la mufieca por hacer el mismo movimiento una y otra vez).

Beneficios. Los beneficios de compensacidn de trabajadores incluyen:

. Atencién Médica: Consultas médicas, servicios de hospital, terapia fisica, andlisis de laboratorio, radiograf as y medicinas que son
razonablemente necesarias para tratar su leson. Usted nunca debera ver un cobro. Hay un limite para clertos servicios médicos.

. Beneficios por Incapacidad Temporal (TD): Pagos si usted pierde sueldo mientras se recupera. Para la mayoria de las lesiones,
beneficios de TD no se pagaran por mas de 104 semanas dentro de cinco afios después de la fecha de Ia lesién.

. Beneficios por Incapacidad Permanente (PD): Pagos si su lesién le causa una incapacidad permanente.

. Beneficio Suplementario por Desplazamiento de Trabajo: Un vale no-transferible pagadero a una escuela aprobada por el estado si
su lesién surge en o después del 1/1/04, y le ocasiona una incapacidad permanente que le impida regresar al trabajo dentro de 60 dias
después de que los pagos por TD terminen y su empleador no le ofrece a usted un trabajo modificado 0 alternativo.

. Beneficios por Muerte: Pagados a los dependientes de un(a) trabajador(a) que muere a causa de una lesi6n o enfermedad relacionada
con el trabajo.

Designacién de su Propio Médico Antes de una Lesién o Enfermedad (Designacién previa). Es posible que usted pueda elegir al

médico que le atendera en una lesién o enfermedad relacionada con el trabajo. Si elegible, usted debe informarle al empleador, por escrito, el

nombre y la direccién de su medico personal o grupo médico, anfes de que usted se lesione y su médico debe estar de acuerdo de atenderle
la lesi6n causada por el trabajo. Para instrucciones, vea la informacién escrita sobre la compensacién de trabajadores que se le exige a su
empleador darle alos empleados nuevos.

Si Usted se Lastima:

4. Obtenga Atencién Médica. Si usted necesita atencién de emergencia, llam2 al 911 para ayuda inmediata de un hospital, una
ambulancia, el departamento de bomberos o departamento de policia. Si usted necesita primeros auxilios, comuniquese con su
empleador.

2. Reporte su Lesién. Reporte la lesién inmediatamente a su supervisor(a) 0 a un representante del empleador. No se demore. Hay
limites de tiempo. Si usted espera demasiado, es posible que usted pierda su derecho a beneficios. Su empleador esta obligado a
proporcionarle un formulario de reclamo dentro de un dia laboral después de saber de su lesién. Dentro de un dia después de que usted
presente un formulario de reciamo, el empleador autorizara todo tratamiento médico de acuerdo con las pautas de tratamiento aplicables
a su presunta lesion y sera responsable por diez mil dolares ($10,000) en tratamiento hasta que el reclamo sea aceptado o rechazado.

3. Consulte al Médico que le esta Atendiendo (PTP). Este es ef médico con la responsabilidad total de tratar su lesién o enfermedad. Si
usted designé previamente a su médico personal o grupo médico antes lesionarse (vea uno de los parrafos anteriores), en ciertas
circunstancias, usted puede consultarlo para el tratamiento. De otra forma, su empleador tiene el derecho de seleccionar al médico que
le atendera durante los primeros 30 dias. Es posible que usted pueda cambiar a un médico de su preferencia después de 30 dias. Hay
reglas diferentes que se aplican cuando su empleador ofrece una Organizacién de Cuidado Médico (HCO) 0 si tiene una Red de
Praveedores Médicos (MPN). Usted debe recibir informacién de su empleador si esta cubierto por una HCO o una MPN. Hable con su
empleador para mas informacién.

4. Red de Proveedores Médicos (MPN): Es posible que su empleador use una MPN, lo cual es una red de proveedores de asistencia
médica seleccionados para dar tratamiento a los trabajadores lesionados en el trabajo. Si su empleador usa una MPN, una notificacion
de la MPN debe estar al lado de este cartel para explicar como usar la MPN. Usted puede pedir una copia de esta notificacién hablando
al ntimero de la MPN debajo descrito. Si usted ha hecho una designacién previa de un médico personal antes de lesionarse en el
trabajo, entonces usted puederecibir tratamiento de su médico previamente designado. Si usted no ha hecho una designacién
previa y su empleador est4 usando una MPN, usted puede escoger un proveedor apropiado de la lista de la MPN después de la primera
visita médica dirigida por su empleador. Si usted esta recibiendo tratamiento de parte de un médico que no pertenece a la MPN para
una lesién existente, puede requerirse que usted se cambie a un médico dentro de la MPN. Para mas informacién, vea la siguente

informacién del contacto de la MPN :
(800) 287-9682 Pdgina web de la MPN: WWW. MYWCINFO.COM

Numero gratuito de la MPN vigente:

Fecha de vigencia de la MPN _.._______ Direccién de la MPN vigente P.O. BOX 6510 DIAMOND BAR, CA 91765
Discriminacién. Es llegal que su empleador le castigue o despida por sufrir una lesién o enfermedad en el trabajo, por presentar un reclamo
o por testificar en el caso de compensacién de trabajadores de otra persona. De ser probado, usted puede recibir pagos por pérdida de
sueldos, reposicién del trabajo, aumento de beneficios y gastos hasta los limites establecidos por el estado.

zPreguntas? Aprenda mas sobre la compensacién de trabajadores leyendo la informacién que se requiere que su empleador le dé cuando
es contratado. Si usted tiene preguntas, vea a su empleador o al administrador de reclamos (que se encarga de los reclamos de
compensacién de trabajadores de su empleador):

TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA

 

J

 

 

Administrador
de Reclamos
Teléfono 1-800-238-6225 _

Asegurador del Seguro de Compensacién de trabajador (Anote “autoasegurado” si es apropiado)

Fecha de Vencimiento de la Péliza 42-31-15

Si la péliza de compensacién de trabajadores se ha vencido, comuniquese con el Comisionado Laboral, en la Divisién para ef Cumplimiento
de las Normas Laborales (Division of Labor Standards Enforcement- DLSE).

Usted también puede obtener informacion gratuita de un Oficial de Informacién y Asistencia de la Divisién Estatal de Compensaci6én de
Trabajadores. El Oficial de Informacién y Asistencia mas cercano se localiza en o llamando al ntimero gratuito
(800) 736-7401. Usted puede obtener mas informaci6n sobre de la DWC y DLSE en el Internet en: www.dwe.ca.gov o
www.dir.ca.govidise.

Los reclamos falsos y rechazos falsos del reclamo. Cualquier persona que haga o que ocasione que se haga una declaracién o una
representacién material intencionalmente falsa o fraudulenta, con el fin de obtener o negar beneficios 0 pagos de compensacién de
trabajadores, es culpable de un delito qrave y puede ser multado y encarcelado.

Es posible que su empleador no sea responsable por el pago de _beneficios de compensacién de trabaladores para ninguna lesi6n que
proviene de su participacién voluntaria en cualquier actividad fuera del trabajo, recreativa, social o atlética que no sea parte de sus
deberes laborales.

DWC 7 (6/10)

W64P3H10

 

 

 

 

 

 
 

Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 107 of 183 Page ID #:117

(L)@)LOLOLL SImy NOLLVSNAdNOO SSHYSANYOM JO NOISIAIC “JONVYNSNI 4O LNSWLYVdad SVXAL (€1/L0) 9 SdH0N cbLNlLdeyM
‘G6S6-CSV-008-1

J@ UOISIAIG BU} 1OBJUOD “UOHeIOIA Ajayes Jo Uyesy Jeuolednos0 pebelje ue syiodel yey poob u!

ous Jo sy esneoeg seXojdwe Aue jsurebe HBuljeulwuosip Jo ‘Huneulwie} ‘Hulpuedsns wo me] Aq peyiqryoid
oie siaAojdw3 ‘sme Ajejes pue yyeoy jeuolednooo ayejoiaA Aew yey} eoe|dyJOM Oy} Ul SUOI}IPUOD ayesuN
Buljodel JO, Jaquinu suoydea|9} 98lJ-]}0} INoY pz e sey UOIsIAIG euL -ANITILOH SNOILVIOIA ALSAVS
(ZEP9-E6E-998-L) OAIO-AZ3A-999-| Huyjjeo Aq Jo Bolo pjay UOISIAIG |290] JNOA ul BAeUsseideL

SIIAIOS JOWOISND DAIO ue Huljoejuoo Aq souejsisse $,d3/0 ule}go ued no, "pY UO}eESUSCLUOD ,SIOJO/A
9u} JepUN saljiqisuodses pue s}Ubi inoA uledxs |jIm pue seeAo|dwe painful 0} eouejsisse 901, SeplAoId
ose (OFIO) jesunog sehodwiy pein[uj Jo SdIYJO SUL “LEO2-ZSZ-008-1 Buljjeo Aq Jo BdyJ0 pjoy UOISIAIG |eo
-o| INOA Buljoejuoo Ag souejsisse siy} ule}]qo UeD NO, “weld e Jo UOIJN|OSeJ a}ndsip 10} sysenbe Aue sseoojd
pue ucijesusdwoo ,si9yJ0m Jnoge saey Aew nod suolsenb Aue Jomsue ||IM je}S UOISIAIG ‘WIejo UoHesued
-LUOD ,SJOYJOM & 9jIJ O}] MOY JNOge UOIEWUOJU! Balj SEPIAOId UOISIAIG SUL -ADNVLSISSV ASAO ldWa
"B,OUBINSUI UOESUSCWOD ,SJ@yIOM

Aq pesJeAoo ‘aq 0] Seseed JO ‘sawo9eg JeAojdwe ay} JaADUSYM JO pally ase NOA uaYM ‘Hum Ul ‘UOIeWIOY
-Ul OBBeJBAO9 UUM NOA SplAOJd 0} posInbe si JeAojdua INO, “VoOU AOU} SPIAOId 0} SIN|Ie} 10} pe}sixe asneo
pooBb jeu} SSUILWJEJSp (UOISIAIG) UDIJESUBCLUOD ,SIOJOAA JO UOISIAIG ‘BOUBINSU] JO JUOWWJeEdeq Sexe] Ou}
ssgjun ‘eseesip jeuonednoso ue JO UMOUY aAeY Pinoys JO MaUy BEAO|dWa By} B}ep Oy} JO Ssind90 Aynf[ul ay}
UDIUM UO ajep aul Jaye Aep YIOS OU} UBL} Je}e] JOU eseasip jeuoljednd90 Jo Asn[ul ue Jo JaAO|dwa aUy Aji}ou
isnw eysq s,seAcojdwa 3u} UO Buljoe uossed e Jo seAo|dwe uy SHINWGWOD HONVUASNI SUHTHAVUL SHL
[AuedWod SOUBINSUI [eINJSWLUOS Jo elueU] Ag pe|puey aq |jIM Jey} Joye

JO UO JNDDO YOIUM seseesip jeuonednsoo Jo saunful Auy * #t-te-zt [Aolod aouesNsU! UOI}ESUSCLUOD ,SIOyIOM
jo a]ep SAOaya] WOd SAOEYS Ss] BBeJOACD SIU] “aseasip Jeuolwednd90 Jo Ainful peyefel-yJOM JO JUBA 9} U|
SHINWdWOD HONWHASNI suataaval aHL‘[AUCCLUOOD SOUBINSUI |BIOJOLULUOD JO SLULN] WOJ o6e13A00

SOUBINSU! UOIJESUSCLUOD |SJEeyIOM sey aN00 NOLLTSTOOOY Ost [WaAo|dwse Jo sweN] -ADVASAAOD

SVXAL NI NOILVSNAdNOO
‘SUAMYOM ONINYSAONOD SASAO Id INA OL ADILON
 

Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 108 of 183 Page ID #:118

 

pls SIU ISO JON OG

“sonjeuod
SAI}eISIUIUpe 0} JOSIqns 9q ASL JO}JBIOIA OU] “SONI UOISIAIG PUL JOY OY} JO UOHE/OIA e Ss! BN Oy} Ul Peuinb
-91 S@ BdI]OU SplAOJd oO} JO sod 0} SINjIe4 “s}UsWsJINbel eAOge Oy} SJEOLW OPIS OSJOASJ OU} UO SOIOU SUL
‘(L)(O)LOLOLL SINy ul paquoseid se spJoM JOeXd 9} UIE]UOD “y
pue ‘adA} jewuoU JUIOd 9] \se9|
ye Ul }Xe] pue ‘adj pjog julod g}, Jsea] ye Ul yooelqns ‘edA} pjog julod gz ses] je Ul 911} E YM pajud “€
‘siseq
JejnBei @ Uo Boljou By} Bes oO} AJeyI!] SI BaAO|dWe Yoes jeU} ABM e YONs Ul! soRjdyJOM Ou} jNOGe peyeo07 *Z
‘Aue jl ‘9o0ljo jauuosJed sJeAojdwe sy} ul paAejdsip AjJUSUIWOI, *]
:pue pejsod oq
jsnw uone;ndod seXojdwa s,jaAojdwa 9} 0} UOWWOS abenBbue] Jayujo Aue pue ysiueds ‘ysijbuy ul seojon
"$]UBlL UolWesusdWOd
SJOMIOM JIBY] INOGE UONCWJOJU! JEUOIIPPe Ule}GO O} JOQUINU 9dJJ-[|0} S,UOJESUBAWOD ,SIOHIOAA JO UOISIAIG
‘g0UBINSU| JO JUSWedEeq Sexd| 9u} Jo seeACjdwe JI9U} SSIAPe 0} Pue BHelIBAOD sOUeINSU! UO}eESUsdWOD
SJOYJOM BABY OP Ady} Jeu] SSSAC|dWA JI9U} SsIApe 0} AUedWOd soUeJNSUI |eIOJOWWWOS e YBnoJYy} Uofesued
-WWO9 ,siayoM Aq paJeAo0d ale OYM sJeAojduwie soasinba (1)(9)LOL'OLL aINy UoHesuUedWOD ,sieyJOAA Sexe]

dsAO IdWsA GaedsA09
 

Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 109 of 183 Page ID #:119

(L)(@)LOLOLL ene NOLLVSNSdNO9 SYSYNOM JO NOISIAIC ‘SONVENSNI JO LNAWLYVdad SVX3L {EL/L0) 9 SOON ZLNEdZyM
‘G6S6-CSP-008-1

Je UOISIAIG OU} JOeIUOD ‘uOHeIOIA Ajayes Jo yyeoy [euoednss0 pabaije ue soda yylej} poob ul

ous JO oy asneseg seAojdwe Aue jsureBbe Bulyeulwosip Jo ‘Buljeulwse} ‘HBulpuedsns wo me] Aq peyiqiyoid
oie sioAojdwa ‘sme] Ajeyes pue yyeoy jeuoledndo0 ajejolA Aew jeu} eoe|dyJOm ou} Ul SUOIIPUOD eyesuN
Buljlodel JO, Jaquinu suoydesa} 9aJJ-[Jo} unoy pz e sey uoIsiAiq euL -ANITILOH SNOILVIOIA ALSAVS

(ZEV9-E6E-998-L) OAlO-AZA-999-| GBurjjeo Aq Jo SOyso pjay UOISIAIG J290] INOA Ul sAejUesesdaL
SdIAIOS JOLWO}]SND DAIO ue Bunoejuo. Aq souejsisse $.DAIO ule}qo ued NOA "OY UOeESUSdWUOD ,SIOYIONA

OU} JOPUN sary|igisuodses pue s}YyB uNOA ulesdxe |jIM pue sooAojdwe peinful 0} soue\sisse aol SepIAosd
osje (D310) jesunog safojdwy painful Jo e23O SUL "LEOZ-ZSZ-008-] Burjjeo Aq Jo Soljo jel UOISIAIq [ed
-o| JNOA Bunoeluoo Aq souejsisse sil} ule}qo UBD NOA “Wied e Jo UOHNJOSeJ ayndsip JO} sjsenbe Aue sseooid
pue uolesuedwoo sJeyJOm jnoge ercey Aew nod suoisenb Aue Jemsue |jIM He]s UOISIAIG “Weld UOl}esued
-LUOD ,SJOHJOM B S]IJ 0] MOY JNOGE UOIEUOJU! Bo} SOpPIAOd UOISIAIG OUL -ADNVLSISSV SASAO 1dW3
“QOUBINSU! UOI}ESUSCWOD ,SJO@yIOM

Aq pesJeAoo ‘8g 0] seseso JO ‘seW0deq JeAc|dwa oy} JOAQUSYM JO pally ase NOA USM ‘BuljM ul ‘UOHeUWIOJ
-U!l O6eJ8AOO YUM NOA apiAosd 0} peinbe si JaAO|dw9 JNOA ‘9d1}OU A[OWI} SpIAOId O} SINIIej JOY Pejsixe osneo
poob }euU}] SUILWJE1Ep (UOISIAIG) UOIJ}ESUSCLUOD ,SJBYJOAA JO UOISIAIG ‘BOUBINSU| JO JUBWIeEdeq Sexe] ou}
ss9jun ‘eseasip reuoiednooo ue Jo UMOUY SAeY Pinoys JO MoUY BEeAO/dLUS OU} aJep Sy} JO sind90 Ajnful eu}
UDIUM UO s}ep eu} JeWe Aep UIOS SU} URL} J98}e] JOU Sseasip jeuolVednd90 Jo Ainful ue jo saAojdwe eu} Ajjou
jsnw |jeyusg s,eeAojdws 9uj UO Huljoe Uuosied e Jo seXojdwe uy SHINVdHWOD HONVUASNI SUMTHAVUL HHL
[AUedWU0d SOUBINSU! |BIOJOWILWOD Jo sweU] Ag pejpuey aq |[IM Jeu} Joye

JO UO JNDDO UDIYM SEeseesip jeuoednos0 Jo sounful Auy * *t-te-2t [Aoljod eoueinsul UOl}eESUedWOD ,SIOYIOM
jo a]ep SAoOaJe] WO BAOAYS S| BHhesBAOO sIy| ‘aseasip jeuoyednso0 Jo Ain{Ul peyejes-yJOM JO JUSAS 9} U|
SHINWGWOD HONWHOSNI sawtzAvaL aHL*[AUCCLUOD BOULINSU! |CIOJOLULUOD JO SLUBN] WoO, o6e19A09

SOUBINSUI UOIJESUBCGLUOD ,SJOYJOM SEY auOD NOLLISTNOW OSL [iaAo|dwa Jo sWeN] -ANDVASAAOD

SVXAL NI NOILVSNAdNOD
‘SUAMYOM ONINYSONOD SASAO Idi OL ADILON
 

Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 110 of 183 Page ID #:120

OSP!IS SIUL ISOd JON OQ

“sonjeued

SANCISIUIWPe oO} JOsIqns 8q ACW JO}IOIA OY “SO[NI UOISIAIG PUe JOY SU} JO UONIOIA e Si Bjns ay} Ul potinb

-91 SB B01]0U SpIAOjd oO} JO jsOd oO} dUNjIe4 ‘“sjUsWeINbel SAOge Sy} SJESLW SPIS 9SJOAGJ BY} UO Sd!}OU BU]
‘(L\(S)LOLOLL dINy ul pequoseid se SpJOM JOeX9 9U} UIEJUOD “7

pue ‘odAj jewwOU jUIOd 9] Jse9|
ye Ul Xe} pue ‘adj pjog julod g}, jseaj ye Ul yoolqns ‘edA} pjog julod gz ses] ye Ul 91} © YM Pajuld “€
‘sISeq
JejnBei @ UO saljOU ay} Bas oO} AJeyI] SI BaAO|dWWa Yoes yeu} ABM e YONs Ul soe|dyJOM SU} jnOge peyeo07 *Z
‘Aue II ‘Solo jauuosiJed sJjeAojdwa ay} ul peAeldsip AjUSUILWOS “|
:pue pejsod oq
ysnw uonejndod seXojdwe s,jeAojdws ay} 0} uUoWWWOD ebenBue|] Jaujo Aue pue ysiueds ‘ys|6uy ul secon
‘s}y6l uolWesuadwod
SIOYJOM MOU] INOGe UO!JEWJOJU! |EUOHIPpe Ule}GO 0} JOqLUNU BdLJ-1]0}] S,UOIJESUSCLUOD ,SIOYJOAA JO UOISIAIG
‘goueiNsu] Jo jJueuUedeg sexe, su] Jo seeAojdWa Jay} SSIAPe 0} pue oHeJBAOD BdUeIJNSU! UOTESUedWOD
\SJO4JOM BABY Op Ady} Jeu} SeeXojdwe s19y} SslApe o} AUedwod sdueINsSU! JelOJoWWWOS e YBnoly} UOTesued
-WW09 SJeyIom Ag paJeAod ele OYM siaXojduwe selinbel (L)(@)LOL OLL elny uoesusdwog ,sleyJo/A Sexe]

adsAOldWA GAedsA0O9
 

Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 111 0f 183 Page ID #:121

(L)(@)LOLOLL almy NOLLVSNAdWO9 :SHYAMYOM AO NOISIAIC ‘JONVYNSNI JO LNSAWLYVd3d SVXAL (EL/L0) 9 S9HON ZLNldZ2pM
‘G6S6-cSV-008-1

JE UOISIAIG BU} JOBIUOD “UOHRIOIA Ajajes JO Uyeoy JeuoHednso0 pebayje ue sods yyle} poob ul

ays JO oy esneceg seAojdwe Aue jsulebe Guljeulwiosip Jo ‘Bujyeulwse} ‘Huipuedsns wo me; Aq peyiqiyosd
ale sioXojdwg ‘sme] Ajajes pue yyeoy jeuoljednooo syejoin Aew jeu} soejdyJOM Sy} Ul SUO!}IPUOCD ajesuN

Buljiodes Jo} Jaquuinu suoydeje} 89J-]]0} Jnoy pz e sey uolsiAiq Syl *ANITLOH SNOILVIOIA ALSASVS
(ZE9-€6E-998-L) OAIO-AZS-99g-| Gurjjeo Aq Jo solo play UOIS!AIG [90] JNOA ul sAHejuesaidal

QIIAIOS JOLUOISND D3AIO ue Guyjoejuoo Aq souejsisse $,DAIJO ule}qo ued NOA "OY UOI}ESUSCLUOD ,SIOMIONA
ay} JapuN seigisuodses pue s}Yyb1i INoA urejdxe jim pue seoAo|dwe pain[ul 0} eouejsisse 901} SOpIAOJd
osje (310) jesunog eefojdwy painfuy Jo So¥O SUL “LEOZ-ZSZ-008-1 Huljyeo Aq Jo ad1yo pjayy UOIsIAIC [ed
-O| JNOA Buljoejuoo Aq souejsisse sly} Ule}qo UBD NO, “Weld e Jo UOI|N|OSel endsip Jo} sjsenbeJ Aue sseooJd
pue uolesuedwood ,sieyJOM jnoge sAey Aew nod suonjsenb Aue Jomsue |[IM Jes UOISIAIG “Wire[o Uoesued
-WU0D SJOMIOM & SII} 0} MOY INOgGe UONEWJOJU! Bd} SEp|AOJd UOISIAIG eUL -ADNVLSISSV SSAO IdINA
‘S9UBINSU! UOIWESUSGWOD SJOyIOM

Aq pesenod ‘8g 0] Sese9d JO ‘SeLUODag JaAO|dWe ay} JBAQUSYM JO pally ese NOA USYM ‘HuljWM Ul ‘UOHeUWJO}
-Ul] o6BJOA09 YUM NOA apiAold 0} painbed s| JeAo|dwe uno, ‘ed1}OU AjOWU!] SPIAOJd O} SiN|!e} JO] pelsixe esneo
poob jeu} SSUILWIE}EP (UOISIAIG) UOIFEsUsdWOD ,SJOMIOAA JO UOISIAIG ‘BOUBINSU| Jo JUeWUWedsq Sexe] SU}
ssejun ‘eseesip jeuonednoso ue jo UMOUY eAeY pjnoys JO MoeUy seAO|dWe 9U} Eyep Bu} JO sundodo AJnful 9u}
USIUM UO ejep au} Jawe Aep UIOS ay} Ue} J8}e] JOU Bseesip Jeuoyednd90 Jo Anful ue yo JeAojdwea uy Ajou
ysnu Jjeyeq s,eeAojdws ay} uo Buljoe uosied e Jo seAojdwe uy SHINWdWOD BONVUASNI SURTHAVEL HL
[Auedwoos soueJNSUI jelosaWUWOS Jo suueU] Aq pejpuey oq |jIM jeu] Joye

JO UO INDO YDIUM Sseseasip jeuoNednoso Jo salinful Auy * *t-te-zt [Aayjod eouesnsul UoleEsSUusdWIOD ,SIOyJOM
JO oJep SANDEE] WO SAIOSYS SI aHeJBAOD SI] ‘aseasip jeuoednds0 Jo Aunful payejas-yJOM JO JUSAS OU} U]
SHINVAWOD HONWHNSNI samgavaL aH1°[AUBCUIOD SQUBINSUI [EIDJOLULUOD JO OWEN] Wo ebeseA0d

SOUBINSUI UOIJESUBCLUOD ,SJOYJOM SEU quod NOTLTSTABOY OSL [waAojdwa jo owen] -AOVAaSAOD

SVXAL NI NOILVSNAdNIOD
‘SSUAMYOM ONINYSAONOD SASAO TdWA OL ADILON
 

Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 112 of 183 Page ID #:122

9pIS SIUL }SOq JON 0G

‘sonjeued
SAIJeNSIUIpe Oo} JOS[qns 9q ABW JOJLIOIA SUL “SONI UOISIAIG PUL JOY BU} JO UOIE/OIA e Ss] B/N OU} Ul PeiNb
-91 SB BOI]OU SpPIAOJd 0} JO Sod 0} SINjIe4 “sjJUsWaINbel sAOge sy} SJOOLU APIS SSJOAJ OY} UO BOIJOU SUL
(L)(O@)LOL'OLL 91NY Ul pequoseid se SpJOM JOeRX9 By} UleEJUOD “p
pue ‘adA} }euwou julod oO} jse9]
ye ul 3X9] pue ‘adj pjog julod 9g}, jsea] ye Ul yoel[qns ‘adA} pjog julod gz ses] je Ul OI} C YM POU ‘€
‘siseq
JejnBel @ UO 8d1]0U By} 8as oO} AJSey!] S$] BOAO] YOR yeu} ABM e YONS Ul Boe|dyJOM SU] JNOge pe}es07 *Z
‘Aue jl ‘9oljo jauuosied sJjaAojdwsa ay} ul peAejdsip AjJUSUIWIOI, *]
‘pue pajsod aq
ysnw uoneindod sefojdwe s,jeAojdws ey} 0} UoWWWWOD abhenbue| Jeyjo Aue pue ysiueds ‘ysij6uq ul secon
‘s]uBl uolesusdwos
SJOYIOM JIU] JNOGE UONCWUOJU] [BUOIPPe Ule}qO oO} JOEQUINU 8dJJ-][O] S,UOIFESUBAdWOD ,SJEyYJOAA JO UOISIAIG
‘g0ueINSU] JO JUsWedeq Sexa| 3uj} jo seeAcjdWa JI9y} asIApe 0} pue BHeJaAOD BOUeINSUI UOT}eESUedWOD
SJOYIOM BABY OP ABU] JEU] SBeAC|dWUS JI9U} SSIAPe 0} AUedWOS soUeINSU! jeloJoWUWOS eB YBnosy} Uol}esued
-Wod sJaylom Aq palsAo0d ele OM siaAojdwe sainbeal (1L)(8)LOL'OLL ajny uonesuedwog SJeyo\A sexe]

YsaAO IdINA GAedsA09
 

Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 113 of 183 Page ID #:123

(L)(®)LOLOLL a1my NOILVSNSdNO9 SYSNYOM JO NOISIAIC ‘SONVYNSNI SO LNSWLYVdad SVXaL (EL/L0) 9 SO0N SLNLd2pm
"G6S6-CSP-008-1

Je UOISIAIG] OU} JOBJUOD “UOHRIOIA Ajajes Jo yyesy JeuoNednodo pabalje ue soda yyej poob ul

ous Jo ey esnesegq seXojdwe Aue jsurebe Buyjeulwosip Jo ‘Huneulwie} ‘Hulpuedsns wo me} Aq peyiqiyoid
ole sisXojdwy ‘sme Ajeyes pue yyeoy jeuolednooo sjejoia Aew yey} aoe[dyJOM OU} Ul SUOTIPUOCD afesuN

Buljjoded Jo] Jequinu sucyds|9} 9e_J-]/0] snoYy pz e sey UOISIAIG OUL -SANITILOH SNOILVIOIA ALSAVS
(ZE79-E6E-998-L) DAlO-AZA-99e-| Huljjed Aq Jo Bd4JJ0 pjay UOISIAIG J€90} JNOA ul sAejUsseldel

BIIAJOS JOWUOISND OAIO ue Hurjoejuoo Aq souejsisse $,O3/O ulejqo ued no, "py uoesuedWwoy ,SJOxJOAA\
9} JapUN seiiqisuodses pue s]yBu JnoA ulesdxe ||IM pue seoAojdwe painful 0} aoueysisse 901} SEpIAOId
ose (DIO) jesunog seXojdwz painful Jo s91yO SUL "LEOL-ZSZ-008-| Buijjed Aq Jo @d\JJo play UOISIAIG |ed
-o| JNOA Buljoejuos Ag souejsisse sil} ule}qo UBS NO, “Wied e jo UOI|NJOSeJ oyndsip JO} sysenbei Aue ssedold
pue uolesusdwod ,sJeyJOM jnoge sAey Aew nod suonsenb Aue Jemsue [IM He}S UOISIAIG “Wielo UOl}esued
-LW09 ,SJOYIOM & SII} 0] MOY JNOGe UOICWIOJU! 9d1j SEPIAOJd UOISIAIG OUL -ADNVLSISSV SASAO 1d INA
‘QOUBINSU! UOIESUSCLUOD SJayIOM

Aq peJeAoo ‘ag 0} Sesesd JO ‘SawWooeg JeAojdWd ay} JaAQUBYM JO pay ae NOA UBYM ‘Kulm Ul ‘UOTeUJO}
-ul oBeBAO9 YUM NOA SpiAosd 0} posinba si saAO[dWwea UNO, “so!}OU Aj@WI} SPIAOJd 0} SINE} JO} pajsixe esneo
poob Jeu} SSUILUJA}Ep (UOISIAIG) UOH}ESUSCLUOY ,SJB4JOAA JO UOISIAIG ‘AOUeINSU] JO JUeWedEeq Sexe] oy}
ssajun ‘eseesip jeuolednooo ue Jo UMOUY SAeY pynoys JO MeUY BEAC|dWWe By} e}ep ay} JO sund90 Aunful ayy
UDIUM UO ajep ay} Joye Aep yOE ay} UY} Je}e] JOU Bseasip jeuoIedns90 Jo Aynful ue Jo saAojdwe oy} Ajrou
1SNuw jjeyeq s,eeAojdwes oy} UO Huljoe uosied e Jo seAojdwe uy SHINVdNOD HONVUASNI SUPIBAVYL SRL
[AUedWOd SOUBINSUI |eIOJOWULUOD Jo aweuU] Aq pejpueY aq |JIM jeu} Joye

JO UO INDDO YDIUM sesessip jeuoHednsoo Jo sounful Auy * #t-te-2zt [Aoyod soueinsul UONeSUSdWOd ,SIayJIOM
JO B]ep SAIO9JJ9] WO, SAIOAYo S| BHeJBAOD SIU] “eSeasip jeuoI}ednd90 Jo Aun[ul peyejes-yJOM JO JUBA OU} U|
SHINWdWOD HONWHOSNI sumtaavaL aHL*[AUPCWOD SOUBINSUI [CIOJOLULUOD JO SLUEN] WOJ, B6eJBA09

SOUBINSU! UOIJESUSCLUOD SJEyIOM sey qNOD NOTLISTOOOY O82 [YaAojdwie jo aWeN] -ADVYSAAOD

SVXAL NI NOILVSNA3dINOD
‘SUAMYOM ONINYSAONOD SASAO IdINA OL ADILON
 

Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 114 of 183 Page ID #:124

SPIS SIU] ISOd JON OQ

“sonjeued
SAIESIUILUPe 0} OSlqns 9q ABU JOJEJOIA SUL “S9jNJ UOISIAIG PUL JOY SU} JO UOHRIOIA & si 9j]NJ Oyj Ul Pouinb
-91 se 901]10U aplAOsd oO} JO jSsod oO} SiNjle+4 “syUoWaIINbel aAOge OU} S}OOLU APIS SSJSASJ OU} UO Bdlj}OU SUL
‘(L)(O)LOLOLL 8INy Ul pequoseid se SpJOM yOeX9 OU} UleJUOD “p
pue ‘adj jeuou julod 91 \se9]
ye ul ]xe} pue ‘adj pjog julod g} see] ye ul Joalgns ‘adA} pjog julod 9Z jse9] Je Ul SII} E YM Pauli "€
‘siseq
JejnBei e UO saljou ay} Bes 0} Ajey!] S| BaAO|dWUe Yyoes yeu} ABM e YONs Ul Bde[dyJOM su} JNOge pa}eo07 *Z
‘Aue |i ‘eoujo jauuosied s,JjaAojduse auj ul paAejcsip AjJUsUIWOI, “|
‘pue pajsod aq
ysnw uoneindod sefojdwe s,j9aAojdws yj} 0} UowWWOO ebenbue| Joyjo Aue pue ysiueds ‘ysij|6uq ul secon
‘s}yBl Uolesusdwoo
SJOYJIOM JIBY] INOGE UONEWIOJUI [EUOIIPPe UIe}qO 0} JOQUINU 9OJJ-[]O} S,UOIJESUSCLUOD ,SIOYIOAA JO UOISIAIG
‘QOUBINSU] JO JUsWUedEeq Sexe| 3u} Jo SesACjdWA JIS9y} asIApe 0} PUe BHeIOAOD BOUeINSUI UOT}eESsUsdWOD
\SJOYIOM BABY OP Aaul Jey] SBdAOJGLUS JIOU}] BsIApe oO} AUedWod soUeINSU! JeloJewWLWOS eB YBno!U} UOT}Wesused
-WOod siayiom Aq peisAod aie OYUM siaAojdwe sosinbel (L)(@)LOL OLL aINy Uolesuedwog ,SieyJO/\ Sexe]

adsaAO ldiWA GaesaA09
 

Lo
N
s
+
Qa
®
o
©
oO
9
00
a
a
oO
Ww
a
a
®
o
©
oO
Oo
a
—
o
©
—
LO
oO
To
®
iL
Yt
a
_
Cc
®
=
5
oO
oO
QA
<
“)
<
oO
o
©
oO
o
©O
>
2
Oo
o
N
®
Nn
©
O

(L)(8)LOLobL 9iny NOILVSNSd N09 .SHAXYOM JO NOISIAIC ‘JONVYNSNI AO LNAWLYVdaG SVXAL (EL/LO) 9 SOHON ZLNZdZpM

(ZE79-E6E-998-L) OAIO-AZA-998-] |e Opuewe]] O UDISIAIG B] AP |e90] euldijo ns ue
JAlO ap ejusljo je OlNIAJas ep ajUBJUSsseidel UN UOD ssopUBDIUNWOS DIO Sp elouelsise e| J9Ue}GO spend

peisp ‘seopeleqes| ered uginesuedwo4y op Ao e| ofeq sepepl|iqesuodsel A soydesap sns uos sejenod
ueseol|dxe 9] sojja A Sopeuolse] sopesjdwe soj e eyInjei6 efousjsise ede1jo UsIque} (SejGul us sejbis A aq
-wou ns Jod ‘93/0 — jasunoy seAojdwy peinfu] Jo 9110) Opeuolse7] opee|dwz je eed eoljqnd eliosesy
9P CUIDULO B87] “LE0/-ZSZ-008-1 OUOJs|9} Je OPUBWE]] O UDISIAIG &] SP jed0| BUlDO NS UOD BsopuBdiUNWOD
elousjsise ap Odi] a]Sse JsUs}qo spend pajsp ‘ug|OeWe[9e1 Cun UCD eEpeuoloejel sejndsip ap ugIoNjoOsel ap
pnyioos sainbjeno ereseooid A sosopefeqesy ered ugisesuedwod e| aigos J9U8} epend peysn enb eyunBeid
Jainbjeno e1e1se]U09 UOISIAIG e| Bp [euOSsJed [JQ ‘selopefeqes ered ugINesusdWOO ep UgIOeWe|9e] BUN

Jejueseid olwg9 eugos eInjeJ6 ugIoeuWoOJU! CUuo|oodoid ugisiAig e] -O0VAIdWA TV VIONALSISV
‘souopefeqesy ered uginesuedwos ep onBeas ap einyaqod eun Jeus} ep efep o ssoinb

-pe Jopes|dwe ns opuend o opejyesjuco sé paysn Opuend eineqod e| sJgos OOSe JOd UQIOeWJOJU! pajsn
e aJeuoloJodoid ep ugioebil|go eB] ual} Jopesjdwea ns ‘opejeyes odweal} jsp oujUSp Jopesjdus |e opeol
-jou eAey 8s ou enb ejed esneo eusng eun gsixe onb sulwajep (UgISIAIG) (Sse]6ul Ue sejHis A aiquiou ns
Jod ‘OMG-IGL — uonesusdwog siaoA, Jo UOISIAIG ‘eoUeJNSU] Jo JUSWJedeq sexe|) sesopefeqei, eied
UOIOCSUSGWOD 9p UOISIAIG ‘Sexe ep soinBes ep ojusWeyedeg je enb sousw |e ‘Jeuoloednoo pepewel
-US B] 8p OPeJe}US Ssieqey 9p Blieqep O O1ajUS 9s Opee|dwe ja onb e| US eYd9} e| US O UDISE| B] OINDO
oenb ue Buds} e| ap sted e ‘sep (OS) e}UIeJ} op Jepse} sel OU e jeuo|Oedndo pepswJejus BUN O UgISE|

eun eigos Jopes|duwe je JeolNou aqep ‘opesjdwe jap eiquiou Us eNnjoe onb euosijed eun o opesjdwe un
SHINWdWOD SONVWYOSNI SUMTHAVUL FHL

‘[Aoljod SOUBINSUI |elOJELULUCD Jo alueU] Jod epefeuelwW eles BYE} ejse

ep sendsep o us elundo enb jeucisednoo pepswiajue oO ugise| Joinbyend ° *t-te-z2t [Aol]od soueINSU! UOl}
-BSUddWOD SJOYJOM JO a]ep SsAIjO9IJ9] apsap a}]USBHIA e}se einJieqoo eysy ‘ofeqes] j9 UCD eEPpeuUO|oe|el [eUOIO

-ednoo pepswJeajus O UdISE| BUN Bp OSed Us aJJeHejoid esed SHINVdWOD HONVYOSNI SUMIZAVYL FHL
[AuedWod SOUBINSUI JelIOJOLUWOD 9Uj} Jo aWIeU] UCD salopefeqe ered UgIoesuedWOO
ap soinBes ep eunyieqod eusl} [iaAo|dwe 9u} jo sweN] -WANLYAGOD

duo) NOLTLISINOOY OSL

SVX4L Na SANOAVIVaEVaL VaVd
NOIDVSNAdWOD V1 AYEOS SOAVA IdWA SOT V OSIAV
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 116 of 183 Page ID #:126

 
 

Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 117 of 183 Page ID #:127

‘G6S6-2SV-008-) OUO}9|9}
|e UOISIAIG B] UCD BsenbiunWod ‘peplinbss o pnjes ap jeuoisednoo ugoeRjOIA epebaye eun eyode 3 eueng
ap BI|9 O |9 onbiod opesjdwe seinbyend ap e1jU0d Ud USUILULJOSIP O Uepidsep ‘uepusdsns sejopesjdwe so|
enb eqiyoid Ag] e7] ‘pepluinBes A pnjes ap seyeucisednoo sehaj se] JejOIA UeLIpod enb ofeqes ep eae |e us
seinBesul Sseuoloipuos Jewode eied elp jap sesoy yz Se] OIDIAJOS UD e}Se anb eolugje}o} eyinjei6 Boul] eun

uoo ejusenos ugisilig e}‘GVGINNOAS Ad SANOIOVIOIA YVLYOdsaY VeVd VLOAYIC VANII
 

Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 118 of 183 Page ID #:128

OdvV7l1 ALSSA YVULSOW ON

“SBAITCI}SI
-ullupe souoioues e ojalns Jejse elipod iojoeyul [QUOISIAIG e] Op SoJUsLUe|Hel soj e A Ag] e| & Bye BUN so
ojuswue|bes [9 Ue Openbe o| UnBes ‘ugIoeWOjU! ese JeuojoJodod o JejsowW e eseboeu | ‘eque ep oyied
eB] US Opeyeuss UeY Vs enb sojysinbe soj uoD ajdwino eulbed ejse ep OSJeAes |e eujsenW es enb osiAe |F

‘(L)(8) LOLOL] ojuswe/Bey ja ud opejeues oj uNBes sejoexe seiqejed se| JOUS]UOD ‘Pp
A ‘yewuou
ound ep eyibeu ea] US Q, OURWWe} US SOUS OC JOd ‘0}x9} Je A ‘ojUNd op eyGHeuU eJj}9] US “Q] OUUIe]
ue oseidWwI JOS sqep ews} je ‘ojund op eyiHoeu esjo] ue ‘gz OUeLWe} US OSSIdWI JES eqep OjN}} |Q “ES
‘qjUsWJe|NBe) UBSA CO] SOpesjdwa soj anb e1oUeW |e} op Ofeqes) op Bale [9 US OSIAE 9}S89 JeDIg“) °Z
‘Aey e] onb soa is ‘Jopeejdwe jep jeuosied op euloyo e| ap sJUSUIWOd JeBn] UN US BsIeISO/| *]
‘A BISIA B] & SOJSaNd Jas USaqep Jopesyd
-WU8 jap solopeleqe. soj ap ugiIoejgod eB] ered uNWOD eWOIp! Ojo Jeinbjeno A jouedse ‘sai/bul us sosiAy

‘solopeleqes) ered ugINesusdWOD Bp SOYdaJEp SNS SIgOS [euO|oIpe UOIOeWUO}
-ul Jaue}go eled sesopefeqes| eed ugloesusdwog ep uoOIsIAIq ‘sexe] ep soinbes ap ojusweyedeq jap
eyinjyei6 edlugje|9} edul| Be] 9p OJeWUNU |e BJqos sopesjdwia sns e UaWOJU!] o9 SesOpefeqes ered UgIOesued
-WU0d ap ones 8p einweqoo eun uOd UejUSND soj|a enb sopesjdwe sns e ueNbyijou |eloJowWoo soinbes
op eluedwoo eun slue}pew sejopefeqe.y eied ugiIoesusdWOS ap eJNWSeqoo euN UuOD UejUEND enb selopesjd
-We soj enb alainbes sexe, op seiopefeqeiy, eied ugioesusdwoyg ap (1)(8) LOLOL], oyuowebey [3

VaNLadsadoOd NOD YOdvVs IdiNa
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 119 of 183 Page ID #:129

(L)(@)LOLOLL omy NOILVSNAdNO9 SSYAHYOM AO NOISIAIG ‘SONVYNSNI AO LNAALYVdad SVXAL (EL/L0) 9 89H0N ZLNed2pM

(ZE79-C6E-998-1) OAIO-AZA-998-| |e opuewe}| O UdISIAIG e| Bp [edo] EUIDYO Ns us

JAJO 8p e1uslo je OlNIAIES Op sjUeJUSSeideJ UN UDD BsOpUeDIUNWOD DAIO ap elousjsise ej JouUe}GO spend
peis¢ ‘seicpefeqes| eed uginesusdwoy ap Ae’) e| ofeq sopepliqesuodses A soysejep sns uos sejeno
ueseol|dxe 9] soja A Sopeuoisa] Sopes|dwe soj e eyInyei6 elousjsise sde1jo Usiquue} (se|Hul Us seibis A oq
-WoU ns Jod ‘95/0 — jesunoy seAojduy painful Jo sd1JJO) Opeucise7] Opes|dwa je eed ealjqnd eliosesy
9p BUIDHO B71 "LEOZ-ZSZ-008-| OUOJ9/9} Je OPUBWE]| O UDISIAIG B] Bp ;edO| BUIDIJO NS UOD esopueoIUNWOD
BINUs|sISe Op Odl] 9]se JaUS}qo spend psjsp “uUgIOeWelIeJ EUN UCD epeuOloeje sejndsip ap ugionjosei ep
pnyiolos uainbjeno ereseooid A sejopefeqe ered ugioesuadwod e] aiqos Jeue} epend peysn aonb ejyunBeid
Jainbjeno e121S98}U09 UDISIAIG B| ep Jeuosued |y ‘selopeleqes} ered ugioesuedwoo ap ugIoeweoe/ euN

Jejueseid OWOS sigos eyNnyes6 ugiIoewojJU! BuoloJodad ugisiAigq e&] -O0VAIdIWA TV VIONALSISV
‘sosopefeqes ered uoloesusdwood ep oinBas sp einyiaqos eun JaUu9a} ap efap o auainb

-pe Jopesjdwse ns opuend 0 opejejjuod se pajsn OpueNnd einyeqod e| a1qos O}JOSe JOd UQIOeWJOJU! pejsn
eB gWeuoloJodojd ap ugioeBbljgo e| audl} Jopeajdwa ns ‘opejeuss odwal} jep oJjUep Jopesjdwe je opeoy
-ou eAey as ou snb eed esneo eusng eun Oljsixe enb aulwiejep (UgISIAIG) (se[Hul ue sejBis A eiquuou ns
Jod ‘9MC-IGL — uonesusdwoy ,siayxJOAA JO UOISIAIG ‘adueINSU| Jo JUBWIedeq sexe|) sesopefeqes, eed
UOlIOeSUSAdWOD Bp UODISIAIG ‘SeX8| 9p soJNBas ap oJUsWe}ed9|q Je enb souselw |e ‘jeuoloedndo pepswe}
-US B| 9p OpelajuS eseqey sp BlIaqap O O19}]Ua 9s Opesjdwea ja aonb e] us eYydej e] US O UDISS] BE] OlINDO
enb us BYyds] e] Sp ued e ‘seip (QE) eyUIeJ] op Jepse} Sel OU e JeUcIOedndo pepslwJejuse euN oO UOISE|

euUN siqos Jopesjdwe |e JeolN0U eqep ‘opes|dwsa jep aiqwou Us enjoe anb euosied eun o opesjdwe un
SHINVdWOD HONWYOSNI SaYSISAVAEL FHL

‘TAdI]od SOUBINSU! JBElOJBWULUOD Jo seu] Jod epefeuewW eles eYDd) ese

ap sendsep o ud BliNdO enb jeuo|Ioednso pepeueajus O UgIsa] JeInbyenyd * *t-te-2t [Ao|jod eoueiNsuU! UO}
-BSUBdWWOD SJOYJOM JO BJep SAILDaJa] apsap a]USHIA e]se eINJWeqoo ejsy ‘ofeqe je UCD EpeuO|oOKjaJ |eUOIO
-ednoo pepswiejus O UOISa] BUN Ep OSeD US a|JeBaj}oJd eed SHINW@WOD HONWHOSNI SUH THAVEL FHL
[AUedWOD SOUBINSU! |EIOJOLWLUOD By} JO eueU] UCD SseJopeleqes eled ugIoesusdwod

ap sounBas ap eunyieqoo euel} fio) NOLLISTAOSY O8t [JaAo|dWa 3} jo sweN] -‘VANLYSAGOD

SVXdl NA SAYOAVEVaEVal VaVd
NOIDVSNAdWOD9 V1 AYEOS SOdVA Ida SOT V OSIAV
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 120 of 183 Page ID #:130

 
 

Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 121 of 183 Page ID #:131

"G6S6-CSP-008-b SUOs9|9}
|G UDISIAIG B] UOD BSenbiuNWOD ‘peplunbes o pnyjes ap jeuolsednso ugIoKRjoIA epebsje eun eyodel eo} eueng
9p eI|e 0 9 enbJod opesjdws Jeinbyend ap e4jU0D US USUILULOSIP O Uepidsep ‘uepuedsns sesopes|dwe so}
anb eqiyoid Ag| e7 ‘pepunbes A pnjes ap sajeuoioednso seg] se] Je}OIA UeLIpod enb ofeqe.s, op eeJe je us
seJnBesul SeuOIo|pUOD Jewode eed eIp jap SeJOY PZ SB] OIDIAJAS US B}Se onb ed!ugJe]E} eyIN}es6H eoul| eun

uood ejusnd udisiAiq &]‘GVGINNOAS Ad SANOIOVIOIA AVLYOdsaY VeVd VLOAYIG VANIT
 

Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 122 of 183 Page ID #:132

OdV1 ALSA YVALSOIN ON

“SBAITEJISI
-ulupe souoioues e ojelns Je}s9 elJpod JOJOeJJUI |QUOISIAIG Be] Bp SOJUsLUe/Hel so] e A Ag] B| e e}e} Cun so
ojUsWe/hal jo US Openbes oj UNBas ‘UoloeWOjU! e}se JeUOINJOdOJd oO JesjsowW e esyeBau |F “eqlue ep syed
eB] Ue Opefeues UeY as enb soysinbel so] uOd ajduino eulbed ese ep OSsJeAaJ je el]SeNW 9s enb osiAe [J

‘(L)(8) LOLOL] ojusue|Bay jo Ud Opejeuss oj UNBes sejoexe seiqejed se] JoUa}UOD “Pp
A ‘yewwou
ound op eqyibeu ee] US 9g} OUR} US SOUS OC] JOd ‘0}x9} [8 A ‘ojUNd 9p eyHeU e4j9] US ‘g], OUBUIE|
Ud OSeIdUUI Jes egap BWA] |e ‘oJUNd ep eyHeu ela] Ud ‘QZ OUBWe] US OSeJdU! Jas eqep OjN}i} |F“¢e
‘g]UgWUe|nBel UBSA O| Sopesjdwa so] enb eJouewW je} op OfeqeJ} op Bole |@ US OSIAE ]S9 JEDIQN “7
‘Key e| anb sea Is ‘Iopee|dwe jap jeuosied ep euloyo e] sp sjusUIWOJd JeBn| UN Us BsJeJj}sOY *|
‘A BJSIA | © SOJSENd Jas USqep Jopesjd
-LU9 Jap selopeleqe. so] ap ugIoe|qod e| Bled UNWOD eWOIp! O10 Jeinbjeno A jouedse ‘sgjbul us sosIAy

‘solopefeqe eed ugIOeSUSdWOD Bp SOYDEJEP SNS SigOS JeUOIDIPe UOIOBWJO}
-u| JoUe]go eed selopefeqel| eed ugINesusdWOD 9p UOISIAIG ‘sexe| ep soinBbes ep ojusWeVedseq |sp
eyinjei6 eolugjeje} esul] e] OP OJBWINU [9 Sigos Sopes|dwa sns e UBWUOJU! 9 Sesopefeqes ered ugIoOesuad
-W0d ep oinBes ap einweqoo eun UuOd UeBjUENd sojja aonb sopesjdwe sns e Uusnbyijou jeloJeswoo soinbes
ap eluedwoo eun ajueipew sejopefeqes eied ugioesuedwoo ep eunjeqoo eun UOD Ue\UENd enb seJopesjd
-LUa soj enb oseinbe sexe], ap sasopefeqesy eied ugioesuedwog ep (1)(8) LOLOL) ojuewebey [9

VaNLYAgOD NOS wOavVsA Tdi
 

Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 123 of 183 Page ID #:133

(b@)LOLOLL o1ny NOILVSNAd N09 SSHAXYOM JO NOISIAIC ‘SONVYNSNI AO LNAWLYVdad SVXaL (EL/L0) 9 @o0N ebLnedepm

(ZEP9-E6E-998-L) DAlIO-AZA-998-1 Je opuewe}] O UDISIAIG B| Bp |ed0] CUloIjo Ns US

JAIO VP aU Je OOS Op ojUeJUaseldal UN UCD BSOPUBIIUNWOD DAIO ep elousjsise e] Jauej}go spend
pejsn ‘sesopeleqes; eed uoloesuedwiog ap Ae] e| ofeq sepepl|iqesuodseai A soysesep sns uos sajend
ueleol|dxe 9] sojja A sopeuolse] Sopesidwe soj e eyinyei6 elousjsise soeujo Uusiquie} (sg[Hul us se|Bis A aig
-UOU Ns Jod ‘Q310 — JesuNoy eeAojdwy peinf[uy Jo 8d1jO) Opeuoise] Opesjdwy je eed eoljqnd eliosesy
OP CUIDNO &] “LEOZ-ZSZ-009-] CUOJe|9} [e OPUBWE]| O UODISIAIG Be] Bp |e90| BUDO NS UCD BsOopUuR|UNWOS
elouajsise ep Odi] ejse J9ua}Ggo spend psjsp ‘ugIOeWede BUN OD epeuoloe|sl seyndsip ep ugIONjosel ep
pnyioijos wainbyend eseseooid A sosopefeqesy ered ugioesuedwod e| eiqos J9uU9e} epend peysn enb eyunbaid
Jainbjend ese]s98]U0d UDISIAIG e] Bp jeuOsJed [gy ‘sesopefeqes e1ed ugioesusdwod ep ugIDeWe}De/ uN

Jejuaseid owo9 egos elinyei6 ugIoeWoju! euo|oJodoid ugisiAig e7] -OdVA Tdi TV VIONALSISV
‘squopeleqe eed ugiIoesuedwod ap oJnBss sp eJnjieqoo eun Jeue} ep efap o aiainb

-pe Jopeajdwa ns opuend o opeyesjuco se peysn OpueNd einjieqoo e] aigos O}OSe Jod UgIDeWWOJU! peysn
eB ayeuolodoid ep ugiebi|qo e} auel] Jopes|dwse ng ‘opejeuss odiwel} jap o.jUep Jopes|dus |e oped
-jou eAey es ou enb eed esneo eusng eun olsixe onb SsulWejep (UdISIAIG) (S9/6u! Ue se|Bis A siquuou ns
Jod ‘OMC-IGL — uoesusdwoy ,siayoM JO UOISIAIG ‘soUeINSU] Jo jusUIeEdEq Sexe!) Selopefeqes, eed
ugloesuadWUOD sp UOISIAIG ‘Sexe ap sounBes ap ojUeLUeWedseq je enb sous |e ‘feuojoednso pepewes
-U9 &] OP OPeJO]US BSieqey ep elJeqep O Q1E]Ue es Opesjdius ja anb e] US eYda} e| US O UOIS9] B| OLINDO
onb ue eyoe] e] ep sted e ‘seip (9g) e}Uled} op Jepie} sew OU e jeuc|oedndo pepewWiJajue BUN O UdISA|

BUN digos Jopee|dwe je JeouNoU eqep ‘opee|dwe jap aiquicu us enjoe enb euosied eun o opesjdwa un
SHINWdWOD HONWUQSNI SaATIRAVUL FHL

‘[Aoijod soueinsul! |elOJeLUWOD jo elueU] Jod epefeueW eles BYd9] e]se
ap sendsep o us endo enb jeuojsednso pepswiejus o ugIse] JeInbyeng * *t-te-2t [Aoljod souesnsu! UO}
-BSUBdWUOD SJS@4JOM JO a]ep SAOSje] apsep a}]UEHIA ejse eunjieqoo ejsy ‘ofeqe} je UOD Epeuo|oejal [euols

-ednoo pepswiejUe O UOIse] BUN 9p OSed US aLJeHejo/d Bled SHINWAWOD HONWHMSNI SUBTEAVEL HHL
[Auedwoo soUeINSU! |BIOJOWLWWOD 984} JO ewWeU] UCD selopefeqes eed UgIoesusdwos
ep soinBes ep einyieqos aus} LeAo|dws 9} jo owWeN] -‘WHNLYAGOD

duod NOLILISINOOW OSL

SVX41 NS SAYOAVIVEVal VaVd
NOIDVSNAdWOD V1 3Y¥dOS SOGVATdINA SOT V OSIAV
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 124 of 183 Page ID #:134

 
 

Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 125 of 183 Page ID #:135

"G6S6-ZSP7-008-| OUOJe|9}
|e UDISIAIG B| UCD eBsenbiunWOD ‘peplunbss o pnyes ap jeuolsednso ugioe[oIA epebsje eun eyodes 9} eusng
ap BI/9 O [9 enbiod opesjdwis Jeinbyeno 9p e4jUOd Ud USUILUIJOSIP O Uepidsep ‘uepusdsns seJopes|dwe so|
enb eqiyoid Ag] e7] ‘pepunBes A pnjes ap sajeucisednso safe] se] sejOIA UelIpod enb ofeqes op eae je us
SeinBesul SOUOID|PUOD JeyIodel Bled eIp jap SeOY yz Se] OIDIAJOS UD e}Se enb eolugje/e} eyInjei6 eoul| eun

uod ejuend ugIsiAig e&|-GVGIMNOAS AG SANOIOVIOIA YVLYOdAY VaVd VLOAYIC VANIT
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 126 of 183 Page ID #:136

OdvV1 3ALSA YVULSOW ON

“SBAI]EJ}SI
-uluupe souoioues e ojelns sejse elpod Jojoeyu! [FJ UgISIAIG | 9p SOJUSLUe|He1 so] e A Ag] | © eye} eUN se
ojuelue|Gel [9 Ue OpUeNbel oO] UNBes ‘ugIOeWOjU! e}Se JeUO|OJOdOId oO JesjsoW e essebou | “equue ep syed
e| Ue Opeyeuss UeY es Onb sojsinbai soj uOD ajdwino eulbed ejse op OSsJeAel [e elISONW 9s anb osiAe |F

‘(L)(8) LOLOL] ojUswe/Bey je ud opejeuss oj uNBas sejoexe seiqejed se] JOUaJUOD ‘yp
A ‘yeuwJou
ojund op eybeu esj9] US OQ, OYRWe} US SOUSW OJ JOd ‘o0}x9} Ja A ‘ojuNd ap eyBeu elj9] US ‘g] oueUIE)
Us OSeJdWI JOS eqep ews} |e ‘ojUNd ap eyWHeu elje| US ‘9Z7 OYeEWE} US OSeIdWI JOS eqep OjN}} |S
‘gjusWJe|nBel UBSA CO] SOpeajdwsa so] anb eioueW |e} ap Ofeqes ap Bole [9 UD OSIAE 9]S9 JeOIGN ‘7
‘Key e| anb soa Is ‘Jopea|duisa jap jeuossed ap euloljo eB] ap ejUsUIWWOJd JeBn] UN US eSJeJSO/| *)
‘A RISIA B] © SOJSONd Jes USgEep Jopesl|d
-Wad jap solopefeqes so] ep ugioejgod e] ered unwod ewWoOIp! Ojo JaInbjeno A jouedse ‘sejbul ue sosiAy

‘solopefeqes ered uglIoOeSUSdWOD Ep SOYDOIEP SNS 91QOS [eUOIDIPe UOIOBWO}
-U| JoUa}GO eled selopefeqes| eied ugioesusdwo4 ap UOISIAIG ‘sexe! ap SsoInBeS ap oJUsWe}Jedsq [ep
eynyes6 CdIugje|9} eaul| e] 9p OJBLUNU [9 Ssiqos SOpeajdWa sns e UBWJOJUI 8 SseJopefeqel eled ugIoesued
-Woo 9p ones ep einyieqoo Bun UOD Ue\USND so|je anb sopeajdwe sns e usnbijjou jeloJeWOD soJNnbes
ep eluedwoo eun sjueIpew seljopefeqe.y eued ugIOesusdWOS ep eineqoo eun uOd UejUENd enb selopesjd
-We so; enb alainbel sexe, ep sajopefeqes; esed ugioesuedwog ep (L)(e) LOLOL) ojuewelbey |g

VanLdadOod NOD sxOdVaATdiNA
 

Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 127 of 183 Page ID #:137

(L)(@)LOL-OLL omy NOILVSNAdNO9 SHYSHYOM JO NOISIAIC ‘SONVYNSNI AO LNAALYVdad SVXdL (SL/L) 9 @9N0N ZbNZdZ27M

(ZE79-6E-999-L) OAIO-AZ]A-998-|} |e OpueWel] O UDISIAIG | Sp Jed] euldyo ns us

JAIO Op euUsI/9 je OlOIAJaS ap ejue}USsseided UN UOD BsOpUBDIUNWOD DIO Sp elousjsise e| 49Ue}Go spend
pels ‘sesopeleqei| esed ugioesuedwodg ap Ae] e| ofeq sepepijiqesuodse A soyseiep sns uos sajend
ueleoldxe 9] sojja A Sopevolse] sopesjduie so] e eyinyei6 elousjsise sdejo UsIquue} (s9jGul Us sejbis A aq
-wou ns Jod ‘93]Q — JesunoD seAojdwy pain{uy Jo soyjO) opeuoise]] opes|duwy je eed ealjqnd eljiosesy
QP BUIDIIO B71 “LE02-ZSZ-008-| OUOJ9]9} Je OPUeWE]| O UDISIAIG e] Bp |ed0] BUIDO NS UND ssopueTIUNWOS
elousjsise ep Odi 91s9 Jaua}go epend pajsn ‘ugioeWej9e/ BUN UCD BpeuOloRjai seyndsip ep ugiOnjosal ap
pnyoljos seinbyeno ereseooid A sajopefeqes ered ugioesuadwod e| egos Jeu} epend peysn enb ejunbeid
Jainbjeno e1e}S98]U09 UOISIAIG eB] Bp jeuossed |y ‘sesopefeqes ered ugioesusdWoo ep UgiIoOeWejIe1 BUN

Jejueseid OWOD aigos eyNnyes6 ugioewoju! eUuo|oJodoud ugisiAig e7 -OGVATdINA 1V VIONALSISV
‘souopefeqe eed ugloesusdwoo ap ounBes ap einjieqoo eun Jeuse} ep efsp o aseinb

-pe Jopee|dwe ns opuend o opeyesjuod So pajysn OpueNd eiN}egod e| G1gOs OYJOSe JOd UgIDeWJOJU! peysn
@ aeuoloodosd op ugioebljqo e| aud} Jopesjdwa ng ‘opejeyes odwel} jep oljuep Jopesjdwe je oped
-jjou eAey 9s OU enb eied esneo eusng eun Oljsixe onb sulLUJejep (UdISIAId) (se[Hul ue sejBis A eiquiou ns
Jod ‘9MC-IG_L — uoesuedwiog siayJOM JO UOISIAIG ‘soUeINSU| JO JUsLUedeq sexe]) sasopefeqei| eed
ugloesusdWOZD 9p UOISIAIG ‘Sexe ap soinBes ep ojuUsWeyedeq je enb souew je ‘}euojoednoo pepswiay
-U9 B] Op OPeJe]US Bsieqey ep elJeqep O OJa}Ue 9s Opeajdwe ja onb e] US BYd9} e| US O UDISE| B| OlUNDO
enb us eyd9} e] ap uiied e ‘selp (QE) eJUleJ} op Jepse} Sew OU @ JeuOIOednoo pepelwJejuSe euN O UdISA|

eUN o1gos Jopee|dwe |e JeoyNou eqep ‘opeajdwea jap siquwiou ue enjoe enb euosied eun o opesjdwe up
SHINVdWOD HONVYNSNI SUMTHAVEL FHL

‘[Aoljod soueNsul jeloJOWWUOD Jo owWeuU] Jod epefeuew eles eye} ejse

ep sendsep o ua endo enb jeuojoedndo pepswJsajue oO UgISE] JeINbyenD * *1-te-zt [Adljod soueINsu! UO}
-BSUSdWUOD SJOYJOM JO B]eEp SAIOAYe] apsep a]USHIA e}se einyeqoo e\sq ‘ofeqe) |9 UCD BpeuOlokjal |BUOIO

-ednoo pepewejue oO UODISE] BUN ap OSed US a]JaHejo1d eed SHINWAWOD HONWHNSNI SUBTHAVEL HHL
[AUedWOd SOUBINSU! |BIOJOLULWOD 9} JO awWeU] UCD seiopeleqes ered ugIoesuedWos
ep soinBes ap einwieqoo suel} [WaAC|dws 3} jo sweN] -‘WANLYAGOD

d¥0D NOLTLISINOOY OSL

SVX41 NS SAYOACVIVaEVal VaVd
NOIDVSNAdWO9 V1 AYsOS SOGVA TIdINA SOT V OSIAV
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 128 of 183 Page ID #:138

 
 

Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 129 of 183 Page ID #:139

‘G6S6-CSV-008-1 OUOs9|e}
[2 UDISIAIG B] UCD BsenbiuNWOD ‘peplNnBss o pnyes ap jeuolsednso ugioejoIA epebeje eun eyods a} euang
ap e/a 0 9 enbiod opesjdwe Jeinbyeno ep e1jU09 US UDUIWLIOSIP O Uepidsep ‘uepuedsns selopes|dwis so|
anb aqiyoid Ag] e7] “pepunBes A pnjes ap sejeuoisednso saXa se] JejOIA UelJpod anb ofeqe., ap eale ja ua
SeINBESU! SOUOIDIPUOD JeLOdes eed eIp jap SeJOY PZ SE] CIDIAJES US e]se nb edlugje]/9} eyinyei6 eoul| eun

uoo ejuand ugisi‘ig e|-GVGIMNOAS AG SANOIOVIOIA AVLYOdSY VaVd VLOAUIC VANII
 

Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 130 of 183 Page ID #:140

OdvV7l ALSA YVULSOIN ON

“SBAITCIISI
-ullupe souoioues be ojelns Jeyse e|Jpod Jojoeyul [Q'uISIAIG e| 9p SojUSWe|bel soj e A Ag] e| © ele} Cun se
ojuswe|6eJ }9 US OpaNbe o| UNBes ‘ugIOeWJOjU! ese JeUO|OJOdoJd oO JeNsOW e esuebeu |Q “eque ep syed
2] US Opejeues ueY 9s anb soysinbel soj uo ajdlino eulbed ejse ep OsseAd |e eujsenW 9s enb osiAe |Z

‘(L)(8) LOLOL) ojuswe/boy ja uo opejeues oO] unBes sejoexe seiqejed se] JOUBJUOD ‘Pp
A yeuuou
ound ep eyibeu e198] Ue 9g} OUR} US SOUS O| JOd ‘0}x9} [9 A ‘ojUuNd op eyHeu e1}9] US ‘gL oueUIE)
Us OSeJdWI JOS egep BWP} Je ‘oJuUNd 9p eyWHeu ee] US ‘9gZ OUBWEe} US OSEIdWI! Jas eqep OjNy}] [Fy “¢
‘g1UueWe|NGe) UBdA oO] SOpesjdws soj enb esouew je} ep Ofeqe. op eee [9 US OSIAe O}S9 JeOIqn “Z
‘Aey e| anb sa Is ‘JIopeajduie jep jeuosied ap euldljo eB] op ejueUTLUOJd JeGn] UN US OsIeSO/ ‘|
‘A BISIA B| © SOJSeNd Jas Uagep Jopesjd
-WW8 Jep solopeleqe so] ap ugIoe|qod e| eied UNWOD eWOIP! O1jo JaInbyeno A jouedse ‘sgjbul us soOsiIAy

‘solopefeqes ered UgIOeSusdWOD Bp SOYDaJapP SNS s1qOS [eUOIDIPe UDIOBUWO
-u] Joue}go eied sejopefeqes, ered ugioesusdwosy ap uoIsiAiq ‘sexe| ep soinbes ep ojusweyedeq jap
enyes6 eo1ugje|e} esUul| e| 9p OJelUNU Je Siqos sopesjdwe sns e UsWOJU] 9 Selopeleqes ered ugIOesued
-WW0d 9p oinBes ep eJNweqoo eun UuOd Ue}JUSND soj|a anb sopeajdwe sns e usnbyijou jelosewoo soinbes
ep eiuedwod bun ejUeIpelW selopefeqe. eled ugIoOesusdWOd ap eJNJIeqoo euN UOD UB}JUSNd enb seJopesjd
-We so} enb ajeinbel sexe] ap sajopefeqes) ered ugiesuedwog 9p (1)(e) LOLOL, oyUewelbey [J

VanLlLausagdoOod NOS sxOdvVa Idi
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 131 of 183 Page ID #:141

 

ELNEdZpM

‘(Zep9-€68-998-L) DAlO-3ZA-998-1 Je Jequinu suoyde|a} 984j-1]0} $9310 Buyjeo Aq eoyou ayy Buysenbey —(z}
Jo ‘AoB’sexay'9ajo MMM ‘Je ajISqaMm $,O4/O UO WHO} ay} Bulpeojumoq = (})
:Aq pouleyqo eq Aew pue ss6ueua Jo spiom jeuolppe Aue jnouyim 93/0 Aq pepiaoid jx} ay] aq yfeys sogou siu, = (a)
‘saehojdua seAojdiue su} 0} UOWULUOS SI yey} eHenBue| iaujo Aue pue ‘ystueds ‘ystj6uy ul paysod Ajaljqnd oq jfeys Welbog UeWUSpNqUiC ay yo soyoU siy] (q)
“siseq Je[nBal eB uo soljoU oy ses oO} Ajey]] S| aXojdiua yoes alaym aouR[dyJOM SY] Ul PUR ‘adyjo jeuUOSsied eB sey JeAC|CWUd BU] II ‘soyjo joUUOSad 8Uy Ul
psysod eq jjeys eogou sy) ‘weiGolg uewWspnqWw¢a (DFIO) s,jesunog seXojdwy peinfu] Jo soljO ay} Jo eayjou jsod jjeys wWayshs UoesuadiuOd ,sJayxJOM 94} Ul Bunedioqied slaAgidwua tty  (e)
(EL/L/6 Sanoeys) seakojdwy oj wWes6oid UBUISpNqUG Jo UOReOYHON JeAo|dWisy'g'9/~ OWL 8Z

 

‘Asessaoau |! ‘|eedde sjelueo sourinsu! ue Oo} asuodsal eB Jo jeadde ue YIM noAysissy—*

pue ‘yey InoA uo ajeo]JuNWWOS pue NoA YM Bulpsssold oy} pusyy ss

‘(BUUBSH 8SeD pe}sayuoy Jo/pue souslajJU0D MBIADY Jyousg) Bulpssooid oy} 10} aredaid noA djayy +
‘UBD UBWWSPNqUO Ue psinpeyss s} Bulpessoid eB soUuG ‘uolesuadwoD

SIOYIOAA JO UOISIAICG] ‘soueJNsu] Jo jUaUUedeq sexe) 94} ye Hulpseooid uolNjose ayndsip e jsenbes noA djey ueo ueEwspnquig au} ‘psajos
-9@1 8g JOUUBD Senss! Suj J] “Way} BAjOSa! 0} }dWWe}ye puUe esed JNOA Ul Sanss! psjndsip sy} dojaAesp pue Ayyuap! nod djay ued uewispnquo uy

‘andsip JnoA yyim nod ysisse 0} Aljeoyioads peublsep wesboid Bujujes aAisuayasdwioa
8 pajye|diioo sey pue ssusol| s.Jejsn[pe UoVesusdiuoa ,sIayJOM B sey UBLUSPNqUIO YoeW ‘abieyo Jo 9aJj s| souRysisse sUeWISpNqUIC UY VeLues
eoueinsul s.JaXojdwe JnoA ym ayndsip e svey NOA JI NOA jsisse UBD OYM DIO Jo seAojdws ue s] UeWSPNqUC UY ENVINSGNGINO NV SI LVHM

 

WVdS0dd NVINSGNGEINO

*(AoB' sexe} '09810'MMM) eyisqem s,Aouebe ay] ye e|qeyieae si WesGolg UeWSpnquCQ
S}}] pUe O3IO ynoge uoHewoju! slow! (Zep9-E6E-998-L) OAIO-AZA-998-1 ‘Jequinu auoydejs} ee1j-1}0} sy Buyjjeo Aq OFAIO yoRyuoD ues no,

‘WaIShS UONeSUSdWOO ,SIOYJOM SY} Ul LUIE|O WE} YM SeeAoidws painful payuaseidelun sysisse yeu Aouebe ajeys ay} Ss! OFIO “(OFIO) jesunog
aseXojdwy painful Jo SOLO sy} WO soUR\sisse 991 0} }YHL aly sAey NOA ‘sexe, ul saAojdwe painful ue sy éqof ay} uo painful useq NoA aaeH

TASNNOD ASAO TdWA GAadNFNI
AO 391440 AHL NOS WALSAS NOILLWSNAdINOO ff
SSYAMYHOM AHL NI ATEVIIVAV ADNVLSISSV
SNINYSADNOD SSAAO Td OL ADILON

 
 

Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 132 of 183 Page ID #:142

ELNEdZpM

‘(ZEP9-E6E-998-L) OAIO-AZA-999-1 Je sequinu suoydess} 294-110} 8.9510 Suljjeo Aq eoyou ayy Huysenbsy — (Z)
10 ‘AOB'sexay 0310" MMM “Je SYSGeM $,93jO UO WOY au} HBuipeojumoq = (L)
:Aq paureyqo eq Aew pue seBueys Jo spiom jeuonippe Aue jnouym 9510 Aq peplaoid 1x9] ayy eq yeys sonou silyl (9)
“saehojduie sJeAojdiua 9y} 0} UoULUCS SI yeu) eBenBug] saujo Aue pue ‘ysiueds ‘ys!buy ul peysod Ajayqnd aq jfeus WeiBolg UBWSpNqUC ayy jo sayoU su (q)
‘siseq s2[nGel e UO Bo]}OU auy aes Oj AJAy!| Si eaXo|dUa YoRa aleyM soR[dyJOM ay] Ul ue ‘eoljo jeuUOSIed B sey JeAgidwe aU) JI ‘aoyjo feuuosied ey Ul
pajsod aq jeus eoou siul ‘wesBolg ueUIspnqWwC (9310) sesuno|g seAo|dwey painfuy Jo ed1}Q au] Jo aayjou jsod jjeys Wayshs UoHesUSdWCS sJeyIom oy} U! BuRedioqied stefo|dwe [Ty (e)
(CL/L/6 eanoeys) seoAojdwy 0} wesBo1g UBWISpNqUIG Jo UOHeOYHON JaAo|dW3'g'9/Z OWL 8Z

 

*‘Asessecau || ‘jeedde s.jalies souesnsul ue o} esuodsal e Jo jeadde ue ym NoA sissy»
pue ‘jfeyaq unoA Uo opeojUNWIWOS pue NOA YM Bulpsssoid oy} pusyy = *
‘(BuLeSL] aseQ peyse]uo0g Jo/pue soUalajuOD MaIABY jyouUog) Buipsadoid ayy soy auedeid noA djayy*

:UBd UBLUSPNGWCO Ue psjnpauss si Bulpeesod eB souC “uoesUedwOD
SJOMOAA JO UOISIAIG ‘eouUeJNSU] Jo JueWUpedeq sexe] ayy ye Bulpsesojd Uo_njose: ajndsip e ysenbas nod djay ues ueWspnqWiOQ au} ‘peajos
-9] 8q JOUUD SONssi Sy} J] “WAL} eAjOse! 0} }dwWaye pue aseo INoA ul senss| peyndsip ayy dojeAep pue AjjUsp! NOA djey ues UeWSpNqUC Uy

‘ajndsip JnoA uy no jsisse 0} Ajjecyioads paubisep weshoid Burures aaisuayosduoo
@ peje(dwioo sey pue esusal| sJjaysn[pe uowesuadwios sueyJom eB sey UBLUSpNqUO YOR “ebieyo Jo ee.) S| eouBsisse s,UeWUSpNqUIC UY “Je|We0
soueinsul sJeAojdua Jno yy ayndsip e eAey NOA Jf NOA ysisse UBD OUM DAO JO seAojdwe ue si UBLUSPNQWCO UY ENVINSGNGINO NV SI LVHM

 

INVYSOdd NVINSGNSINO

‘(AoB' sexe} 0910" MMM) OyIsqem s,Aouebe ey} ye siquileae s| Weibolg UeWspnquic
pue D310 jnoge vojeuuojul aso (ZEp~9-E6E-998-1) DAlO-3ZI-998-| aquinu suoydeje} aej-1[o} sy! Huyjpeo Aq DAlO yoejuoO ued no,

‘Wess UONesusdWoOd ,SIeyJOM AU} Ul WIE]O sey] YA seadoidie pein[ul peyueseidaiun sjsisse yey} Aousbe eyeys 8) SI OF1O “(OFIO) |esunog
aeXojdwy painful Jo eoINO ayy Woy soURlsisse 9a. 0} JUG euy aAeY NOA ‘sexe Ul aaAojdws painful ue sy égol ey} UO peunfu; ueeq NOA eAey

TASNNOD ASAO TdWWA GAYNeNI
4O 39I1d40 AHL WOU WALSAS NOILVSNAdINOD jf
SSYAMYOM FHL NI ATEVIIVAV ADNVLSISSV
ONINYADNOD SSASAO TdWA OL ADILON

 
 

Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 133 of 183 Page ID #:143

ELNEdCPM

(Zev9-€66-999-L) OAIO-AZS-999-) Je sequinu sucydaja} say-1[o} $9510 Buryjeo Aq eagou ayy Buysenbey —(Z)
Jo ‘AO6'’sexay'2910' MMM {Je B}Isqam $,O3]O UO WO} au} Bulpeojumog {1)
:Aq pauleyqo aq Aew pue sebueyo Jo spiom jeuolppe Aue jnoyym QaIO Aq pepiacid 3x9} ayy aq jes soyou siyi (3)
“seafo|dule sJoAo|dwe eu} 0} UOLULUOD s} yey) eHenBue] seyjo Aue pue ‘ysiueds ‘ysiGuq ul peysod Ajoyqnd eq jeys WesBolg UEWSpPNqWC ey} Jo eaou siyL (q)
‘siseq se[nGel & UO ao]}oU ayy eas Oo} Ajay! S| eaXojdwa YyoRs aleym soR[dyJom dy] Ul ue ‘eoljo jeuUOSJed B sey JeAg|dwe ouy }! ‘aoyyo jeuUOsied SU} Ul
pajsod eq yeus sogou Siu) “WeGo1g UeWSspnqwQ (9310) slesunog seXojdwy painful Jo aayjj0 a4} Jo sanou jsod jJeys Wess UoHeSUEdlUOD sJayJoM By} U! Hujedoyed sieAidws {Ty (e)
(EL/L/6 eanoays) seeAojdwy oj wesboig UBWISpNqUC Jo UOReaYON JeAo|dWa's'9/Z OWL 8Z

 

*Asessooau J! ‘jeadde sjaieo soueinsul ue 0} esuodsal 2 Jo jeadde ue ym noAjsissy—*

pue {yeysq JNoA uo ayeorunuWOO pue Nod yA Hulpsesoid ey} pus}yy os

‘(Buuee}H eseQ pejse]uog Jo/pue soUdIaJUOD MAIASY JyoUeg) Hulpsesoid ay} Jo} suedeid noA djayy«
1ue0 UBLUSPNGUIO Ue pajnpsyys s| Bulpessoid eB s9UO ‘uoesuadWog

SIOMJOAA JO UOISIAIG ‘soueJNsU] Jo jusWTedeq sexe, ay} je Bulpesooid uoynjoses ajndsip e jsenbes noA djey ues ueWspnqUiQ 9a} ‘pesjos
-81 8q JOUUBD seNss! By} J] “WA} SAjOsel 0} JdwWoeye pue eased JnoA ul senssi payndsip ey, dojeasp pue Ayjuep! nod djay veo uewspnquic uy

‘aqndsip JnoA uM no jsisse o} Aljeoyroads pauBblsap weiBoid BHuiuresy sajsueyoidwioo
® peye|dwoo sey pue ssueal| sjajsnipe uoyesusdwos ,siayJOM B Sey UBLUSPNQUIO YoeR ‘ebueyo jo eaij S| souR]sisse s,uUeWISPNqUC UY “Jee
eoueinsu! sJeAojdwis nod uyiM ayndsip & eAey NOK J! NOA Jsisse UBD OUM OAIO Jo VeAojdwe Ue s} UELUSPNqWC UY ENVINSGNGINO NV SI LVWHM

 

INVYSOdd NVINSCNAINO

-(AoB'sexe} 0910 MMM) aisqem s,Aouabe ou} ye a[qeileae si Wesbolg UeWUSpPNqUC
pue O5IO jnoge uvoneuolul alow (ZEP~9-E6E-998-1) OAIO-AZI-998-1 “Jequinu suoydeje} seuj-]]0} sj! Huyjyeo Aq DAlO JOejUoO ued No,

"Wa]SKS UOEsUEdWOD SJeyJOM SU} Ul LUTE] Wey UM seeAojdwe painful peyueseidasun sjsisse yey} AouaBbe ajejs 8} SI OF1O “(OIO) jasunog
eafojdwy peinfuy Jo eo1jO eu} Wo soURlsisse aay 0} YB ay} aABY NOA ‘sexe Ul seAo|dwa peinful Ue sy gqof ey UO paunfu; Uaaq NOA aaey

TASNNOD ASAOTdINA GAYNFNI
4O 39Id40 AHL WOU WALSAS NOILVWSN3dNO9 fg
SSUAMYOM FHL NI ATEVIVAV ADNVLSISSV
SNINYADNOD SASA0 TdIA OL ADILON

 
 

Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 134 of 183 Page ID #:144

ELNedZpM

‘(Zep9-6€-998-L) QSIO-3AZS-99-| ‘ye saquinu suoydaje} say-[]0} 8.9510 Suyyeo Aq eoyou sy Huysenbey —(Z)
Jo {Ao sexey'2910' MMM “Je BTISGeM $,O3]O UO WO} auy Buipecjumoq = (L)
:Aq pauleygo eq Aew pue seBueys Jo spiom yeuolppe Aue ynoyylm OgI10 Ag papiaoid 3x9} ayy aq |leys soyjou siyy (9)
-seakoldwa s,JeAojdiis au] 0} UOWULOD s] yey} eBenBue] seujo Aue pue ‘ysiueds ‘ys!{Guy ul paysod Ajoyqnd aq yeys Weiforg UBLISPNqWO oy} Jo soHoU sIyL (q)
“siseq JejnGel & UO solou ey sas oO} Ajay] 3] eeAojduia yors a1a4yM soR|dyJOM aU] Ul PUB ‘edlJo juUOSJed e sey JaAc|dua auy }! ‘edyJo jauUOsied 84} UI
paysod aq |jeys aaljou siyy “Wweidolg UBWSspPNqUC (DFIO) sjesuNcg eaAo|dwWy painful Jo 8914j4OQ 9yj Jo soqau sod [jeys Walsis uojesusdwos siayiom au} ul Buyedioqied sieAojdwia ify (e)
(EL/L/6 SAOAYS) sasXojdwy o} Weibolg UeWISPNGUIC Jo LONeAyON seAo|dwy's'9/Z OWL 8Z

 

‘Aresseoou } ‘eadde seed soueinsul ue 0} esuodsal e 10 jeadde ue YIM NoAjsissy—*
pue ‘eye JnoA uo a}yeofuNWWOO pue NOA YM Bulpesesoid ey} pus}y = *
‘(BULBS OSBD Pa]Se]UOD J0/PUB soUBJaJUOD MAIADY JyoUag) Bulpsedoid ayy Joy euedeid noA djaH*

:ueo UBWSpNnqwc¢ Ue pei|npeyos si Bulpsesoid e a0uC “uoHesuedWiOD
SJOWOM JO UOISIAIG ‘eoueINsuU| Jo JueUedeq sexe, ay} ye Bulpsesold uoNNjose: ejndsip e jsenbai noA djay ued UelUspnqWiC el} ‘pedjos
-8] 8g JOUUeD senss! aul J} ‘WaY} aAjosel oO} ydwWe}e pue sseo JnoA ul senss| peyndsip ey} dojeasp pue Ajyuep! nod djey ued ueluspnquic uy

‘aqndsip uno yim no Isisse 0} Ajjeoyioeds peublsep weishoid Bulures aalsueyasdwioo
2 paje|diuos seu pue ssusol] stejsn[pe uopesuedwico siayom B sey UBWSpNquUCQ Yoel “eGieyo jo selj S| SOUB\SISSe S,UBLUSPNQWIO UY “Jdl1ed
soueinsul s,JeAojdiua JnoX UM eyndsip @ saey NoA J! NOA jsisse UBD OYM OAIO Jo seAojdwe ue s| UeWISpNqUO UY ENVINSGNGINO NV SI LVHM

 

NVaSOudd NVINSGNANO

*(AoB'sexey'9910'MMM) aysqem s,Aouebe ay] ye alqeleae s| wesGolg UeWspnqUC
si pue D3IO jNoge uoVeuojul Bio “(ZEP9-E6E-999-L) OBlO-3ZI-998-l Yequinu suoydeje} aeuj-|jo} sy! Huyjeo Aq DAlO yowjuod ues no,

“Wa]SAS UOIESUSCWUOD ,SIS4JOM SU} Ul WIeID wey} YM seefojdiwe peinful peyueseudeuun sjsisse jeu} Aouebe ajeys ay} S! OSIO “(OAIO) jesuncg
aoho|dwy peinfuj Jo adLO au] Woy souRsisse dey 0} FYB ayy aAey NOA ‘sexe| ul seAojdwe painful ue sy gqof ay} uo penful ueeq NoA sae}

TASNNOD ASAOTdINA GAYNENI
JO 39Id430 AHL NOUS WALSAS NOILVSNAdINOD fg
SSYAMYOM SHL NI ATESVIIVAV ADNVLSISSV
ONINYSONOD SASAO lIdWA OL ADILON

 
 

Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 135 of 183 Page ID #:145

eLnbdeyM

‘(@e9-E6E-999-L) OAIO-AZI-999-L 12 DAO ap oynyesH ouojg|s} ep olewNu je opueweyl osine je opuepoog —(z}
0 ‘ROB SEXST D810 MAM :U9 DAO ep Ga ONIS [Sp OWe/NWcy ja OpueBieoseq = (4)
iJaualgo epend as A soiquies o jeuolsipe eiqejed eunBuyu urls 93/0 Jod opeuoidiodoid sa anb ojxa} |e JeUa]ud9 Blaqep asiAe ajsq (3)
‘lopea|dwe
jep selopeleqen so] ap ugjoeigod | ered unUo eas enb ewoIp! ogo Jeinbjeno A ‘jouedss ‘se[Gu! ue opegsow ajusweoygnd Jas eleqep ueWSspnquUQ ep BUeIBolg jap osiae ajsy  (q)
“senBel B1SUeLU ap Os|AR [9 JOA Bupod ajuswajqeqoid opeajdwe epes
apuop ofeqeu] ep Bae ja ue A ‘jeuosied ep euloyo euN UCS ByUSND Jopea|duus ja anb sa Is ‘jeuosied ap BUloYo e| Ue OpeASOUW Jes Blegep OsIAe eJsq “(QFIO) opeuolse] opesjdwig je eed
BOl|Gnd Bllosasy ap BUIDYO B] ep UeWSpNqUIO ep eWe/BolY Ja a1gos OsIAR |e JeNSOWU UBJagap selopefeqey ered UQIOesUeduIOD ap eWejsis [9 Ue Uedioled enb seiopeejdiue soj sopo, (B)
(SL/L/6 Op Jed y) sopesjdwy
So} Bled UBWISpNqUIO ap BUBIBoLY je aigos Jopea|dwiy jep osiAy'g'9/Z§ (se|Gul ue sejGjs A aiquiou ns Jod ‘gy} — apod enyejsiujuipy sexe! gz) 8% “ON sexe] ap ongeRsiuWpy obIPeD

 

‘oueseoou sé Is ‘elopeinBese eun ap ugioejede eB e ejsendse eun Ud Oo ugiORJede BUN UCD ajepniy*
A ‘aiquiou ns ue sejqey A paysn uos ojuaiwipeood je iysisy —*
‘([se|Bul ue eiquiou ns sod ‘Buyeay eseg peysejuog] solyoueg Jeyndsiq ered eloueipny o/A [sej5uy

US sIqWOU Ns Jod ‘asualajuOD MAIADY jJeUsg] SOloqueg ap UOISIAOY Bled BloUalasUOD) oJUs|WIpedoJd jo ered esiejedaid e oyepnhy
rapend UeBLUSPNGWO [9 ‘opeweiBoid opis eAeY ojUsilu
-Ipaaoid j@ anb ZeA eup ‘(uoesuedWOD ,SJayJOAA JO UOISIAIG ‘soUBINsU| Jo JUeUJedeq sexe|) sesopefeqely eied ugIoesuadwoD ep UdISIAIG
‘sexa| ep somnBes ep ojueweedeq je ajue sejndsip ap ugionjosel ap ojuaiWipeoold un Jeyolos @ eepnde apend uelspnqUuic |e ‘so}jensel
Jas uapand ou sojunse soy 1S *sojJeAjose! J2]Ue}U! 8 Osed Ns Ue eIndsip Ue sojUNse so] Je]}OUesep A Jeoyuep! e aepnde epand uewspnquic un
“eyndsip
ns Ud pejsn e aysise ied ejueWeoLJoedse Opeuesip opis ey yend ja ‘ugloeyoedes ep ewefoid osueixe un opeje|duioo ey A selopefeqe.y esed
ugioesuadwos ap Jopejsnfe ep eloueol] eun uod eyuend UeWIspNqWC eBped “eyINjei6 se UeWspNqWUC uN ep sped Jod elousjsise e7 ‘Jopesjdiue ns
ap elopeinBese e| Uoo eindsiIp eun sual} pejsn Is eyysise spend enb O30 ap opeejdwe un se uewspnquC UN ENVINSCNEINO NN Sa and?

NVINSGNAWO AG VINVASDOdd

‘(AoB'sexer' 9910" MMM) Blouabe 2] ep qa,, OLIS [9 Ua ajqiuodsip eyjUeNduUa es UELUSPNGUIC Bp eWelBOld [8 augos A D310

QIGOS UDIOBWOJU! Sse ‘(ZEP9-E6E-998-L) OAIO-AZA-999-) :oUNJEs6 ouoJgje] ep OloWUNU Ns & OpUueWe] D3IO UOd esieo|uNWICD epend pejsy
“saiopefeqen

Bled ugiogsuadiuos ap eWElsis [@ US seUO|OBUIE[OeI sns UCD |ebe] USIOejUaseJdel UCD UBJUEND OU enb sopes|dwe so] e epnde onb jeyeysa elousbe
2] $8 D710 ‘(seibul ue sejBis A eiquiou ns Jod ‘gg10 — jasunog seAojdwy penlu] Jo 8o4jO) Opeuolse7] opesajduwig je ered eolqnd elosesy
ap BUDO e| ap eLed Jod eynjei6 elousjsise Igloo! e OYyoelap sual) paysn ‘sexe Us opeuoIse] opesidwe OWOD gofeqey ja ue Opeuolsa] ey es?

 

OQGVNOIS31 OGVATdINA 14 VaVd
VOMENd VINOSASV AG VNIDIAO V1 Ad ALaVd
YOd SAYXOAVrVEVaLl VYVd NOISVSNAdNOD
Ad VINSALSIS 13 NA ATEINOdSIC VIONALSISV
V1 3ugOS SOAGVATdINA SOT VaVd OSIAV

 
 

Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 136 of 183 Page ID #:146

eLnbdeym

(ZEP9-G6E-999-L) OAIO-AZI-998-L 12 DAO |p oyNyesH oucjg}9} ep oJewNu je pueWEl OsiAe ja OpuELOOS (2)
0 ‘AOD SEXO] OSIO MMM ‘US DAIO Op G3 ORS [ap Oe;NUEY ja opUeBieoseq = (L)
iJaua}go spend as A soiquies o jeuolsipe eiqejed eunBulu uls 93/0 Jod opeuorsiodoid sa anb ojxa} [98 Jeue}Uuca Blaqap asive ajsq (9)
‘iopeajdwa
lap salopefeqen so] ep uge|qod eB ered unWOO ees enb ewolp! oo JeInbleno A ‘joyedse ‘sejGul ue opensow sjueweoliqnd Jes gleqap UeWspnqUQ ep eWe/Hold jsp OsiAe 9}s3j (q)
‘rein6as BioueLU ap OsIAe [9 JaA Bipod ejusWelqeqoid opeejdue epeo
apuop ofeqe.) ep eaue ja ua A ‘Jeuossed ap euayo Bun UCD eyUeNd Jopesjdwis |e enb se |s ‘}euosied ap EUIDUO B| Ue OpessOU Jes eleqap osiAe eysy “(OF1Q) opeuoise] opesjdwig je eed
ealiqnd BOsasl ap BUINIO 2| ep UBLUSPNqUIC sp eUeJBol4 je aiqos aslAe jo JeASOLU UBJaqap sesopefeqey eed ugjoesusdutoo ap BUNajsis je ue UedIoHed nb selopea|duis so] sopo | (e)
(EL/L/6 Op Jgued y) sopeajdwig
so] Bled UeLUspNqUO ap BUIBIBolY j@ e!qos Jopes|dwy jep osiayg'9/Z§ (seiHul ue sejGls A aiquiou ns sod ‘oy — epog sayedisiujuipy sexe) gz) 8Z “ON Sexe] ap oAeRsIULUpy obIpOD

 

‘oeseoeu so |s ‘elopeinBese eun ep ugjejede e & e}sandsel bun UCD Oo UgoBjade eun UCSD eepniy +
A ‘ejquiou ns ua Jejqey A peysn uoo ojualwipesoid je isisy *
‘([se]Bul ue eiquiou ns Jod ‘Buyeay ese peyseyuog] soloyjeueg Jejndsiq eied eouerpny o/A [se[Bul

ua aiqwou ns Jod ‘auaJajuog MAIASY JYSueg] SOloyjqueg ap UOISIAeY Bled BIOUelEJUOD) OjUelWIpesod |e eled esieredeid e oyepnhy = «
‘apend ueluspnquc | ‘opeweiboid opis eAey oye!
-Ipesoid jo anb Zea Bun ‘(uoesuadWioD ,SIaYJOAA JO UOISIAIG ‘soURJNsU] Jo JUsWedeq sexe,) solopefeqei) ered ug\oesuedWioD ap UgIsIAIq
‘sexa| ap soinbes ep ojuUeweWedeq |e ajue sejndsip ep ugionjosel ep ojuajwipedoid un JeyOOs @ ayepnke spend uewspnquic |e ‘soyensel
Jas Uapand ou SOJUNse SO] 1S *SOLJ@A[OSAJ JeJUS]U! 8 OSE Ns Us eyNdsIp US sojUNse soO| Je|jO“esep A JeOyNUSp! e eyepnAe epend uewspnquiC uN
“endsip
ns Ud pejsn e saysise eed ajueweoyloedsa opeuesip opis ey [eno je ‘ugIoeyoedes ap ewesBoid osue}xe un opejye|duioa ey A sesopefeqesy eed
ugloesueduioo ep sopeysnfe ep efoueal] eun uod eyuend UBWISpNqUC epe| “elinjei6 se uBUSpNqWC UN ep sped Jod elousjsise 7] ‘Jopesjdwa ns
ap elopeinBese e| u0d eyndsip eun suey pejsn Is aysise epend enb D310 ap opesjdwe un se uewspnquo UN éENVINSGNEINO NN SJ And?

NVIWSGNSWO 30 VNVEDONd

‘(Aob'sexey‘o910°mMMm) Bfouabe B] ap qeAA ONIs |e Ua ajqiuodsip eyjUeNoUS 9s UELISPNGUIC ep eWweIHold ja aigos A D310

aIgOS UDIOBWWOJU! Se ‘(ZEP9-E6E-999-1) DAlO-AZA-99e-1 coyNyes6 ouojs]o} ep ooWNU Ns e OpueWe]] O31 Uoo esseojunWOO spend pajsy
“selopefeqe

eed ugI9esuedWos ap eWelsis ja Ue souOIeWE|IeI sns UCD |ebs] UdINe}Ueseldel UCD UBJUENd OU enb sopes|dwe soj e epnde enb jeye}se ejouebe
e] 88 D310 ‘(se|Gul ue sejGis A eiquiou ns Jod ‘gg10 — jesunog seAojdwy palnful Jo ea1jOQ) opeucise7 opeajdwy ja ered eoyqnd eLosesy
ap BUIDIO &] ep eyed od eynjes6 elouejsise Jqloe] e OYyselap aud!) paysn ‘sexe] Ue OpeuOise] opesjduis OWOD Zofeqe.y je Ue Opeuo}se] BY eS?

 

OGVNOIS3A1 OdVAlIdWaA 14d VaVd
VOMENd VINOSASV AG VNIDIAO V1 Ad ALYVd
uOd SAYOAVrVaVaL VaVd NOIOVSNAdNOD

Jd VINALSIS 14 N35 ATSINOdSIC VIONALSISV
V13edgOS SOGVATdINA SO Vavd OSIAV

 
 

Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 137 of 183 Page ID #:147

eLnbdepmM

(Zey9-€68-998-L) DAIO-AZI-998-| ‘Je OAlO ep oyNIeIB oudys|9} op oLauNU je OpURWE! OsIne ja Cpueyaog  (Z)
0 {AOD SEXO] OSI MAM “US DIIO OP qa ONIs Joep Ove|NUOY [9 Opuebieosaq = (1)
:Jauaiqo apend as A soiqueo o jeuolsipe esqeyed eunBulu uls 93]0 Jod opeuajoiodaid se anb o}x9] [9 Jaue}UOD eleqep osiae ajsy (9)
“Jopea|dwa
jop salopefeqen so) ap ugioeiqod e| ered unwoo ees enb ewoip! ojo Jeinbjeno A ‘jouedse ‘sg[Gul ue opeysow sjueweoygnd Jes eleqep uBLUspnqUIQ sp elWelHold jep osiAe as (q)
‘Tens! Bleue ap OSIAe [9 JAA BIpod ajusWs|qegold opeajdiwe epes
apuop ofeqe.y ap eale ja ua f ‘Jeuosied ap eulsyo Bun UCd ejuans Jopes|duie [a enb se Is ‘Jeuosied ep eulayo B| Ue OpeysOU Jas Blegap osiAe ajsy (93/0) opeuo|se7 opesjdwg ja eed
Band BLOsasl ep BUIOYO Be] ep UBLUSPNqUIC ap elWeHOLY |S S/GOS OSIAe [9 JeNJSOW Lelaqap selopefeqey eied ug|esuaduico ap ewejs|s je Ue Uedjoped anb salopes|duie soj sopo| (#8)
(EL/L/6 ep Jpued y) sopee}dwig
so] ied UBWSPNqUC ep BUeIBolg je aigos Jopea|duy jep osiay “g"9/Z§ (sajGul ua sej6is A aiquiou ns Jod ‘oW] — epod anjeqsuiupy sexe] gz) 8Z “ON Sexe, Sp oA eNstUIUpY ObIpoD

 

‘ollesedeu sé Is ‘elopeinBese eun ap uo|oejede eB e ejsendsal eun uCo o ugIOBjade euN UOS eepniy = *
A ‘eiquiou ns us vejqey A paysn uos ojuslwipesoid |e Wsisy —*
‘([se[Bul ue eiquuou ns Jod ‘Buyea} esea paysayu0g] soloyousg Jeyndsiq eied elousipny o/A [se/6u!

Us @iqUIOU ns Jod ‘asualaJuoD MaIASY }JsUEg] SOloqUeg ap UDISIAOY Bled BIOUeJajUOD) OJUe!WIPedOJd je Bled esiesedeid e ayepnhy «
ropend uewspnquo je ‘opeweiBoid opis eAey ojUalW
-Ipadoid ja enb Zea Bul “(uOTesUadWIOD ,SIaxJOAA JO UOISIAIG ‘soUeJNsU] JO JUeWedeq sexe|) selopefeqes) ered ugjoesuedWOD ap UOIsIAIG
‘sexa| ap sounBeg ep ojueweedegq je ojue sejndsip ep ugionjosel ap oyualluIpsdold un JeyOyOs e eyepnAe spend uewspnqui¢ |e ‘soqyensel
Jas uspend ou sojunse so] IS ‘so|JaAjoses JeyUS}U! 8 OseO Ns US eyNdsIp Us sojuNse so] JejoUesep A JeoynUep! e ayepnAe epend uewspnquoO uy
“eyndsip
Ns UOd peysn e sysise Bled ejueweoyloadse Opeussip opis By Jeno ja ‘uglseyoedeo op ewesBoid osue}xe uN opejejduioo ey A selopefeqe.y e1ed
ugloesuediuoo ep Jopeisnie ep ejousal] eun uod eyueno uBlUSPNqWO epeg “eynjel6 se UeWIspnquC uN sp sed Jod ejousjsise e] “Jopeejdiue ns
ep elopeinBese e] uco B{ndsiIp eun euay pajsn Is auysise spend anb O4/0 ap opesjdwe un se uewspnquC UN ENVINSGNAEINO NN $d ano?

NVINSGNGINO 30 VNVEDOYd

‘(Ao6'sexe]'9910' MMM) Blouade eB] ep Ge,A Os [9 Ua sIqiUOdsIp eujyanoUS es UELUSPNGUIC ap ewelHOld [e aigos A 9510

aIqOS UDIOBUNOjU! SBI) ‘(ZEP9-E6E-999-L) DSlO-AZA-999-) :o}NyJeIG ouossje] ep oJoWINU Ns eB OpUeWe|] OGIO Uoo esJeo|uNWoO epend pejsy
“sejopefeqey

Bled ugloesuadWos ap eWeisis [9 Ue seUO|OBUUB[Oe1 sns UO Jee] UOIdejUaseidel UCD UBJUeND OU enb sopee|dwe so] e epnde onb jejeyse elouebe
RB] $6 D310 ‘(sei6ul ue sejGis A aiquiou ns Jod ‘gg10 — jesunog seAojdwy penlu] jo 804jOQ) Opeuoise] opeajdwy je ered eollqnd elosesy
ap BUDO e| ap eyed Jod eynyei6 elouejsise Iqioei e OYoelap euel] paysn ‘sexe] Us Opeudiss] opeajdiue OWOD gofeqel jo ue Opeuolse| By eS?

 

OGVNOISS1 OdGVATdWA Ta VaVd
VOIMENd VINOSASV Ad VNIDISO V1 Ad ALaVd
uOd SAYOAVrVaVaL VaVd NOIOVSNAdNOD
3d VINALSIS 14 NA ATEINOdS!d VIONALSISV
V1 3YdsOS SOCVATdWA SOT VeVd OSIAV

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 138 of 183 Page ID #:148

 

 
 

eLnrdepM

(ZEP9-E6E-998-L) OAIO-AZI-99-L 12 OBO Op oUNje1H oucjg|9} ep ew je OpUeWET] OsIAe 9 OpueyaOS —(Z)
0 ‘AOD SEXo] JSIO MMM :U8 DIO SP GAA OM!s op oLejnuUO] je Opuebieoseq = (1)
-Jaua}go apend as X sojquies o jeuo|olpe e:qejed eunBulu uls 9310 Jod opeuarsiodoid se enb o}x9] |e 18ue}UO9 Blaqap osiae sjsq (9)
‘Jopes|dwe
jap salopefeqen so| ap ugiseiqod e| esed unwoo ees anb ewoIp! oo Jeinbieno A ‘jouedse ‘sa[Gul ue opeysow ejusweoygnd Jes eleqep UBLUSpNqUIQ ep eUtelHold jap OslAe 9183 (q)
‘reinGel BIaUBLU ap OSIAe Ja JAA Bupod eyusweajqeqold opeajduie epes
apuop ofeqe.y ap kale [a Ua A ‘Jeuosied ap BUIDYyo BUN UCD eyUeNd Jopes|dwis je enb se Is ‘Jeuosied ap eUlDYO e} Ue OpessOU! Jas Blegap Os|Ae e]s3 (95/0) Opeuoise] opeadwig je eed
eBOldNd Blosasy ap BUINYO B| ep UEWSPNqWO ep eleIBOld [9 agos Os|Ae [9 Je]SOW! UJagap salopefeqayy ered ugjoesuadwico ap eWajsis js Ue UEdIoed enb selopeejdwe soj sopo, (B)
(SL/L/6 op ued y) sopes}dwy
s0| Bled UBWUSPNqUIO ap BWeBold [8 egos Jopea|dwy jep osiayg°9/Z§ (sajBul us sejGls  eiquiou ns od ‘oy1 — apod aagensiuipy sexe] gZ) 8Z ‘ON Sexe] ap oAlTeyjsiuIWpy oBIpoD

 

‘oUeseo6u $9 Is ‘elopeinBese eun ep ugjoejede eB] e ejsendse Bun uoD Oo Uug|seBjade BUN UCD epepnAy
A ‘aiquiou ns use sejqeyu A paysn uo ojuslwuipscoid je iysisy = *
‘([se[6ul ua eiquiou ns Jod ‘HuLeey esea payseyu0g] soloyjeueg seyndsiq eled ejoueipny o/A [s9[Bul

us aIqUIOU ns Jod ‘asuslajuoD MaIASY }YSUeg] SOlojoUEg ep UOISIAeY Bled BIOUeJeJUOD) O}UElWIpesold |e eied esieredaid e oepnAy +
sapend uewspnquo |e ‘opewueiBold opis eAey ojualw
-Ipadoid je enb Zea eun ‘(UOHesUsdWOD ,sJaxJO/ JO UOISIAIG ‘adUBINSU] JO JueWLedeq sexe) selopeleqes) ered ugIsesuadWog ap UdIsSIAIG
‘sexa| ap soinbes ep ojueweyedegq je ajue seyndsip ep ugionjosal ap ojuailuIpedoid un Jelolos e eepnke apend uewspnquic |e ‘soyensal
Jas uapend ou sojUNse SO} Ig *SO|JeAjOSel Je]UaJU] @ OSeO Ns US ByndsIp US sojUNse SO] Je|ouesep A JeoyUuep! e aepnAe epend uewispnquo un
“eyndsip
ns UOd pejsn e e_Nsise sued ejusueoyjoedse opeussip opis ey jend ja ‘ugjoeyoedeo ep ewesBold osue}xe un opeje|duioo ey A salopefeqe.y esed
ugloesuadwuos ep Jopejsnfe ep eloueal] eun uos eyueno uRBLUSpNqWC epee “eynjei6 se UeWspNquUC uN ep sed Jod elousjsise e] iopeejdwe ns
ep BiopeinBese e] UCd BIndsip eun au] pajysn Is aysise apand enb O30 ap opesjdwe un se uewspnquC UN ENVINSGNGINO NN SH And?

NVINSGNAWO Ad VIVEDOdd

-(aoB' sexe] ‘99e10"MMM) Blouabe eB] ap qaAj Olis je Us ajqiuodsip eUSNoUS os UBWSpPNqWiC ep eWelbold [a egos A OFI1O

@IGOS UOlOBUWWOLU! SBI] ‘(ZEP9-E6E-999-L) OAIO-AZI-999-| :oyN}eIB ouoJeja} ap oJBWUNU Ns B OpUeWe|] O3/O UO asieo|uNUIOD epand pejsy)
“sosopefeqe.y

eed ugloesuedWoS ap BWelsis [9 Ua soUOIOeWejOaI sns UD }e6a] UQIOeJUeseldeJ UCD UB]UEND OU enb sopesjdwe soj e epnde onb jeyejse elouebhe
eB] so O10 ‘(sei6ur ue sejGis A aiquiou ns Jod ‘gg10 — jasunog seAojdwy peuniuj jo 8o1jOQ) Opeuoise] opeajdwig je eied eallqnd elosesy
ap BUIDIIO &| ep eLed Jod eynyei6 ejouejsise Igloo! e OYOelep aUal] paysn ‘sexe Us OpeuOlse] opesa|dwse OWOD ¢ofeqe. jo Ue Opeuolse] ey eg?

 

OQGVNOIS3A1 OGVATdINA 14d VeVd
VOITENd VINOSASV 4d VNIDISO V1 Ad aLaVvd
uOd SAYOAVPVEVaL VaVd NOIOSVSNAdNOD
4d VINALSIS 14 N43 ATEINOdSIG VIONALSISV
V1 3YdsOS SOACVA Td SOT VavVd OSIAV

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 139 of 183 Page ID #:149

NAME INSURED: TSC ACQUISITION CORP

POLICY NUMBER: (HJUB-4F12803-3-14)

EFFECTIVE DATE: 12-31-14

GUNTHER OPERATOR:
MANUALLY INSERT 7 COPIES OF W04P1
CALIFORNIA OVERSIZED POSTING NOTICE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

W04X1U10

 

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 140 of 183 Page ID #:150

See instructions on other side.

 

 

 

 

 

 

 

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 141 0f 183 Page ID #:151

Ma.
TRAVELERS J WORKERS COMPENSATION

ONE TOWER SQUARE .
HARTFORD, CT 06183 EMPLOYERS LIABILITY POLICY

CHANGE DOCUMENT WC 99 99 98 (00)

POLICY NUMBER: (HJUB-4F12803-3-14)

CHANGE EFFECTIVE DATE: 12-31-14 NCCICOCODE: 13579
INSURER: TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA

INSURED'S NAME: TSC ACQUISITION CORP

This change is issued by that member of The Travelers Insurance Companies which issued the policy and forms
a part of the policy. It is agreed that the policy is amended as follows:

An absence of an entry in the premium spaces below means that the premium adjustment, if any, will be made at
time of audit.

ADDITIONAL PREMIUM $ RETURN PREMIUM $
ADDITIONAL NON-PREMIUM $ RETURN NON-PREMIUM $

The following endorsement is added:
Wc 89 06 14 (00)-001

The following endorsement replaces the one on the policy:
we 04 03 03 (01)-001

DATE OF ISSUE: 01-15-15 MH CHANGE NO: 001 PAGE 001 OF LAST
POL. EFF. DATE: 12-31-14 POL. EXP. DATE: 12-31-15
OFFICE: SP-SAN FRANCISCO O8F
PRODUCER: FRANK CRYSTAL & CO OF CA NY923

COUNTERSIGNED AGENT

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 142 of 183 Page ID #:152

rN
TRAVELERS | WORKERS COMPENSATION

ONE TOWER SQUARE
HARTFORD, CT 06183 EMPLOYERS LIABILITY POLICY

ENDORSEMENT WC 89 06 14 (00) — 001

POLICY NUMBER: (HUJUB-4F12803-3-14)

POLICY INFORMATION PAGE
ENDORSEMENT

Item 3.D. Endorsement numbers is changed to read:

"See Change Document or Information Page Schedule"

ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.

DATE OF ISSUE: 01-15-15 ST ASSIGN:

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 143 of 183 Page ID #:153

Ma.
TRAVELERS J WORKERS COMPENSATION

ONE TOWER SQUARE
HARTFORD, CT 06183 EMPLOYERS LIABILITY POLICY

ENDORSEMENT WC 04 03 03 (01) - 001

POLICY NUMBER: (HJUB~-4F12803-3-14)

OFFICERS AND DIRECTORS COVERAGE/EXCLUSION ENDORSEMENT -
CALIFORNIA

If the employer named in item 1 of the Information Page is a private corporation whose officers and directors are
the sole shareholders, this policy applies to all such officers and directors, as employees, except those excluded
below or named as excluded in item 4 of the Information Page.

OFFICERS AND DIRECTORS

EXCLUDED TITLE
NATHAN JOHNSON co - CEO
MATTHEW JOHNSON CO ~ CEO

DATE OF ISSUE: 01-15-15 ST ASSIGN: Page 1 of LAST
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 144 of 183 Page ID #:154

rN
TRAVELERS J WORKERS COMPENSATION

ONE TOWER SQUARE
HARTFORD, a 06183 EMPLOYERS LIABILITY POLICY

CHANGE DOCUMENT WC 99 99 98 (00)

POLICY NUMBER: (HdUB~4F12803-3-14)

CHANGE EFFECTIVE DATE: 12-31-14 NCCICO CODE: 13579
INSURER: TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA

INSURED'S NAME: TSC ACQUISITION CORP

This change is issued by that member of The Travelers Insurance Companies which issued the policy and forms
a part of the policy. It is agreed that the policy is amended as follows:

An absence of an entry in the premium spaces below means that the premium adjustment, if any, will be made at
time of audit.

ADDITIONAL PREMIUM $ NIL RETURN PREMIUM $ 874
ADDITIONAL NON-PREMIUM $ NIL RETURN NON-PREMIUM $ NIL

The Info Page Schedule attached replaces the one on the Policy for
the following state:
TX

The Texas Board File Number is amended to read:

A Managed Care program has been entered for the following state:
STATE PROGRAM ENTRANCE DATE
TX 010615

The following endorsements are added:
We 42 04 08 ( A)-001
we 89 06 14 (00)-002

DATE OF ISSUE: 02-04-15 HC CHANGE NO: 002 PAGE 001 OF LAST
POL. EFF. DATE: 12-31-14 POL. EXP. DATE: 12-31-15
OFFICE: SP-SAN FRANCISCO O8F
PRODUCER: FRANK CRYSTAL & CO OF CA NY923

COUNTERSIGNED AGENT

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 145 of 183 Page ID #:155

YUN
TRAVELERS J WORKERS COMPENSATION
AND
SARTFORDY oe 06183 EMPLOYERS LIABILITY POLICY

EXTENSION OF INFO PAGE-SCHEDULE WC 00 00 01 ( A)

POLICY NUMBER: (HJUB-4F12803-3-14)

INSURER: THE STANDARD FIRE INSURANCE COMPANY

15245-TX

INSURED’S NAME: TSC ACQUISITION CORP

RATE BUREAU ID: 420755074

PREMIUM BASIS
ESTIMATED RATES ESTIMATED
TOTAL ANNUAL PER $100 OF ANNUAL

CLASSIFICATION CODE REMUNERATION REMUNERATION PREMIUM
LOCATION 001 01
FEIN 522332306 ENTITY CD 001
TSC ACQUISITION CORP
10440 N CENTRAL EXPRESSWAY
DALLAS, TX 75231
SIC CODE: 4813 NAICS: 517911
BLANKET WAIVER
SEE ENDT. WC 42 03 04 ( B)-001
WAIVER CALCULATION IS BASED ON
CLASS CODE(S) PREMIUM X RATE. 0930 4455 .02 89
TELECOMMUNICATIONS CONTRACTOR:
SERVICE CONNECTIONS & D 7600 IF ANY 1.58
CLERICAL OFFICE EMPLOYEES NOC 8810 4454988 +10 4455

LOCATION 002 01

FEIN 680620316 ENTITY CD 002
TELSCAPE COMMUNICATIONS INC
10440 N CENTRAL EXPRESSWAY
DALLAS, TX 75231

SIC CODE: 4813 NAICS: 517911
FEIN 752663894 ENTITY CD 003
SAGE TELECOM

10440 N CENTRAL EXPRESSWAY

DALLAS, TX 75231
SIC CODE: 4813 NAICS: 517911

FEIN 274589825 ENTITY CD 004

DATE OF ISSUE: 02-04-15 HC SCHEDULE NO: L OF MORE

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 146 of 183 Page ID #:156

yO
TRAVELERS J WORKERS COMPENSATION
AND
RORTFORDY Ge 06183 EMPLOYERS LIABILITY POLICY

EXTENSION OF INFO PAGE-SCHEDULE WC 00 00 01 ( A)

POLICY NUMBER: (HJUB-4F12803~-3-14)

PREMIUM BASIS
ESTIMATED RATES ESTIMATED
TOTAL ANNUAL PER $100 OF ANNUAL
CLASSIFICATION CODE REMUNERATION REMUNERATION PREMIUM
LOCATION 002 01 (CONT’D)
FEIN 274589825 ENTITY CD 004 (CONT’D)
TRUCONNECT MOBILE
10440 N CENTRAL EXPRESSWAY
DALLAS, TX 75231
SIC CODE: 4813 NAICS: 517911

TELECOMMUNICATIONS CONTRACTOR:
SERVICE CONNECTIONS & D 7600 IF ANY 1.58

CLERICAL OFFICE EMPLOYEES NOC 8810 IF ANY -10

LOCATION 003 O1

FEIN 522332306 ENTITY CD 001
TSC ACQUISITION CORP

11830 WEBB CHAPEL ROAD
DALLAS, TX 75234

SIC CODE: 4813 NAICS: 517911

TELECOMMUNICATIONS CONTRACTOR:
SERVICE CONNECTIONS & D 7600 IF ANY 1.58

CLERICAL OFFICE EMPLOYEES NOC 8810 IF ANY 10

LOCATION 004 O01

FEIN 522332306 ENTITY CD 001
TSC ACQUISITION CORP

2200 AVENUE K

PLANO, TX 75074
SIC CODE: 4813 NAICS: 517911

DATE OF ISSUE: 02-04-15 HC SCHEDULE NO: 2 OF MORE

 
Case 2:19-cv-03863-PA-SK

PN
TRAVELERS J

ONE TOWER SQUARE
HARTFORD, CT 06183

CLASSIFICATION

LOCATION 004 01 (CONT’D)

Document 1-4 Filed 05/03/19 Page 147 of 183 Page ID #:157

WORKERS COMPENSATION
AND
EMPLOYERS LIABILITY POLICY

EXTENSION OF INFO PAGE-SCHEDULE WC 00 00 01 ( A)

CODE

TELECOMMUNICATIONS CONTRACTOR:

SERVICE CONNECTIONS & D

7600

CLERICAL OFFICE EMPLOYEES NOC 8810

LOCATION 005 01

FEIN 522332306 ENTITY CD 001

TSC ACQUISITION CORP

7568 GREENVILLE AVENUE
DALLAS, TX 75231

SIC CODE: 4813 NAICS: 517911

TELECOMMUNICATIONS CONTRACTOR:

SERVICE CONNECTIONS & D

DATE OF ISSUE: 02-04-15 Hc

7600

POLICY NUMBER: (HJUB-4F12803-3-14)

PREMIUM BASIS

ESTIMATED RATES ESTIMATED
TOTAL ANNUAL PER $100 OF ANNUAL
REMUNERATION REMUNERATION PREMIUM

IF ANY 1.58
IF ANY 10
IF ANY 1.58

SCHEDULE NO: 3 OF MORE

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 148 of 183 Page ID #:158

a
TRAVELERS J

ONE TOWER SQUARE
HARTFORD, CT 06183

WORKERS COMPENSATION
AND
EMPLOYERS LIABILITY POLICY

EXTENSION OF INFO PAGE-SCHEDULE WC 00 00 01 ( A)

POLICY NUMBER: (HJUB-4F12803-3-14)

PREMIUM BASIS

ESTIMATED RATES ESTIMATED
TOTAL ANNUAL PER $100 OF ANNUAL
CLASSIFICATION CODE REMUNERATION REMUNERATION PREMIUM
LOCATION 005 01 (CONT’D)
CLERICAL OFFICE EMPLOYEES NOC 8810 IF ANY »10
TX MANUAL PREMIUM §$ 4455
1.40% EMPL. LIAB. INCREASED LIMITS(9812) $§ 62
ADD FOR INCREASED LIMITS MINIMUM (9848) 88
TOTAL PREMIUM SUBJECT TO EXPERIENCE MODIFICATION § 4694
EXPERIENCE MODIFICATION: 1.70 MODIFIED PREMIUM 7980
12.00% MANAGED CARE CREDIT 9874 958
TOTAL ESTIMATED ANNUAL STANDARD PREMIUM 7022
8.80% PREMIUM DISCOUNT (0063) 618
EXPENSE CONSTANT (0900) 200
TERRORISM (9740) 891
TOTAL ESTIMATED PREMIUM 7495
DEPOSIT AMOUNT DUE 7495

DATE OF ISSUE: 02-04-15 HC

SCHEDULE NO: 4 OF LAST

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 149 of 183 Page ID #:159

Maa.
TRAVELERS J WORKERS COMPENSATION

ONE TOWER SQUARE
HARTFORD, on 06183 EMPLOYERS LIABILITY POLICY

ENDORSEMENT WC 89 06 14 (00) — 002

POLICY NUMBER: (HJUB-4F12803-3-14)

POLICY INFORMATION PAGE
ENDORSEMENT

Item 3.D. Endorsement numbers is changed to read:

"See Change Document or Information Page Schedule"

ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.

DATE OF ISSUE: 02-04-15 ST ASSIGN:

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 150 of 183 Page ID #:160

WORKERS COMPENSATION

ma.
TRAVELERS J AND

ONE TOWER SQUARE EMPLOYERS LIABILITY POLICY
HARTFORD, CT 06283 ENDORSEMENT WC 42 04 08 ( A)

POLICY NUMBER: (HJUB-4F12803-3-14)

TEXAS HEALTH CARE NETWORK ENDORSEMENT

This endorsement indicates that you have elected under this policy to provide workers compensation health care
services to your injured employees through a certified workers compensation health care network that we have
either established or contracted with, as provided in Chapter 1305 of the Texas Insurance Code and in Title 28,
Chapter 10 of the Texas Administrative Code.

We will provide you with information concerning the use of our certified workers compensation health care
network(s) in our service area(s) and your rights and responsibilities as a participant in our network program. This
includes information describing the service area(s) applicable to you and your injured employees as required in
NCCI's Basic Manual for Workers Compensation and Employers Liability Insurance. |n accordance with
Chapter 1305 Texas Insurance Code and Title 28, Chapter 10 of the Texas Administrative Code, we will also
provide you with information that is required to be given to your employees, including an employee's notice of
network requirements and an employee acknowledgement form.

Your premium may have been reduced because you have agreed to participate in our certified workers compen-
sation health care network. The amount of the premium reduction is shown on the Information Page of this
policy. The reduction is estimated at the policy inception and adjusted at final audit of the policy. The reduction
may be pro-rated if you elect to participate in a certified workers compensation health care network during the
policy year or if you terminate your participation in our certified workers compensation health care network before
the policy expires. The premium reduction you received may be forfeited if we determine that you have failed to
provide the notice of network requirements and employee acknowledgement form to your employees in accor-
dance with Chapter 1305.005(d) and 1305.451 Texas Insurance Code and Title 28, Chapter 10 of the Texas
Administrative Code.

Minimum premium policies are not eligible for this premium reduction.

This endorsement changes the policy to which it is attached and is effective on the date issued unless otherwise
stated.

(The information below is required only when this endorsement is issued subsequent to preparation of
the policy.)

 

Endorsement Effective Policy No. Endorsement No.

Insured Premium

Insurance Company Countersigned by

DATE OF ISSUE: 02-04-15 ST ASSIGN: Page 1 of 1

© Copyright 2014 National Council on Compensation Insurance, Inc. All Rights Reserved.

 

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 151 of 183 Page ID #:161

yN
TRAVELERS J WORKERS COMPENSATION

AND

ONE TOWER SQUARE
HARTFORD, CT 06183 EMPLOYERS LIABILITY POLICY

CHANGE DOCUMENT WC 99 99 98 (00)

POLICY NUMBER: (HUUB-4F12803-3-14)

CHANGE EFFECTIVE DATE: 12-31-14 NCCICO CODE: 13579
INSURER: TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA

INSURED'S NAME: TSC ACQUISITION CORP

This change is issued by that member of The Travelers Insurance Companies which issued the policy and forms
a part of the policy. It is agreed that the policy is amended as follows:

An absence of an entry in the premium spaces below means that the premium adjustment, if any, will be made at
time of audit.

ADDITIONAL PREMIUM $ 10 RETURN PREMIUM $ NIL
ADDITIONAL NON-PREMIUM §$ 4 RETURN NON-PREMIUM $ NIL

The following state is added to Item 3.A. of the Information Page and
forms a part of the policy:
PA

The Info Page Schedule attached replaces the one on the Policy for
the following state:
TX

Item 3.C. (OTHER STATES INSURANCE:) of the Information Page has been
amended to include the following states:

AL AZ AR CO CT DE DC FL GA ID IL IN IA KS ky
LA ME MD MA MI MN MS MO MT NE NV NH No NM NY
NC OK OR RI SC SD TN UT VI VA WV WI HI

The Policy Expense Constant is amended as follows:
Expense Constant: § 210

The following endorsements are added:
we 99 03 C3 (00)-001
we 37 06 01 (00)-001
we 37 06 02 (00)-001
Wc 37 06 03 ( A)-001

DATE OF ISSUE: 06-03-16 AP CHANGE NO: 001 PAGE 001 OF MORE
POL. EFF. DATE: 12-31-14 POL. EXP. DATE: 12-31-15
OFFICE: SP-SAN FRANCISCO 08F
PRODUCER: CRYSTAL IBC LLC NY923

COUNTERSIGNED AGENT

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 152 of 183 Page ID #:162

a.
TRAVELERS J

ONE TOWER SQUARE

HARTFORD, CT 06183

we
wc
we
we
WC
we

DATE OF ISSUE:
POL. EFF. DATE:
OFFICE:
PRODUCER:

37
00
89
89
89
89

06
04
06
06
06
06

04
19
07
11
13
14

(00) -001
(00) -001
(00) -001
(00) -001
(00) -001
(00) -003

06-03-16 AP
12-31-14

SP-SAN FRANCISCO
CRYSTAL IBC LLC

CHANGE NO.: 001

POL.
O8F

WORKERS COMPENSATION
AND
EMPLOYERS LIABILITY POLICY

CHANGE DOCUMENT WC 99 99 98 00

POLICY NUMBER: (HUUB-4F12803-3-14)

PAGE: 002 OF LAST
EXP. DATE: 12-31-15

ST ASSIGN:
NY923

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 153 of 183 Page ID #:163

rN
TRAVELERS J WORKERS COMPENSATION

AND

ONE TOWER SQUARE
HARTFORD, CT 06183 EMPLOYERS LIABILITY POLICY

EXTENSION OF INFO PAGE-SCHEDULE WC 00 00 01 { A)

POLICY NUMBER: (HJUB-4F12803~-3~-14)

INSURER: TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA

13579-PA
INSURED’S NAME: TSC ACQUISITION CORP
PREMIUM BASIS
ESTIMATED RATES ESTIMATED
TOTAL ANNUAL PER §100 OF ANNUAL
CLASSIFICATION CODE REMUNERATION REMUNERATION PREMIUM

LOCATION 001 01

FEIN 522332306 ENTITY CD 001
TSC ACQUISITION CORP

2452 RAVEN HOLLOW RD

STATE COLLEGE, PA 16801
SIC CODE: 4813 NAICS: 517911

CLERICAL OFFICE EMPLOYEES 0953 IF ANY +25
PA MANUAL PREMIUM $ 0
1.40% EMPL, LIAB. INCREASED LIMITS ¢ NONE
EXPERIENCE MODIFICATION: NONE MODIFIED PREMIUM NONE
TOTAL ESTIMATED ANNUAL STANDARD PREMIUM NONE
4.30% PREMIUM DISCOUNT NONE
EXPENSE CONSTANT (0900) 210
TERRORISM (9740) NONE
CAT (OTHER THAN CERT ACTS OF TERRORISM) 9741 NONE
1.95% PA EMPL ASSESSMENT (0938) 4
TOTAL ESTIMATED PREMIUM 214
DEPOSIT AMOUNT DUE 214

DATE OF ISSUE: 06-03-16 AP SCHEDULE NO: 1 OF MORE

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 154 of 183 Page ID #:164

yo
TRAVELERS J WORKERS COMPENSATION

AND
ONE TOWER SQUARE
HARTFORD, CT 06183 EMPLOYERS LIABILITY POLICY

EXTENSION OF INFO PAGE-SCHEDULE WC 00 00 O1 ( A)

POLICY NUMBER: (HJUB-4F12803-3-14)

INSURER: THE STANDARD FIRE INSURANCE COMPANY

15245-TX

INSURED’S NAME: TSC ACQUISITION CORP

RATE BUREAU ID: 420755074

PREMIUM BASIS
ESTIMATED RATES ESTIMATED
TOTAL ANNUAL PER $100 OF ANNUAL

CLASSIFICATION CODE REMUNERATION REMUNERATION PREMIUM
LOCATION 001 O01
FEIN 522332306 ENTITY CD 001
TSC ACQUISITION CORP
10440 N CENTRAL EXPRESSWAY
DALLAS, TX 75231
SIC CODE: 4813 NAICS: 517911
BLANKET WAIVER
SEE ENDT. WC 42 03 04 ( B)-001
WAIVER CALCULATION IS BASED ON
CLASS CODE(S) PREMIUM X RATE. 0930 4455 02 89
TELECOMMUNICATIONS CONTRACTOR:
SERVICE CONNECTIONS & D 7600 IF ANY 1.58
CLERICAL OFFICE EMPLOYEES NOC 8810 4454988 -10 4455

LOCATION 002 O1

FEIN 680620316 ENTITY CD 002
TELSCAPE COMMUNICATIONS INC
10440 N CENTRAL EXPRESSWAY
DALLAS, TX 75231

SIC CODE: 4813 NAICS: 517911
FEIN 752663894 ENTITY CD 003
SAGE TELECOM

10440 N CENTRAL EXPRESSWAY

DALLAS, TX 75231
SIC CODE: 4813 NAICS: 517911

FEIN 274589825 ENTITY CD 004

DATE OF ISSUE: 06-03-16 AP SCHEDULE NO: 2 OF MORE

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 155 of 183 Page ID #:165

rN
TRAVELERS J WORKERS COMPENSATION

AND
ONE TOWER SQUARE
HARTFORD, rt 06183 EMPLOYERS LIABILITY POLICY

EXTENSION OF INFO PAGE-SCHEDULE WC 00 00 01 ( A)

POLICY NUMBER: (HJUB-4F12803-3-14)

PREMIUM BASIS
ESTIMATED RATES ESTIMATED
TOTAL ANNUAL PER $100 OF ANNUAL
CLASSIFICATION CODE REMUNERATION REMUNERATION PREMIUM
LOCATION 002 01 (CONT’D)
FEIN 274589825 ENTITY CD 004 (CONT'D)
TRUCONNECT MOBILE
10440 N CENTRAL EXPRESSWAY
DALLAS, TX 75231
SIC CODE: 4813 NAICS: 517911

TELECOMMUNICATIONS CONTRACTOR:
SERVICE CONNECTIONS & D 7600 IF ANY 1.58

CLERICAL OFFICE EMPLOYEES NOC 8810 IF ANY -10

LOCATION 003 O1

FEIN 522332306 ENTITY CD 001
TSC ACQUISITION CORP

11830 WEBB CHAPEL ROAD
DALLAS, TX 75234

SIC CODE: 4813 NAICS: 517911

TELECOMMUNICATIONS CONTRACTOR:
SERVICE CONNECTIONS & D 7600 IF ANY 1.58

CLERICAL OFFICE EMPLOYEES NOC 8810 IF ANY -10

LOCATION 004 01

FEIN 522332306 ENTITY CD 001
TSC ACQUISITION CORP

2200 AVENUE K

PLANO, TX 75074
SIC CODE: 4813 NAICS: 517911

DATE OF ISSUE: 06-03-16 AP SCHEDULE NO: 3 OF MORE

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 156 of 183 Page ID #:166

a.
TRAVELERS J

ONE TOWER SQUARE
HARTFORD, CT 06183

WORKERS COMPENSATION
AND
EMPLOYERS LIABILITY POLICY

EXTENSION OF INFO PAGE-SCHEDULE WC 00 00 01 ( A)

CLASSIFICATION CODE
LOCATION 004 01 (CONT’D)

TELECOMMUNICATIONS CONTRACTOR:
SERVICE CONNECTIONS & D 7600

CLERICAL OFFICE EMPLOYEES NOC 8810

LOCATION 005 O01

FEIN 522332306 ENTITY CD O01
TSC ACQUISITION CORP

7568 GREENVILLE AVENUE
DALLAS, TX 75231

SIC CODE: 4813 NAICS: 517911

TELECOMMUNICATIONS CONTRACTOR:
SERVICE CONNECTIONS & D 7600

DATE OF ISSUE: 06-03-16 AP

POLICY NUMBER: (HJUB-4F12803-3-14)

PREMIUM BASIS

ESTIMATED RATES ESTIMATED
TOTAL ANNUAL PER $100 OF ANNUAL
REMUNERATION REMUNERATION PREMIUM

IF ANY 1.58
IF ANY -10
IF ANY 1.58

SCHEDULE NO: 4 OF MORE

 
Ma.
TRAVELERS J

ONE TOWER SQUARE
HARTFORD, CT 06183

Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 157 of 183 Page ID #:167

WORKERS COMPENSATION
AND
EMPLOYERS LIABILITY POLICY

EXTENSION OF INFO PAGE-SCHEDULE WC 00 00 O01 ( A)

POLICY NUMBER:

(HJUB-4F12803-3-14)

PREMIUM BASIS

ESTIMATED RATES ESTIMATED
TOTAL ANNUAL PER $100 OF ANNUAL
CLASSIFICATION CODE REMUNERATION REMUNERATION PREMIUM
LOCATION 005 01 (CONT’D)
CLERICAL OFFICE EMPLOYEES NOC 8810 IF ANY -10
TX MANUAL PREMIUM § 4455
1.40% EMPL. LIAB. INCREASED LIMITS (9812) 62
ADD FOR INCREASED LIMITS MINIMUM (9848) 88
TOTAL PREMIUM SUBJECT TO EXPERIENCE MODIFICATION 4694
EXPERIENCE MODIFICATION: 1.70 MODIFIED PREMIUM 7980
12.00% MANAGED CARE CREDIT 9874 958
TOTAL ESTIMATED ANNUAL STANDARD PREMIUM 7022
8.80% PREMIUM DISCOUNT (0063) 618
TERRORISM (9740) 891
TOTAL ESTIMATED PREMIUM 7295
DEPOSIT AMOUNT DUE 7295
DATE OF ISSUE: 06-03-16 AP SCHEDULE NO: 5 OF LAST

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 158 of 183 Page ID #:168

aa.
TRAVELERS J WORKERS COMPENSATION

ONE TOWER SQUARE
HARTFORD, CT 06183 EMPLOYERS LIABILITY POLICY

ENDORSEMENT WC 89 06 07 (00) — 001

POLICY NUMBER: (HJUB-~4F12803-3-14)

POLICY INFORMATION PAGE
ENDORSEMENT

The Producer’s Name is changed to read: CRYSTAL IBC LLC

ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.

DATE OF ISSUE: 06-03-16 ST ASSIGN:

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 159 of 183 Page ID #:169

yo
TRAVELERS J WORKERS COMPENSATION

ONE TOWER SQUARE
HARTFORD, CT 06183 EMPLOYERS LIABILITY POLICY

ENDORSEMENT WC 89 06 11 (00)— 001

POLICY NUMBER: (HJUB-4F12803~-3-14)

POLICY INFORMATION PAGE
ENDORSEMENT

item 3.A. States is changed to read:

CA PA TX

ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.

DATE OF ISSUE: 06-03-16 ST ASSIGN:

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 160 of 183 Page ID #:170

yo
TRAVELERS J WORKERS COMPENSATION

ONE TOWER SQUARE
HARTFORD, CT 06183 EMPLOYERS LIABILITY POLICY

ENDORSEMENT WC 89 06 13 (00) — 001

POLICY NUMBER: (HJUB-4F12803-3-14)

POLICY INFORMATION PAGE
ENDORSEMENT

Item 3.C. other states coverage is changed to read:

AL AR AZ CO CT DC DE FL GA HI IA ID IL IN KS KY LA MA MD ME MI MN
MO MS MT NC NE NH NU NM NV NY OK OR RI SC SD TN UT VA VT WI WV

ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.

DATE OF ISSUE: 06-03-16 ST ASSIGN:

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 161 of 183 Page ID #:171

Ma
TRAVELERS J

ONE TOWER SQUARE
HARTFORD, CT 06183

WORKERS COMPENSATION
AND
EMPLOYERS LIABILITY POLICY

ENDORSEMENT WC 89 06 14 (00) — 003

POLICY NUMBER: (HUUB-4F12803-3-14)

POLICY INFORMATION PAGE
ENDORSEMENT

Item 3.D. Endorsement numbers is changed to read:

"See Change Document or Information Page Schedule"

ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.

DATE OF ISSUE: 06-03-16

ST ASSIGN:

 
Ma
TRAVELERS J

ONE TOWER SQUARE
HARTFORD, CT 06183

Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 162 of 183 Page ID #:172

WORKERS COMPENSATION
AND
EMPLOYERS LIABILITY POLICY

ENDORSEMENT WC 99 03 C3 (00) - 001

POLICY NUMBER; (HJUB-4F12803-3-14)

SPECIAL PROVISIONS ENDORSEMENT

STATE APPLICABILITY

The listed endorsements are only applicable in the following states:

we 00 01 14 (00)-001
APPLIES TO STATE(S):
wc 00 03 11 ( A)-001
APPLIES TO STATE(S):
WC 00 04 06 (00)~-001
APPLIES TO STATE(S):
we 00 04 19 (00)-001
APPLIES TO STATE(S):
we 00 04 21 { ¢)-001
APPLIES TO STATE(S):
we 00 04 22 ( A)-001
APPLIES TO STATE(S):
WC 04 03 01 ( B)-001
APPLIES TO STATE(S):
Wc 04 03 03 (01) -001
APPLIES TO STATE(S):
we 04 03 05 (00)-001
APPLIES TO STATE(S):
we 04 03 17 (00)-001
APPLIES TO STATE(S):
we 04 03 60 ( A)-001
APPLIES TO STATE(S):
WC 04 04 22 (00)-001
APPLIES TO STATE(S):
wc 04 06 O01 ( A)-O001
APPLIES TO STATE(S):
we 37 06 O01 (00)-001
APPLIES TO STATE(S):
we 37 06 02 (00)-001
APPLIES TO STATE(S):

CW NOTIFICATION ENDT OF PENDING LAW CHG TO TERRORI
CA PA

VOLUNTARY COMP AND EMPLOYERS LIAB COV ENDT

PA TX

PREMIUM DISCOUNT ENDORSEMENT

Tx

MULTI-STATE PREMIUM DUE DATE ENDORSEMENT

PA

CATASTROPHE (OTHER THAN CERT ACTS OF TERRORISM) PR
CA PA

Terrorism-Reauthorization Act Disclosure

CA PA TX

CA POLICY AMENDATORY ENDORSEMENT -CALIFORNIA

CA

OFFICERS & DIRECTORS COV/EXCLUSION END - CA

CA

VOL COMP & EMPLOYERS LIAB COV ENDORSEMENT-CA
CA

CA ENDORSEMENT AGREEMENT LIMITING AND RESTRICG
CA

CA EMPLOYERS’ LIABILITY COVERAGE AMENDATORY ENDT
CA

CALIFORNIA SHORT-RATE CANCELATION ENDORSEMENT
CA

CA CANCELLATION ENDT

CA

SPECIAL PA ENDORSEMENT -- INSPECTION OF MANUALS
PA

NOTICE INS CONSULTATION SERVICE EXEMPTION ACT
PA

This endorsement changes the policy to which it is attached and is effective on the date issued unless otherwise

stated.

(The information below is required only when this endorsement is issued subsequent to preparation of

the policy.)
Endorsement Effective
Insured

Insurance Company

DATE OF ISSUE:

06-03-16

Policy No. Endorsement No.
Premium $

Countersigned by

 

ST ASSIGN: Page 1 of MORE

 

 

 
a.
TRAVELERS J

ONE TOWER SQUARE
HARTFORD, CT 06183

Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 163 of 183 Page ID #:173

WORKERS COMPENSATION
AND
EMPLOYERS LIABILITY POLICY

ENDORSEMENT WC 99 03 C3 (00) — 001

POLICY NUMBER: (HdUB-4F12803-3-14)

SPECIAL PROVISIONS ENDORSEMENT

STATE APPLICABILITY

The listed endorsements are only applicable in the following states:

We 37 06 03 ( A)-001

PENNSYLVANIA ACT 86-1986 ENDORSEMENT

APPLIES TO STATE(S): PA

WC 37 06 04 (00)-001 PA EMPLOYER ASSESSMENT ENDORSEMENT

APPLIES TO STATE(S): PA

wc 42 01 01 (00)-001 TEXAS NOTIFICATION ENDORSEMENT OF PENDING LAW
APPLIES TO STATE(S): TX

WC 42 03 01 ( G)-001 TX AMENDATORY ENDORSEMENT

APPLIES TO STATE(S): TX

"Cc 42 03 04 ( B)-001 TEXAS WAIVER OF OUR RIGHT TO RECOVER
APPLIES TO STATE(S): TX

WC 42 04 07 (00)-001 TX AUDIT PREMIUM AND RETROSPECTIVE PREMIUM
APPLIES TO STATE(S): TX

wc 42 04 08 ( A)-001 TEXAS HEALTH CARE NETWORK ENDORSEMENT
APPLIES TO STATE(S): TX

wc 89 06 07 (00)-001 CHANGE POLICY INFO ENDT - PRODUCER NAME
APPLIES TO STATE(S): CA PA TX

we 99 03 C3 (00)-001 SPECIAL PROVISIONS ENDORSEMENT

APPLIES TO STATE(S): CA PA TX

wc 99 03 F3 (00)-001 CALIFORNIA LIMITS OF LIABILITY ENDORSEMENT
APPLIES TO STATE(S): CA

WC 99 03 76 ( A)-001 WAIVER TO RECOVER ENDT - CA

APPLIES TO STATE(S): CA

we 99 03 99 (00)-001 CA NOTICE OF NON-RENEWAL

APPLIES TO STATE(S): CA

we 99 04 08 (00)-001 PREMIUM DISCOUNT ENDORSEMENT

APPLIES TO STATE(S): CA PA

DATE OF ISSUE: 06-03-16 ST ASSIGN: Page 2 of LAST

Order # WC 99 03 C3 SA

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 164 of 183 Page ID #:174

Mr.
TRAVE LERS J WORKERS COMPENSATION
ONE TOWER SQUARE AND
HARTFORD, CT 06183 EMPLOYERS LIABILITY POLICY

ENDORSEMENT WC 00 04 19 (00)

POLICY NUMBER: (HJUB-4F12803-3-14)

PREMIUM DUE DATE ENDORSEMENT

This endorsement is used to amend:
Section D. of Part Five of the policy is replaced by this provision.
PART FIVE

PREMIUM

D. Premium is amended to read:

You will pay all premium when due. You will pay the premium even if part or all of a workers compensation
law is not valid. The due date for audit and retrospective premiums is the date of the billing.

DATE OF ISSUE: 06-03-16 ST ASSIGN: Page 1 of 1

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 165 of 183 Page ID #:175

rN
TRAVELERS J WORKERS COMPENSATION

ONE TOWER SQUARE
HARTFORD, CT 06183 EMPLOYERS LIABILITY POLICY

ENDORSEMENT WC 37 06 01 (00)
POLICY NUMBER: (HJUB-4F12803-3-14)

SPECIAL PENNSYLVANIA ENDORSEMENT — INSPECTION OF MANUALS

The manuals of rules, rating plans, and classifications are approved pursuant to the provisions of Section 654
of the Insurance Company Law of May 17, 1921, P.l. 682, as amended, and are on file with the Insurance Com-
missioner of the Commonwealth of Pennsylvania.

DATE OF ISSUE: 96-03-16 ST ASSIGN:

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 166 of 183 Page ID #:176

rN
TRAVELERS | WORKERS COMPENSATION

AND
ONE TOWER SQUARE
HARTFORD, a 06183 EMPLOYERS LIABILITY POLICY

ENDORSEMENT WC 37 06 02 (00)

POLICY NUMBER: (HJUB-4F12803-3-14)

NOTICE
INSURANCE CONSULTATION SERVICES EXEMPTION ACT

This notice is issued by that member of The Travelers Insurance Companies which issued your insurance policy
and shall be attached to and become a part of your policy.

This Notice is provided to you pursuant to the law of the Commonwealth of Pennsylvania effective January 1, 1981
and known as the "Insurance Consultation Services Exemption Act", which generally provides that "the furnishing
of, or failure to furnish, insurance consultation services related to, in connection with or incidental to a policy of
insurance shall not subject the insurer, its agents, employees or service contractors to liability for damages from
injury, death or loss occurring as a result of any act or omission by any person in the course of such services."

Such immunity does not apply: (I) where the injury occurred during the actual performance of consultation
services and was caused by the negligence of the insurer; (Il) with respect to consultation services performed
pursuant to a written service contract not incidental to a policy of insurance; and (III) in any action against an
insurer in which it is judicially determined that any act or omission resulting in damages constituted a crime,
actual malice or gross negligence.

The Travelers may make such inspection in accordance with provisions of our policies.

DATE OF ISSUE: 06-03-16 STASSIGN:

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 167 of 183 Page ID #:177

rN
TRAVELERS J WORKERS COMPENSATION

AND

ONE TOWER SQUARE
HARTFORD, CT 06183 EMPLOYERS LIABILITY POLICY

ENDORSEMENT WC 37 06 03 ( A)

POLICY NUMBER: (HJUB-4F12803-3-14)

PENNSYLVANIA ACT 86-1986 ENDORSEMENT
NONRENEWAL, NOTICE OF INCREASE OF PREMIUM, and RETURN OF
UNEARNED PREMIUM

This endorsement applies only to the insurance provided by the policy because Pennsylvania is shown in Item
3.A. of the Information Page.

The policy conditions are amended by adding the following regarding nonrenewal, notice of increase in premium,
and return of unearned premium.

Nonrenewal

1. We may elect not to renew the policy. We will mail to each named insured, by first class mail, not less than 60
days advance notice stating when the nonrenewal will take effect. Mailing that notice to you at your mailing
address last known to us will be sufficient to prove notice.

2. Our notice of nonrenewal will state our specific reasons for not renewing.

3. [fwe have indicated our willingness to renew, we will not send you a notice of nonrenewal. However, the policy
will still terminate on its expiration date if:

a. you notify us or the agent or broker who procured this policy that you do not want the policy renewed; or
b. you fail to pay all premiums when due; or
c. you obtain other insurance as a replacement of the policy.

Notice of Increase in Premium

1. We will provide you with not less than 30 days advance notice of an increase in renewal premium of this
policy, if it is our intent to offer such renewal.

2. The above notification requirement will be satisfied if we have issued a renewal policy more than 30 days prior
to its effective date.

3. If a policy has been written or is to be written on a retrospective rating plan basis, the notice of increase in
premium provision of this endorsement does not apply.

Return of Unearned Premium
1. If this policy is canceled and there is unearned premium due you:

a. If the Company cancels, the unearned premium will be returned to you within 10 business days after the
effective date of cancellation.

b. Ifyou cancel, the unearned premium will be returned within 30 days after the effective date of cancellation.

2. Because this policy was written on the basis of an estimated premium and Is subject to a premium audit, the
unearned premium specified in 1a. and 1b. above, if any, shall be returned on an estimated basis. Upon our
completion of computation of the exact premium, an additional return premium or charge will be made to you
within 15 days of the final computation.

3. These return of unearned premium provisions shall not apply if this policy is written on a retrospective rating
plan basis.

DATE OF ISSUE: 06-03-16 ST ASSIGN:

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 168 of 183 Page ID #:178

Ma.
TRAVE LE R S J WORKERS COMPENSATION
ONE TOWER SQUARE AND
HARTFORD, CT 06183 EMPLOYERS LIABILITY POLICY

ENDORSEMENT WC 37 06 04 (00)
POLICY NUMBER: (HJUB-4F12803-3-14)

PENNSYLVANIA

EMPLOYER ASSESSMENT ENDORSEMENT

Act 57 of 1997 requires that "...the assessments for the maintenance of the Subsequent Injury Fund, the
Workmen's Compensation Supersedes Fund and the Workmen's Compensation Administration Fund under
sections 306.2, 443 and 446 of the act of June 2, 1915 (P.L. 736, No. 338), known as the "Workers'
Compensation Act, shall be imposed, collected and remitted through insurers in accordance with regulations
promulgated by the Department of Labor and Industry”.

EMPLOYER ASSESSMENT FORMULA:

Employer = Act 57 of 1997 Employer X Employer Assessment
Assessment Assessment Factor Premium Base

Act 57 of 1997 Employer Assessment Factor
A factor expressed to four decimal places proposed by the Pennsylvania Compensation Rating Bureau and
approved by the Pennsylvania Insurance Commissioner.

Employer Assessment Premium Base
Calculation of Employer Assessment Premium Base proceeds by adding back to the total policy premium the
amount of any Small Deductible Premium Credit or Large Deductible Premium Credit.

Code 0938
EMPLOYER ASSESSMENT EMPLOYER ASSESSMENT
FACTOR
See info page $ See info page

DATE OF ISSUE: 06-03-16 ST ASSIGN: Page 1 of 1

 

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 169 of 183 Page ID #:179

RIGHTS AND DUTIES FORM — SIDE 1

NOTIFICATION TO EMPLOYEES OF THEIR RIGHTS AND DUTIES UNDER SECTION
306 (f.1)(1)(i) OF THE PA. WORKERS' COMPENSATION ACT

The Pennsylvania Workers' Compensation Act requires that employees be given written notification of their
rights and duties under Sec. 306 (f.1)(1)(i) of the Act if a list of designated health care providers is established
by the employer. Below are your rights and duties under Sec. 306 (f.1)(1)(i) and an acknowledgment signature
line. This acknowledgment, signed by you, is to be returned to your employer.

A brief summary: You have the right to seek emergency medical treatment from any provider; for post-
emergency and other injuries, you must obtain treatment for work-related injuries and illnesses from a desig-
nated health care provider for 90 days. The penalty for not using a designated health care provider is that your
employer is not liable for the medical bills incurred.

 

As an employee of the Commonwealth working at a location where a list of designated health care providers has
been established and posted, you have:

* The duty to obtain treatment for work-related injuries and illnesses from one or more of the designated health
care providers for 90 days from the date of the first visit to a designated provider.

* The right to seek emergency medical treatment from any provider, but subsequent non-emergency treatment
shall be by a designated provider for the remainder of the 90-day period.

* The right to have all reasonable medical supplies and treatment related to the injury paid for by your em-
ployer as long as treatment is obtained from a designated provider during the 90-day period.

* The right, during this 90-day period, to switch from one designated health care provider to another desig-
nated provider.

* The right to seek treatment from a provider if you are referred to that provider by a designated provider.

* The right to an additional opinion from a provider of your choice when invasive surgery is prescribed by the
designated provider.

* The right to seek treatment or medical consultation from a non designated provider during the 90-day period,
but the services shall be at your expense for the applicable 90 days.

* The right to seek treatment from any health care provider after the 90-day period has ended.

* The duty to notify your employer of treatment by a non designated provider (after the 90 day period)
within 5 days of the first visit to that provider. The employer may not be required to pay for treatment
rendered by a non designated provider prior to receiving this notification.

| acknowledge that | have been informed of my rights and duties
under Sec. 306 (f.1)(1)(i) and that | understand them
to the extent that they are explained above.

 

 

Print Name Employee Signature Date
See reverse for a complete text of Section 306 (f.1)(1)(i)

If you have any questions, ask your human resources office representative or call
The Bureau of Workers' Compensation at 1-800-482-2383

W37M3L08 Page 1 of 2

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 170 of 183 Page ID #:180

RIGHTS AND DUTIES FORM - SIDE 2

PENNSYLVANIA WORKERS' COMPENSATION ACT
SECTION 306 (f.1)(1)(i)

The employer shall provide payment in accordance with this section for reasonable surgical and medical ser-
vices, services rendered by physicians or other health care providers, including an additional opinion when
invasive surgery may be necessary, medicines and supplies, as and when needed. Provided an employer
establishes a list of at least six designated health care providers, no more than four of whom may be a coordi-
nated care organization and no fewer than three of whom shall be physicians, the employee shall be required to
visit one of the physicians or other health care providers so designated and shall continue to visit the same or
another designated physician or health care provider for a period of ninety (90) days from the date of the first
visit: provided, however, that the employer shall not include on the list a physician or other health care provider
who is employed, owned or controlled by the employer or the employer's insurer unless employment, ownership
or control is disclosed on the list. Should invasive surgery for an employee be prescribed by a physician or other
health care provider so designated by the employer, the employee shall be permitted to receive an additional
opinion from any health care provider of the employee's own choice. If the additional opinion differs from the
opinion provided by the physician or health care provider so designated by the employer, the employee shall
determine which course of treatment to follow: provided, that the second opinion provides a specific and detailed
course of treatment. If the employee chooses to follow the procedures designated in the second opinion, such
procedures shall be performed by one of the physicians or other health care providers so designated by the
employer for a period of ninety (90) days from the date of the visit to the physician or other health care provider
of the employee's own choice. Should the employee not comply with the foregoing, the employer will be relieved
from liability for the payment for the services rendered during such applicable period. It shall be the duty of the
employer to provide a clearly written notification of the employee's rights and duties under this section to the
employee. The employer shall further ensure that the employee has been informed and that he understands
these rights and duties. This duty shall be evidenced only by the employee's written acknowledgment of having
been informed and having understood his rights and duties. Any failure of the employer to provide and evidence
such notification shall relieve the employee from any notification duty owed, notwithstanding any provision of this
act to the contrary, and the employer shall remain liable for all rendered treatment. Subsequent treatment may
be provided by any health care provider of the employee's own choice. Any employee who, next following
termination of the applicable period, is provided treatment from a nondesignated health care provider shall notify
the employer within five (5) days of the first visit to said health care provider. Failure to so notify the employer
will relieve the employer from liability for the payment for the services rendered prior to appropriate notice if such

services are determined pursuant to paragraph (6) to have been unreasonable or unnecessary.

W37M3L08 Page 2 of 2

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 171 0f 183 Page ID #:181

WORKERS' COMPENSATION INFORMATION
Pennsylvania

THANK YOU FOR YOUR BUSINESS
We look forward to partnering with you in your Workers Compensation program.

The following will introduce you to Claim related forms and medical provider information that you need to be
familiar with.

4. Forms — There are two forms that need to be signed by your employees, before an accident ever happens.

A. Workers Compensation Information Form. Please have your employees sign this form when you
receive this letter, and again at the time of any reported accident or incident. Be sure that this form is
also signed by all newly hired employees. The two signatures (form signed at time of hire and form
signed at time of reported accident) are required to comply with current guidelines set forth by the
Pennsylvania Workers Compensation Bureau.

B. Pennsylvania Rights and Duties. Please have your employees sign this form shortly after receiv-
ing your policy packet, as well as at the time of any workers compensation accident or incident. This
assures that your employees treat with a recommended network medical provider for the first 90
days following an injury when you have posted a List of Network Providers.

2. List of Network Medical Providers — This is also known as a "panel" list.

A. Benefits: Using a panel list provides you the opportunity to direct your employees for the first 90 days
of a claim to a recommended network medical provider that is familiar with the workers compensa-
tion program, if you get the Rights and Duties signed. Using this panel list helps your employee to re-
turn to work and helps you by to reducing the overall cost of the workers compensation claim.

"Why not let people treat where they want?" Many family doctors or health care providers are not familiar
with the workers compensation process and fail to properly address issues that we need them to ad-
dress, such as medical causation and work status.

We recommend that you implement and post a panel list and have your employees sign the two forms to ensure
the best possible outcome for your workers compensation claim. We feel it is important that you prepare for a
claim event before it happens.

W37N1A10 Page 1 of 2

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 172 of 183 Page ID #:182

WORKERS' COMPENSATION INFORMATION
Pennsylvania

To all employees:

The workers' compensation law in Pennsylvania provides wage loss and medical benefits to employees
who cannot work, or who need medical care, because of a work-related injury.

Benefits are required to be paid by your employer when self-insured, or through insurance provided by
your employer. Your employer is required to post the name of the company responsible for paying
workers compensation benefits at its primary place of business and at its sites of employment in a
prominent and easily accessible place, including, without limitation, areas used for treatment of injured
employees or for the administration of first aid.

You should report immediately any injury or work-related illness to your employer.
Your benefits could be delayed or denied if you do not notify your employer immediately.

if your claim is denied by your employer, you have the right to request a hearing before a workers’
compensation judge.

The Bureau of Workers’ Compensation cannot provide legal advice. However, you may contact the
Bureau of Workers’ Compensation for additional general information at:

Bureau of Workers’ Compensation

1171 South Cameron Street, Room 103

Harrisburg, PA 17104-25

Telephone number within Pennsylvania: 800-482-2383
Telephone number outside of this Commonwealth: 717-772-4447
TTY- 800-362-4228 (for hearing and speech impaired only)

www.state.pa.us, PA Keyword: workers comp.

I, , employee of (employer), certify that | received, read, and
understood the information provided above on my date of hire (date).

If applicable, I, , employee of (employer), certify that |
received, read, and understood the above information on (the date of work-related

injury or disease).

W37N1A10 Page 2 of 2

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 173 of 183 Page ID #:183

WORKERS COMPENSATION

aa.
TRAVELERS J AND

EMPLOYERS LIABILITY POLICY
ONE TOWER SQUARE
HARTFORD, CT 06183

POLICY NUMBER: (HJUB-4F12803-3-14)

NOTICE OF ELECTION TO ACCEPT AN INSURANCE DEDUCTIBLE
FOR PENNSYLVANIA WORKERS’ COMPENSATION MEDICAL AND INDEMNITY BENEFITS

Pennsylvania Policyholders

Pennsylvania law now permits an employer to buy Workers' Compensation Insurance with a deductible. The
deductible is for medical and indemnity benefits and applies separately to each bodily injury by accident or
disease during the policy term, regardless of the number of employees who sustain injury in the accident. The
deductible amount is subject to a minimum of $1,000 and a maximum of $10,000 per claim, with intermediate
increments shown in the table below.

To prevent putting you in an uninsured position, your policy has been issued at full rates with no deductible for
medical benefits.

If you wish to have this deductible option apply to your policy, fill in the information requested at the bottom of
this form. Retain your copy for your records and send the agent and company copies to your agent within sixty
(60) days after the effective date of your policy. An endorsement (WC 37 04 03 (00)) will then be attached to
your policy to reflect the change.

If you decide that you do not want a deductible to apply, or if you already have a deductible on the policy, you
may disregard this form. Your policy will continue in force as issued.

For a complete explanation of how this program operates or the savings available please contact your producer.

DEDUCTIBLE TABLE

DEDUCTIBLE
PER ACCIDENT: $1,000 $5,000 $10,000
Yes, | want a deductible of $ applied to my medical and indemnity benefits under the

Pennsylvania Workers’ Compensation Law. | understand that the company shall pay the deductible amount and
seek reimbursement from the employer shown below.

DATE OF ISSUE: 06-03-16
W37N1C06 Page 1 of 2

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 174 of 183 Page ID #:184

| understand that in accordance with Pennsylvania revised statutes, | have the option of modifying the
above deductible program choice at the time of renewal of my Workers’ Compensation policy with the
insurance company named below.

Date: Employer:

 

Name:

 

Title:

 

Signature:

 

Insurance Company:

 

Producer's Name:

 

Policy Number:

 

W37N1C06 Page 2 of 2

{
|
|
i

 

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 175 of 183 Page ID #:185

Ma.
TRAVELERS J
PENNSYLVANIA
POSTING NOTICE
RIGHTS AND DUTIES
Dear Policyholder:

On August 23, 1996 the State of Pennsylvania enacted broadening legislative changes
pertaining to the rights and duties of employers and employees which requires you, the
employer, to inform your employees of their rights under the Workers’ Compensation
And Employers’ Liability Act, as well as your responsibilities as an employer. With the
enacted legislation two major changes affecting both employer and employees should be
noted.

1. Gives the employee the option of having a second opinion paid by the employer,
before undergoing invasive surgery; and

Employer-controlled medical treatment has been expanded from 30 days to 90
days.

Enclosed is a new Posting Notice which must be posted in a conspicuous place where
employees will readily see it. Also enclosed is a listing of physicians (“Pennsylvania Work-
Related Injuries") which must be posted alongside the Posting Notice. It is your
responsibility to complete this list of qualified physicians. Contact your Travelers claim
representative or the nearest Travelers claim office for assistance in completing the list of
physicians. Refer to the Posting Notice for the address of the nearest Travelers claim
office.

The law also requires you to see that the "Rights and Duties" form is provided to each
employee AND signed by each employee, and that a record is maintained for future
reference. It is your responsibility to photocopy the form and distribute it to each
employee. If you fail to have this form distributed and signed by your employees, you may
be liable for any treatment rendered for work-related injuries. With the legislative
changes that have occurred it is necessary to update your records and have your employees
sign the revised "Pennsylvania Rights and Duties" form.

Your agent, producer, or local claim office can assist you to be in compliance with the
Pennsylvania Workers’ Compensation Law.

W37M3J96

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 176 of 183 Page ID #:186

1.

Q)
(2)
(3)
(4)
(5)
(6)

PENNSYLVANIA
WORK-RELATED INJURIES

If you suffer a work-related injury, your employer or its insurance company must pay for
reasonable surgical and medical services and supplies, orthopedic appliances and prostheses,
including training in their use.

In order to insure that your medical treatment will be paid for by your employer or the
insurance company, you must select from one of the six designated health care providers listed
below:

NAME ADDRESS TELEPHONE AREA OF SPECIALTY

*(NOTE: If any of the health care providers listed above are employed, owned or controlled by

the employer or the employer’s carrier, it will be so designated by an asterisk next to
the health care provider’s name.)

You must continue to visit one of these health care providers listed above, if you need
treatment, for ninety (90) days from the date of your first visit.

After this ninety (90) day period, if you still need treatment and your employer has provided a
list as set forth above, you may choose to go to another health care provider. You MUST
notify your employer of this action within five (5) days of your visit to the health care provider
of your choice.

Your bills will be considered IF: your health care provider files written reports on a form
prescribed by the Department (these reports must be filed within ten (10) days of
commencing treatment and at least once a month thereafter, as long as treatment continues).

The employer shall not be liable to pay for such treatment until a report has been filed.

. Ifone of the health care providers listed above refers you to another health care provider,

your employer or its insurer will pay the bill for these services provided they are reasonable
and necessary.

If you are faced with a medical emergency, you may secure assistance from a hospital or health
care provider of your choice.

 

If you have any questions, contact:

W37P2)96

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 177 of 183 Page ID #:187

eles ° REMEMBER:
——— pennsylvania It is Important to Tell Your
DEPARTMENT OF LABOR & INDUSTRY Employer about Your Injury

 

The name, address and telephone number of your employer's workers’ compensation insurance company, third-
party administrator (TPA), or person handling workers' compensation claims for your company, are shown below.

TSC ACQUISITION CORP

 

Employer Name: Date Posted:
IF INSURED: IF SOMEONE OTHER THAN INSURER IS
(Complete all applicable spaces) HANDLING CLAIMS:

(Complete all applicable spaces)

Name of Insurance Company: Name of TPA (Claims administrator):
THE TRAVELERS INSURANCE COMPANIES

Address:__P.0, BOX 1507 (wc) Address:

PITTSBURGH, PA 15230-1507
Telephone Number: —1.-800-238-6225 Telephone Number:

Insurer's Bureau Code:

 

IF SELF-INSURED: IF SOMEONE OTHER THAN SELF-INSURER
(Complete all applicable spaces) HANDLING CLAIMS:
(Complete all applicable spaces)

Name of person handling claims at Name of TPA (Claims administrator):

the self-insured:

 

 

Address: Address:

 

 

Telephone Number. Telephone Number.

Self-Insured Bureau Code:

 

Department of Labor & Industry | Bureau of Workers' Compensation | 1171 S. Cameron Street, Room 103 | Harrisburg, PA 17104-2501
717.772.0621 | www.dli.state.pa.us

Auxiliary aids and services are available upon request to individuals with disabilities.
Equal Opportunity Employer/Program

W37P3M10 Page 1 of 1
LIBG - 500 REV 5-09

 
Case 2:19-cv-03863-PA-SK

an
TRAVELERS

PREMIUM AUDIT
P.O BOX 2927

Document 1-4 Filed 05/03/19 Page 178 of 183 Page ID #:188

PREMIUM ADJUSTMENT NOTICE

HARTFORD CT 06104-2927

TSC ACQUISITION CORP

10440 N CENTRAL EXPRESSWAY

DALLAS TX 75231

NY923
CRYSTAL IBC LLC

575 MARKET ST STE 3600
SAN FRANCISCO CA 94105-2852

CUSTOMER SERVICE:

(800) 842-4271

POLICY NO: Hd UB 4F128033

ISSUE OFFICE:08F

DATE OF THIS NOTICE: 11/23/16
SAI #: 7023A7098

POLICY PERIOD: 12/31/14 TO 12/31/15
REVISED AUDIT
PHYSICAL

 

 

TOTAL EARNED PREMIUM : § 131,093
PREMIUM PRIOR TO AUDIT : : 139,211
PREMIUM REDUCTION : 8,118

 

 

 

 

 

 

*"PREMTIUM PRIOR TO AUDIT" INCLUDES
THE ORIGINAL POLICY PREMIUM, ANY
ENDORSEMENTS DURING THE POLICY TERM,
AND ANY PRIOR AUDIT TRANSACTIONS. IT
DOES NOT REFLECT ACTUAL PAYMENTS MADE

*(THIS IS NOT A BILL)
CALCULATION OF EARNED PREMIUM

 

 

 

 

 

 

 

 

—— Classifications

 

 

 

Tr
Cd

Exposure ——____———___——— Earned
Basis ———— Rate —— Premium

 

nl
nt

 

 

 

CALIFORNIA

13579 TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA

LOCATION 001

TSC ACQUISITION CORP

TELECOMMUNICATIONS

COMPANIES - 7600

ALL EMPLOYEES ~ INCLUDING
INSTALLATION, MAINTENANCE,

REPAIR AND OPERATION OF

TELEPHONE LINES AND SYSTEMS,

REMOTE TRANSMISSION SITES, AND
CENTRAL OFFICE SWITCHING
EQUIPMENT-INCLUDING SHOP

STORES: STORES-RETAIL-N.O.C. 8017
SALESPERSONS -OUTSIDE 8742
CLERICAL OFFICE EMPLOYEES NOC 8810

BLANKET WAIVER
SEE ENDT. WC 99 03

0930
76 ( A)-001

WAIVER CALCULATION IS BASED ON
CLASS CODE(S) PREMIUM X RATE.
THE ADDITIONAL PREMIUM FOR THIS

EXPERIENCE MODIFICATION

PREMIUM DISCOUNT
TERRORISM (9740)
CIGA SURCHARGE
USER, FRAUD, UEBT,

Insuring Company:

SIBT, OSH, L

619,360 10.8200 67,015
1,196,615 5.6100 67,130
159,590 .8200 1,309
1,443,563 6600 9,528
144,982 .0200 2,900
.8200 -26,619

121,263 .0370 ~4,487
.0300 1,626

117,802 2,651
117,802 2,627

TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA

CLAUPAIE

Thank You For Insuring With Our Company

Page0001 of MORE

 
Case 2:19-cv-03863-PA-SK

rN
TRAVELERS J

INSURED:
TSC ACQUISITION CORP

Document 1-4 Filed 05/03/19 Page 179 of 183 Page ID #:189

PREMIUM ADJUSTMENT NOTICE

POLICY NO: Hd UB 4F128033

CALCULATION OF EARNED PREMIUM

 

 

 

 

Earned

 

Tr Exposure

 

 

i
it

 

 

==— Classifications

Cd

I

Basis Rate ————— _ Premium

 

 

 

 

 

 

 

CALIFORNIA
LOCATION 001

(CONT. )

 

TOTAL PREMIUM LOCATION 001
NON-PREMIUM ITEMS

LOCATION 002
TELSCAPE COMMUNICATIONS INC

SAGE TELECOM
TRUCONNECT MOBILE

EXPERIENCE MODIFICATION

TOTAL PREMIUM LOCATION 002
LOCATION 003
TSC ACQUISITION CORP

EXPERIENCE MODIFICATION

TOTAL PREMIUM LOCATION 003
LOCATION 004
TSC ACQUISITION CORP

EXPERIENCE MODIFICATION
TOTAL PREMIUM LOCATION 004
LOCATION 005

TSC ACQUISITION CORP

EXPERIENCE MODIFICATION

CLAUPA2A

$117,802

i

.8200 0

-8200 0
$0

-8200 0
$0

- 8200 0

Page 0002 Of MORE
Case 2:19-cv-03863-PA-SK

yn
TRAVELERS J

INSURED:
TSC ACQUISITION CORP

Document 1-4 Filed 05/03/19 Page 180 of 183 Page ID #:190

PREMIUM ADJUSTMENT NOTICE

POLICY NO: HJ UB 4F128033

CALCULATION OF EARNED PREMIUM

 

 

 

 

 

Tr Exposure=—___-——>———_ Earned

 

 

nl
i

 

 

Classifications

Cd

|

Basis Rate ———— Premium

 

 

 

 

 

 

 

 

CALIFORNIA
LOCATION 005

(CONT.)

TOTAL PREMIUM LOCATION 005 $0

LOCATION 006
TSC ACQUISITION CORP

EXPERIENCE MODIFICATION

-8200 0

TOTAL PREMIUM LOCATION 006 $0

LOCATION 007
TSC ACQUISITION CORP

EXPERIENCE MODIFICATION

. 8200 0

TOTAL PREMIUM LOCATION 007 $0

LOCATION 008
TSC ACQUISITION CORP

EXPERIENCE MODIFICATION

- 8200 0

TOTAL PREMIUM LOCATION 008 $0

TOTAL PREMIUM CALIFORNIA $123,080

PENNSYLVANTA

13579 TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA

LOCATION 001
TSC ACQUISITION CORP

CLAUPA2A

Page 0003 Of MORE

 
Case 2:19-cv-03863-PA-SK Document 1-4 Filed 05/03/19 Page 181 0f 183 Page ID #:191

Mi.
TRAVELERS J
PREMIUM ADJUSTMENT NOTICE

INSURED: POLICY NO: Hd UB 4F128033

TSC ACQUISITION CORP

CALCULATION OF EARNED PREMIUM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOCATION 002
TELSCAPE COMMUNICATIONS INC

CLAUPA2A

Tr =Exposure Earned ==
Classifications Cd = Basis == Rate Premium ==
PENNSYLVANIA
LOCATION 001 (CONT. )
CLERICAL OFFICE EMPLOYEES 0953 107,773 .2500 269
INCREASED LIMITS 269 .0140 4
PREMIUM DISCOUNT 273 0470 -13
EXPENSE CONSTANT 210
TERRORISM (9740) .0300 32
CAT-OTHER THAN CERT TERR (9741) 0100 11
PA EMPL ASSESSMENT 513 10
TOTAL PREMIUM LOCATION 001 $513
NON-PREMIUM ITEMS $10
TOTAL PREMIUM PENNSYLVANIA $523
TEXAS
15245 THE STANDARD FIRE INSURANCE COMPANY
LOCATION 001
TSC ACQUISITION CORP
CLERTCAL OFFICE EMPLOYEES NOC 8810 4,621,618 .1000 4,622
BLANKET WAIVER 0930 4,622 .0200 92
SEE ENDT. WC 42 03 04 ( B)-001
WAIVER CALCULATION IS BASED ON
CLASS CODE(S) PREMIUM X RATE.
1. ( ) SPECIFIC WAIVER - NAME 0
INCREASED LIMITS 4,622 .0140 65
ADD FOR INCREASED LIMITS MIN. 81
EXPERIENCE MODIFICATION 1.7000 3,402
TX MANAGED CARE CREDIT .1200 -991
PREMIUM DISCOUNT 7,271 .0970 -705
TERRORISM (9740) 0200 924
TOTAL PREMIUM LOCATION 001 $7,490

Page 0004 of MORE

 

 
Case 2:19-cv-03863-PA-SK

yn
TRAVELERS J

INSURED:
TSC ACQUISITION CORP

Document 1-4 Filed 05/03/19 Page 182 of 183 Page ID #:192

PREMIUM ADJUSTMENT NOTICE

POLICY NO: Hd UB 4F128033

CALCULATION OF EARNED PREMIUM

 

 

 

 

 

Tr Exposure Earned ==

 

 

 

IIHT

 

Classifications

 

I

Cd Basis Rate ——— Premium —

 

 

 

 

 

 

 

TEXAS
LOCATION 002

SAGE TELECOM
TRUCONNECT MOBILE

(CONT. )

 

EXPERIENCE MODIFICATION

TOTAL PREMIUM LOCATION 002
LOCATION 003
TSC ACQUISITION CORP

EXPERIENCE MODIFICATION

TOTAL PREMIUM LOCATION 003
LOCATION 004
TSC ACQUISITION CORP

EXPERIENCE MODIFICATION

TOTAL PREMIUM LOCATION 004
LOCATION 005
TSC ACQUISITION CORP

EXPERIENCE MODIFICATION
TOTAL PREMIUM LOCATION 005

TOTAL PREMIUM TEXAS

CLAUPA2A

1.7000 0

1.7000 0
$0

1.7000 0
$0

1.7000 0
$0

$7,490

Page 0005 Of MORE
Case 2:19-cv-03863-PA-SK

PN
TRAVELERS J

INSURED:
TSC ACQUISITION CORP

Document 1-4 Filed 05/03/19 Page 183 of 183 Page ID #:193

PREMIUM ADJUSTMENT NOTICE

POLICY NO: Hd UB 4F128033

CALCULATION OF EARNED PREMIUM

 

 

 

 

 

 

Tr =Exposure——————————_._ Earned

lll

 

 

 

 

|

Cd = Basis Rate Premium

 

 

 

 

=== Classifications

 

 

TOTAL EARNED PREMIUM

CLAUPA2A

$131,093

Page oooe of Last

 
